Administrative Conference of the United States
A REAPPRAISAL – THE NATURE AND VALUE OF
OMBUDSMEN IN FEDERAL AGENCIES
PART 2: RESEARCH REPORT

Final Report: November 14, 2016
Carole S. Houk, J.D., LMM
Mary P. Rowe, Ph.D.
Deborah A. Katz, J.D.
Neil H. Katz, Ph.D.
Lauren Marx, M.S.
Timothy Hedeen, Ph.D.
Carole Houk International, LLC
dba chiResolutions, LLC
Contract No. ACUS150240

This report was prepared for the consideration of the Administrative Conference of the United States. The opinions, views and
recommendation expressed are those of the author(s) and do not necessarily reflect those of the members of the Conference or its
committees, except where formal recommendations of the Conference are cited.

Final Report to ACUS for Conference Consideration (11/2016)

Table of Contents
1.0 Research Phase 1 ............................................................................................................................ 3
1.1 Introduction.............................................................................................................................. 3
1.1.1 The Research Team .......................................................................................................... 6
1.1.2 The Report ........................................................................................................................ 7
1.2 Key Terms and Definitions ................................................................................................... 10
1.2.1 List of Acronyms and Abbreviations ............................................................................. 11
1.3 Report Context and Review of the Literature..................................................................... 12
1.3.1 Federal Ombuds: Formation and Evolution ................................................................... 12
1.3.2 Federal Ombuds: Functions, Issues, and Value .............................................................. 20
1.3.3 Emergence of Professional Organizations – Development of Standards and Practices . 21
1.3.4 Comparison of the Primary Sets of Professional Ombudsman Standards ...................... 24
1.3.5 Informed Rationale for the Current Research................................................................. 38
1.4 Federal Ombuds Taxonomy for this Project ....................................................................... 46
1.5 Introduction to Survey: Design, Distribution, and Collection ........................................... 51
1.6 Quantitative Survey Summary Findings ............................................................................. 61
1.7 Qualitative Survey Summary Findings: Thematic Analysis.............................................. 73
2.0 Research Phase 2 .......................................................................................................................... 80
2.1 Introduction: Showcasing Ombuds Programs and Practices ............................................ 80
2.2 Case Studies ............................................................................................................................ 84
2.2.1 Case: Consumer Financial Protection Bureau Ombudsman’s Office ............................ 84
2.2.2 Case: Department of Energy Office of the Ombudsman .............................................. 105
2.2.3 Case: Department of Interior’s Organizational Ombudsman ....................................... 122
2.2.4 Case: National Taxpayer Advocate .............................................................................. 141
2.3 Profiles: ................................................................................................................................. 164
2.3.1 Introduction to the Profiles ........................................................................................... 164
2.3.2 Profile: The Long Term Care Ombudsman Program – Three Case Studies................. 166
2.3.3 Profile: The Navy Family Ombudsman Program ......................................................... 207
2.3.4 Profile: The Coalition of Federal Ombudsman ............................................................ 226
2.4 Summary of Insights and Promising Best Practices ......................................................... 241
2.5 Possibilities for Further Research ...................................................................................... 251
2.6 Suggested Evaluation Methods for Proposed Recommendation ..................................... 253
2.7 Ombuds Standards of Practice – Policy Considerations.................................................. 257
3.0 References ................................................................................................................................... 268
4.0 Appendices .................................................................................................................................. 280

PART 2: Research

2

Final Report to ACUS for Conference Consideration (11/2016)

1.0 Research Phase 1
1.1 Introduction
Twenty-six years ago, Recommendation 90-2 of the Administrative Conference of the
United States (ACUS) played a pivotal role in encouraging support for the use of ombuds in the
federal government and providing guidance for the establishment and operations of federal
ombuds offices. In recent years, ombuds offices1 in federal agencies have grown in number,
prominence, and diversity of practice (Ginsberg & Kaiser, 2009). This is reflected in the
creation and growth of a professional association and several networks, with standards and
guidelines for practice, and related legal provisions and requirements. The concurrent
development of the field of conflict management, including alternative dispute resolution (ADR),
has also impacted ombuds practice as well as the growth of ombuds offices in the federal
government.
Federal ombuds are generally highly placed agency employees or offices that operate
independently of line and staff management structures to provide objective, impartial, and
confidential assistance resolving complaints and conflicts involving that federal entity. More
specifically, ombuds serve as complaint-handlers, dispute resolvers, information resources,
communication channels, and as resources who help improve the functioning of their agencies by
identifying patterns and trends, surfacing new problems and issues, and recommending changes
(Rowe, 2010; American Bar Association [ABA], 2004; Meltzer, 1998).
Professionals and scholars have noted that the rapid growth of, and increasing reliance
on, federal ombuds has resulted in a wide a range of ombuds programs and practices in federal

1

This report uses the term ombuds office interchangeably with ombuds program, ombuds, ombudsmen,
ombudsperson, and ombudsman to include individuals and offices that serve an ombuds function within a federal
entity. If we are quoting someone, we will employ the term they used.

PART 2: Research

3

Final Report to ACUS for Conference Consideration (11/2016)

agencies (Ginsberg & Kaiser, 2009; Pou, 2011). Among them are Gadlin and Levine (2008),
who stated:
Federal ombudsmen are as variable as the agencies they serve… Adapting
ombuds programs to the diverse cultures and organizational missions of different
federal agencies has resulted in tremendous inconsistencies in how agencies
define and structure the role of ombudsman, how ombudsman officers interpret
their role, and how the ombudsman function is viewed and treated by agency
leadership. (p.20)
Differences in ombuds’ offices and activities may also reflect the unique set of
circumstances associated with their establishment, their jurisdictions, the types of constituents
and issues they address, the scope of their activities, their caseloads, resources available to them,
educational background and training, and approaches to complaint and conflict management
(Ginsberg & Kaiser, 2009).
However, federal ombuds also share common ground. Many adhere to similar standards
of practice such as independence, impartiality or neutrality, and confidentiality established by
professional associations such as the American Bar Association (ABA), the International
Ombudsman Association (IOA), and the United States Ombudsman Association (USOA). Most
also have the ability to bring systemic issues to management’s attention and work with other
agency offices in providing assistance to the constituents they serve (U.S. Government
Accountability Office [GAO], 2001). In addition, many share common goals and values of
supporting administrative fairness, accountability and equity (Rowe & Gottehrer, 1997).
Despite the recent proliferation of federal ombuds, little comprehensive information is
available about their placement, role, and activities throughout the federal government.
Comparative analyses of ombuds practice across federal ombuds offices are even sparser.
PART 2: Research

4

Final Report to ACUS for Conference Consideration (11/2016)

Fundamental questions remain about the current shape and functions of federal ombuds practice,
including:
● Which federal agencies currently make use of ombudsmen?
● How do ombuds define their role and function?
● What is the scope of their activities?
● What value do they add to their agencies and how do they assess effectiveness and
impact?
● What are promising best practices for the establishment, organization, and operation
of federal ombuds offices?
● Under what circumstances may the establishment or expanded use of ombuds benefit
agencies?
● What statutory and other legal parameters affect federal agency ombuds practice,
including issues with respect to confidentiality and recordkeeping? (Administrative
Conference of the United States [ACUS], “Request for Proposals,” 2015)
Responding to this confusion, inconsistency and hastily expanding ombuds landscape in
the federal sector and the lack of basic knowledge of who they are, what they do and why they
do it, ACUS issued a Request for Proposals (RFP) in April, 2015, seeking “consultant (s) to
undertake a research project to study procedures and best practices related to the use of
ombudsmen in federal agencies” (p.1). ACUS believed that the 25th anniversary of
Recommendation 90-2 provided a valuable opportunity to reevaluate the recommendation and
examine the effectiveness and value of agency ombuds. More specifically, the RFP called for
the study to begin answering the fundamental questions listed above.

PART 2: Research

5

Final Report to ACUS for Conference Consideration (11/2016)

1.1.1 The Research Team
chiResolutions, LLC (CHI) convened a uniquely qualified team2 to conduct this research
project. The team is comprised of leading conflict management professionals who have decades
of experience in the design, implementation and evaluation of federal and private-sector ombuds
offices; expertise in the legal and policy contexts of federal conflict management programs;
content knowledge and academic scholarship in ombuds and conflict management fields; and
experience with comparative assessments and applied research methodology in conflict
management.
The CHI Research Team (the Team) has a complementary blend of academic credentials
and hands-on, professional experience; is a mix of insider and outsider perspectives on federal
ombuds work; and offers an interdisciplinary approach that includes legal, social psychological,
economic, conflict management, political science, and business perspectives. Critically, the team
has a long professional involvement with both federal and private sector ombuds, and is familiar
with the challenges and economic constraints now faced by federal agencies, programs, and
employees, including ombuds.
Additionally, the Research Team has been supported by a group of twenty law school,
masters, and doctoral students from Harvard Law School, Nova Southeastern University,
William and Mary Law School, Hamline University School of Law, American University
Washington College of Law, New York University School of Law, University of Richmond
School of Law, University of Baltimore and Kennesaw State University.

2

See CHI Research Team bios in Appendix A.

PART 2: Research

6

Final Report to ACUS for Conference Consideration (11/2016)

1.1.2 The Report
This Report outlines a mixed method research project to examine the aforementioned
questions and provides a comparative analysis of federal ombuds offices. The study utilizes a
multi-stage approach, which includes four distinct and complementary elements: 1) a literature
review and survey methodology (online surveys, interviews, and collection of program
materials) across all federal ombuds offices; 2) a case study methodology to highlight promising
practices; 3) a standards of practice policy discussion and a legal analysis relevant to the creation
and operation of federal ombuds offices, and 4) recommendations offered both by surveyed
participants and by the Research Team. The study is designed to help differentiate existing
federal ombuds programs and practice, identify consistencies across ombuds offices, develop a
framework for comparative evaluation, and identify promising practices. The results will
provide an empirical basis for examining the shape and development of federal ombudsmen
since ACUS’ Recommendation 90-2, and will inform the development of a new recommendation
contained herein.
The comparative analysis framework of this research examines similarities and
differences across federal ombuds offices. Differentiating program approaches and mapping the
variations in current ombuds’ practice can provide federal agencies and ombuds a better
understanding of the range and options of ombuds practice. This can enhance the appropriate
use of existing ombuds offices and encourage the development of more informed efforts.
Identifying competing or contradictory assumptions and practices is also useful in testing the
relative effectiveness of different approaches or in exploring the conditions under which each
may be most useful. Recognizing differences (and learning of possible innovations) can
encourage reflective practice among ombuds as well, which can result in more thoughtful and
deliberate approaches.
PART 2: Research

7

Final Report to ACUS for Conference Consideration (11/2016)

At the same time, identifying consistency and common ground among ombuds’ programs
is essential for providing clearer definitions and boundaries of practice, establishing core
competencies, and identifying criteria for comparative evaluation across programs.
Consistencies in practice can promote better accountability, more effective practice, and greater
legitimacy and credibility of ombuds offices (Brubaker, Noble, Fincher, Park, & Press, 2014),
and thereby strengthen and support professionalism of the field.
This research builds upon, expands, and updates previous research on federal
ombudsmen. For example, Leah Meltzer’s (1998) research on Federal Workplace Ombuds and
the GAO’s (2001) report on Human Capital both used case study methodology to examine
workplace ombuds offices that focus on assisting employees within their federal agency to
resolve work-related concerns. Anderson and Stockton’s (1990) study of The Ombudsman in
Federal Agencies, which served as the research basis for ACUS Recommendation 90-2, as well
as Ginsberg and Kaiser’s (2009) broader study of Complaint Handling, Ombudsmen, and
Advocacy Offices for the Congressional Research Service both focused on the work of ombuds
offices that handle complaints and concerns about their federal agency from the public or other
constituents outside the agency. Jeffrey Lubbers’ (2003) Report on Independent Advocacy
Agencies within Agencies highlighted an innovative category of “advocate” ombuds that have
“some degree of independence from the agency that houses them” (p. iii). Our report expands
the scope of research to include a full range of current practice by persons with the title of
ombudsman—including the well-recognized distinctions of ombuds who focus internally or
externally—as well as new permutations of ombuds that were created to meet the unique needs
of the federal government. It also expands the research design to include both survey
methodology that provides a descriptive overview of current programs, and a complementary

PART 2: Research

8

Final Report to ACUS for Conference Consideration (11/2016)

case study and profile approach that adds detail and evaluative dimensions. Finally, this report
offers updated information on the growing and changing role of ombuds in federal agencies.
The final result will be a review of ombuds practices within the federal government along
with detailed portraits of several agencies, followed by conclusions and recommendations—all
with the intent to sketch the landscape of the federal ombuds and provide an evidence-based
platform to help improve practice, inform policy, build theory, and suggest future research on
ombuds programs.

PART 2: Research

9

Final Report to ACUS for Conference Consideration (11/2016)

1.2 Key Terms and Definitions
Ombuds, Ombudsperson, Ombudsman, Ombudsmen – These terms are used interchangeably.
Federal ombuds are agency employees (or occasionally contractors) who provide
assistance in managing complaints and conflicts involving that federal entity. More
specifically, ombuds serve, inter alia, as complaint-handlers, dispute resolvers,
information resources, communication channels, and as resources who help improve the
functioning of their agencies by identifying patterns and trends, surfacing new problems
and issues, and recommending changes.
Constituents – Those people who reasonably might contact the ombudsman office in a given
year; the broader universe of those whom ombuds are expected to serve on a regular
basis.
Visitor/Complainant – For the purposes of this study, a visitor is an individual, group of
individuals, or organization that contacts the ombuds office with an issue. In some
practices, a visitor might be called an inquirer or complainant.
Responder – A person whose behavior is the subject of an issue or complaint.
Case – For the purposes of this study, a case occurs when a visitor presents a new problem, issue
or set of issues, to the ombuds that results in a discussion or action where the ombuds
helps to develop, discuss, offer options or otherwise acts on the concern. A case may or
may not require multiple appointments with the visitor and/ or other parties, and may or
may not involve more than one issue.
Agency – The department, agency, bureau, or other subdivision, that defines the unit of
government covered by the office’s ombudsman practice.

PART 2: Research

10

Final Report to ACUS for Conference Consideration (11/2016)

1.2.1 List of Acronyms and Abbreviations
ABA

American Bar Association

ACUS

Administrative Conference of the United States (also called “the Conference”)

ADR

Alternative Dispute Resolution

ADRA

Administrative Dispute Resolution Act

CHI

Carole Houk International

COFO

Coalition of Federal Ombudsman

CRS

Congressional Research Service

DOD

Department of Defense

EEO

Equal Employment Opportunity

FAR

Federal Acquisition Regulation

FOIA

Freedom of Information Act

GAO

Government Accountability Office

IADRWG

Interagency Alternative Dispute Resolution Working Group

ICD

Intelligence Community Directive

ICMS

Integrated Conflict Management System

IOA

International Ombudsman Association

IRS

Internal Revenue Service

ODNI

Office of the Director of National Intelligence

OIG

Office of Inspector General

OPM

Office of Personnel Management

RFP

Request for Proposals

TOA

The Ombudsman Association

UCOA

University and College Ombuds Association

USOA

United States Ombudsman Association

PART 2: Research

11

Final Report to ACUS for Conference Consideration (11/2016)

1.3 Report Context and Review of the Literature
If there is merit in the Senger (2000) statement that “the emergence of alternative dispute
resolution (ADR) was one of the most significant movements in United States law during the
latter half of the 20th century, and has had a profound effect on the way the federal government
handles conflict” (as cited in Nabatchi, 2007, p. 646), then it may also be true that the role of the
ombuds in the federal sector has been, and will continue to be, an important factor in this
development. Though there are many distinctions among ADR practitioners, there is no doubt
that the ombuds movement was “swept along by the wave” of the increased attention and
credibility earned by ADR since the late 20th century (Rowe & Gadlin, 2014, p.10).3
1.3.1 Federal Ombuds: Formation and Evolution
The word ombuds or ombudsman can be traced back to 11th century Scandinavia, when
the term appeared—meaning proxy, attorney, or representative (Clark, 2007; Friedery, 2008).
Centuries later, in 1806, the Swedish legislature created the role of this high level officeholder to
assist the King in applying the laws of administration and dealing with citizen complaints—in
effect, creating the first modern day ombuds. Following Sweden’s lead, Finland (1919),
Denmark (1955), Norway (1962), and New Zealand (1962) appointed ombuds at the executive
level. The concept and role of ombuds then progressed to other countries such as Canada,
Australia, Israel, and England. While the jurisdiction to investigate complaints against

3

Many ombuds in the federal government serve roles and provide functions beyond what may commonly be thought
of as ADR processes (for example, negotiation, conciliation, facilitation, mediation, and arbitration). Ombuds do use
ADR processes — and are also concerned with prevention and management of concerns, inequities, and
inefficiency. Many assist visitors by exploring all relevant channels for fairness, accountability and equity. Many
ombuds are also involved in suggesting systems changes to make agencies more efficient, effective, and fair in
handling issues and concerns from their visitors, be they from the general public or their own employees (Rowe &
Gadlin, 2014).

PART 2: Research

12

Final Report to ACUS for Conference Consideration (11/2016)

government agencies was common among these different offices, significant variations existed in
the ombuds’ focus, roles, reporting structures, and services rendered.
Prior to the second half of the 20th century, the United States had paid scarce attention to
the role and function of ombuds. However, this began to change during the civil rights
movement and anti-Vietnam War era, which brought with it a renewed emphasis on justice,
equality, dissent, citizen rights, and “alternatives to formal, authoritative, and bureaucratic
processes” (Gadlin & Levine, 2008, p. 18; Rowe & Gadlin, 2014, p. 9).
Specifically, there were several developments in the 1960s that are believed to have
accelerated interest in the ombuds concept. The first, in 1964, was the establishment of the
Administrative Conference of the United States, an independent agency with the “purpose to
promote improvements in the functioning of a bureaucratic government by promoting
improvements in efficiency, adequacy, and fairness of procedures in performing government
functions” (Anderson & Hill, 1991, p. 106). Three years later, the Administrative Law Section
of the American Bar Association formed a committee to consider the ombuds role and function,
and in 1969 influenced its House of Delegates to pass a resolution urging adoption of ombuds at
all levels of the government (Anderson & Stockton, 1990). Furthermore, it proposed that ACUS
spearhead this effort and “sponsor research and experiments in specific agencies” (Anderson &
Stockton, 1990, p. 117; Gadlin & Levine, 2008, p. 18).
Professor Walter Gellhorn’s two seminal works on ombudsmen were also influential—
one a study of ombuds and other citizen protectors in nine countries, and the other a volume
based on lectures at the Harvard Law School with a recommendation that the ombudsman be
utilized as an “external critic” of “various American Institutions” (Verkuil, 1975). The
ombudsperson was viewed as a way “to help the public solve problems encountered in dealing
with the government” and at the same time, give “a voice to ordinary people” by allowing them
PART 2: Research

13

Final Report to ACUS for Conference Consideration (11/2016)

to “achieve fairness by means of independence, unfettered access to records and persons, careful
investigation, impartiality, and prestige of the office” (Anderson & Stockton, 1990, p. 111;
Stieber, 2000, p. 49).
From 1969-1974, several congressmen attempted to keep the momentum by introducing
legislation to create ombuds in the federal sector. Bills proposed by Senators Edward Long (DMo.), Jacob Javits (R-N.Y.), Charles Percy (R-Ill.) Gaylord Nelson (D-Wisc.), Representatives
William Keating (R-Ohio) and John Melcher (D-Mont.) all failed to become law for various
reasons. There was general reluctance to add an additional layer to the government, as well as
turf battles from congressmen believing that, they, after all, are the “ombuds of first resort” for
constituent problems (Anderson & Stockton, 1990, p. 120). Nevertheless, the ombuds concept
for organizations gained traction in the United States when a few academic and corporate entities
began to adopt the idea and established the functions of an ombuds under various titles, including
that of ombudsman.
In 1971, the Department of Commerce established one of the first ombudsmen in the
federal government, to investigate and assist in citizen disputes against the agency. The Federal
Aviation Administration (FAA) also began a notable, internal pilot program, called “the
Organization Ombudsman,” in its Western Region. The Social Security Administration (SSA)
soon followed by appointing its own ombuds. Later in the decade, the Internal Revenue Service
(IRS) created an advocacy ombudsman office to function as an impartial investigator to handle
complaints against the IRS and identify systemic problems. In 1977, the Smithsonian Institution
established another early workplace ombudsman program at the federal level as an “alternative
to formal litigious processes considered more time consuming, costly, inefficient and adversarial
as it pitted employees against employees or employees against management in ways that

PART 2: Research

14

Final Report to ACUS for Conference Consideration (11/2016)

negatively affected the culture of the institution” (Anderson & Stockton, 1990, p. 120; Meltzer,
1998, p. 556).
Throughout the 1980s, ACUS focused substantial research and staff implementation
activities on the use of ADR processes in the federal government (Pou, 2011). It logically
followed that in 1990 when Congress was interested in promoting consensus-building processes
in the federal government it looked to ACUS for expertise. The Conference commissioned a
major study of Ombudsmen in Federal Agencies: The Theory and the Practice by David
Anderson and Diane Stockton to help determine whether it should recommend more systemic
use of ombuds as a means of improving the administration of government programs by the
executive branch. This historic report included a rich history of the ombuds concept, legislative
attempts to establish ombuds in the United States, issues to consider in developing an ombuds
office, and some detailed case studies of ombuds in the Internal Revenue Service, the Army
Materiel Command of the Department of Defense, the Department of Health and Human
Services, the Environmental Protection Agency, the Interstate Commerce Commission and the
Department of Commerce. Anderson and Stockton (1990) concluded their report with a strong
endorsement of the ombuds role:
The experiences of several federal agencies show that an effective ombudsman can
materially improve citizen satisfaction with the workings of the government and, in the
process, increase the disposition toward voluntary compliance and cooperation with the
government, reduce the occasions for litigation, and provide agency decision makers with
the information needed to identify and treat problem areas….The Conference urges the
President and Congress to support the creation of an effective ombudsman in those
federal departments and agencies with significant interaction with the public (p. 189).

PART 2: Research

15

Final Report to ACUS for Conference Consideration (11/2016)

The Anderson and Stockton report led to Recommendation 90-2, adopted by ACUS on
June 7, 1990, that encouraged and offered some rudimentary standards for establishing ombuds
offices in federal agencies that administer significant programs involving interactions with
members of the general public (Pou, 2011). Specifically, the Recommendation stated, “the
Conference believes that agencies would benefit from the establishment of an Office of
Ombudsman either on an agency-wide basis or to assist in the administration of particular
programs” (Anderson & Stockton, 1990, p. 189). Furthermore, the recommendation provided
guidelines concerning powers, duties, qualifications, terms, confidentiality, limitations on
liability and judicial review, access to agency officials and records, and outreach…and “set forth
procedures and criteria for utilizing a variety of alternative dispute resolution techniques and
approaches for eliminating excessive litigation costs and long delays in federal agency
programs” (Lubbers, 1998, p. 29).
These endeavors, complemented by ACUS-sponsored roundtable discussions on federal
ombuds possibilities chaired by Conference Council member Walter Gellhorn, influenced the
passage of the Administrative Dispute Resolution Act4 (ADRA). Signed into law November 15,
1990 by President George H.W. Bush, “ADRA required each federal agency to adopt a policy to
address the use of alternative means of dispute resolution and to designate a senior official to be
a dispute resolution specialist to implement provisions of the [A]ct and agency policy” (Pou,
2011, p. 1; Administrative Dispute Resolution Act). In addition, ADRA required each agency to
provide training for the dispute resolution specialist and other employees involved in
implementing agency policies and declared that such training should encompass the theory and
practice of negotiation, mediation, arbitration or related techniques. Very soon afterward, the

4

Administrative Dispute Resolution Act, P.L. 101-552, 5 U.S.C. §§ 571-593 (1990).

PART 2: Research

16

Final Report to ACUS for Conference Consideration (11/2016)

Negotiated Rulemaking Act of 1990,5 was passed, largely upon research and recommendations of
ACUS and the early efforts of a small number of agencies to apply consensual processes to
rulemaking. To implement these statutes, “ACUS provided extensive assistance to agencies
throughout the federal government including training programs, interagency working groups to
address specific issues through the study and sharing of information about best practices, and
publication of two voluminous sourcebooks for agency reference” (Pou, 2011, pp. 1-2).
Although the passage of ADRA in 1990 created momentum for the establishment of the
ombuds position in more federal agencies and encouraged greater utilization of ADR practices,
the law failed to address several important issues. Chief among them were the absence of
ombuds as a defined ADR process, the lack of funding for training and hiring, the absence of an
exemption from the disclosure requirements of the Freedom of Information Act6 (FOIA), which
could compromise the confidentiality of ombuds records and actions, and lack of enforcement of
arbitration decisions. In addition, Congress expressed some hesitancy behind their endorsement
of ADRA by setting the Act to expire after five years.
When Congress reenacted ADRA in 19967, it acknowledged the growing number of
federal ombuds and the constituents they served8 by explicitly listing ombuds in its definition of
‘alternative means of dispute resolution’ to include “any procedure that is used to resolve issues
in controversy, including, but not limited to, conciliation, facilitation, mediation, fact finding,
mini-trials, arbitration, and use of ombuds, or any combination thereof” (Administrative Dispute
Resolution Act of 1996). The newly strengthened ADRA gave ombuds and other ADR

5

Negotiated Rulemaking Act of 1990, P. L. 101-648, 5 U.S.C. §§ 561-570 (1990).
Freedom of Information Act, P. L.107-306 5 U.S. Code § 552 (2002).
7
Administrative Dispute Resolution Act 1996 P.L 104-320, 5 U.S.C. §§ 571-584 (1996).
8
People who come to federal ombuds for assistance are often referred to as “visitors” to “suggest a mode of
operation which stresses informal problem solving, offers opportunity to ventilate concerns, emphasizing
counseling, conciliation, and mediation, protects whistleblowers, and guides others to work out harassment issues”
(Stieber, 2000, p. 54).
6

PART 2: Research

17

Final Report to ACUS for Conference Consideration (11/2016)

practitioners more credibility and opportunity to be successful by making confidential
communication between the neutral and the parties exempt from FOIA; allowing arbitration to
be binding on the parties; and by removing the expiration date that was in the original 1990 Act,
thereby making ADR a fixed feature of the federal administrative landscape (Senger, 2000).
Additional developments in the 1990s complemented congressional initiatives to promote
the growth of ombuds and other conflict resolution professionals and gave greater attention to
federal ADR efforts. For example, President George H. W. Bush in 1991 issued Executive
Order 12778 calling on government counsel to be trained in dispute resolution techniques, noting
that ADR can “contribute to the prompt, fair, and efficient resolution of claims” (Senger, 2000,
p. 82). In 1993, President Clinton issued Executive Order 12871 requiring the establishment of
Partnership Councils between unions and management in federal agencies and promoted the use
of ADR processes in day-to-day problem solving among the entities as part of his National
Performance Review initiatives to create a government that works better and cost less.
In addition, Attorney General Janet Reno was a strong proponent of the use of ADR
practices. She authorized significant financial resources to train more than 1600 Department of
Justice lawyers in ADR (which she referred to as appropriate dispute resolution). When
President Clinton issued a Presidential Memorandum on May 1, 1998, requiring each federal
agency to develop a policy to promote greater use of ADR in administrative disputes, he
appointed Ms. Reno to chair the Interagency ADR Working Group (IADRWG). The IADRWG
was set up to be the “central forum and resource for information of the government’s use of
ADR and would advance the use of ADR by coordinating multi-agency initiatives; promoting
best practices and programs; and disseminating policy information and guidelines” to assist
federal agencies in developing and operating ADR programs (Senger, 2000, pp. 83-84; Office of
the Attorney General [IADRWG], 2007.).
PART 2: Research

18

Final Report to ACUS for Conference Consideration (11/2016)

At the turn of the century, there were an estimated 100 ombuds at the federal agency
level (Krent, 2000). As in the private sector, several beneficial consequences of their placement
soon became evident. Federal ombuds provided an outlet for alienated agency employees and
public members of communities regulated by agencies. Litigation was reduced, and
relationships were strengthened between individuals and agencies. According to the Coalition of
Federal Ombudsmen (COFO), “ombuds protect legitimate interests and individual rights against
the excesses of public and private bureaucracies—those who are affected by, and those who
work within, these organizations” (Coalition of Federal Ombudsman [COFO] & IADRWG,
2006, p. 3).
What had become manifest, as a result of employing ombudsmen, was a type of
monitoring mechanism. Krent (2000) stated, “…federal ombuds through their interaction with
members of the regulated public may help lend legitimacy (as well as transparency) to the affairs
of government” (p. 22). Furthermore, given considerations of time and money, an ombuds can
address problems at an early stage, before positions harden, working relationships deteriorate,
morale is undermined, conflicts escalate, and matters end in a formal, costly process (Krent,
2000; GAO, 2001). For all of these reasons, ombuds continued to play an increasingly important
role in agency life.
Under Presidents George W. Bush and Barack Obama, support continued for ADR and
federal ombuds. Congress reauthorized ACUS in 2004 and 2008.9 Funding was approved in
2009 that led to the official re-establishment of ACUS in March of 2010 when the Senate
confirmed President Obama’s nomination of Paul Verkuil as chairman of the Administrative

9

Although ACUS lost its funding in 1995, Congress never repealed the Administrative Conference Act of 1964. In
2004, in response to continued widespread support for the prior work of the agency, Congress reauthorized ACUS,
and it extended that reauthorization in 2008. For more information, visit www.acus.gov

PART 2: Research

19

Final Report to ACUS for Conference Consideration (11/2016)

Conference (“ACUS History”, n.d.). Over the last six years, the Conference has resumed one of
its major interests and focus on alternative dispute resolution and the role and practice of federal
ombuds.
1.3.2 Federal Ombuds: Functions, Issues, and Value
The champions for federal ombuds had the foresight to envision the many benefits that
would follow from an office founded on integrity and functioning as a confidential outlet to field
complaints, enable freedom to voice concerns or frustrations, and diminish the fear of reprisal
(Krent, 2000). In many ways, ombuds can be considered “agents of change” (Adcock, 2013, p.
21). Ombuds listen and guide people to their own resolutions, which is empowering, while at the
same time showing care toward populations that have been unfairly treated or under-represented.
Handling matters in this way improves relationships and the public or private programs involved,
because the systems feedback the ombuds passes along to the organization can ultimately
improve it, as well as enhance its image, legitimacy, and commitment to accountability for, and
transparency of, its operations (Adcock, 2013; Krent, 2000; Office of the Attorney General,
2007).
There are some common issues, activities, and approaches in the work of ombuds. Issues
may include employee and/or public dissatisfaction with an agency policy or program;
allegations of discrimination or prohibited personnel practices and safety issues; or specific
topics initiated by a member of one of the communities regulated by a federal agency. General
activities include marketing their accessibility, so as to be available to hear concerns, answer
questions, and identify patterns and trends that may signal systemic problems. Ombuds conduct
trainings and facilitate workshops. Ombuds’ approaches are designed to support correction of
organization-wide problems, and develop strategies for preventing future conflict (GAO, 2001).

PART 2: Research

20

Final Report to ACUS for Conference Consideration (11/2016)

Ombuds engage participants in dialogue— counseling about alternatives; coaching for improved
communication; shuttling among employees, managers and supervisors as needed, or initiating
group mediation—all fostering a dispute resolution strategy that is coherent for the agency,
informal, and flexible (GAO, 2001).
The value of the ombuds in any organization can be summarized in terms of what can be
achieved through attention to responsiveness:
● Information dissemination or central clearinghouse-type activity that gathers
information on trends or weaknesses in an agency’s relationship with the public
(Office of the Attorney General, 2007)
● Information to continuously improve programs and processes and expand ADR
options for the evolving needs of the users (Office of the Attorney General, 2007)
● Improvement of relationships (Office of the Attorney General, 2007)
● Cost-effective and efficient use of government resources (Office of the Attorney
General, 2007)
● Achievement of agency goals – frees an agency to make programmatic decisions
based on needs rather than personal antagonisms or workplace disputes (Office of
the Attorney General, 2007)
● Results of productivity, lower turnover, higher decision quality (Office of the
Attorney General, 2007)
● Decreases in the amount of resources spent on employment litigation (Thacker,
2009)
1.3.3 Emergence of Professional Organizations – Development of Standards and Practices
Development of the conflict resolution field evolved in parallel with the employment of
ombuds in federal agencies. Standards, practice guidance, and professional development for
ombuds also evolved. Three principal professional associations for ombudsmen, with multiple
working groups—including the COFO and the IADRWG—have all influenced the development
of the federal ombuds. These organizations range in purpose and member services, but their
overall objective is to provide professional development via courses, certifications, conferences
PART 2: Research

21

Final Report to ACUS for Conference Consideration (11/2016)

and publications on industry trends, and to provide guiding principles of practice or
establishment.
The United States Ombudsman Association (USOA) was founded in 1977, “to foster
the establishment and professional development of public sector ombudsman offices throughout
the United States and the World and is the oldest ombudsman organization in North America”
(“USOA Home”, n.d.). According to the association’s bylaws, USOA exclusively operates for
education, scientific, and charitable purposes by assisting existing ombudsman and ombuds
associations with the improvement of operations. A sample of member agencies include the
Alaska State Ombudsman, the Arizona Office of the Ombudsman, Office of the Ombudsman for
the Department of National Defense and the Canadian Forces, the Equal Opportunities Program
(CO), and District of Columbia State Board of Education (DC). The USOA adheres to and
promotes seven Principles of Effective Ombudsman Legislation and has established its own
Standards of Practice, discussed infra, for public sector ombudsmen.
Officially formed in July 2005, the International Ombudsman Association (IOA) is the
largest international association of professional organizational ombudsmen practitioners in the
world. Its predecessors were the Corporate Ombudsman Association, which became The
Ombudsman Association (TOA), which merged with the University and College Ombudsman
Association (UCOA) to form the IOA. The stated mission of IOA is “to advance the profession
of organizational ombudsman and ensure that practitioners are able to work to the highest
professional standards” (IOA, “About Us”, n.d.). The IOA is comprised of approximately 900
members from the U.S. and other countries supporting work in corporations, universities, nonprofit organizations, government entities and non-governmental organizations. The IOA also
offers a certification acquired through examination, the Certified Organizational Ombudsman
Practitioner CO-OP credential. This association chartered the IOA Standards of Practice that are
PART 2: Research

22

Final Report to ACUS for Conference Consideration (11/2016)

derived in part from the ethical principles stated in the IOA Code of Ethics. According to the
IOA, “[e]ach Ombudsman office should have an organizational Charter or Terms of Reference,
approved by senior management, articulating the principles of the Ombudsman function in that
organization and their consistency with the IOA Standards of Practice” (“IOA Standards”, 2009).
The Standards of Practice are translated into ten languages, illustrating IOA’s diverse
membership. Its membership includes representatives from the United Nations, the World
Health Organization, Yale Medical School, Chevron Corporation, the National Institutes of
Health, and the Coca-Cola Company (IOA, 2014).
Although it is not an association specifically for ombudsmen, the American Bar
Association (ABA) has a Dispute Resolution Section that includes an ombuds committee. The
stated mission of the committee is to “promote a better understanding and increased utilization of
appropriately designed, supported, and implemented ombuds programs in organizations of all
types” (ABA, “Ombuds Committee”, n.d.). The committee educates law firms and organizations
about ombuds programs, advocates for new ombuds programs, has its own publications, and was
the impetus behind the ABA’s adoption of a resolution encouraging the use of ombuds programs.
The committee was reestablished in 2013 in the interest of promoting effective resolution of
disputes. The ABA has contributed to the field through adoption of resolutions, the first in 1969
and the most recent in 2004, helping to create standards for the establishment and operation of
ombuds offices (ABA, “Ombuds Committee”, n.d.).
The Coalition of Federal Ombudsmen (COFO), formed in July 1996, is an interagency
forum that provides collaboration, advice, and guidance on professional ombuds standards, skills
development, program development, and effectiveness of federal ombuds (“COFO History”,
2012.). The association established the first Coalition of Federal Ombudsman Charter in 2005
through a member vote and holds an annual conference in the fall. Member agencies include the
PART 2: Research

23

Final Report to ACUS for Conference Consideration (11/2016)

U.S. Department of Agriculture, U.S. Secret Service, U.S. Capitol Police, U.S. Department of
Defense, U.S. Food & Drug Administration, U.S. Patent and Trademark Office, and U.S.
Department of Veterans Affairs, among many others. The coalition serves as a platform for the
exchange of experiences, ideas, policies, standards, best practices, and innovative approaches to
providing world-class ombudsman services.
1.3.4 Comparison of the Primary Sets of Professional Ombudsman Standards
The three non-federal professional associations—USOA, IOA, and the ABA—have
created similar yet distinct standards for the creation and operation of ombudsmen’s offices in
the United States: IOA’s 10 Standards of Practice, the ABA’s11 Standards for the Establishment
and Operation of Ombuds Offices, revised 2004, and the USOA12 Governmental Ombudsman
Standards. In addition, COFO has issued guidance which can be found in A Guide for Federal
Employee Ombuds: A Supplement to and Annotation of the Standards for the Establishment and
Operations of Ombuds Offices Issued by the American Bar Association (the guide) (COFO &
IADRWG, 2006). The Guide, developed by COFO and the IADRWG Steering Committee in
2006, builds upon the ABA Standards and is intended only for use by federal employee ombuds
in connection with their functions for the federal government.13
All three sets of standards include independence, neutrality, and confidentiality as core
standards for ombudsman offices although there are some variations in how these terms are

10

To be a member of the IOA with full voting rights on all matters including ethics and standards, an individual
must be a practicing Organizational Ombudsman who: 1) adheres to the Standards of Practice and Code of Ethics;
2) in instances where the Ombudsman has other job functions for the organization, fulfillment of those duties must
not compromise the independence, neutrality, confidentiality or informality of the Ombudsman role; and 3) has no
job function which would make him or her an agent of the organization for the purposes of notice. The IOA’s focus
is primarily on organizational ombudsmen.
11
Although membership in the ABA is largely limited to lawyers and law students, individuals interested in the
legal profession but not U.S. licensed attorneys or students may become associate members.
12
Voting membership in the USOA is restricted to incumbent public sector ombudsmen, staff members of a public
sector ombudsman office or a public official who performs the ombudsman function.
13
At the time of this report, COFO Leadership was in the process of drafting its own Standards of Practice.

PART 2: Research

24

Final Report to ACUS for Conference Consideration (11/2016)

defined. The IOA adds ‘informality’ as a fourth core standard (IOA, 2009) while the USOA
adds ‘a credible review process’ as the fourth (USOA, 2003). These terms as well as other key
similarities and differences will be discussed in general terms below.14
Independence.
With respect to independence, the IOA and ABA standards are largely parallel. Both
stress that it is essential that an ombudsman be free, both in fact and perception, of interference
in the performance of his/her duties, including interference by others in the organization in which
the ombudsman office may reside. From the perspective primarily of the organizational
ombudsman, the IOA notes that the ombudsman should hold no other position that would
compromise independence, should have sole discretion about if, when and how to act, have
access to all individuals and information within the organization and should have authority to
select staff and manage the office budget. In this regard, the IOA strongly recommends that the
organizational ombudsman report to the highest office possible of the organization that the
ombudsman serves (IOA, 2009).
From its more general perspective, the ABA adds that no person or entity that is part of
the appointing entity or may be the subject of a complaint or inquiry should be able, for
retaliatory purposes, to remove the ombudsman from office, eliminate the office, or reduce
budget and resources.
As the USOA is specifically focused on public sector ombudsmen, its indicia for
independence differ in a few respects (IOA, 2009). It looks additionally to whether an ombuds
office has been established by law (sustainability), whether the ombudsman is appointed by an
entity not within the purview of the ombudsman’s jurisdiction, whether the ombuds office has

14

The standards and related commentary produced by these three respective professional organizations are far more
detailed than can be duplicated here. This report focuses on key points of agreement and differences among them.

PART 2: Research

25

Final Report to ACUS for Conference Consideration (11/2016)

sufficient resources, and whether the ombuds is immune from discovery and prosecution for
claims arising out of the lawful performance of ombuds duties (USOA, 2003).
Confidentiality.
Confidentiality is one area where there are substantial and significant differences among
the three sets of standards. In essence, both the ABA and IOA agree that information brought to
an ombudsman by someone seeking assistance is confidential with the rare exception, exercised
at the ombudsman’s discretion, of information about an imminent risk of serious harm.
The ABA and IOA differ noticeably concerning under what circumstances
communication by the ombudsman with an entity constitutes legal notice to the entity. In the
ABA’s view, if the ombudsman communicates with the entity about an allegation and reveals
both the specific allegation and the identity of the complainant or inappropriate or wrongful
conduct alleged by multiple unnamed complainants, the ombuds’ communication to the entity
can be considered legal notice if it is determined to be so based on the facts surrounding the
communication to the entity (ABA, 2004).
In the IOA’s view, such communication between an organizational ombuds and the entity
in which it resides only constitutes legal notice when the ombuds gives notice intentionally and
the individual revealing the information to the ombuds is unwilling or unable to put the
organization on notice him/herself (IOA, 2006). Further, the ombuds can be required to testify
only as to the specific communication between the ombuds and the organization and not to the
circumstances or substance under which it was initially communicated to the ombuds. The IOA
contends that the ambiguity in the ABA’s qualification that notice should be determined by “the
facts of the communication…offers an imprecise catch-all provision” that might inadvertently
invite challenges to the ombuds confidentiality privilege (IOA, 2006, p. 12).

PART 2: Research

26

Final Report to ACUS for Conference Consideration (11/2016)

Inasmuch as many of the public sector ombuds that USOA represents have authority and
responsibility to investigate, engage in fact-finding and report and/or make recommendations on
claims, the USOA has a markedly different standard for confidentiality. For the USOA,
confidentiality attaches to a communication only when offered by the ombuds and at the
ombuds’ discretion. In exercising his/her discretion, the ombuds must balance the need to
protect information so that people will come forward with the need to disclose information as
part of an investigation or report. The ombuds may offer confidentiality in order to elicit
information and must honor such a promise. The ombuds should not release information if
unnecessary harm would result and the ombuds should not be required to testify or release
confidential records.
The COFO Guide would add to the exception for imminent risk of serious harm a duty of
government employees, including ombuds, to report fraud, waste and abuse (COFO &
IADRWG, 2006). Additionally, the Guide notes that federal recordkeeping laws15 have
provisions that arguably implicate ombuds confidentiality, although the confidentiality of case
specific information received or maintained by ombuds offices is generally consistent with these
statutes. Importantly, the Guide specifies that ombuds should have access to independent or
properly insulated counsel in order to obtain competent advice on the extent and any limitations
on federal ombuds confidentiality.
Neutrality/Impartiality.
The three sets of standards diverge in the area of neutrality and impartiality as well, based
in large part on IOA’s primary focus on organizational ombuds as opposed to the USOA’s focus

15

The Freedom of Information Act 5 U.S.C. § 552 (1966); The Privacy Act 5 U.S.C. § 552a (1974); and the Federal
Records Act 44 U.S.C. Chapter 31.

PART 2: Research

27

Final Report to ACUS for Conference Consideration (11/2016)

on external ombuds, and the ABA’s efforts to embrace both. The IOA, in essence, emphasizes
neutrality, while the USOA and ABA emphasize impartiality.
For the IOA, an ombuds is a designated neutral, impartial and unaligned. The IOA
emphasizes both structural and functional neutrality. The ombuds should report to the highest
possible level of the organization independent of ordinary line and staff structures, not have any
additional role in the organization and not be affiliated with any compliance function. Without
any personal stake in the outcome, the ombuds must consider the interests of anyone affected.
While the ombuds may advocate for fair and equitably administered processes, the ombuds does
not advocate on behalf of any individual (IOA, 2009).
The USOA’s membership is more representative of ombuds who deal with concerns of
the public about government. Thus for the USOA, while the ombuds is neither predisposed to be
an advocate for the complainant nor an apologist for the government, the ombuds may come out
in support of specific government action or advocate for recommended changes. In this regard,
the USOA standards emphasize that ombuds must have no vested interest in the outcome, must
avoid conflicts of interest and refrain from partisan or political activities or employment/business
relationships that might compromise the perception of impartiality, and not allow their personal
views to affect decisions (USOA, 2003).
The ABA standards also require that the ombuds act in an impartial manner free from
initial bias and conflicts of interest. However, the ABA states that impartiality does not preclude
the ombuds from developing an interest in securing changes deemed necessary as a result of the
ombuds’ process nor from otherwise being an advocate on behalf of a designated constituency.
The ABA concurs in the various indicia of impartiality articulated in the other two sets of
standards (ABA, 2004).

PART 2: Research

28

Final Report to ACUS for Conference Consideration (11/2016)

Fourth standard—Informality or Credible Review Process.
Informality.
The fourth standard for the IOA refers to what the ombuds does and how the ombuds
does it. The organizational ombuds is an informal resource. When a concern is brought to the
ombuds, he/she listens, provides and receives information, identifies and helps to reframe issues,
develops a range of options and, with permission of the visitor, if the ombuds agrees, may
engage in third party intervention. The ombuds seeks resolution of concerns and looks into
procedural irregularities and systemic problems for the purposes of identifying new problems,
and patterns of concerns, and recommending solutions. The ombuds cannot make, change or set
aside a policy or management decision. The ombuds does not make binding decisions, mandate
policies, adjudicate or take part in any adjudicative process. Use of the ombuds office is
completely voluntary and does not constitute a step in any grievance or other process (IOA,
2009).
Credible review process.
Given the investigative authority and responsibility of many, if not most of USOA
members, this USOA standard concerns the proper and competent ‘review’ of issues raised to the
ombuds. It addresses the ombuds’ authority and responsibilities toward the complainant, the
subject of the complaint, the appointing entity and the public. Summarized briefly, the ombuds
must be qualified to make reviews in a manner that engenders respect and confidence, and be
accessible to all potential complainants, and have sufficient status and authority to analyze the
issues that are likely to come before him or her. The ombuds must have discretion to act
informally to resolve a complaint, provide sufficient free access to those wishing to make a
complaint to the ombuds and have defined transparent processes for the scope and manner of
investigations. The ombuds should have clearly defined jurisdiction and not act outside of it.
PART 2: Research

29

Final Report to ACUS for Conference Consideration (11/2016)

The grounds for ombuds review should be stated broadly and the ombuds should have sufficient
power to conduct thorough investigations, and publish findings, recommendations and reports.
The subjects of ombuds reports should be consulted and given an opportunity to respond prior to
publication and the complainant as well as the subject should be apprised of the status of the
investigation. The ombuds should give the complainant a reason if a complaint is not accepted
for investigation. The ombuds must complete investigations in a timely manner and, at least
annually, report generally on the activities of the office (USOA, 2003).
Establishment and operation of ombuds offices.
All three sets of standards provide some guidance on how ombuds offices should be
established and maintained. Again, differences can largely be traced to differences in the
different constituencies and missions of the respective professional organizations.
The ABA states that ombuds offices should be established pursuant to statute or
publically available policy (charter) (ABA, 2004). In its commentary on the ABA standards, the
IOA concurs to the extent that it believes that every organizational ombudsman should have a
charter (also known as terms of reference) that affirms the essential characteristics of the office
and governs its role (IOA, 2006). IOA states that the charter should also define the scope of
practice, the ombuds’ authority including limitations, office structure and procedures and any
critical cautionary provisos, e.g., that the ombuds does not accept notice on behalf of the
organization.
The USOA states that “an ombuds office should be established by law. Ombuds should
be appointed by an entity not subject to the ombuds’ jurisdiction and which does not have
operational or administrative authority over the program(s) or agency(ies) that are subject to the
ombuds’ jurisdiction” (USOA, 2003, p.5).

PART 2: Research

30

Final Report to ACUS for Conference Consideration (11/2016)

Both the ABA and IOA list what an ombuds can do. Although the ABA does so in
somewhat more detail, the lists are consistent except the ABA includes advocating on behalf of
affected individuals or groups when specifically authorized and the IOA does not.
Limitations on ombuds authority.
In this regard, the chief area of disagreement is among the IOA, the ABA and the COFO
guidance to federal ombuds. It concerns the role of the organizational ombuds with respect to
labor and employment issues, and labor organizations’ rights with respect to organizational
ombuds processes.
The ABA states that the ombuds should not address any issue arising under a collective
bargaining agreement or which falls within the purview of any federal, state or local labor or
employment law, rule or regulation unless there is no collective bargaining representative and the
employer specifically authorizes the ombuds to do so (ABA, 2004). The ABA’s concern is that
the ombuds not be perceived as substituting for other procedures or remedies which protect
employee legal rights and that employees not forfeit any rights by, for example, missing a filing
deadline while consulting the ombuds (ABA, 2004).
The IOA and the COFO vigorously disagree. COFO notes that many federal ombuds are
in fact chartered to specifically deal with employment concerns and can do so consistent with
collective bargaining obligations and agreements (COFO & IADRWG, 2006). Where the
ombuds has been given such authority, COFO asserts that this limitation in the ABA standards
does not apply. The COFO commentary notes that any collective bargaining agreement should
address the ombuds’ role (COFO & IADRWG, 2006).
The IOA in its commentary on the ABA standards states that unless specifically excluded
from involvement in labor an employment issues, the organizational ombuds may address them
(IOA, 2006). The charter and collective bargaining agreement should define the ombuds’
PART 2: Research

31

Final Report to ACUS for Conference Consideration (11/2016)

involvement with collective bargaining and the ombuds should defer to union processes with
respect to any issue covered by the collective bargaining agreement unless otherwise agreed.
Importantly, the ombuds should adopt safeguards to preserve legal rights including a requirement
that those seeking help from the ombuds be advised of legal rights and time limits although
expressly not given legal advice.
The COFO & IADRWG introduces an additional cautionary note on bargaining
representatives and ombuds processes. The Guide advises ombuds to be aware of regulatory
provisions and case law bearing on a bargaining representative’s right to be present at ‘formal
discussions’ between one or more representatives of an agency and one or more employees in the
bargaining unit (COFO & IADRWG, 2006). The Guide cites some case law concerning union
rights with respect to mediation of cases in equal employment disputes.16
Classification of ombuds.
Our literature review also revealed efforts of the professional associations to attempt
various classification systems of ombuds—yet, here too, the differences in functions and
standards, as well as differences in how they office was created and where they are located—
posed challenges to consistency and clarity since there is a great deal of overlap. Two generally
agreed upon categories are classical or legislative, and organizational ombudsman (ABA, 2002;
Fowlie, 2003; Rowe & Gottehrer, 1997; Smith & Howard, 2016). Additional category names
have varied and sometimes have changed with the times. Fowlie (2003) identified a third
category of ombuds as executive following earlier work by Larry Hill. The ABA identified a
third category of ombuds as advocate, and since 2004, has included the legislative and executive
ombuds under the classical category (ABA, 2002; ABA, 2004). COFO identified four distinct

16

See the Legal Analysis in Part 3 for a complete discussion of laws affecting federal ombuds.

PART 2: Research

32

Final Report to ACUS for Conference Consideration (11/2016)

categories of ombudsman as classical, organizational, executive, and advocate (COFO, 2012).
For the purposes of the literature review, we examined the federal ombudsman program across
this four-category framework that shares some commonality among COFO, ABA, and IOA.
Classical ombudsmen.
Classical ombudsmen are created by law or appointed by a national, state, or other
legislative body to ensure the fair treatment of the population in regard to actions by government
agencies or officials (COFO, 2012; Fowlie, 2003; Rowe & Gottehrer, 1997; Smith & Howard,
2016). Classical ombudsmen have formal authority to investigate complaints, issue reports and
make recommendations to the appropriate authority for resolution of a matter (Fowlie, 2003;
COFO, 2012). They may focus more on official policy or administrative practice in their role of
holding agencies accountable to the public and assisting in legislative oversight (Wagner, 2000;
Smith & Howard, 2016).
The classical ombudsman historically does not investigate elected officials since the
electorate has the power to remove or refuse to reelect at the polls and so the ombudsman is not a
substitute for recall or rejection at the polls, or judges, who are either subject to re-election or
removal, and the ombudsman does not substitute for those processes. The ombudsman has the
power to report to the agency being complained about, and issue investigative reports to the
highest elected officials, the legislative body, other agencies and the public and media (Rowe &
Gottehrer, 1997).
Duties of classical ombudsmen
Classical ombuds operate in the public sector and receive complaints from the general
public or internal sources. They address actions, including failures to act, by government
agencies, officials, or public employees (ABA, 2002; Lubbers, 2003; Rowe & Gottehrer, 1997).

PART 2: Research

33

Final Report to ACUS for Conference Consideration (11/2016)

A classical ombuds may have jurisdiction over all agencies of local or state government, or only
over a particular agency (ABA, 2002). In addition, a classical ombuds may have:
● Authorization to conduct formal independent and impartial investigations into matters
within the prescribed jurisdiction of the office (ABA, 2002; ABA, 2004; Gadlin &
Pino, 1997; Rowe & Gottehrer, 1997)
● Authorization to issue subpoenas for testimony and evidence with respect to
investigating allegations within the jurisdiction of the office (ABA, 2002; ABA,
2004; Gadlin & Pino, 1997; Rowe & Gottehrer, 1997)
● Authorization to issue public reports and/or findings (ABA, 2002; ABA, 2004;
Gadlin & Pino, 1997; Rowe & Gottehrer, 1997)
● Authorization to advocate or offer recommendations for change both within the entity
and publicly (ABA, 2002; ABA, 2004; Rowe & Gottehrer, 1997)
Classical ombudsmen in the federal government.
No federal agency ombuds program is currently identified as a traditionally “classical” in
the literature examined. According to Rowe and Gottehrer (1997), “In the classical model, the
ombudsman is appointed by a legislative body to investigate the administrative acts of the
executive, legislative and judicial branches” (p. 2). The USOA’s essential characteristics of a
classical ombuds state that the ombudsman acts as an officer of the legislative body and is
independent of the organizations the ombudsman reviews (USOA, n.d.). Verkuil (1975) pointed
out that while the value of the classical ombuds is apparent, there are no federal agencies,
including the executive branch of government, that utilize an ombuds program in classical
ombudsman terms.
Organizational ombuds.
The organizational ombuds represents a relatively large category of ombuds in the U.S.
(Rowe & Gottehrer, 1997). Within the federal government, organizational ombuds are appointed
by their respective organizations or established by law or regulation (COFO, 2012) to receive
PART 2: Research

34

Final Report to ACUS for Conference Consideration (11/2016)

complaints, inter alia, about fairness issues within the organization (Wagner, 2000), and/or
externally from clients of the agencies for which they work (Gadlin & Pino, 1997). The
organizational ombuds is a dispute resolution and conflict management professional with many
functions, including dealing with concerns and conflicts from individuals and groups. In many
organizations, the ombuds office is the only office other than that of the Director or Secretary
that can and will hear from every cohort, every geographic area of the organization, and about
any workplace issue. The organizational ombuds may look into concerns, review institutional
data, write systemic reviews and recommendations, and consult to every level of management
(Rowe & Gadlin, 2010). An ombuds may take on a coaching role to encourage civility, to foster
mutual respect, and to raise awareness of preferred skills for interpersonal communication—all
toward aiding in the realization of the values of the organization, such as dignity, diversity,
integrity, and caring (Fowlie, 2003; Rowe & Gottehrer, 1997; Wagner, 2000). They may have a
particular focus on those who perceive themselves as less powerful than others in a given
situation (Rowe & Gottehrer, 1997). The ombuds is a designated, confidential neutral (COFO,
2012) within an organization and usually reports at or near the top of that organization outside of
the ordinary management organizational structure (Fowlie, 2003; Rowe & Gottehrer, 1997).
There is value in the use of organizational ombuds in the government serving both internal and
external constituents (Brubaker, et al., 2014; Gadlin & Levine, 2008) through an informal
process (COFO, 2012).
Duties of organizational ombuds.
An organizational ombuds facilitates fair and equitable resolutions of concerns that arise
within the entity. In addition, an organizational ombuds should have:
● Authorization to undertake inquiries and function by informal processes as specified
by the charter (ABA, 2002; Barkat, 2015; Fowlie, 2003; Rowe & Gottehrer, 1997;
Smith & Howard, 2015)
PART 2: Research

35

Final Report to ACUS for Conference Consideration (11/2016)

● Authorization to conduct independent and impartial inquiries into matters within the
prescribed jurisdiction of the office and organization (ABA, 2002; Wagner, 2000); as
a confidential and neutral resource (Kelly, McGreal, Lee, & Schwarz, 2015; Wagner,
2000); and ability to protect confidentiality and resist any participation in formal
processes (Barkat, 2015)
● Authorization to issue reports (ABA, 2002); or make recommendations for change to
prevent reoccurrence. This illustrates how some ombuds differ from other forms of
ADR specialists (Barkat, 2015; Brubaker et al., 2014; Wagner, 2000)
● Authorization to advocate for change within the entity (ABA, 2002) or function as a
change agent (Wagner, 2000)
● Authorization to intervene as a third party to help resolve disputes (Brubaker et al.,
2014; Wagner, 2000)
● Acknowledgment that since they have no power to enforce their findings or
recommendations (Rowe & Gottehrer, 1997), they should not serve on committees
that recommend or write policy, nor respond administratively, but rather serve in a
consulting capacity (Wagner, 2000)

It is important to note that some of the extant definitions are functional, while others are
based on how the office was created, and that these definitions also may overlap. Furthermore,
these definitions are now used differently by different people in the literature and in common
conversation. This point is especially important with respect to the concept of an “executive”
ombudsman.
Executive ombuds.
The executive ombuds receives complaints from the general public, or internally, and
addresses actions (or failures to act) of the entity, its officials, employees, and contractors (ABA,
2002; ABA, 2004). Furthermore, investigations are conducted, which may produce reports and
recommendations (Fowlie, 2003). Executive ombuds have also been defined as “a centralized
complaint-handling officer” who is appointed to office and “who serves at the pleasure of an
elected or appointed chief executive” (Wyner, 1973).
PART 2: Research

36

Final Report to ACUS for Conference Consideration (11/2016)

The executive ombuds is distinct from the classical ombuds in two significant areas: 1) an
executive ombuds only has general jurisdiction over one agency or jurisdiction over one subject
matter that involves multiple agencies, and 2) the executive ombuds is not created by or with the
confirmation of a legislative body, but is appointed by the head of an entity (ABA, 2002; ABA,
2004; Howard & Smith, 2016).
Advocate ombuds.
The ABA and COFO recognize a distinct category of advocate ombudsmen (ABA, 2002;
ABA, 2004). An advocate ombuds may be located in either the public or private sector and, like
the other ombuds, evaluates claims impartially but is authorized, or required, to advocate on
behalf of individuals or groups who have been injured. He/she may issue reports to the
legislature or a specific agency. The ABA likewise defines an advocate ombuds as one who
serves a designated vulnerable population and, when justified by the facts of a particular case,
advocates on behalf of aggrieved individuals or groups (ABA, 2002; COFO, 2012).
The federal government has major advocate ombuds offices, including the National
Taxpayer Advocate of the Internal Revenue Service and the Office of Advocacy in the Small
Business Administration, as well as the Long Term Care Ombuds Program (Lubbers, 2003). The
Department of Defense has numerous examples of offices of advocacy as well as designated
family ombudsmen within the various military services. Adcock (2013) viewed many advocate
ombuds as executive ombuds—particularly those found within the Internal Revenue Service, the
Environmental Protection Agency, Health and Human Services Long Term Care, and the
Department of Commerce.
Duties of an advocate ombuds.
An advocate ombuds performs as designated in its authorizing action, usually
emphasizing the representation of the interests of a designated population with respect to policies
PART 2: Research

37

Final Report to ACUS for Conference Consideration (11/2016)

implemented or adopted by the establishing entity and/or government agency (ABA, 2002).
Unlike other ombuds, the advocate ombuds is authorized, or required, to listen to individuals or
groups found to be aggrieved. Due to the unique role, this ombuds must have a basic
understanding of the nature and role of advocacy, and of legal statutes or regulations. The
advocate ombuds, by design, “is not always a neutral party, but at the fact determination stage,
must be impartial and objective” (Smith & Howard, 2016). The ABA specifically states an
advocate ombuds should:
● Possess a basic understanding of the nature and role of advocacy;
● Provide information, advice, and assistance to members of the constituency;
● Evaluate the complainant's claim objectively and advocate for change relief when the
facts support the claim;
● Have authorization to represent the interests of the designated population with respect
to policies implemented or adopted by the establishing entity, government agencies,
or other organizations as defined by the charter; and
● Have authorization to initiate action in an administrative, judicial, or legislative forum
when the facts warrant (ABA, 2002).
1.3.5 Informed Rationale for the Current Research
Having illustrated some of the recognized diversity of federal ombuds classifications,
functions and standards since Recommendation 90-2, we now detail what some of the major
authors in our literature search see as the advantages and disadvantages of this diversity.
Several observers have noted the great variety of those who served as ombuds, whom
they served, how they served, and the standards of practice they followed. Borrowing from the
success of the branding slogan of the H.J. Heinz company with its “57 Varieties” of food
products, Carolyn Stieber, an influential leader in the ombuds profession, published an article in
the Harvard Negotiation Journal in 2000 on “57 Varieties: Has the Ombudsman Concept
Become Diluted?” The article focused on operational and conceptual differences among various
PART 2: Research

38

Final Report to ACUS for Conference Consideration (11/2016)

types of ombuds in all levels of government, private industry and academe. The overall
impression one gets from Stieber’s illustration of the diversely populated landscape is that the
“57 Varieties” is both a blessing and a curse. The downside of the “57 Varieties” is a lack of a
common definition of what an ombuds is, what they do, what services they provide, and common
standards or protocols. The upside of the diversity is “that the fundamental role has evolved in
response to local cultures and changing times” (Stieber, 2000, p. 50). In addition, Stieber (2000)
notes:
If one looks beneath the surface, in spite of the diversity, common threads run through
the conceptual fabric of every ombudsman’s office—all aim to humanize administration,
to support fairness, accountability, and equity. All ombudsmen can be approached in
confidence. No ombudsman has enforcement or disciplinary powers. All depend on the
power of persuasion, as well as the credibility of the office, which leads individuals to
trust it. Although the process in achieving objectives of fairness and accountability may
differ, the product is the same: a chance for ordinary people, those without power or
prestige, to be heard and to get fair treatment (pp. 56-57).

Additional influential ombuds and scholars researching ombuds and ADR practices in the
United States have written about this bewildering landscape and the daunting challenges in
trying to make sense of who ombuds are, what they do, what standards they follow, and what
value they add both to the public and the organizations they serve. Ginsberg and Kaiser, in their
2009 report: Federal Complaint-Handling, Ombudsman, and Advocacy Offices, note that even
among the more limited universe of federal complaint offices, there is “no authoritative,
comprehensive detailed survey...and the offices exhibit different forms, capacities and
designation” (p.21). They attribute these wide variations to the reactionary nature of the
PART 2: Research

39

Final Report to ACUS for Conference Consideration (11/2016)

establishment of the ombudsman field. Ombuds were created in the moment—at different times,
for different reasons, and for different purposes, duties, and functions—without any sort of longterm thinking. Consequently, there exist significant variations in the roles, capabilities, standards
of practice of the federal ombuds (Ginsberg & Kaiser, 2009). While acknowledging the negative
implications of this confusing terrain, the authors believe:
This phenomenon reflects certain fundamental characteristics of the American national
government: dispersed and decentralized powers, the absence of uniformity and
standardization among similar institutions, and competition between the executive and
legislature for control over government organizations and operations. (p. 21)

Though commentators on the federal ombuds scene such as Stieber and Ginsberg and
Kaiser did find some positive features of the great diversity among different kinds of ombuds
and their various operations, other scholars addressed the negative effect on development of the
ombuds position and influence, as well as how the value of ombudsmen is perceived by key
stakeholders and the public at large. Several scholarly publications note inconsistencies among
ombuds serving in diverse settings such as the private sector, higher education, and public
agencies, and how these inconsistencies and lack of commonalities on education, training,
services, standards, and protection have detracted or dampened ombuds’ effectiveness and
impact (Nabatchi, 2007; Bingham & Wise, 1996).
Within the federal government, Howard Gadlin and Samantha Levine (2008) have noted
that “adapting ombudsman programs in the diverse cultures and organizational missions of
different federal agencies has resulted in tremendous inconsistency in how agencies define and
structure the role of the ombudsman, how ombudsmen officers interpret their roles, and how the
ombudsmen function is viewed and treated by agency leadership” (p. 20). While the authors
PART 2: Research

40

Final Report to ACUS for Conference Consideration (11/2016)

admit that variability can be interpreted as testimony to the vast appeal of the ombudsman
concept, they note basic inconsistencies such as “differences regarding the standards by which
concepts such as neutrality, impartiality, and confidentiality would be implemented” and firmly
believe “the great variability in the formation, functioning, and quality of ombudsmen programs
prevents the programs from attaining the highest possible level of achievement and
effectiveness” (Gadlin & Levine, 2008, pp. 20-21).
Beyond the limitations to the credibility and legitimacy of the ombuds role and functions
due to the obvious inconsistencies and confusion, there is basic confusion and even ignorance of
what an ombuds is and does, among the general public, government leaders, and even among the
ADR community. In a recent 2014 special issue of the Conflict Resolution Quarterly on the
Future of Conflict Resolution in the Workplace, one of the many noted authors concluded that
“although the profession (of organizational ombuds in particular) is expanding by leaps and
bounds, what an ombuds is and does is still a mystery to many. Add to that the fact that there
exist different kinds of ombuds, it is no wonder that ADR practitioners may be somewhat
confused about how ombuds fit into the world of ADR service providers” (Brubaker et. al., 2014,
p. 69).
What is known; what is unknown.
Despite the exponential growth and government-wide use of the federal ombuds, there
has been relatively little information describing the landscape of federal ombuds, including basic
information regarding which agencies employ ombuds, how many there are, how they differ,
what they do, whom they serve, what standards they follow, what background and training they
have, and what value they contribute. As we see in the literature review, information on federal
ombuds and their respective offices does exist. Several publications include descriptions of

PART 2: Research

41

Final Report to ACUS for Conference Consideration (11/2016)

ombuds offices and services at various federal agencies. These snapshots range from one
paragraph vignettes to fuller depictions.
Relatively substantial descriptions are available on ombuds who specialize in workplace
disputes. The 2001 GAO Report on Human Capital: The Role of the Ombudsman in Dispute
Resolution describes twenty-two agencies with ombuds programs serving internal constituents,
and more detailed four- to five-page profiles of the International Broadcasting Bureau (IBB)17,
the Center for Cooperative Resolution of the National Institutes of Health (NIH), and the U.S.
Secret Service (USSS). In selecting ombudsman offices as case illustrations, the Report’s
authors considered offices that experts identified as “good examples” in terms of (1) following
the standards of practice advocated by professional ombudsman associations, (2) the office’s
reputation within the federal ombudsman and ADR communities, and (3) the availability of
information relating to the function of the office and its successes. Furthermore, the offices were
selected because of their variety. For example, IBB had a large unionized and foreign-born
workforce; NIH dealt with disputes involving scientific research; and the Secret Service relied on
collateral-duty ombudsmen to serve its geographically dispersed workforce (GAO, 2001).
For each of these agencies and programs, the report contains information on their origins
and operating characteristics, their approach to independence, neutrality and confidentiality,
comments on evaluation and outcomes, and lessons learned in their attempts to address the
criticism of formal administrative processes within the workplace that were seen as “adversarial,
inefficient, time consuming, and costly…by including ADR processes to resolve disputes in
more efficient, timely and less adversarial manner…including alerting management to systemic

17

On April 30, 1994, President Clinton signed the International Broadcasting Act (Public Law 103-236). The
legislation established the International Broadcasting Bureau (IBB) within the United States Information Agency
(USIA). When USIA was disbanded in October 1999, the IBB was established as an independent federal
government entity.

PART 2: Research

42

Final Report to ACUS for Conference Consideration (11/2016)

problems and thereby correcting organizational situations and developing strategies for
preventing and managing conflict” (GAO, 2001, p.1).
Leah Meltzer’s 1998 research publication, Federal Workplace Ombudsman, contained
information on five of the thirteen federal workplace ombuds offices to provide a complementary
blend of permanency, origins, and logistics. In her five-to-eight page profiles of the U.S. Secret
Service, the U.S. Information Agency’s International Broadcasting Bureau, the Smithsonian
Institute, the Department of Energy, and the Department of State, she included an agency
description, the mission and structure, the elements of confidentiality and neutrality, and some
evaluative comments addressing the question, “is it working?” (Meltzer, 1998).
For profiles of ombuds offices that serve external constituents, there is information from
Jeffrey S. Lubbers 2003 report on Independent Advocacy Agencies Within Agencies: A Survey of
Federal Agency External Ombudsmen which profiled the IRS National Taxpayer Advocate
Service and the Small Business Administration’s Office of Advocacy, and Ginsberg and Kaiser’s
2009 Report on Federal Complaint-Handling Ombudsman and Advocacy Offices which included
appendices noting more than fifty “Ombuds-like Entities” in brief—one paragraph for each.
In recent years there has been little up-to-date information. Most of the agency and
program illustrations are between 13-25 years old. None of them included details on the
ombuds’ professional standards of practice, functions, scope of issues, apparent impact, and the
views of ombuds professionals about what is needed for effectiveness. ACUS’s The
Ombudsman: A Primer for Federal Agencies (1991) was helpful at the time and gave basic
information on ombuds activities, as well as brief suggestions on qualifications, position in the
agency, operational standards, and powers. The information in the Primer was, however, limited
to ombuds investigating external grievances against the government. The Primer could not
anticipate the variety and richness of the multitude of ombuds offices established in the last 26
PART 2: Research

43

Final Report to ACUS for Conference Consideration (11/2016)

years. Additional and very informative reports authorized or inspired by ACUS involvement
such as the Anderson and Stockton (1990) report and the Meltzer (1998) report are now outdated
given the tremendous growth of federal ombuds in the twenty-first century. Reports such as
GAO’s (2001) and Ginsberg and Kaiser’s (2009) captured only limited sections of the federal
ombuds landscape that exists today.
The variety of federal ombuds today can be bewildering to the ombuds themselves, much
less the casual observer, critic, or legislator. Some ombuds are advocates, meant to assist with
the government’s “responsibility to protect vulnerable populations,” such as military families,
“wounded warriors,” small business owners, and long term care residents to name a few (Van
Soye, 2007). There are those who specialize in acquisition/procurement issues or protect
whistleblowers. Others are analytic ombuds who, in the terms of the formal mandate, “address
concerns regarding lack of objective bias, politicization, or other issues in standards (rigor,
excellence and personal integrity in analytic procedures) application in analytic products” in the
Intelligence Community (Office of the Director of National Intelligence [ODNI], 2015, p. 2).
Certain ombuds only deal with visitors who are external to the agency, others work with internal
employee issues and disputes and some do both. Many ombuds are collateral duty, some are
volunteers, while others are highly placed senior professionals who report to top-level leaders of
the agency. Several ombuds follow standards from the ABA, others from the IOA, some from
the USOA and some follow standards issued within their respective agencies that may or may
not reflect some of the generally recognized professional standards.
Clearly the ACUS 2015 RFP—calling attention to the urgency of an updated study that,
while acknowledging the “recent proliferation of ombuds…with little information available
about the placement, role, and activities of ombuds…and the substantial inconsistencies

PART 2: Research

44

Final Report to ACUS for Conference Consideration (11/2016)

regarding the definition of ombudsman” would generate a report revealing a more accurate and
up-to-date picture of the federal ombuds landscape—was timely and much needed.

PART 2: Research

45

Final Report to ACUS for Conference Consideration (11/2016)

1.4 Federal Ombuds Taxonomy for this Project
We have noted the lack of uniformity and much confusion in the literature—even among
the professional organizations (USOA, IOA, COFO, ABA)—regarding the labeling of different
kinds of ombuds. Labels have been based upon: (a) whether they were created by executive or
legislative action; (b) the primary population they serve (e.g., internal or external constituents);
(c) the programs they cover (e.g., consumer finance, procurement, student loans); or (d) what
they do (e.g., organizational, analytic, whistleblower, advocate). However, most lines cannot be
neatly drawn as, for example, some organizational ombudsmen serve both internal and external
constituencies, including contractors or other organizational stakeholders. Further, most ombuds
can be described by more than one of these organizing principles.
While the number of federal offices created with the ombudsman title has burgeoned, the
permutations of characteristics and functions have multiplied. Indeed, the very term
‘ombudsman’ itself has been stretched to—and in the minds of some federal ombuds, beyond—
its limit, to the extent that the term now refers to a wider range of positions than those that
comply with any of the aforementioned standards.
We do not endorse any one classification system over any other. However, in the interest
of including the widest range of federal offices with the ombudsman title in this report, and for
purposes of clarity in this report, we use a nomenclature that refers to constituents rather than
issues. We recognize that the lines are not hard and fast, and some ombudsman offices fall into
more than one classification, which is why we began with two very general primary types:
Internally-Facing – Ombuds who serve internal, or predominantly internal constituents,
including employees, supervisors, managers, leaders, contractors, subcontractors and
grantees;

PART 2: Research

46

Final Report to ACUS for Conference Consideration (11/2016)

Externally-Facing – Ombuds who serve external, or predominantly external constituents,
including the public, regulated entities and contractors.
1.4.1 Internally-Facing
Within the internally-facing classification, there are the three subtypes of ombuds. One
subtype serves all agency employees and two specialty/subject matter ombuds who serve specific
populations within the agency:


Organizational Ombudsmen – designated neutrals who are appointed or employed
by an organization to facilitate the informal resolution of concerns within the
organization. They do not have management decision-making power; they are
informal dispute resolution and conflict management professionals. They may be
established by statute, agency regulation or management decision, perform neutral
fact-finding and assist in the resolution of problems concerning the organization’s
actions, policies, or the application of regulations that affect internal constituents.
Typical functions of the organizational ombuds are: (1) to work with individuals and
groups in an organization to explore and assist them with options to help resolve
conflicts, problematic issues or concerns, and (2) to bring new problems and systemic
concerns and new ideas to the attention of the organization. The primary population
they serve is internal to the organization such as employees and managers. However,
they may also serve external clients such as contractors and grantees. Organizational
ombuds operate in a manner to preserve the confidentiality of those seeking services,
and are independent of formal organizational structures. Examples of organizational
ombuds include the Department of Energy and the Department of the Interior.



Analytic Ombudsmen – In intelligence agencies, analytic ombuds provide impartial
oversight of intelligence analysis and production and are charged with enhancing

PART 2: Research

47

Final Report to ACUS for Conference Consideration (11/2016)

analytic integrity, excellence, and objectivity. They are appointed pursuant to
legislative action. They receive concerns from analysts about adherence to analytic
standards and seek to resolve them through fact-finding, problem solving, conflict
resolution, counseling and recommendations. The National Security Agency (NSA)
and the Defense Intelligence Agency (DIA) have analytic ombuds.


Whistleblower Protection Ombudsmen - A designated individual in an Inspector
General’s office whose role is to educate employees, contractors, and grantees about
prohibitions on retaliation for protected disclosures and their rights and remedies if
they have been retaliated against for making protected disclosures. They are
appointed pursuant to legislative action. The law does not permit the Whistleblower
Protection Ombudsman to act as a legal representative, agent, or advocate for
employees, contractors and grantees, as the statute that mandates them only provides
for the education function. However, some may be empowered by the Inspector
General they work for to look into whistleblower queries. Many agencies have a
Whistleblower Protection Ombudsman as required by statute.

1.4.2 Externally-Facing
Within the externally-facing classification, there are three primary sub-groups:
1. Programmatic External Ombuds – These ombuds, usually at one agency or
department, receive and attempt to resolve concerns about specific program areas,
such as the Food and Drug Administration's Center for Biologics Evaluation and
Research, the Federal Student Aid Ombudsman at the Department of Education or the
Foreign Trade Ombudsman at the Department of Commerce. They each have distinct

PART 2: Research

48

Final Report to ACUS for Conference Consideration (11/2016)

mandates, functions and standards. They usually, but not always, serve primarily
external constituencies.
2. Subject Matter/Agency-wide Ombuds – These ombuds, usually established by
statute or regulation, deal with specific agency-wide functions such as the Consumer
Protection Financial Bureau’s Ombudsman Office, the Office of the National
Ombudsman within the Small Business Administration, and the U.S. Citizenship and
Immigration Services Ombudsman. They can also exist in multiple agencies
throughout government and include procurement/acquisition ombuds, as well as a
specialty sub-type, the Task and Delivery Order Ombuds for multiple award contracts
mandated by the Federal Acquisition Regulation. They each have distinct mandates,
functions and standards. They usually, but not always, serve primarily external
constituencies.
3. Advocate Ombudsmen – These ombuds are appointed or employed by an
organization to receive complaints about relevant organization(s), to evaluate and
investigate them objectively and to attempt to resolve them informally. Some are
appointed pursuant to legislative action; some are appointed by executive action.
They are authorized or required to advocate on behalf of individuals or groups found
to be aggrieved. Examples of federal advocate ombuds are the National Taxpayer
Advocate, the Long Term Care Ombuds, the Wounded Warrior Ombuds of the
Army’s MEDCOM Medical Assistance Group, and the Department of the Navy and
the U.S. Coast Guard Family Ombudsmen.
For purposes of this report, and using a shorthand often employed by many ombuds, we
refer to federal ombuds as those who serve only, or predominantly, internal constituents

PART 2: Research

49

Final Report to ACUS for Conference Consideration (11/2016)

(internally-facing) as “internals” and those who serve only or predominantly external
constituents (externally-facing) as “externals”. To repeat, internals include organizational
ombuds and those with particular areas of specialization (such as analytic ombuds), and include
ombuds who serve some external constituents (e.g., contractors) in addition to internal
constituents. Externals include those who serve a broad range of external constituents, and those
who have particular areas of specialization (e.g., procurement ombuds), and may also serve some
internal constituents.
Variations exist among both internals and externals as to the genesis of their offices
(legislative or executive action or both), and as to what they are authorized to do. Where any of
these variations within the two categories, internals and externals, are relevant to our discussion,
they have been noted in our Taxonomy of federal ombuds found in Appendix B that presents
this classification scheme in a visual format.

PART 2: Research

50

Final Report to ACUS for Conference Consideration (11/2016)

1.5 Introduction to Survey: Design, Distribution, and
Collection
In addition to our literature review, members of the Research Team consulted with
various ombuds working groups and individual experts. Based on continuing consultation,
information from the literature, and our subject matter knowledge, we designed and conducted a
comprehensive survey18.
1.5.1 Survey Design
In order to address the key research areas that ACUS detailed in its RFP, our team needed
a comprehensive survey that would illumine the activities of ombuds offices—and help to
differentiate them. The Taxonomy clarified our own thinking and helped us to consider
distinctions.
Here are some of the differences we sought to capture in our research:

18



Those who serve external constituents and those who serve internal constituents;



Those created by statute and those who were created otherwise;



Those designated as impartial or neutral and those designated as advocates;



Those who are designated as independent;



Those who are designated as having no management decision-making power, (also
known as practicing informally) and those (if any) who make management decisions;



Those who assure confidentiality and those, if any, who are limited to offering as
much confidentiality or privacy protection as possible;



Those who keep case records for the agency and those who do not keep case records;

See Appendix C for a copy of the full survey.

PART 2: Research

51

Final Report to ACUS for Conference Consideration (11/2016)



Those who accept a wide-range of questions and those who focus on one or a few
issues (like disputes under Task Order/Delivery contracts) or processes (like
whistleblowing); and



Those who focus just on a given complaint or question and those who also review
systems and who are expected to identify and recommend system improvements.

In constructing the survey, we asked about the size and structure of the ombuds office;
the origins of the office; which standards of practice they might follow and what assistance they
might have received in establishing these standards; the scope of activities in which they
engaged, and how frequently; the issues with which they deal; their reporting structure; and how
performance is evaluated. We sought to understand the functions that different kinds of ombuds
perform, whether any generalizations could be made about the different kinds of professional
practice, and how ombuds add value.
ACUS was particularly interested in how ombuds practice with respect to legal
requirements under statutes of general application, whether there are any conflicts with the
requirements of other statutes, how ombuds meet federal record keeping requirements, and how
organizational ombuds in agencies with represented employees handle union issues that might
also be covered in a collective bargaining agreement.
The first part of our survey consisted of 46 broad, quantitative questions covering well
over one hundred items, for respondents to provide answers by entering numbers or selecting
among multiple-choice options. The second part of the survey included a set of nine, general,
open-ended, qualitative questions that enabled respondents to comment on selected work areas of
their choice. Of great importance to us was the value that ombuds perceived they provided to
their constituents and to the organizations that used their services, what they considered their
“best practices,” their promising innovations, and contributions to their sense of personal
satisfaction. Moreover, recognizing that ombuds are likely to know best what might add more
PART 2: Research

52

Final Report to ACUS for Conference Consideration (11/2016)

value to their work, we asked for their recommendations both to ACUS and to Congress. We
wanted to encourage participants to respond thoroughly, and therefore, we offered the
opportunity to expand on the open-ended questions via a telephone interview with graduate
students.19
1.5.2 Survey Distribution
The success of this project was based largely on our ability to identify and connect with
the federal ombuds community. Since no comprehensive list of individual federal ombuds or
federal ombuds existed, we recognized that this endeavor would require much of its own
research. Given the field’s expansion over the past 26 years, mapping the current landscape
proved to be far more laborious and difficult than initially envisioned. Many offices could not be
identified for reasons including national security, lack of up-to-date publicly available
information, and other reasons. We ultimately assembled a list of over 150 unique federal
ombuds programs20 compiled from a variety of sources, including collaborative efforts of the
COFO leadership and members, the ABA Ombuds Committee, the Whistleblower Ombuds
Working Group, and numerous federal ombuds, federal ADR practitioners, and other federal
employees. Over a six-month period, we attempted to accrue the most comprehensive and
accurate list possible. Below is an overview of the steps we took to assemble a comprehensive
and accurate list.

19

A summary of responses to the qualitative questions is captured in Section 1.6, Qualitative Survey Summary
Findings: Thematic Analysis. The full Thematic Analysis may be found in Appendix E.
20
Per the request of ACUS, the research team has provided this list (“Master List of Federal Ombuds Offices”), as
well as a list of those offices that participated (“Participant List”), but not the names or contact information of
individuals. In matters concerning national security agencies, the research team has omitted them from the list
completely. Furthermore, ACUS did not have access to any individual responses or the identity of
individual participants, except for those offices that have offered to participate in the case studies. Both lists may be
found in the supplementary Appendix: Invitation and Participant Lists.

PART 2: Research

53

Final Report to ACUS for Conference Consideration (11/2016)

We began by referencing the membership lists of COFO, the ABA Ombuds Committee,
and the IOA dating back to 2011, where available. Next, information was gathered from the
Congressional Research Service Report Federal Complaint-Handling, Ombudsman, and
Advocacy Offices, The United States Government Manual 2014 published by the Government
Printing Office and in the Federal Yellow Book under the “Leadership Federal” category. We
also examined the staff directories for individuals with the “Ombudsman, Individuals'
Representative, Citizens' Complaint Investigator” job functions. Statutorily created ombudsman
offices were identified via a Westlaw search. Newly established ombuds offices were added as
we learned of their existence.
Based on the estimate provided in the RFP, we initially thought there might be between
60 and 80 ombuds offices within the federal government. However, our preliminary research
revealed a much larger community. With the creation of the whistleblower, procurement, and
analytic ombudsmen, many agencies had multiple, unique ombuds programs. In order to manage
the size of the population for purposes of this research, ACUS suggested that we focus on federal
ombuds offices within the 125 agencies, excluding the White House agencies, identified in the
ACUS’ Sourcebook of United States Executive Agencies (2012)21.
To verify the accuracy of information and fill in any gaps, a number of procedures were
employed. First, the list of ombudsmen offices was cross-referenced against publicly available
information on agency websites. Each site was searched for information relating to ombuds
offices, individual ombuds, and ombuds-like positions, as well as their direct email addresses and
telephone numbers. Secondly, the Research Team attended multiple COFO meetings, including

21

The ACUS sourcebook examines the agencies and other organizational entities of the federal executive
establishment, including independent agencies. The results of this study are an especially valuable resource to
Congress, the judiciary, individual agencies, the general public and academic researchers in government and public
administration. No other up-to-date resource of its kind exists. For more information, visit
https://www.acus.gov/publication/sourcebook-united-states-executive-agencies

PART 2: Research

54

Final Report to ACUS for Conference Consideration (11/2016)

their 2015 annual conference, the whistleblower ombuds working group’s meeting, and the ABA
ombuds committee meeting, where we strongly encouraged maximum participation and
answered questions related to the survey. At the same time, key ombuds were identified within
the various subtypes (organizational, external, whistleblower, and analytic) to serve as liaisons
and help us obtain accurate information. When it was difficult to identify an ombuds program,
we utilized our collective networks and contacts within the federal government and the larger
ombuds community.
The next step was to verify the accuracy of the contact information we had collected. As
the survey was to be sent electronically, it was critical that we possessed confirmed email
addresses. Two rounds of emails were sent to all the unverified addresses: the first an
introductory message and the second as a follow-up. A considerable number of emails bounced
back as “undeliverable” or yielded an automatic response stating that someone would respond to
our request in one to two weeks. Many others failed to elicit a response at all. Consequently,
two rounds of phone calls were made by a team of seven graduate students to confirm email
addresses. Other phone calls were made by multiple members of the Research Team inviting
specific ombuds to join the list.
Lastly, in an effort to extend our reach, we created a blog post with information about the
project, the upcoming survey, responses to frequently heard concerns, and one final request for
participation that was distributed to list of over 400 alternative dispute resolution (ADR)
practitioners and federal government employees and featured on the ombuds daily information
hub: “The Ombuds Blog.”22

22

For more information, visit http://ombuds-blog.blogspot.com/

PART 2: Research

55

Final Report to ACUS for Conference Consideration (11/2016)

In the end, over 150 federal ombuds offices were sent an invitation to participate in our
electronic survey. Additional addresses were forwarded by recipients, growing the pool of
unique addresses to approximately 200. Many addresses reached individuals in the same
ombuds offices, yet our protocol sought only one response per office. After noting the number
of bounced emails, the unknown number of analytic and whistleblower ombuds who were
forwarded the invitation, and the number offices that received multiple invitations, we are
reasonably certain there were 147 separate offices in the final pool who received the electronic
survey.
However, we believe the total number of offices might be higher. Due to national
security and privacy concerns within the DOD, intelligence and IG communities, an anonymous
link to the survey was shared within the DOD, Analytic and Whistleblower Ombuds
communities. A few pdf versions of the survey were submitted anonymously to a federal point
of contact. A few of the original survey invitations were bounced back as duplicates or email
address unknown, or office closed, or the person had transferred, or for other reasons. In cases
where the email address was unknown or the intended recipient had since left the office, we were
able to correctly update the email address for all but two. However, because of the fluidity of the
landscape of ombuds offices and personnel, and without knowing how many offices received the
anonymous link to the survey, we could not be certain how many surveys may have been
received by an appropriate office with a person functioning in the ombuds role.
1.5.3 Survey Data Collection
On January 27, 2016, the survey went “live.” Reminder notices along with the survey
were sent on numerous occasions over the next two months. By the end of March, we had
collected 54 survey responses from distinct ombuds offices representing over one hundred
individual full or part-time ombuds. Thirty respondents who had completed the closed-ended
PART 2: Research

56

Final Report to ACUS for Conference Consideration (11/2016)

parts of the survey requested follow-up telephone interviews to address the nine open-ended
questions. These telephone calls were made during March and early April.
Furthermore, we requested documents such as charters, office brochures, statutes, reports,
and other materials that speak to the structure and functions of the ombuds offices to be
submitted with the survey.
1.5.4 Lessons Learned About Conducting the Survey and Survey Limitations
Though our efforts were labor intensive and very time consuming, they informed our
understanding of the federal ombuds landscape and will help to inform the Research Team’s
recommendations to ACUS. Throughout the design, distribution, collection, and analysis of the
survey, the Research Team faced unusual challenges that bear mention in reflecting on our report
and should be considered when conducting future research on federal ombuds. To wit:
1) Federal ombuds offices come in many different sizes ranging from a single part-time
or full-time person (with or without a discrete office) to those with deputy and
associate ombuds, as well as administrative staff. In order to get both a varied and
accurate picture, our team decided that the unit of analysis for our study would be the
ombuds office itself as opposed to the individual professional. This meant that large
offices would not unduly influence the survey results. This decision, also, actually
had the potential advantage of including the input of more individual ombuds since
offices of multiple ombuds were asked to discuss questions among the ombuds in
their office before responding on a single survey.
2) A number of federal ombuds simply did not wish to join the study despite an offer of
anonymity, nor would they permit their offices to be included on our list. Although
we cannot know all the reasons for reluctance, several ombuds mentioned the general
level of suspicion and antagonism in public discourse concerning government. We
PART 2: Research

57

Final Report to ACUS for Conference Consideration (11/2016)

also heard that national security and privacy concerns within the intelligence and
defense communities kept some from participating. In addition, many ombuds are
very protective of privacy, although some of these ombuds were happy to talk at
length, privately.
3) The cyber security settings for each agency varied, which impacted whether our
survey invitations were sent to inboxes, marked as spam, or not received at all. We
had considered asking ACUS to distribute the invitation, but learned from ombuds
that this could be perceived to undermine our confidentiality and anonymity
assurances. A few offices responded to emails with a computerized reply about
overload, or significant wait times, or information that an ombuds was away.
4) Designing a survey that could be comprehensive enough to resonate with the complex
variety of ombuds in the federal sector required lengthy, weekly Research Team
meetings focused on the survey. This effort was supplemented by many additional
calls between members of the Research Team and key members of the federal
ombuds community. Each discussion added new issues to consider, resulting in
numerous drafts of the survey before it was presented to ACUS for final review.
5) Obtaining voluntary and timely efforts of very busy ombuds offices to complete a
long and detailed survey required persistent encouragement by members of the
Research Team. We sent numerous reminders to multiple mailing lists, made explicit
appeals to the ombuds community at various working group meetings, enlisted key
leaders in the field to issue written appeals to the ombuds community, made dozens
of individual phone calls, and extended the deadline for completed surveys four
times.

PART 2: Research

58

Final Report to ACUS for Conference Consideration (11/2016)

6) After six months of searching we could not identify all federal ombuds offices. We
know there are more ombuds offices than those listed on the survey, based upon our
understanding of congressional mandates and our discussions with ombuds, in and
beyond the federal government. We estimate that there might be an additional one
hundred federal ombuds offices that are not listed in a public way. For example, we
know that many agencies are expected to have procurement and whistleblower
ombuds capacity per statutory or regulatory requirements, yet we could only identify
a handful of procurement ombuds and approximately twenty-five whistleblower
ombuds. We note that some offices and ombuds professionals have little publicly
available contact information—particularly those on collateral duty or serving as
ombuds part-time.
One of the primary reasons for this study was the recent growth and constant
change in the federal ombuds landscape; however, the number of federal ombuds
offices is not static or even easily defined. New offices were developed and others
were being re-configured even during the course of our study. A few may be
changing or disappearing this year, some have already changed their email addresses,
and external emails are apparently not received by some offices. Some ombuds have
multiple roles, only one of which is “ombuds.” Finally, there are some federal
conflict managers who report that they practice to ombuds standards of practice, but
have different titles—and who, therefore, could not be included. Our own best guess,
from our searches and what is statutorily required, is that up to 250 federal ombuds
offices may exist.

PART 2: Research

59

Final Report to ACUS for Conference Consideration (11/2016)

1.5.5 Survey Analysis
As we indicated in the previous section, we are reasonably certain there were 147
separate offices in the final pool that received the electronic survey. Based on our estimate, our
dataset of 54 responses represents 37 percent of those offices that were actually reached via
email. In May and June, the Research Team organized, coded and analyzed the results of the
survey including the thirty in-person interviews, highlighting significant findings and key
insights to be included in the body of this report as well as capturing additional data collected
from the survey which can be found in the appendices. We discuss the quantitative and
qualitative survey findings separately.

PART 2: Research

60

Final Report to ACUS for Conference Consideration (11/2016)

1.6 Quantitative Survey Summary Findings
The Research Team has learned a great deal from our survey of ombuds offices in the
federal government—and there is much more to learn. By design, the broad nature of the survey
opens the door to future, more specific studies. We consider this work to be a foundational
study, a platform to begin to understand a rapidly changing, complex population. Selected charts
from the quantitative survey are found in Appendix D. Following are narrative highlights:
1.6.1 How Did We Analyze the Data?
Since we did not know the universe of federal ombuds before we began, it was of course
not possible to draw a scientific sample.23 We reported the data based on “all who responded”
to a given question. Some analyses also reported the data in terms of the constituent base served
by the various offices. There was, however, significant variation among federal ombuds about
their constituent bases. About a quarter of all of our respondents actually stated they serve both
internal and external constituents. Using all the data available to us, we learned of no office
equally serving both categories. We then felt we were able to allocate these ombuds either to the
internally-facing group or the externally-facing group, as seemed most appropriate. By
coincidence, half of those who responded turned out to be ombuds who serve only or primarily
internal constituents, and half turned out to be ombuds who serve only, or primarily, external
constituents.

This brief account presents data from the 2016 survey, in many cases reflecting the answers from “all” ombuds
who responded to a given question, and for all “externals” and all “internals” who responded to a given question,
without breakdowns by type of ombuds practice. Such breakdowns are not statistically useful because of the nature
of this study. We have rounded percentages in the written documents and in the tables to the nearest 5%, to
demonstrate that the data are limited and not generalizable. We note, too, that the data here are from self-reports.
The Research Team did not have the resources for independent verification.
23

PART 2: Research

61

Final Report to ACUS for Conference Consideration (11/2016)

1.6.2 Titles Used by Federal Ombuds
We compiled lists for the survey—with one exception—intending to limit the survey to
offices, rather than including all known ombuds professionals. The exception is that we included
Whistleblower Ombuds who do not typically have separate ombuds offices but instead work as
part of the Offices of Inspectors General. As noted above, we knew from the outset that there are
offices in the federal government that practice (some of them part-time and some full-time) to
one or another set of ombuds standards of practice—but which are not authorized to use the title.
At the beginning we also were frequently alerted to offices that have some compliance duties, for
example in the agency Equal Employment Opportunity or Civil Rights office, together with
ombuds duties; some of these may have split titles. Similarly, the duties of agency Task Order
and Delivery Ombudsmen, mandated by the Federal Acquisition Regulation (FAR),24 are
frequently exercised by full-time contracting professionals as a collateral duty when an ombuds
function is needed under a multiple-award type contract. We attempted to limit the survey list to
those who use the title “ombudsman.”
We did, however, ask all who responded about the title for their office. As expected,
many used the title Ombudsman or Director of the Office of the Ombudsman or a variation.
Some used the name of their type of ombuds in their title—including, for example, Analytic
Ombudsman and Whistleblower Ombudsman, or the Office of the Taxpayer Advocate. Some
ombuds who responded did use or include an alternative title.
1.6.3 Staffing
The ombuds offices that responded illustrate very wide variation in how ombuds work is
done. About 60 percent have at least one full-time ombuds; a few offices have multiple ombuds.

24

Federal Acquisition Regulation, 48 C.F.R. § 3.502-1 (2014).

PART 2: Research

62

Final Report to ACUS for Conference Consideration (11/2016)

Fifteen percent have one or more part-time ombuds, some of whom have another role, while 30
percent have one or more collateral duty ombuds. Only about 20 percent have fulltime administrative staff.
We cannot know if the offices that responded to the survey are typical of all federal
ombuds offices, nor were we able to correlate staffing with numbers of constituents.
Nonetheless, these findings are consistent with the responses of some ombuds to the effect that
they do not have enough time to respond timely to constituents, do more systems reviews, or do
more follow up and evaluation of their work. In addition, some ombuds reported concerns about
possible conflicts of interest for those ombuds who serve in additional roles.
1.6.4 Position Classification
About 40 percent of the ombuds who reported said the most senior ombuds in their office
is classified in OPM series 301 (Miscellaneous Administration and Program Series). About 60
percent reported classifications in series 343 (Management and Program Analysis Series), series
905 (General Attorney), series 1801 (General Inspection, Investigation, Enforcement, and
Compliance Series), series 1811 (Criminal Investigation Series), or series 101 (Social Science
Series). Sixty percent reported that the most senior ombuds is a GS-15. More than 20 percent
are classified as a member of the Senior Executive Service (SES). Almost 20 percent of these
survey responders—who are meant to be the most senior person in their ombuds office (or
function) in their agencies—are at GS-14 or below.
Just over half of respondents reported there are no educational or professional
certification requirements for their jobs; the rest indicate that there are such requirements. The
requirements most frequently mentioned included formal ombuds training or certification,
mediation training, and/or a law degree.

PART 2: Research

63

Final Report to ACUS for Conference Consideration (11/2016)

1.6.5 Authorization of Ombuds Offices
The origins of the offices that responded to us are varied. Just under 40 percent
were created by legislation, and over 60 percent by agency action. The data provided on the
survey include some unique office histories. We learned that about 20 percent of all agencies
responding to the survey, irrespective of their origins (including a few resulting from judicial
determination pursuant to court action), were thereafter configured in different ways through
legislative, or agency action—or subsequent additional judicial determination pursuant to court
action.25 A few ombuds reported that they did not know how their office was created.
Accordingly, the major finding is that there are many variations.
1.6.6 Charters, MOUs, and Terms of Reference
More than 75 percent of the offices reported some sort of a charter. There were many
sources cited for the contents of these charters, including ABA, IOA, USOA, COFO, Intelligence
Community Directive 203 and Analytic Ombudsman Guidelines, Whistleblower Protection
Enhancement Act, and the FAR.
More than 40 percent follow the IOA standards; more than 15 percent follow USOA
standards; more than ten percent follow ABA standards. Nearly 85 percent said that using the
office was voluntary for a complainant, and nearly 45 percent that it is voluntary for a responder.

25

About 20 percent of all ombuds said they were created a) by legislative action, and b) by the agency or
department—and/or c) by some other means. Here is how our team allocated the unusual cases:
 “Legislative action” includes statutes and congressional staff recommendations.
 “Agency/departmental action” includes CEO decisions, other executive actions, labor/management agreements,
and an office established pursuant to court action.
 There are ombuds offices, originally established by legislative action, but then powerfully configured through
executive action, or, from a lawsuit settlement, configured by the agency. There are offices established by
agency action, thereafter configured by legislative action. A significant number of agencies had origins in
legislative or agency or judicial action, and then were reported to be configured through actions by more than
one of the above. On the basis of the information from self-reports, the team assigned each office to what
appeared to be the best definition about how each office was created.

PART 2: Research

64

Final Report to ACUS for Conference Consideration (11/2016)

Nearly 65 percent will respond to anonymous concerns. More than 55 percent will respond to a
bystander or peer with concerns about which the bystander is a “third party.”
1.6.7 Major Standards of Practice Reported on the Survey








Confidentiality
Credible Review
Fairness
Impartiality
Independence
Informality
Neutrality

1.6.8 The Issue of Mandatory Reporting
The survey question asked ombuds which, if any, of the following concerns are they
required to report: discrimination; sexual harassment; fraud, waste, abuse; criminal behavior;
insider threat; national security concerns; other? Mandatory reporting requirements of many
different kinds are reported by 40 percent of the survey respondents. This topic is a complicated
one, which must be considered in relation to standards of practice for confidentiality.
Many ombuds told us that they are able to help constituents report on their own about
serious concerns, for example, anonymously—or that the ombuds can get permission from the
constituent to get information where it needs to go, or that the ombuds can discover some other
responsible path for vital information to be “found,” (for example by a compliance office)
without breaching the confidence of a constituent. Thus the issue of mandatory reporting seems,
in practice, a problem that usually can be dealt with in a responsible fashion without breaching
confidentiality— even though most ombuds tell us that they deal regularly with serious cases. In
addition, in an extreme case, many ombuds offices adhere to standards providing that when the
ombuds determines that there may be imminent risk of serious harm, confidentiality may be
breached.

PART 2: Research

65

Final Report to ACUS for Conference Consideration (11/2016)

It is also likely that most ombuds who do not answer that they are required to report these
topics, nevertheless use the same or similar options to get information about serious concerns
where it needs to go.
1.6.9 Reporting Structure
The survey asked to whom the ombuds office reports: head of agency; chief operating
officer or equivalent; Congress; other senior leadership, or none of the above. Most ombuds
offices responded that they report to the head of the agency or other senior leadership. External
ombuds are less likely to report to the top of the agency. We heard, outside of this survey, about
a number of ombuds who report rather low in the hierarchy of their agencies. A number of
ombuds identified an inappropriate reporting arrangement to be a problem that must be
addressed if ombuds are to be effective.
1.6.10 Issuing Reports of Activities
In the survey, ombuds were asked whether they issue: non-public reports to senior
management, or reports to Congress, or public reports as a matter of professional practice, or
public reports by statutory directive, or no reports. About 75 percent of the ombuds report that
they make some kind of reports of activities.26 About half of those who responded to the
question said they report privately within their agencies. Fifteen percent indicated they report to
Congress, while another 15 percent report as a matter of professional practice. Only 10 percent
of respondents are required by statutory directive to issue reports.
1.6.11 Maintenance of Case Records
In the survey, ombuds were asked about their office’s case recordkeeping practice.

26

Approximately 5 percent of respondents selected more than 1 option.

PART 2: Research

66

Final Report to ACUS for Conference Consideration (11/2016)

Forty percent keep some kind of case records with identifying information of those involved; of
these most, but not all, serve external constituents. The remaining 60 percent report keeping
statistical records without identifying information of those involved. The record-keeping
practices of the ombuds who took the survey are vastly varied. Just over half of all ombuds
report maintaining a record retention schedule—half of these are externals and half are internals.
In some cases, this accepted schedule permits destruction of case records when a case is closed, a
practice described to us anecdotally as a best practice.
Forty percent keep records of settlements and outcomes. Thirty percent keep records for
compliance purposes. Notably, most of the ombuds who keep records of outcomes are those
who work with external constituents.
1.6.12 Access to Independent Counsel
In the survey, ombuds were asked whether they had access to independent counsel to
advise them on their legal responsibilities and options as ombuds, when needed. Access to
independent legal counsel, which is universally recommended as a best practice by ombuds
associations, was reported as wide-ranging. Only ten percent of ombuds reported having access
to legal counsel at any time. Forty percent reported that they have such access but only in some
instances. Twenty percent reported having no access but the office would benefit from it. Thirty
percent reported having no access “but the office did not need it.” Legal counsel access— and
views about this matter—were about equal, for externals and internals.
1.6.13 Issues Addressed by Ombuds Offices
As expected, there are clear differences with respect to the issues that different ombuds
examine. This is true between internals and externals, and also there were variations within the
two groups.

PART 2: Research

67

Final Report to ACUS for Conference Consideration (11/2016)

Internals report most commonly dealing with ethics, harassment, abusive behavior,
leadership and management skills, and performance evaluations. Importantly, about 75 percent
report dealing with safety and whistleblowing issues, an important safety valve for organizations.
Most internals report working for systems change. That is, they work not only on individual
cases but also to make recommendations about organizational improvements.
A large majority of externals also report dealing with (some kind of) serious concern on a
frequent basis. Sixty percent report dealing with alleged malfeasance by government employees.
Approximately 40 percent report dealing with safety issues and whistleblowing issues.
About 65 percent of all ombuds reported dealing with excellence, integrity and rigor in
thinking and work. One-third reported dealing with acquisition and procurement issues. Well
over half of “all” ombuds reported dealing with whistleblowing issues. These reports indicate
that many of the “generalist” ombuds regularly receive some of the issues more
usually associated with the “specialty ombuds” like those assigned to procurement, analytic
excellence and whistleblowing.
1.6.14 Functions of Ombuds
We discovered wide commonalities among the functions performed by these varied
ombuds. Almost all the ombuds in this survey report working—in many different ways—to be
seen as fair, accessible, and credible. Almost all report that they do not have management
decision-making functions. Most report working to develop responsible, ethical and effective
options for their constituents and to provide relevant referrals. Importantly, these are functions
and characteristics of ombuds across the U.S. both in the public and private sectors. They also
provide the platform of greatest unanimity among the ombuds who responded to the survey.

PART 2: Research

68

Final Report to ACUS for Conference Consideration (11/2016)

The functions of ombuds tend to elide into each other. They may seem somewhat distinct
on a list in this report, but in actuality some ombuds reported thinking of their work as “all of one
piece” in serving constituents as professionals in dispute resolution and conflict management.
Almost every respondent reported delivering respect with careful attention to the feelings
of both complainants and responders; providing a chance to be heard; giving and receiving
information one-on-one; and helping to understand and reframe issues. Seventy percent monitor
accessibility, use of the office by diverse constituents, and monitor their office response time.
Almost all report ways in which they function within an organizational conflict
management system. This systems approach includes frequently offering referrals and working
together, given permission, with line and staff managers to resolve issues. That is, ombuds
appear not to respond as “loners.” The picture of federal ombuds that emerges from the survey is
that of distinctive, independent and neutral professionals—supporting a conflict management
system—helping constituents and responders within the organization to find and use
“appropriate” dispute resolution options and practices.
Most ombuds reported various kinds of systemic work throughout the survey, such as
working for improvements in the functioning of their agencies. For example, nearly 70 percent
report alerting their agencies to “new problems” and to providing their agencies with information
that will help in dealing pro-actively with new problems as well as with patterns of problems.
Seventy percent report being alert, by virtue of their role as ombuds, to urgent issues and the
possibility of an emergency. Forty percent work as neutral facilitators to assist senior leaders in
resolving issues. Seventy percent may work on generic (or systems) improvements.
Almost all ombuds report helping their constituents collect, organize and understand their
own information. Sixty percent report helping constituents in dealing with matters on their own
and resolving their concerns. We were told that these functions seem to contribute to helping to
PART 2: Research

69

Final Report to ACUS for Conference Consideration (11/2016)

resolve concerns at the “lowest possible level” in the organization, in a way that may help
decrease costs.
On the other hand, “helping people to help themselves” does not mean just leaving
constituents alone with their issues: 80 percent of the ombuds report informal fact-finding, and
60 percent report reviewing data files and studies to make systems recommendations. Many
ombuds reported meeting with groups, in many different ways, to learn about group-related
issues, to offer training and briefings, and to facilitate generic approaches to individual and group
problems. Almost a third provide special skills training. More than 20 percent bring together
task forces, and run focus groups.
Thirty percent see themselves as helping informally (and often invisibly) to coordinate
services across their agencies; this is seen by one ombuds as “a critical service in these days of
perceived lack of coordination in government services.” About 40 percent report themselves as
working—within the system—for specific systems changes, and for specific mission-related
agency initiatives, and as following up on their own recommendations. Each of these functions
may be important in supporting coordination of the relevant conflict management systems.
Well over half of the ombuds report themselves as working as intermediaries—as shuttle
diplomats and mediators. As conflict management professionals with no management decisionmaking authority, ombuds directly provide “interest-based” options. On the other hand,
“offering options” also includes ombuds providing information about formal grievance
procedures—procedures that most ombuds offices do not provide on their own. Sixty percent of
ombuds report helping their constituents to understand their legal rights.
Some ombuds report working to support constituents in taking formal approaches. Thirty
percent assist with process issues in an appeals process. Twenty percent may advocate for an
injured party within the agency. A few ombuds say they conduct formal mediation where the
PART 2: Research

70

Final Report to ACUS for Conference Consideration (11/2016)

agency keeps settlement agreements, occasionally write official investigatory reports, and issue
public reports. A few externals may provide input to a court or in a legislative process.
However, no ombuds report that they act as a witness, accompany a party in a formal process, or
act as arbitrator or judge. No ombuds reported issuing decisions on appeals or making binding
decisions on a grievance or conflict.
1.6.15 The Nature of Ombuds Advocacy
Seventy percent of ombuds report that they advocate for fair and equitable
processes; almost 30 percent advocate on behalf of those who have been wronged; over ten
percent report they advocate for certain actions and for change in the organization.
1.6.16 Key Accomplishments
Consonant with the traditional values of ombuds everywhere, all our respondents
named "contributing to the respect, dignity and fairness with which concerns are handled” as a
contribution of their work. Other important traditional responses—where externals and internals
reported the same or almost the same contribution—include cost savings, significant service to
individuals, systems improvements, and effectiveness in picking up new issues:


About half of all respondents reported supporting significant systems changes;



About 80 percent reported having helped individuals in a significant way;



About half reported having contributed to significant cost savings by dealing with
complaints, reducing litigation, and settling serious disputes;



More than half reported picking up “new issues” for their agency;



About 40 percent reported significant contributions in effective handling of very
serious problems, and helping with “early warning;”

PART 2: Research

71

Final Report to ACUS for Conference Consideration (11/2016)



About 60 percent reported identifying significant patterns of concerns that were not
well known or being ignored;



About 70 percent reported preventing problems through trainings and briefings;



About 75 percent reported serving as an important liaison between colleagues, units
or agencies; and



About 90 percent reported their work resulted in a constituent receiving a fair process
who previously did not.

Externals in this survey were more likely to report supporting the agency with specific
mission-related initiatives, helping the agency to improve specific policies, procedures, or
structures, making administrative decisions to resolve specific issues, helping within the agency
to keep its organizational processes coordinated, and advocating on behalf of individuals.
Internals in this survey were more likely to report helping to provide a safe way for
constituents to discuss perceptions of unsafe or illegal behavior, helping constituents to develop
and use fair and helpful options, and helping to prevent problems by coaching one-on-one and by
providing group trainings and briefings.
Whistleblower ombuds and procurement ombuds—consonant with their particular focus
on tightly-defined responsibilities—described their accomplishments as providing specific
information and education, and guidance about very specific matters of concern to their
constituents.

PART 2: Research

72

Final Report to ACUS for Conference Consideration (11/2016)

1.7 Qualitative Survey Summary Findings: Thematic Analysis
The material in this section summarizes the data collected from the nine open-ended,
qualitative questions in the survey.27 It is designed to identify the points the ombuds believed
most important to address in response to the questions. However, since we sought responses at
the office level, the data collected most likely represents the information of several hundred
individual ombuds.
This summary may be viewed along with the full thematic report which includes the
research methodology used, found in Appendix E. This summary, and the more complete
thematic report, offers evidence to support the recommendations contained in Parts 3 and 4 of
this Report. It also helped guide the Research Team toward identifying themes to explore further
in the case study portion of this project. The following overview provides:





List of Open-ended Interview Questions
Highlights Summarized by Theme
Additional Items Worth Noting
Examples of Promising Best Practices highlighted in Qualitative Report

Respondents had a choice of completing the open-ended questions electronically along
with the other components of the survey or telephonically in more of an interview format
conducted by a graduate student at Nova Southeastern University, Ft. Lauderdale, FL, who
would record their responses. Thirty respondents or 56 percent overall chose the telephonic
interview.
1.7.1 List of Open-ended Interview Questions
1) Considering all that your office does, in what ways do you think your work is adding
the most value?

27

As noted earlier all survey responses are self-reports. The Research Team did not have the resources to make any
independent assessment of responses.

PART 2: Research

73

Final Report to ACUS for Conference Consideration (11/2016)

2) What changes would you suggest to improve, and also to demonstrate the value of
your office?
3) As an ombuds, what would you like to spend more time on? Less time on?
4) What elements of your ombuds work give you the most personal satisfaction?
5) We seek illustrations of promising practices AND innovations among federal ombuds
offices. Has your office initiated any efforts or practices you consider promising or
innovative? Please describe them.
6) Have statutory or legal requirements or limitations affected your ability to fully
comply with the ethics or standards of practice applicable to your office (e.g.,
confidentiality)?
7) What would you say to ACUS regarding the NEED and VALUE of ombudspersons
in federal agencies now and in the near future?
8) What specific recommendations about ombuds would you want ACUS to consider?
9) Please feel free to share any additional information about the structure, standards,
functions, innovations, or practices of your office that you believe were not covered
in the survey, or that need clarification, and should be included.
1.7.2 Highlights Summarized by Theme
The following represents common statements by a significant number of respondents—
with 30 or more comments per theme. Themes with the greatest number of comments are listed
first. Summaries contain the respondents’ own words, with longer or unusually worded phrases
or sentences in quotations.
1)

Training and Education for Ombuds and Constituents. This topic received
more comments than any other. There was a strong desire expressed for consistent,
formal, government-wide training for anyone holding the position of ombuds to
ensure some standardization of practice. Some respondents suggested that there
might be two training tracks—one for ombuds serving internal visitors and one for
ombuds serving external visitors. Respondents also noted that “single purpose”
ombuds do not ordinarily receive training typically associated with the ombuds
position. They found this lack of ombuds training to be confusing, if not potentially
problematic. Several respondents also suggested the need for employees and
managers (in the case of internal ombuds) and external visitors to be better educated
about the role and duties of ombuds.

PART 2: Research

74

Final Report to ACUS for Conference Consideration (11/2016)

2)

The Value of Ombuds Supporting Good Communications. This topic was
deemed of vital importance to ombuds. Ombuds were seen as providing value in
assisting visitors to navigate a confusing government bureaucracy, and providing a
bridge between concerns of individuals and offices of the government. Particularly
noted was the value of the ombuds in providing a voice, and options for
understanding and resolution, for populations that would otherwise be ignored or
have limited options. Ombuds were credited in helping both internal and external
visitors to receive guidance on information and resources, “next steps” they might
pursue, and coaching suggestions on conflict resolution strategies. Furthermore,
ombuds who were interviewed believe they add value by “humanizing” the federal
government and helping others “to find their own voice and resolve their own
issues.” In addition to providing knowledge of resources to visitors, ombuds assist
others in gaining a different perspective, feeling affirmed and valued, and thereby
reducing frustration and confusion. Ombuds expressed pride in being positive
change agents.

3)

Organizational Hierarchy. The status and position of the ombuds in the
organizational hierarchy was a matter of concern for many ombuds. A strong belief
was expressed that in order for ombuds to be effective, ombuds should be at a
senior grade, have access to the most senior leaders in the agency, and have “buy
in” from leadership on their role and functions. Additional concerns were
expressed such as lack of an ombuds classification approved by the Office of
Personnel Management (OPM), and the lack of specified “independence” as a clearcut standard. Organizational ombuds believe they assist management by raising
issues to the attention of senior management, and providing a “sounding board” for
dialogue with leaders to discuss agency challenges and options on how to address
them. They consider the status and independence of the ombuds office to be
essential for effectiveness in supporting good management.

4)

Ambiguous Definition of Ombuds. Respondents offered numerous comments on
how the role and functions of ombuds are not universally understood by their
internal and external constituents—and that lack of clarity limited their credibility
and effectiveness. Along with this need for definitional clarity was a call for more
uniform and consistent standards of practice. In particular, they called for clear
distinctions between ombuds and other ADR professionals, and between ombuds
and “single purpose” practitioners—such as “Whistleblower Protection
Ombudsmen”—who serve a narrowly defined population and/or specific
educational function. Though the work of the whistleblower ombuds is seen as
meaningful and important, many respondents found it confusing to call them
“ombudsmen.”

5)

Standardization. This was a recurrent theme of major interest and concern
throughout the survey responses. Respondents expressed a strong desire for a
standard description of federal ombuds, and standardization of practice consistent

PART 2: Research

75

Final Report to ACUS for Conference Consideration (11/2016)

with ombuds’ standards. Several commentators requested that COFO review all
ombuds offices to ensure standardization of programs, policies and procedures.
Several respondents noted that offices of different kinds may follow standards and
guidelines from IOA, from ABA, from USOA, and from the Office of the Inspector
General. This lack of standardization leads to some confusion.
6)

Under Standardization, there were subcategories with numerous comments on
several of the core standards of ombuds.
Confidentiality. This standard of practice is seen as key to the ombuds role.
Respondents addressed the issue from three different perspectives. Some
respondents (serving external constituents) believe that their position could
not always offer confidentiality; they do not represent their interactions with
that guarantee. Some respondents (including mainly those serving internal
constituents) provide confidentiality as a standard procedure, though some
responded that all they can do is “maintain their best attempts at
confidentiality within the bounds of the law.”
There are ombuds who felt the ambiguity around confidentiality was highly
problematic—by being implied but not guaranteed by the limits of their legal
protection; they felt this ambiguity serves as a significant inhibitor to their
effectiveness. Several commentators expressed the belief that more “sensitive
issues” would come to ombuds if they could guarantee that communications
with the ombuds would be privileged. Overall, the issue of confidentiality is
of most concern for ombuds who serve internal constituents.
Independence. Independence was seen as a critical foundational standard for
ombuds’ effectiveness. Independence serves as a necessary prerequisite that
allows ombuds to “raise questions that others can’t or won’t do” and to
“provide unbiased and unfiltered perspective.”
Neutrality. Although neutrality did not receive enough comments to be its
own “theme,” several comments addressed the difference between neutrality
and impartiality, specifically between the practices and standards of
organizational ombuds in contrast to the practices of specialty advocates such
as the taxpayers’ advocates, whistleblowers, long term care advocates and the
wounded warriors’ advocates.
Fairness. This is a cardinal tenet of ombuds practice and was viewed as very
important to respondents and cited as an area in which they feel they add
considerable value. Ombuds took great pride in demonstrating “fairness of
government to employees and the public” and assisting in settlements “where
all parties can accept a decision as fair.”
Credentialing of ombuds professionals was a suggestion offered by several
respondents. This could be done by an accrediting body that would offer

PART 2: Research

76

Final Report to ACUS for Conference Consideration (11/2016)

certificates for on-going training, and/or require or recommend a degree in
conflict management or organizational behavior. Another suggestion offered
by some was to provide minimum “core competencies” for ombuds.
7)

Office Staffing and Resources. Several respondents commented on the need for
additional staff to handle the heavy workload and visitor requests. The desire was
especially expressed by commentators from agencies that do not now have, but
desire to have, organizational ombuds. Specific staff needs included access to
independent counsel, a program analyst for continuous evaluation, and “an ombuds
from the corps of senior ombudsman executives that would operate across all
agencies.” Ombuds believe that one of their primary and meaningful functions was
one of providing accessibility for constituents to managers with the power to
address issues and rapidly move to resolution. Ombuds felt great pride in their
ability to provide “prompt responses, accurate information and an explanation of a
process to follow to everyone with an inquiry.” As such, several ombuds
mentioned they would like to spend “less time on” administrative duties such as
phone calls, clerical duties, meetings and data entry.

8)

Coalition of Federal Ombudsmen (COFO). There were several requests for an
“enhanced role for COFO” for functional oversight and review. Some interviewees
saw COFO as very helpful in setting up new offices. Some suggested that COFO
might in the future have major responsibility for “credentialing” federal ombuds
and helping with self-assessment.

9)

Marketing and Promotion. Many respondents addressed the need for federal
ombuds offices to pay more attention to marketing and promotion and a need to
conduct outreach to highlight their role and function, address misconceptions of the
ombuds role, and “raise awareness of the benefits of the program.” Respondents
cited the need for structural clarity with regards to the ombuds role and functions
inside the office and agency. The ombuds profession needs to be differentiated
from other ADR professionals and offices such as EEO and Human Resources.

10) Systemic and Policy Solutions. Organizational ombuds believe some of the
functions that add most value include addressing systemic issues, performing
system reviews, “making recommendations the agency may be aware of, but
doesn’t have the bandwidth to review,” as well as “raising policy issues that others
cannot or will not discuss…such as barriers in governance structures.” Several
interviewees saw this as an area of their work that yields the greatest “return on
investment,” and expressed their desire to do more work of this kind. Ombuds
stated that they add value by providing an early warning system for government
agencies by providing feedback and getting ahead of issues before they become
systemic issues, or a major violation, or require costly and time-consuming formal
processes.

PART 2: Research

77

Final Report to ACUS for Conference Consideration (11/2016)

1.7.3 Additional Themes Worth Noting
11) Internal ombuds believe they contribute significantly in creating a positive work
environment by “increasing morale and helping employees and managers to
refocus, reframe, and address conflict…in a healthy and productive manner.” In
addition, we heard agreement with the sentiment that “an ombudsman that is truly
independent of management and unions sends a strong message to the workforce—
you have somewhere to go even if it is just to sort out your thoughts.” Additional
comments cited ways in which ombuds add value to the workplace under the theme
“enhanced outcomes.” Comments included improving conflict resolution
processes, promoting interest based problem-solving, being proactive and creative
(coming up with “cutting edge solutions”) in addressing problems and problem
solving before the issues that are troubling to employees and external visitors
“infect the workplace.”
12) The ombuds function of providing an informal process to understand and help
resolve workplace disputes before they went to legal proceedings or costly formal
processes, is seen as a “cost effective” means of conflict resolution. Importantly,
ombuds see these informal processes as filling a gap that existed before when
“some issues went to a formal dispute resolution process that really had no business
being there, but there was no other alternative.” One quote conveying the overall
value of ombuds states, “ombuds know how to navigate through the agency,
employees, industry, advocate organizations and the public.”
13) Regarding accountability for ombuds, program evaluation and metrics was an
area of divergent comments. Some respondents mentioned the need for regular
assessments of their office and offered several suggestions such as a five-year peer
review and a facilitated self-assessment for ombuds, and weekly, or mid-year
updates for stakeholders. While some found the emphasis on metrics detracted
from their more meaningful work (because they lack administrative support), others
offered ideas about how the ombuds office facilitated very useful ongoing
assessment of other offices in their agencies.
1.7.4 Examples of Promising Best Practices Highlighted in the Qualitative Report
1)

Mentorship /or Shadowing another ombuds

2)

Training for constituents and other ombuds
a.
Creating training modules, programs and videos
b.
“Quarterly conflict resolution series”
c.
Group trainings or facilitating group sessions
d.
Conflict resolution skills trainings / training as a preventative tool
e.
An “ombuds forum” as a means for exchanging information

PART 2: Research

78

Final Report to ACUS for Conference Consideration (11/2016)

3)

Supporting leaders in setting the tone, preparing the agency for the role of the
ombuds, taking responsibility for the agency’s conflict competence and creating the
appropriate ethical culture

4)

Supporting leaders to allow for time for one on one and team building sessions with
their ombuds

5)

Supporting leaders using the ombuds as a “sounding board” for the benefit of
having an objective audience

6)

Supporting leaders in helping to get a records schedule approved by the “U.S.
Archivist” as “temporary” so that ombuds records may be destroyed once an issue
is resolved

7)

Having an office run by an “individual with ADR knowledge and appreciation”

8)

Using technology, to offer webinars, pre-taped content, virtual presentations, and
using an online interface to submit questions

9)

Developing an “infomercial” to increase awareness of ombuds role and functions

10)

Implementing an internal and outreach plan along with an office strategic plan with
objectives

11)

Starting an “Ombuds in Practice” section for the agency’s annual ombuds’ report

12)

Utilizing detailees

13)

Creating a slideshow on educating the whistleblower

14)

Facilitated self-assessment as an evaluation tool

15)

Access to independent legal counsel

16)

A peer review process to evaluate individual ombuds and the ombuds program

17)

An ombuds of the day to handle walk-ins

18)

24-hour commitment to start on problem resolution from initial contact

19) Several federal ombuds have made presentations and written excellent reports about
their own work and about various aspects of the federal ombuds map. This by itself
is a “promising practice” in the field and deserves particular mention.

PART 2: Research

79

Final Report to ACUS for Conference Consideration (11/2016)

2.0 Research Phase 2
2.1 Introduction: Showcasing Ombuds Programs and
Practices
While Phase 1 of the research provided an historical account of the literature, as well as
aggregate information about the range, variations, commonalities and practices among federal
ombuds offices, Phase 2 offers a more detailed and nuanced analysis of effective ombuds’
offices, procedures, and activities. Phase 2 consists of five complementary sections: (1) case
studies, (2) profiles, (3) summary of insights and promising best practices, (4) possibilities for
further research, and (5) a policy discussion on the critical importance of standards.
2.1.1 Case Studies of Current Ombuds Offices
The case studies in Phase 2 carry the report beyond the limited self-reports of
ombudsmen that characterized Phase 1. Phase 2 provides a more thorough analysis of effective
ombuds’ practices with inquiry into the complex conditions and variety of factors that shape
ombuds offices, and how they operate. The themes that surfaced in the Phase 1 qualitative
analysis informed our case study investigation,28 in conjunction with the qualitative responses,
which gave weight to certain commonalities and differences among ombuds offices.29 What the
reader will discern in the case studies are perspectives from multiple stakeholders involved in a
federal ombuds function (e.g., key leadership, ethics counselors, counsel’s office, equal
employment opportunity office, and constituents who have utilized the ombuds’ services). The
case studies offer a variety of viewpoints on criteria for measuring ombuds’ effectiveness and

28

See Qualitative Survey Summary Findings: Thematic Analysis Section 1.7 and Appendix E for a description of
themes.
29
See Appendix D for graphical analyses of the survey data.

PART 2: Research

80

Final Report to ACUS for Conference Consideration (11/2016)

impact, and provide powerful examples and stories of success. Furthermore, they may serve as
informative models in the future.
The choice of case studies was based on the following criteria: (1) specific ombuds
programs or practices identified by peers in Phase 1 as positive models; (2) ombuds identified in
Phase 1 by researchers as utilizing innovative or effective practices (e.g. based on findings from
Phase 1 analyses or as described in relevant literature); (3) ombuds offices that demonstrate
differences and illustrate important variations in practice; and (4) ombuds willing to participate
as a case study. The selected offices included the Consumer Financial Protection Bureau’s
Ombudsman’s Office, the Department of Energy’s Office of the Ombudsman, the Department of
the Interior’s Organizational Ombudsman, and the Internal Revenue Service’s National Taxpayer
Advocate and Taxpayer Advocate Service.
A team of three, including Head Researcher Dr. Neil Katz, Project Manager Lauren
Marx, and Research Assistant Kathleen Watkins-Richardson, conducted dozens of 30-45 minute
on site interviews with ombuds and key stakeholders from the four agencies during the week of
July 18 - 22, 2016. Follow-up telephone interviews occurred in August. The case studies were
written to represent the results of these discussions.
2.1.2 Profiles
In addition to case studies, three important profiles will be presented. A major finding
from many months of research was the discovery of the extraordinary complexity of federal
ombuds office configurations and achievements. The Research Team continually discovered
new aspects of the field, as well as new horizons for research. In an effort to add a few important
ombuds configurations and achievements to the main report, substantial profiles of the Long
Term Care Ombuds Program (LTCOP), the Navy Family Ombuds Program, and an additional,
smaller profile of the Coalition of Federal Ombudsmen (COFO) were included. The first two
PART 2: Research

81

Final Report to ACUS for Conference Consideration (11/2016)

were originally assembled by students from the Harvard Law School Negotiation and Mediation
Clinical Program, supervised by their Clinical Fellow and Associate. Becky Kurtz, Director of
the Long Term Care Ombuds Program, provided valuable comments and additions to the
LTCOP profile. Dr. Mary P. Rowe produced the COFO profile with major input from the
present COFO chair.
The first two programs, in tandem with the Taxpayer Advocate Service (one of our case
studies), are the face of federal ombudsmen for many Americans. As one might imagine, their
reach is very broad and their structures, complex.
2.1.3 Insights and Promising Best Practices
The Research Team gained enormous insights while conducting the face-to-face
interviews. These observations have been shared, as well as promising best practices that could
be replicated—with the potential for adding value and advancing the professionalism of the
federal ombuds, as well as informing decisions of agency leaders, federal ombudsmen, and
others interested in establishing new programs, re-designing current programs, or the expansion
of existing programs.
2.1.4 Possibilities for Further Research
The scope of this project was defined, and it had been a long time since the last study on
ombuds in the federal sector was conducted. Given the parameters of the assignment and the
challenges of locating those who could be of most assistance in this study, we discovered that
research about actual ombuds practice is difficult, in part due to the nature of the job. Ombuds
generally do not seek publicity and are not accustomed to touting their own accomplishments or
outcomes. Further, ombuds find it hard to evaluate their own work. We offer in this section of
the Report, suggestions for future research that would encompass a wider spectrum of views and
important information.
PART 2: Research

82

Final Report to ACUS for Conference Consideration (11/2016)

2.1.5 Standards of Practice and Policy Considerations
The policy discussion hones in on the specific standards of practice and implications for
effective ombuds operation. Specifically, this section describes how the standards might be
applied with regard to the various permutations of federal ombuds, as determined in our
taxonomy, and most importantly, how the standards themselves underlie the value that ombuds
bring to the federal agencies that employ them.

PART 2: Research

83

Final Report to ACUS for Conference Consideration (11/2016)

2.2 Case Studies
Consumer Financial Protection Bureau Ombudsman’s Office
Department of Energy Office of the Ombudsman
Department of Interior’s Organizational Ombudsman
National Taxpayer Advocate

2.2.1 Case: Consumer Financial Protection Bureau Ombudsman’s Office
The Consumer Financial Protection Bureau (CFPB) is an independent agency funded by
the United States Federal Reserve. The Bureau was established in 2011 by the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 201030 (Dodd-Frank) as a legislative response to
the financial crisis of 2007–08. It serves as a “single point of accountability for enforcing federal
consumer financial laws and protecting consumers in the financial marketplace” (Consumer
Financial Protection Bureau [CFPB], “The Bureau,” n.d.). Before its creation, that responsibility
was divided among seven agencies, including the Board of Governors of the Federal Reserve
System (Federal Reserve), the Office of Comptroller of the Currency (OCC), the Federal Trade
Commission (FTC), the Federal Deposit Insurance Corporation (FDIC), the National Credit
Union Administration (NCUA), the Department of Housing and Urban Development (HUD),
and the Office of Thrift Supervisions (OTS) (CFPB, 2012, p. 5).
The purpose of the CFPB is to promote fairness in the marketplace for mortgages, credit
cards, and other consumer financial products and services. More specifically, the agency states
on its website that it is responsible for:


Rooting out unfair, deceptive, or abusive acts or practices by writing rules,
supervising companies, and enforcing the law;



Enforcing laws that outlaw discrimination in consumer finance;

30

Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub. L. No. 111-203, § 929-Z, 124 Stat. 1376,
1871 (2010) (codified at 15 U.S.C. § 78o)

PART 2: Research

84

Final Report to ACUS for Conference Consideration (11/2016)



Taking consumer complaints;



Enhancing financial education;



Researching the consumer experience of using financial products; and



Monitoring financial markets for new risks to consumers.
(CFPB , “The Bureau,” n. d.)

The CFPB has “supervisory authority over banks, thrifts, and credit unions with assets
over $10 billion, as well as their affiliates. In addition, [the CFPB has] supervisory authority
over nonbank mortgage originators and servicers, payday lenders, and private student lenders of
all sizes.” The Bureau “also supervise[s] the larger participants of other consumer financial
markets as defined by Bureau rules. To date, this includes larger participants in the following
markets: consumer reporting, consumer debt collection, student loan servicing, international
money transfer, and automobile financing” (CFPB, “Institutions,” n.d.). Its headquarters are in
Washington, D.C., with four regional offices in the Northeast, Midwest, Southeast, and West.
According to the CFPB Strategic Plan 2013-2017 (CFPB, “Strategic Plan,” 2016), the
Bureau's nine top-level priorities for the next two years are (in alphabetical order) arbitration,
consumer reporting, debt collection, demand-side consumer behavior, household balance sheets,
mortgages, open-use credit, small business lending, and student lending.
In the five years since it opened, the CFPB has faced a high level of public scrutiny. This
fact, along with the CFPB’s relative youth among federal agencies, makes invaluable the process
review role performed by the CFPB Ombudsman’s Office.
2.2.1.1 Origins and Evolution of the CFPB Ombudsman’s Office
The CFPB Ombudsman’s Office was authorized by the Dodd-Frank Act 2010:
“(5) AGENCY OMBUDSMAN.—

PART 2: Research

85

Final Report to ACUS for Conference Consideration (11/2016)

(A) ESTABLISHMENT REQUIRED.—Not later than 180 days after the
designated transfer date, the Bureau shall appoint an ombudsman.
(B) DUTIES OF OMBUDSMAN.—The ombudsman appointed in accordance
with subparagraph (A) shall—
(i) act as a liaison between the Bureau and any affected person with
respect to any problem that such party may have in dealing with the
Bureau, resulting from the regulatory activities of the Bureau; and
(ii) assure that safeguards exist to encourage complainants to come
forward and preserve confidentiality” (Dodd-Frank Act, 2010).
Wendy Kamenshine set up the CFPB Ombudsman’s Office and has served as the CFPB
Ombudsman since the Office opened its doors in 2011. Kamenshine has an undergraduate
degree in economics and practiced international trade law prior to her start in the ombudsman
profession at the U.S. Department of Homeland Security’s Citizenship and Immigration Services
Ombudsman’s Office. She is an active member of the federal ombudsman and broader
ombudsman professional community and served two terms as Chair of the Coalition of Federal
Ombudsman (COFO), an interagency forum that provides collaboration, advice, and guidance on
professional ombudsman standards, skills development, program development, and effectiveness
of federal ombudsmen (COFO, 2012).
In her capacity as COFO Chair, Kamenshine was asked to meet with the implementation
team setting up the CFPB and offer advice on the establishment of the CFPB Ombudsman’s
Office. She subsequently accepted an offer, first as a detail31 employee and then a full-time
employee (FTE), and modeled the new office similar to her previous office at DHS, where she

During a detail an office keeps an individual’s position while that person has a temporary assignment elsewhere.
At the detail’s conclusion, the individual returns to the home office and position.
31

PART 2: Research

86

Final Report to ACUS for Conference Consideration (11/2016)

had served in that office’s leadership. Initially, the office had only one FTE, but Kamenshine
was able to contract for administrative support and ultimately hired one FTE Assistant
Ombudsman. She brought on board two Associate Ombudsmen, first as detailees, and later hired
two FTE Associate Ombudsmen.
Kamenshine hit the ground running. Employing the CFPB organizational chart as a
roadmap, she set out to meet with everyone on the chart to share about the role of the Office as
an independent, impartial, and confidential resource to informally assist consumers, financial
entities, and others in addressing process issues resulting from the CFPB’s activities, and to learn
about the various parts of the agency.
Furthermore, Kamenshine created an Office Charter based upon the International
Ombudsman Association (IOA) and United States Ombudsman Association (USOA) standards,
COFO/Federal Interagency ADR Working Group guidelines, other ombudsman programs of the
same type, and from her prior ombudsman experience.
At its inception, the CFPB designated that the Ombudsman’s Office was to report to the
Associate Director for External Affairs. Kamenshine recognized that this could compromise the
Office’s independence and impartiality, so early on she met with the Executive Committee of the
Bureau to recommend the reporting structure within which the Office has operated since it
opened in December 2011. Specifically, the Office was removed from the External Affairs
Division and placed organizationally outside the CFPB’s business lines altogether, as well as
outside of the Director’s Office. In keeping with Kamenshine’s recommendation for a high
reporting structure in conjunction with ombudsman professional standards, the Office’s first-line
report is to the CFPB’s Deputy Director, and its second-line is the CFPB’s Director.

PART 2: Research

87

Final Report to ACUS for Conference Consideration (11/2016)

2.2.1.2 Structure of the Office
The Office has expanded to five full-time staff—one Ombudsman, one Deputy
Ombudsman, two Associate Ombudsmen, one Assistant Ombudsman, and one or two detail
positions, one of which was filled in FY2016 as an Acting Outreach Specialist.
The Ombudsman’s Office is nimble by design. It works collaboratively and smartly to
eliminate a single point of failure. For example, the team is in different locations, but by utilizing
the communication technologies available to them, they easily remain in constant
communication and are possibly more accessible than if they worked from the same location.
The ability to instantly update one another enables them to seamlessly step in for each other
when needed. Given the breadth of stakeholders, and their external focus, Kamenshine believes
in the importance of having a “built-in continuity plan” so that the team is capable of responding
to issues as they arise.
The team regularly self-assesses against specific ombudsman standards criteria. The
members of the Office belong to a group of financial regulatory agency ombudsmen as well as
lead or participate in other professional ombudsman groups, which enables regular discussions
and the exchange of ideas. Further, the ombuds are members of, and hold or have held
leadership positions within COFO.
2.2.1.3 Standards of Practice
The CFPB Ombudsman’s Office defines their standards of practice as:


Independence: “The CFPB Ombudsman reports to the CFPB’s Deputy Director with
access to the Director. This reporting line ensures the Ombudsman’s independence
within the CFPB. It also allows us to act as an early warning system and serve as a
catalyst for change.”



Impartiality: “We do not advocate for one side, but for a fair process.”

PART 2: Research

88

Final Report to ACUS for Conference Consideration (11/2016)



Confidentiality: “We have put safeguards in place to preserve confidentiality. We
will not share your identifying information outside the Ombudsman’s Office unless
you tell us we can. We also may have to share it if there is: a threat of imminent risk
of serious harm; you have raised an issue of government fraud, waste, or abuse; or if
required by law.” (CFPB, “CFPB Ombudsman”, n.d.)

During our interviews, we were able to learn what this means in their day-to-day practice.
In terms of independence, as previously mentioned, the Ombudsman’s Office is not part of any
of the CFPB’s six divisions, is not part of the agency Director’s office, and reports directly to the
Deputy Director with access to the Director. Furthermore, the Ombudsman makes all hiring
decisions and the Office has a separate budget line under the Bureau’s “Other Programs.” The
Office normally receives legal advice from the CFPB’s Legal Division, but within the Office’s
budget is a line for independent legal counsel, should a circumstance arise where protection of
the ombudsman tenets require its use. The Office’s outreach with external stakeholders is
scheduled and conducted independently from the CFPB and not subject to review or approval by
the Bureau. The Ombudsman’s Office produces an Annual Report to the Director which is
reviewed by CFPB senior leaders for a period of ten business days pursuant to the Office’s
Charter. Further, the Charter states, “To maintain the Ombudsman’s independence, such review
is not for concurrence purposes; except for questions of law, the Ombudsman’s Office
determines which changes to include, if any” (CFPB, “Ombudsman Charter”, 2011). The Office
issues reports in keeping with ombudsman professional practice.
For the Ombudsman’s Office, impartiality means they advocate for a fair process and do
not take sides. In short, they do not take the side of the Bureau nor speak on its behalf and also
do not take the side of the person or entity contacting the office. This is similar to the standard
of neutrality practiced by many internally-facing ombuds in that they both do “not take sides.”
PART 2: Research

89

Final Report to ACUS for Conference Consideration (11/2016)

However, impartiality provides the Office the ability to make a recommendation to the agency
on how fair process should be achieved.
The Office has implemented many safeguards to protect the confidentiality of its
inquirers. For example, machines to drown out sound are attached outside the office doors in
Washington so as to ensure any conversation cannot be heard; the offices are perpetually locked
when unoccupied. Facilities personnel are not allowed to enter without permission from the
Office and any confidential paperwork is in locked cabinets in the offices, limiting the risk that
information residing within the office will be revealed. The records retention schedule the
Ombudsman’s Office follows was approved by the National Archives and Records
Administration (NARA) and includes the provision to destroy all individual inquiry records 90
days after the Ombudsman’s Office closes the inquiry. For their second Ombudsman Forum, the
CFPB Director provided a welcome video for attendees, rather than joining the meeting in
person, so the Ombudsman’s Office could maintain the meeting’s confidential setting.
Additionally, the Ombudsman’s Office arranges all meetings with outside organizations
themselves, not going through External Affairs, in order to maintain independence, impartiality,
and confidentiality.
2.2.1.4 Stakeholders, Issues, and Activities
“Advocating for Fair Process in Consumer Financial Protection”
(CFPB, “CFPB Ombudsman”, n.d.)
The Ombudsman’s Office informally assists in resolving process issues that inquirers
may have with the CFPB at both the individual and systemic level. Inquirers include consumers,
financial entities, consumer groups, trade groups, and others. The Ombudsman’s Office also
considers the CFPB to be one of its stakeholders. According to Kamenshine, “basically, anyone
outside the four walls of the CFPB can come to us for assistance” (Personal Communications,
PART 2: Research

90

Final Report to ACUS for Conference Consideration (11/2016)

July 22, 2016). As such, the CFPB Ombudsman’s Office is considered an externally-facing
ombuds.32
Broadly speaking, they provide effective informal dispute resolution for inquirers seeking
assistance; help the agency improve specific policies, procedures, or structures; informally look
into issues of concern; study systemic process issues and offer recommendations for agency
action; and focus the agency’s attention on issues of concern. Further, the Ombudsman’s Office
contributes to the respect, dignity, and fairness with which such process concerns are handled.
The Ombudsman’s Office receives inquiries across the full spectrum of CFPB
stakeholder process issues. Focus areas include, but are not limited to, supervisory activities,
such as those regarding an examiner or the examinations process; process issues surrounding
enforcement activities; issues surrounding the CFPB’s consumer complaint process; supervisory
appeals, either to facilitate resolution of issues before an appeal is filed with the CFPB, or
address process issues during the appeal; and matters between agencies, as a facilitator. “Below
are some examples33 of the CFPB process issues shared with [the Ombudsman’s Office in fiscal
year 2015] that demonstrate how the Ombudsman worked in practice:”


Ensuring Acknowledgement to Correspondence



Suggesting Updated Communications on the Consumer Complaint Process



Identifying Issues with How the Public Interfaces with the CFPB



Offering Observations and Feedback from Inreach Visit to the Contact Center



Highlighting Issues with Third Party Consumer Complaint Submissions

32

These are ombuds who serve external or primarily external stakeholders, such as citizens, vendors, contractors or
others outside of the Federal government. Based on our taxonomy, the CFPB Ombudsman’s Office would be
considered an externally-facing, subject matter expert ombudsman: an independent, impartial office with authority
and responsibility to receive, investigate or informally address complaints about their agency, official, public
employee, or contractor, and, when appropriate, make findings and recommendations, and publish reports.
33
From the CFPB Ombudsman’s Office’s 2015 Annual Report to the Director.

PART 2: Research

91

Final Report to ACUS for Conference Consideration (11/2016)



Informing about Multiple Profiles Occurrences and Their Impact



Providing Feedback and Suggestions on Normalization of Data



Suggesting Clarity Between the Supervision and Enforcement Processes



Facilitating Communication to Address Process Questions and Issues



Highlighting Concerns Regarding Company Portal Communications

The Ombudsman’s Office offers a range of services to assist with an inquiry such as
providing feedback and making recommendations, brainstorming and evaluating options and
resources, facilitating discussions, and engaging in shuttle diplomacy, among other options.
They regularly meet with CFPB employees to share information about their role and how they
may be a resource, provide feedback on what they are hearing, as well as to learn about new
initiatives and developments they would not learn about otherwise. To the extent available, the
Ombudsman’s Office will receive data and various reports from such divisions as Consumer
Response to further inform the Office’s work. Other activities include researching/analyzing
issues, hosting forums, outreach, and as mentioned, highlighting systemic issues and making
recommendations to address an individual or systemic issue.
The Charter states that the Ombudsman’s Office “does not address matters currently in
litigation; delay any statutory, regulatory, or other CFPB deadlines; make decisions or legal
determinations for the CFPB; serve as a formal office of legal notice for the CFPB; nor does the
office address internal human resources matters.”
In a typical day, the Ombudsman’s Office might interact with stakeholders, develop
and/or share feedback and recommendations with a Bureau division, spend some time on
outreach and educating stakeholders, and analyze data. When asked to describe their process,

PART 2: Research

92

Final Report to ACUS for Conference Consideration (11/2016)

one member of the team shared, “We analyze and learn about all perspectives of an issue by
looking at the applicable laws, regulations, policy, and data, speaking with the individual and/or
stakeholders involved, and meeting with CFPB officials. We then may make a recommendation
on how the CFPB should address the issue” (Personal Communications, July 21, 2016).
CFPB’s Consumer Complaint Process.
The CFPB’s Office of Consumer Response handles consumer complaints about an array
of financial products and services. The CFPB shares that cutting-edge technology, including
secure company and consumer portals, makes the complaint process efficient and user-friendly
for consumers and companies.34 In addition, the CFPB has established a government portal to
securely share complaint data with the prudential regulators and state regulatory and law
enforcement agencies.
To support their work assisting consumers, the Ombudsman’s Office has read-only
access to consumer complaints. As of this writing, Consumer Response has handled nearly one
million complaints from the public.
Consumer complaints are integral to the CFPB’s work, or as the Assistant Director of
Consumer Response articulated, “[c]omplaints are the compass to guide the Bureau’s work”
(Personal Communications, July 21, 2016). The Ombudsman’s Office plays an important role in
promoting a fair complaint process by regularly providing Consumer Response with feedback for
improving the stakeholder experience and safeguarding fairness, consistency, and transparency.
Last year, the complaint system was named by Time Magazine as the “Best new tool in the
government.”35

34
35

Over 3,800 companies have responded to consumer complaints through the secure company portal.
See Calabresi, M. (2015, August 24). The Agency that’s Got your Back. Time, 168 (7), 42-47.

PART 2: Research

93

Final Report to ACUS for Conference Consideration (11/2016)

The Ombudsman’s Office serves as an office of last resort36 for the consumers, financial
entities, consumer groups, trade groups, and others who contact the Office. Inquirers may
contact the Ombudsman’s Office at any time, but the Office asks them to try the agency’s regular
process resolution avenues first, where possible, unless the inquirer wishes to reach the
Ombudsman’s Office in confidence. For example, a consumer may contact the Ombudsman’s
Office when he cannot resolve an issue with part of the consumer complaint process after
contacting the CFPB. If what the consumer is identifying to the Ombudsman may be unclear for
other consumers, the Ombudsman’s Office may bring it forward to the relevant office, which in
this case is Consumer Response. Ultimately, the consumer complaint form may be changed for
greater clarity. The Assistant Director of the Office of Consumer Response characterizes the
interaction between his office and the CFPB Ombudsman’s Office as “bi-directional feedback”
(Personal Communications, July 21, 2016).
Inreach/Outreach: Meetings, Reports, Forums, and Literature.
With regard to reporting, “[T]he Ombudsman’s Office [issues] an annual report to the
CFPB Director no later than November 15 and may issue periodic reports to highlight systemic
issues and make recommendations for systemic change” (Ombudsman’s Office Charter). As
stated earlier, and set out in the Office’s Charter, each report is reviewed by CFPB senior leaders
for a period of ten business days, and to maintain the Ombudsman’s independence, such review
is not for concurrence purposes; the Office determines which changes to include, if any.
According to the Office’s 2015 Annual Report to the Director (CFPB, “CFPB Ombudsman
Reports,” n.d.), the Office received 1,166 individual inquiries from consumers, financial entities,

36

Our case study interviews revealed different timings for when visitors contact the ombudsman, either first or last.
The mission, structure, and processes employed by the agency appear to affect this variation.

PART 2: Research

94

Final Report to ACUS for Conference Consideration (11/2016)

consumer and trade groups, and others in fiscal year 2015. These represented forty-four (44)
states, the District of Columbia, Puerto Rico, and other countries.
The CFPB Ombudsman’s Office is a good educator across the Bureau in the way it
models the tenets of the ombudsman in practice. Various inreach (inside the CFPB) and
outreach (outside the CFPB) efforts are made through a robust schedule of meetings, as well as a
brochure, reports, and other informational devices. As described in its FY2015 Annual Report,
the Office’s outreach includes: “in-office introductory and follow-up meetings, teleconferences
with groups’ memberships, presentations to board meetings, speaking at conferences and in
smaller gatherings, and informal visits to financial entities’ operations.” In addition, the Office
has regular monthly, bi-monthly, and quarterly meetings with CFPB divisions, offices, and
individuals. The Office continuously explains what an ombudsman is, what it is not, and how it
works as an independent function. Ideally, this effort will have a multiplying effect, and their
stakeholders will become ambassadors sharing about the resource with others who could benefit
from it.
We found text from the Ombudsman’s Office-produced information sheet and brochure
very informative and potential examples for other ombuds. Here are three questions that help an
inquirer to the Office identify the support the Ombudsman’s Office can offer:
Why should I contact the Ombudsman? We can assist in informally resolving process
issues by: facilitating discussions, brainstorming and evaluating options and resources,
sharing independent analyses, offering an impartial perspective, ensuring confidentiality
of someone’s identity, engaging in shuttle diplomacy, and providing recommendations,
among other options.
When should I contact the Ombudsman? Try us when you have not had success with
existing CFPB processes to address your process concerns, or because you want to keep
your concerns confidential. You are welcome to contact the Ombudsman at any time, but
we ask you to try the existing CFPB avenues for resolution first.
Can we meet again? Stakeholders who previously connected with our office are
welcome to re-connect to share further feedback, (CFPB, “CFPB Ombudsman”, n.d.)
PART 2: Research

95

Final Report to ACUS for Conference Consideration (11/2016)

2.2.1.5 Ombuds Characteristics and Skillset
One team member told the interviewers: “It takes a special sort of person to be an
ombudsman. It’s not quantifiable. It’s a warmth of character. A need and desire to help people”
(Personal Communications, July 21, 2016). Collectively, and through separate interviews, the
ombudsman team generated the following list of key interpersonal and professional skills (in no
particular order):
 Analytical/critical thinking
 Ability to identify issues
 Public speaking, writing, i.e., communication skills
 Creative
 Willing to provide feedback
 Facility with data
 Patient
 Enjoy learning
 Flexible/generalist
 Honest/trustworthy
 Respectful
 Self-confident
 Disciplined
 Organized
 Humble (no interest in self-status; selfless)
 Meticulous
 Even-keeled nature
 Cool under pressure
 See both sides of an issue
 Quick learner—get conversant on the topic
 Can relate to everyone
 Naturally neutral and empathic
 Entrepreneurial
(Personal Communications, July 21-22, 2016)

The ombuds team explained that it is difficult to have a specific ombudsman background.
The skills needed are not easily assigned to a particular credential. There are however, certain
backgrounds and skills that seem to be useful, such as a law degree. They stressed the

PART 2: Research

96

Final Report to ACUS for Conference Consideration (11/2016)

importance of being knowledgeable enough to assist visitors, such as the ability to ask the right
questions and spot the relevant issues. As an impartial resource, the ombudsman assists the
inquirer with understanding and learning about agency processes. Therefore, an Ombudsman’s
Office must maintain awareness of developments at the agency.
One team member shared that being an independent office requires them to be a close
team. It is tough work at times, and they all support each other. They hold weekly team
meetings, offer suggestions to each other and brainstorm next steps. One team member shared
that, “as an office of last resort, you may encounter those people who are very upset. Self-care is
necessary to prevent burnout in this role.” Another team member shared, “It is never about you,
and your satisfaction can’t be derived from specific tangible results or instant gratification. One
has to be okay with not knowing if you really made that difference on one specific issue. The
goal is to be part of process improvement—teaching a man to fish” (Personal Communications,
July 22, 2016).
2.2.1.6 Perception of Value or Overall Contribution to the Agency
During his interview, the CFPB Director stated that he had no prior familiarity with the
ombudsman role and thus no clear expectations about the creation of an ombudsman office when
he took the position after serving in a state government function. He likes the fact that the
CFPB’s Ombudsman’s Office is active in the field and community because it brings renewed
energy and great access for the public. The Ombudsman’s role “encourages another line of
input…Constructive criticisms come out” (Personal Communications, July 21, 2016). When
asked how his staff feels about being called out for a problem or need for correction in their
particular areas of responsibility, the Director replied he has not witnessed any “push back”
toward the options offered by the Ombudsman’s Office. He has further indicated to his Bureau
that all should utilize the Ombudsman’s Office.
PART 2: Research

97

Final Report to ACUS for Conference Consideration (11/2016)

When asked how he evaluates success, the Director stated that the Ombudsman’s Office
provides a mechanism for the CFPB to look back at the end of the year and assess gaps. There
has been a steady stream of matters being raised and acted upon, and the results seem both
constructive and productive. The Annual Report gives a good accumulation of activity and
serves as a reminder of the work that has been accomplished. He emphasized the value in having
an internal organization face externally to observe and raise issues, and that the Ombudsman’s
Office is an “early warning mechanism for potentially negative or highly impactful problems”—
providing a critical risk management perspective (Personal Communications, July 21, 2016).
The Acting Deputy Director and Associate Director for Research Markets and
Regulations told our interviewers: “The Ombudsman’s Office has educated us about
confidentiality and impartiality in the operation of their Office—beyond things that even
occurred to me.” The Office “holds up a mirror to our Bureau…and elevates our visibility into
certain issues …The Office is a safety-valve, giving one more place for consumers to go…[W]e
are still young enough as an organization to want feedback, to improve.” Further, he stated that
there were two strategic imperatives when setting up the CFPB: “build a great institution and
deliver tangible value to consumers.” This is not a culture that is ingrained in long-established
practices. The Ombudsman’s Office makes things more salient for broader understanding
(Personal Communications, July 22, 2016).
The Assistant Director for Financial Institutions and Business Liaison told interviewers
that he meets monthly with the Ombudsman’s Office. Most often issues overlap, which creates a
synergistic perspective that “moves the Bureau in a balanced way” (Personal Communications,
July 21, 2016). Listening to the Ombudsman’s Office helps to reinforce or verify a problem—
and from a totally independent source. This area of CFPB manages 750 external issue meetings
per year with CFPB stakeholders. Further, the Annual Report issued by the Ombudsman’s
PART 2: Research

98

Final Report to ACUS for Conference Consideration (11/2016)

Office helps the Assistant Director with policy and makes his job somewhat easier—especially
because the Ombudsman’s voice reaches the Director, shining a light on certain issues. An
example he raised was a topic involving enforcement attorneys being present in examinations.
In that example, both the Ombudsman and his office made recommendations. The Assistant
Director for Financial Institutions and Business Liaison added, “The Ombudsman’s Office
makes us better. They are a conduit to improvement” (Personal Communications, July 21,
2016).
The Acting Principal Deputy Assistant Director and Chief of Staff for the Office of
Enforcement stated that her impression of the Ombudsman’s Office is “a welcomed second set of
eyes on CFPB processes.” She went on to say:
The result of their approach is smart and thoughtful feedback. They are reflective and
calm in presenting information, good at relaying what they have heard. The input doesn’t
come with an opinion; they are just passing it along. They are good and patient listeners.
(Personal Communications, July 22, 2016).
Before leaving a conversation, the Ombudsman’s Office asks the question: “what can I
share?” then does what is necessary for the next step. Some of the people interviewed shared
that without the Ombudsman’s Office, the CFPB would not be getting important feedback on
CFPB processes. “The CFPB is a new agency that is still calibrating,” according to the Assistant
Director, Intergovernmental Affairs, and she added:
The Ombudsman is deliberate and intentional…an immediate window into how
policymakers and other stakeholders view the Bureau’s policy and regulatory work…The
Ombudsman often voices concerns that have not been heard using normal Bureau
stakeholder channels… We have a 21st century ombudsman. She [Kamenshine] is a

PART 2: Research

99

Final Report to ACUS for Conference Consideration (11/2016)

thought leader and ultimately adds value influencing how the Bureau does its work
(Personal Communications, July 22, 2016).
The following represent a few examples of the value added by the Ombudsman’s Office,
which were provided to our team through interviews with senior staff who manage process,
execution, policy, and communication:
1. Consent Orders and Corresponding Press Releases: Comparing the Language Used.
A sensitive issue occurred regarding press releases issued accompanying enforcement
consent orders. There was a perceived gap, or disparity between the language
negotiated in the consent order and what was detailed in the press release (PR). The
Ombudsman’s Office did an independent analysis to see what was occurring and to
determine how the Office could assist. They pulled all consent orders and PR issued
over a defined period of time, and concluded that the language generally did match
but at the same time highlighted three issues to the CFPB for their consideration for
future press releases. For example, the Ombudsman’s Office highlighted words in the
PR that could have legal meaning that were not used in the consent order. Later that
year, the Ombudsman’s Office performed another review which again showed that
the language generally matched, as between the PR and the consent orders, but that
there were fewer instances of the issues previously highlighted to the CFPB. The
Ombudsman’s Office then closed the review.
2. The Public Consumer Complaint Database: Defining Company Response Options.
As shared in their Annual Report, in FY2015 the Ombudsman’s Office “heard
concerns from industry groups and companies regarding the response categories that
companies use to respond to consumer complaints.” To study this issue, [the Office]
“considered both the use of these categories as well as the information that users of
PART 2: Research

100

Final Report to ACUS for Conference Consideration (11/2016)

the CFPB’s public Consumer Complaint Database have as they draw conclusions that
may inform the marketplace and, in turn, impact consumers.” In the Office’s 2016
Mid-Year Update, the Ombudsman shared that the CFPB implemented the Office’s
recommendations, “updating the definition for a duplicate consumer complaint and
providing a clearer distinction between the administrative and substantive company
responses to consumer complaints.”
3. CFPB Public Actions and Redress: Information Sharing with Consumers. “In
FY2014, consumers contacted the Ombudsman’s Office seeking information
concerning their eligibility for a payout or amount of a payout from CFPB public
actions – settlements or judgments arising out of the activities of CFPB’s Division of
Supervision, Enforcement, and Fair Lending. The CFPB disseminates information
about public actions via press release, its website, its telephone contact center, thirdparty administrators (for callers to the administrator), and in some cases, letters to
consumers.” Research on the issue led the Ombudsman’s Office to recommend, for
example, that the CFPB “[standardize] informational documents [that] assist contact
center staff in locating information quickly” and that the CFPB “find ways to make
information easier to find for consumers on consumerfinance.gov.” The Ombudsman
reported in its FY2015 Annual Report that the CFPB implemented these
recommendations, for example, “standardizing the order in which frequently
requested information…is presented to contact center staff” and creating a single
“Payment to Harmed Consumers” destination on the agency website.
2.2.1.7 Innovations and Promising Best Practices
In creating this model program, Kamenshine informed her process through review of best
practices she garnered from her own federal ombudsman experience, her role as the COFO
PART 2: Research

101

Final Report to ACUS for Conference Consideration (11/2016)

Chair, and leadership and participation in the broader ombudsman community. She knew that
getting the proper structure, such as an office charter, records schedule, and reporting to the topmost level were immediate priorities. In addition to focusing on the Office’s foundation, she
established rapport and began building connections. She became an ambassador, prepared an
“ombudsman elevator speech,” and using the organizational chart as a road map of sorts, began
meeting with everyone. As previously mentioned, the Ombudsman’s Office continues to engage
regularly with stakeholders through regular communication, as well as leadership and team-toteam meetings, with a wide range of offices at the CFPB.
The perceptual difference in how members of the Ombudsman’s Office operate is also a
promising best practice. This team, for instance, will not attend most CFPB social events
because of strict adherence to the standards of practice, stating: “We put everything possible in
place to adhere to the tenets [of independence, impartiality, and confidentiality]” (Personal
Communications, July 22, 2016).
As mentioned earlier in this case study, the measures taken to ensure confidentiality,
such as sound machines and offices locked and off-limits from the Facilities staff without a team
member present, also support the tenets.
In 2015, the Office debuted a new program as a means for further informing the Office’s
work as they provide feedback and recommendations to the CFPB: the Ombudsman’s Forum.
Two forums have been held: one for industry stakeholders, which was a half-day event in the fall
of 2015 about process issues that were previsly shared with the Ombudsman’s Office. Topics
included regulatory compliance, the intersection of supervision and enforcement, field hearings,
company responses to consumer complaints, research and studies, and the CFPB website and
social media. The other was a forum with national and regional consumer focused organizations,
occurring in the spring of 2016, with topics including the consumer complaint process,
PART 2: Research

102

Final Report to ACUS for Conference Consideration (11/2016)

connecting in to the CFPB, the CFPB’s consumer outreach, the public Consumer Complaint
Database, the creation and consumer usage of CFPB educational products, and access to the
CFPB for the disability community. For both Forums, the Office reached out to stakeholder
groups with which the Ombudsman’s Office had previously connected through outreach or
otherwise, and held the forum in a neutral, undisclosed location made known only to those
invited. The topic areas were based upon issues shared with the Ombudsman’s Office from the
groups and the CFPB. Notes were taken without attribution. The Ombudsman’s Office shared
the unattributed feedback with the CFPB as well as in their FY2015 Annual Report and will
include a discussion in their upcoming FY2016 Annual Report. In the end, the Office shared that
these forums were very beneficial in fulfilling the Office’s statutory mission. The Ombudsman’s
Office plans to hold another forum soon and make these regular events.
Other promising practices or innovations were noted (in no particular order):


Regular check-in meetings with the divisions, offices, and others within CFPB. The
Acting Deputy Director, who is also the Associate Director for Research, Markets,
and Regulations, noted that every month the Ombudsman meets with him and
identifies issues. In their FY2015 Annual Report, the Ombudsman’s Office
referenced 27 regular meetings with CFPB offices, divisions, or individuals.
Furthermore, the Ombudsman’s Office presents issues and recommendations twice a
year to the CFPB Executive Committee. Members of the Ombudsman’s Office will
join the Ombudsman in the Executive Committee briefings, so as to add color and/or
context, if beneficial.



Ombudsman in Practice. A few years ago the Ombudsman’s Office started including
an “Ombudsman in Practice” section in the Annual Report which serves to illustrate
how the Ombudsman’s toolbox was used in practice that year.

PART 2: Research

103

Final Report to ACUS for Conference Consideration (11/2016)



Mid-year Update. Last year, the Office launched a mid-year update for all
stakeholders so they could learn what the Ombudsman’s Office was doing without
waiting until the end of the year.



Strategic Planning. The Ombudsman’s Office has, thus far, developed two, two-year
strategic plans to set out objectives during that timeframe. Inreach and outreach plans
accompany the strategic plan so that the ombudsman team is organized and deliberate
in how it conducts activities with internal/external stakeholders. The Office currently
has an Acting Outreach Specialist detailee who is enhancing the literature and eventplanning.



Shadowing. The Ombudsman’s Office shadows some agency activities, such as the
company examinations process, to further inform their work.



Resource List. The Ombudsman’s Office developed an ongoing list of resources from
which to draw options to share with inquirers to the Office who may benefit from
contacting another place for individual assistance.



Independent Counsel. The Office budget includes a small line item for independent
counsel should the need arise to use that resource.

Finally, having an organizational culture that aligns with the function of the ombudsman
is also a promising practice. The Assistant Director for Consumer Response stated that “the
spirit within CFPB is one of a passion for continuous improvement and for the mission of the
organization.” It is a culture that both nurtures problem-definition and resolution, and provides a
positive platform on which the Ombudsman’s Office can contribute. CFPB has inculcated the
Ombudsman’s Office within the Bureau, making it a valid part of assisting in resolving issues
without compromising confidences—and this model illustrates a discernable example of how
PART 2: Research

104

Final Report to ACUS for Conference Consideration (11/2016)

multiple channels cause change. More importantly, we witnessed a concurrent synergy whereby
the culture desired by the Bureau leadership reinforces the Ombudsman’s Office’s activity,
which in turn further reinforces the culture.
2.2.1.8 Interview Observations and Conclusions
What might we learn from this model to enhance the federal ombudsman’s value?
The CFPB has established a unique culture throughout the entire organization. The
accumulation of certain personal traits possessed by the ombudsman team provided a new
perspective on our research. The eight most salient qualities were selflessness, patience, selfconfidence, meticulousness, natural neutrality and empathy, trustworthiness, entrepreneurial
spirit, and communication skills—the last being key to conveying all the other traits. Finally,
strict adherence to the standards of practice provided the third leg of the stool. The impeccable
manner in which these ombudsmen exercised independence, impartiality, and confidentiality
truly represented a role model for the federal ombudsman community and the entire
organization.
2.2.2 Case: Department of Energy Office of the Ombudsman
The Department of Energy (DOE) has a workforce of approximately 14,000 federal
employees and 100,000 contractor employees scattered across more than 30 states, operating
with an annual budget of about 30 billion dollars. The stated mission of DOE is to “ensure
America’s security and prosperity by addressing its energy, environmental and nuclear
challenges through transformative science and technology solutions.” The four pillars that
underlie its mission embrace energy, science and innovation, nuclear safety and security, and
management and operational excellence (The Department of Energy [DOE], “Mission”, n.d.).

PART 2: Research

105

Final Report to ACUS for Conference Consideration (11/2016)

Prior to the establishment of the current Office of the Ombudsman, DOE had twice
before attempted to create an ombuds function. The first occurred in the mid 1990’s when an
ombuds position, headed by a political appointee, was created within the Office of Economic
Impact and Diversity. The position was eliminated, however, with the change in administration
less than a year later. A more significant attempt occurred in January 2000, in response to a
controversial crisis a year earlier involving the alleged espionage and sharing of nuclear secrets
with the People’s Republic of China by Asian Pacific American (APA) employees and scientists.
The dismissal of a laboratory scientist at the Los Alamos National Laboratory and a call for
polygraph testing sparked anger and the threat of a boycott from much needed APA employees
who believed their patriotism and loyalty were being questioned.
These developments led to the creation of the “Task Force Against Racial Profiling” who
later recommended the creation of an ombuds office, again within the Office of Economic
Impact and Diversity. In addition to the mandate for an ombuds office to engage in general
issues of information requests and assistance, employment barriers, and management and
accountability, there was a special focus on security-related matters including concerns related to
double-standards, racial profiling, use of polygraph tests and reporting contacts and sensitive
countries. The ombuds office would serve as “a catalyst in building trust and producing positive
change to advance a diverse, hospitable, and productive work environment.” It would attempt to
accomplish this by providing services in four areas:
1. Ombuds services such as referrals, coaching and facilitation, interest-based conflict
resolution, outreach, and handling sensitive cases from the field;
2. Measuring the workplace climate especially in terms of diversity and hospitable work
environment;
3. Coordinating ombudsman-related activities and functions through adherence to
standards of practice for all ombuds; and
PART 2: Research

106

Final Report to ACUS for Conference Consideration (11/2016)

Serving as an agent for systemic changes for a diverse and productive workplace in a
respectful environment. (Wu, 2001, pp. 9, 10, & 19)
Due to shifting organizational priorities and funding challenges in the early-2000s, the
ombuds office was reevaluated, and ultimately became absorbed by other DOE resources.
Although both of these initiatives undoubtedly delivered some value, they did not practice
according to the critical ombuds standards of independence, neutrality or impartiality, and
confidentiality.
2.2.2.1 Origins and Evolution of Current Office
In the early spring of 2012, there was a renewed and educated effort to create an
organizational ombuds function within the Department. Learning from past experiences, the
ombuds would practice according to widely accepted standards and ethics, as well as receive
support from leadership. Then Secretary of Energy, Steven Chu, who had a favorable view of
the ombuds from his time at Stanford University, formally established the office on March 6,
2012, to provide a similar entity for a “safe, independent, and confidential environment for
employees…to feel empowered to share their ideas, voice their concerns, resolve workplace
matters, and complete the department’s mission” (Chu, “Letter,” 2013).
Rita Franklin was selected to serve as the Ombudsman and Director of the office. Having
served in three federal agencies for over thirty years, progressing her career from a clerical
position to the level of Senior Executive Service (SES) and the Deputy Chief Human Capital
Officer, she was familiar with the ombuds community in the federal government, and DOE
leadership was confident in her ability to successfully establish, manage, and grow the office.
She consulted with other federal ombuds programs, the Coalition of Federal Ombudsmen
(COFO), the International Ombudsmen Association (IOA), and the Ombudsman Committee of
the American Bar Association, and proceeded to design and negotiate a detailed Ombudsman
PART 2: Research

107

Final Report to ACUS for Conference Consideration (11/2016)

Charter and Records Retention Policy, which was updated in 2013. The Charter’s core
expresses the purpose to “provide an informal, neutral, independent, and confidential resource
for DOE’s federal workforce” by:
A. Raising and resolving issues of concern in a safe, informal, confidential environment
to the extent allowed by law;
B. Facilitating recognition, prevention and resolution of workplace disputes without
resorting to formal means of dispute resolution;
C. Providing anonymity, to the extent allowed by law, to any employee wishing to
address a workplace issue with the Office;
D. Providing DOE leadership with independent sources of information about persistent,
continuing, or systematic concerns and issues;
E. Assisting in coordinating the processes by which questions or concerns are
adequately addressed; and
F. Facilitating review of Department processes or procedures, which may adversely
affect the Department’s mission, workplace, or employee morale.

The Charter also clearly illuminates, in the section: Principles of the Ombuds, how the
core standards of practice are applied, and how the reliance upon existing processes such as
Equal Employment Opportunity (EEO), negotiated grievances, and reporting and record keeping
obligations remains in place. The Charter contains language detailing the ombuds’ access to all
levels of management, as well as what their office shall NOT do, such as “decide or attempt to
decide any matter concerning any workplace issue or dispute” or “to advocate for, or represent,
the interests of any individual employee.” Notably, the Charter explicitly states that employees
“seeking assistance from the Office will be free from retaliation or reprisals for requesting or
using the services of the Ombudsman” (Franklin, 2013, pp. 1-3).
In addition to carefully crafting and negotiating a Charter, Franklin prioritized the
development of relationships with key constituents, education of potential visitors from all
PART 2: Research

108

Final Report to ACUS for Conference Consideration (11/2016)

organizational levels, and the design and implementation of a marketing campaign. She knew
that most DOE employees were not aware that the office existed and that knowledge of the
ombuds role and functions was limited. Key initiatives included one-on-one meetings with
potential partners such as union heads, and leaders of offices such as Equal Employee
Opportunity (EEO), General Counsel (GC), the Inspector General (IG), Human Capital, the
Employment Assistance Program (EAP), and the Alternative Dispute Resolution (ADR) unit of
the Hearings and Appeals Office. General marketing and education were initiated during many
“All Hands Meetings,” led by individual programs and the Secretary of Energy when Franklin
would briefly discuss how the ombuds function and the services offered.
Recruitment of a talented and diverse staff also demanded attention. Although Franklin
first relied on detailees, she was soon authorized to hire three full-time staff. Her first hire was
Cathy Barchi (who left DOE in 2015 and initially served as Deputy before all staff were elevated
to GS-15), who brought to the office a conflict resolution, EEO, and legal background.
Associate Ombudsman, William Maurer, was hired shortly thereafter and came with an
impressive background including a Master’s in Public Administration, many years of experience
in a non-profit mediation center, and critical work at other federal agencies, where he designed
and delivered national workshops on improving performance deficiencies, and facilitated
meetings and workshops related to transforming agency business processes. Later Franklin
added two additional Associate Ombuds to her staff. One, Felicia Bunns, has a Master’s of
Business Administration (MBA) degree and fifteen years of experience in training,
organizational development, and leadership experience in local government, healthcare, market
research, financial services, and the legal field. Patrick Holman, the most recent addition to the
staff, holds a doctorate in political science and public policy, an MPA degree, and had worked
for DOE for 15 years in various capacities, including stints as Chief Business Operations Officer
PART 2: Research

109

Final Report to ACUS for Conference Consideration (11/2016)

for the Under Secretary for Science and Energy and Director of Budget and Planning for the
Office of Nuclear Energy. To complement their formal education and work experience, each of
the staff members had undertaken various training and certifications in key ombuds skills, such
as mediation, conflict resolution, executive/leadership coaching, and organizational
transformation. All are very active in the ombuds community as well. Maurer is the current
COFO Vice-Chair while the other members attend IOA and COFO conferences (The Office of
the Ombudsman Team, Personal Communications, July 19-20, 2016).
Franklin appears to have recruited an exceptionally well-credentialed staff—a staff that
exemplifies her intent to ensure overlapping skills and knowledge coupled with diverse
experience in key areas such as human resources, organizational development, public
administration, and training. Another priority—and success—was the elevation of the Associate
Ombudsman to a GS-15 designation, recognizing the complexity of issues addressed by the
Office.
2.2.2.2 Structure of the Office
The structure of the DOE ombuds office is both unusual in its size and complete
autonomy, which has proven effective in helping the team carry out their mission and practice
according to their professional standards. For example, although the budget comes from the
Office of Management, the Office has complete control over expenditures. Moreover, the
Director reports directly to the Secretary through the Secretary’s Chief of Staff within the Office
of the Secretary. The Chief of Staff conducts the Director’s performance review with input from
the Secretary and Deputy Secretary. According to the ombuds team, this reporting line to senior
leadership is critical to protect their independence and reassure employees that the ombuds are
neutral.

PART 2: Research

110

Final Report to ACUS for Conference Consideration (11/2016)

The location and layout of the Office of the Ombuds was designed for maximum privacy
and confidentiality. The office is deliberately situated in a low-traffic area within DOE’s
Headquarters in Washington, D.C. Each of the ombuds has their own office with doors that can
be closed and cabinets that can be locked. There are separate, larger rooms for team or
teleconferencing meetings. ‘Kudos’ statements—from employees who have benefited from the
ombuds office—adorn the walls to provide inspiration to the staff and confidence for visitors.
Although the ombuds continually discuss ideas to improve effectiveness, they also meet
more formally twice a week for planning purposes—determining staff responsibilities and new
cases. These routine meetings also serve as an opportunity to discuss more challenging cases
and seek input from the team. In this way, they can take advantage of both their common and
unique talents and experience, as well as increase the capacity of their small team by being able
to step in for one another when the need arises.
2.2.2.3 Issues, Services, and Constituents
Strategically placed throughout the office are 3 by 17-inch informational flyers and a
more detailed brochure describing the ombuds’ role and function. The two promotional
documents state that the Office of the Ombudsman is an independent, neutral, confidential, and
informal resource available to all DOE federal employees, and that its primary purpose is “to
increase organizational focus on mission critical activities by helping senior leaders, managers,
supervisors and staff to:


Minimize unwarranted distractions in the workplace;



Increase employee engagement;



Expeditiously address individual and organizational matters.”

Furthermore, the brochure indicates that the office shares conflict prevention strategies with
senior leaders when appropriate.
PART 2: Research

111

Final Report to ACUS for Conference Consideration (11/2016)

In their written materials and in presentations, the ombuds explain that their primary
services are referrals, coaching, informal mediation, team building, group facilitations,
organizational transformation consultations, shuttle diplomacy, training/education, and elevating
issues when appropriate. They also provide helpful examples of situations in which an employee
could contact the Office. The few examples include:


When you are uncertain about where to take a workplace problem;



When you would like to discuss strategies for preventing, managing, and resolving
conflicts;



When you might want an independent facilitator to assist you or your group in
addressing workplace challenges. (Department of Energy Flyer, n.d.)

Sample Issues.
Between our interviews with the ombuds team, visitors, and stakeholders, as well as the
written material provided to the Research Team, we understood how the ombuds has become a
reliable source of information about DOE’s policies and procedures and for referrals to other
programs. The team also came to recognize similar types of issues that caused individual
employees, managers or supervisors, or groups to seek the ombuds’ services. Some of the
recurring concerns include: how to have a difficult conversation, performance appraisals,
information flow, bullying, retaliation, unequal treatment, and personality conflicts, as well as
leadership, managerial, and supervisory skills, transitioning to a new role and/or work team, and
a need for reasonable accommodation. Management might request facilitation, organizational
assessments, and training to address team dynamics, low morale, intra-team conflict, and layoffs
or reorganization. As change agents, ombuds might engage in education and advocacy work
concerning fair process, diversity, leadership skill building, intra-agency concerns about policies
and procedures, and consistency in service delivery.
PART 2: Research

112

Final Report to ACUS for Conference Consideration (11/2016)

The office estimates that in the four years of its existence it has worked with over 1,700
visitors and an additional 4,000 staff as part of group engagements. Within the past year, the
ombuds report working on approximately 550 cases. They estimated that about 80 percent of
their caseload was spent working with individuals and 20 percent with groups. However, these
numbers might shift as the office continues to receive an increasing number of requests for group
interventions. They also acknowledged a trend toward working closely with more managers and
supervisors (The Office of the Ombudsman Team, Personal Communications, July 19-20, 2016).

Indeed, when we interviewed senior leadership about the interventions of most value,
almost all of them spoke of the impact of interventions at the team and group level.37 For
instance, the Deputy Director of Field Operations/Science expressed strong appreciation for help
navigating and limiting the negative impact of a significant realignment and reorganization at
one of their science facilities. The process spanned several months and included multiple
facilitated sessions and individual interviews to elicit concerns and suggestions, as well as
working with the leadership team on development and implementation of a plan for continued
success. He also praised the guidance and support the ombuds provided to him and his
supervisory team on at least two other occasions: rebuilding a critical team after an abrupt
change in leadership, and a major restructuring at one of the laboratories.
Another executive, the Chief of Staff and Associate Principal Deputy Administrator of
the National Nuclear Security Administration (NNSA) described the ombuds team as vital to the
success of his staff’s retreats and merger of two of his offices. He described the ombuds process
as: 1) gathering data; 2) conducting one-on-one interviews with staff; 3) facilitating a group

37

Note: These individuals would most likely not have known about many interventions with individual employees
who report to them because of strict confidentiality.

PART 2: Research

113

Final Report to ACUS for Conference Consideration (11/2016)

workshop, i.e., the intervention; 4) following up with the manager; and 5) following up at the
agency level. It is worth noting that many of the interventions shared with us occurred outside of
headquarters, often in somewhat remote locations, and required two ombuds (Personal
Communications, July 20. 2016).
Recently, the Office was asked to assist senior DOE leaders in their design and
facilitation of “listening sessions” for DOE employees following the spate of police shootings of
African American men and subsequent shooting of police officers in July 2016. Senior DOE
leaders were committed to engaging in discussions regarding race, diversity and inclusion,
requiring an exceptional level of sensitivity and skill to execute. Predictably, there were many
questions about whether to move forward with the schedule or temporarily postpone the
meetings. The ombuds office provided senior leadership with pros and cons including risks and
rewards for their decision to carry on with employee sessions and after numerous discussions
with many Departmental stakeholders. According to the Chief of Staff, the event was a success
and prompted more focus on efforts to enhance diversity and inclusion. The ombuds team will
continue to play a key role in such initiatives.
2.2.2.4 Perceived Value of the Office of the Ombuds
One of the main motivations of the Research Team to hold on-site interviews was to learn
about the perceived value of the ombuds from those to whom the ombuds report, support, and
have served. Fortunately, the Office was able to secure participation from thirteen of these
representatives, ranging from the Secretary’s Chief of Staff to the Deputy Secretary to leaders of
important offices or divisions like Human Capital, the National Nuclear Security Administration
Office of Science, General Counsel Intergovernmental Affairs, and EEO, as well as two nonsupervisory employees who had worked with the ombuds office.

PART 2: Research

114

Final Report to ACUS for Conference Consideration (11/2016)

Some of their contributions were described in unique terms such as “they [ombuds] give
me important data, insight and possible options when issues are ‘left of boom’ (prevention stage)
as opposed to being ‘in the boom’ (problem or crisis), and they also help us with conflict
occurring ‘right of boom’” (consequence management). They operate like a “switchboard
operator” to channel people to the most appropriate resources (Chief of Staff, Personal
Communications, July 19, 2016). The Associate Principal Deputy Administer said, “They give
me a more accurate and holistic picture of what is happening than I have myself, since I am in
the midst of the crisis/issue…they can prevent problems so I don’t have to clean them up”
(Personal Communications, July 20, 2016). Similarly, the Deputy Chief of Staff describes the
value of the ombuds as “providing senior leadership with a ‘front page’ about things that are
‘bubbling’” (Personal Communications, July 20, 2016).
Perhaps even more telling were the unsolicited comments, such as: “they provide an
incredibly valuable resource by complementing a manager’s skill set…I have known them to
always operate with the utmost integrity, accountability, and responsibility…The ombuds create
an environment of comfort and confidence that gives people strength to come forward…They are
a conduit that helps a manager to be proactive, solve a problem early…They can diffuse a
potentially controversial issue…great value as an in-house capability” (Deputy Director for Field
Operations/Science, Personal Communications, July 19, 2016); they and their contributions are
“one of the best ideas in government” (Chief of Staff, Personal Communications, July 19, 2016;
Associate Principal Deputy Administrator, Personal Communications, July 20. 2016); and “when
I think about the ombuds, I have a smile on my face even though the topic I have to talk to them
about is difficult” (Security Officer/Science, Personal Communications, July 20, 2016).
Visitors who were interviewed lent other perspectives. One interviewee had been
debating whether or not to file a formal grievance and wanted to talk things through with
PART 2: Research

115

Final Report to ACUS for Conference Consideration (11/2016)

someone before she made a decision. She had initiated contact with labor relations and union
representatives but was concerned that the confrontations inherent in the process might help her
“win the battle, but lose the war,” (Visitor, Personal Communications, July 19, 2016). When a
colleague suggested she try the ombuds office, she had no idea what to expect. Today she
describes the ombuds as a safe space to speak openly and be heard and figure out your options.
Moreover, she praised the ombuds for being “calming, patient, always available—if one ombuds
is unavailable the rest of the team is up to speed on your case and can seamlessly step in,” and
for the comfort to “never feel nervous that confidentiality would be breached” (Visitor, Personal
Communications, July 19, 2016).
Another visitor spoke about her feelings of despair in having “nowhere to go and no one
to trust.” She heard the ombuds speak at a leadership meeting and decided to schedule an
appointment. The ombuds helped her “develop skills, and provide a different perspective by
pointing out communication breakdowns.” Even more beneficial to this visitor was role-playing
with the ombuds a conversation between herself and her supervisor. The role-play provided her
“a great opportunity to find out how she really sounded and to fine-tune what she wanted to say
and how to say it.” The visitor described the office as a “safe place to bring concerns, to vent,
and to feel supported” and added that she believes the ombuds “really want to problem solve and
help everyone—they don’t take sides.” She went as far as to say “just the act of coming to the
office gave some sort of release and feeling of empowerment.” Overall, she remarked, “around
DOE, people really like the ombuds office. They have a great reputation” (Visitor, Personal
Communications, July 20, 2016).
2.2.2.5 Personal Characteristics and Skill Set
The Interview Team learned a great deal about the essential personal characteristics and
skill sets of the ombuds, the ways in which they operate as a team of ombuds within the
PART 2: Research

116

Final Report to ACUS for Conference Consideration (11/2016)

organization, and how important the “fit” of those characteristics and skill sets are to their
success. The ombuds themselves listed important qualities for their role, such as caring deeply
about the strategic vision and mission of the organization, enjoying working in the “gray” areas
(as opposed to black and white areas), “dancing in the moment,” being comfortable with conflict
and emotion, and being somewhat selfless so that one both believes and behaves as if it is “not
about you” (The Office of the Ombudsman Team, Personal Communications, July 19-20, 2016).
They also mentioned the importance of being comfortable with working at all levels of the
agency. Ombuds Bunns stated that she relishes the moments when her constituents take
ownership of ideas. This, she claims, comes through good conflict coaching which emphasizes
the importance of providing employees with support and resources to be successful (Personal
Communications, July 20, 2016).
Other interviewees described these qualities they observed in the ombuds: as trustworthy,
emotionally intelligent, proactive, calming, genuine, respectful of “boundaries” in relation to
other employee resources, welcoming, supportive, creative, non-threatening, neutral, and fair.
In terms of the “fit” of ombuds characteristics and skills, there seems to be high
congruence between what they do and the skills they possess. As mentioned, collectively the
ombuds have expertise in human resources, management and supervision, organizational
development and transformation, public administration, executive/managerial coaching, conflict
resolution, mediation, facilitation, training, and change management. They all possess highly
refined skills in interviewing, data gathering and analysis, critical thinking, maintaining
confidences, staying neutral and impartial, designing and delivering trainings and
education/outreach.
An additional factor that stood out in the site visit—and that contributes to the success of
the ombuds’ effectiveness—was the success of these ombuds in functioning as a team. The
PART 2: Research

117

Final Report to ACUS for Conference Consideration (11/2016)

members of the DOE ombuds team were conscientiously selected because of the variety of
experiences and talents they bring to the group, as well as their overlapping personal
characteristics and ability to uphold the strict standards of their role. While interviewing
members of the ombuds team—both as a group and individually—the Interview Team heard
many declarations of appreciation for other members of their team, as well as praise of how they
functioned together. For instance, one member commented, “as a team we are conscious of the
stresses we are under…we practice self-care by laughing a lot, supporting each other, taking time
for ourselves, and looking out for one another” (The Office of the Ombudsman Team, Personal
Communications, July 19-20, 2016).
The value of the ombuds office as perceived by visitors and partners corroborated the
value the ombuds team places on their contribution. The ombuds assess that their services
“reduce legal costs, improve employee morale, increase employee engagement, improve product
and services to be more efficient at advancing the Agency mission, and help DOE personnel
navigate transitions in a highly political and bureaucratic infrastructure” (The Office of the
Ombudsman Team, Personal Communications, 2016).
2.2.2.6 Standards of Practice
On numerous occasions, each member of the ombuds team emphasized that the standards
of practice—independence, neutrality, confidentiality, and informality—are the “glue and anchor
of everything we do” and inform specific guidelines on how to approach situations in terms of
what they can and cannot do. Further, they confirmed that for each of them, practicing according
to the standards are “at the heart of the ombuds profession” and allow them to be successful,
which contributes to the ability of DOE to achieve its mission. Bill Maurer, Associate Ombuds,
remarked, “Rita is always reminding us of the need for utmost devotion to the standards. One of

PART 2: Research

118

Final Report to ACUS for Conference Consideration (11/2016)

her famous sayings is ‘the moment confidentiality is breached we should just close our doors’”
(Personal Communications, July 19, 2016).
For the Ombuds Team, the standards are “front and center” in their discussions with
potential visitors, as well as in all promotional and outreach materials. They want visitors to
know “what to expect” when they come to the ombuds office, because if they do not, the ombuds
team is convinced visitors will not even come close to the level of courage and trust required to
seek their assistance.
The Office’s record retention policy is designed to protect visitor confidentiality and
includes specific provisions regarding written notes. The policy states, “The Office of the
Ombudsman meets with visitors and takes rough notes during these meetings. These rough notes
are not circulated and are not used for official purposes or to conduct agency business. These
notes will be purged as soon as the contact with the visitor(s) is closed and the notes are no
longer needed by the creator” (DOE Office of the Ombudsman Record, 2013).
Further stipulations to ensure privacy include permanently deleting email exchanges with
visitors three years from the date their case is closed, and that in the ombuds case database which
is kept for reporting obligations, visitors are listed by number only—with general information
regarding the nature of the visitor’s concerns accessible only to members of the ombuds staff.
Temporary working notes might be collected so the Office can assess the need for follow-up
actions, identify trends, and make recommendations for conflict intervention strategies and
prevention. Information in the database is purged when no longer needed in accordance with
General Records Retention Schedule (GRS) 20, item 4, Data Files Consisting of Summarized
Information (DOE Office of the Ombudsman Record, 2013).
Though the ombuds are able to practice according to standards in all aspects of their
work, thanks to the support of general counsel, senior leadership, and DOE staff, they strongly
PART 2: Research

119

Final Report to ACUS for Conference Consideration (11/2016)

believe that more legal protection is needed for the entire federal ombuds community to uphold
the standards of practice. Specifically, they were concerned that offices both within and outside
DOE might run into trouble if situations arose, such as requests for confidential information from
the Inspector General, future DOE Leadership, Congress, and others, who interpret
confidentiality differently and may not be not familiar with the functions of an organizational
ombuds. They were also adamant in stating that without the standards it would be nearly
impossible to add value as an ombuds and that the standards are what distinguish them from
other DOE resources.
2.2.2.7 What Might Be Learned to Enhance the Value of Federal Ombuds
The DOE Office of the Ombuds has developed a model program that might be worth
study and consultation by other existing federal organizational ombuds offices, and more
importantly, by those establishing new offices. We note a few of these particular initiatives
emphasized by the ombuds as critical to their success:
1) One-on-one education about the ombuds office to potential constituents and key
stakeholders is a top priority. Many of the senior leaders and division directors said
they were unsure of what an ombuds is and does, and commended Franklin’s efforts
to educate them within the first few weeks of her arrival. In particular, they noted
Franklin’s ability to clarify the importance of the standards as the foundation of the
ombuds’ practice and helping them to see ways in which the ombuds would be a
valuable organizational resource. It appears critical that awareness should be created
in multiple ways.
2) Support from the top of the organization is essential for legitimacy and credibility.
Several interviewees remarked that the Office was established by agency mandate
and that the ombuds director has direct access to the Secretary, Deputy Secretary,
PART 2: Research

120

Final Report to ACUS for Conference Consideration (11/2016)

Chief of Staff, and Deputy Chief of Staff. This was viewed as instant prestige and
ensured independence. Overall, the ombuds have strong support from the leadership
of DOE and feel “very lucky to work in an organization that truly values what we
do.”
3) There are certain personal characteristics, competencies, and skill sets that appear to
be essential for success. The ombuds talked about the need to be comfortable
working with highly emotional visitors while simultaneously managing their own
emotions, requiring patience, compassion, and self-care. Moreover, the need for selfawareness, building rapport, and managing relationships are also viewed as essential.
Among the competencies that stood out are process design, facilitation, data
analyzing and data organizing skills in their group work, which seemed to yield high
value in their assessment of a return on investment.
4) Group facilitations and briefings as well as trainings and workshops are effective and
efficient methods for outreach and education because they demonstrate the value of
the ombuds and create opportunities to build rapport and connect the ombuds work to
the organizational mission. The design of the facilitation/briefing materials are not
often thought of as a necessary competency, though perhaps it needs to be
emphasized more as a critical skill for organizational ombuds.
5) The whole is greater than the sum of the parts. Organizational ombuds must wear
many different hats—facilitator, policy expert, coach, referral hub, presenter, trainer,
marketer, and many more. As such, when expanding an ombuds office, it is
important to assemble a complementary team that allows for the coverage of a broad
set of issues. Though the ombuds team shares many of these same essential skills and
characteristics, it also brings a variety of work and educational experiences. This
PART 2: Research

121

Final Report to ACUS for Conference Consideration (11/2016)

diversity enables the team to mix and match resources to meet the unique needs of
their visitors, and to handle more complex interventions. Equally important is the
affirmation, support, genuine appreciation and “taking care of each other” the team
provides one another as they perform in their sometimes very stressful functions and
roles. Positive relationships among all members of the team appears important to
their effectiveness—maybe more so than with other organizational teams.
6) As the ombuds continue to build credibility and trust in their work and value, they
will likely be involved in more complex interventions, most often at the group level.
For optimal effectiveness, they need to be well versed in both covert and overt group
and team dynamics, serve as strong facilitators of group process, and be able to guide
leaders through interventions and offer suggestions for enhanced team functioning.
One of the key contributions to management might be in the facilitation of team
“audits,” as well as strategic planning processes in which the group observes what is
working/not working well in their group, identifies challenges and specific strategies
to overcome obstacles, and commits to action plans with specific tasks and
established deadlines (R. Franklin, Personal Communications, July 19, 2016).

2.2.3 Case: Department of Interior’s Organizational Ombudsman
The Department of the Interior (DOI) is one of the longest-existing cabinet-level
departments in the federal government. Created by the 30th Congress on March 3, 1849, the
Department has been responsible for managing the Nation’s domestic concerns for over 165
years. Today, DOI’s mission is protect and manage the Nation's natural resources and cultural
heritage; provide scientific and other information about those resources; and honor its trust

PART 2: Research

122

Final Report to ACUS for Conference Consideration (11/2016)

responsibilities or special commitments to American Indians, Alaska Natives, and affiliated
island communities (The Department of the Interior [DOI], “Who We Are,” n.d.).
The DOI manages more than 530 million acres (or about 20 percent of the land area of
the United States), 700 million acres of subsurface minerals, and 54 million acres of submerged
land in five Pacific marine national monuments. The DOI has jurisdiction over an additional 1.7
billion acres of the Outer Continental Shelf. It administers 56 million acres of land belonging to
Indian tribes and individuals, provides education services to nearly 50,000 Indian children, and
manages the federal government’s relationships with 566 federally recognized tribes. It is also
responsible for protecting endangered and threatened species and, through the U.S. Geological
Survey, performs scientific research and mapping services (DOI, “Who We Are,” n.d.).
In support of its mission, the DOI has over 70,000 employees, including expert scientists
and resource-management professionals, in nine technical bureaus and various offices in over
2,400 operating locations across the U.S., its territories, and freely associated states.
Furthermore, the DOI benefits from approximately 280,000 volunteers who provide nearly ten
million hours of service, valued at an estimated $224 million per year (DOI, “Who We Are,”
n.d.).
2.2.3.1 Origins and Evolution of Conflict Management Services at the DOI
The DOI ombuds function was preceded by two significant initiatives resulting from the
Administrative Dispute Resolution Act of 1996: the creation of the Office of Collaborative
Action and Dispute Resolution (CADR) and CORE PLUS, a departmental-wide organizational
workplace conflict management system.
CADR was established by Secretarial Order on October 28, 2001, as a central hub for
DOI to “oversee implementation of the Administrative Dispute Resolution Act (ADRA) of 1996
and the Department’s policies on conflict management, public management, collaborative
PART 2: Research

123

Final Report to ACUS for Conference Consideration (11/2016)

problem solving, alternative dispute resolution (ADR), and negotiated rule-making to produce
innovative, equitable, and durable solutions, decisions and policies.” ADRA tasked each Federal
agency to “adopt a policy that addresses the use of alternative means of dispute resolution and
case management” (Department of the Interior, 2008).
Centralized coordination has enabled the Department to identify one primary source for
dispute resolution information and assistance, establish consistent standards and quality
assurance throughout the DOI, improve administrative efficiency, and maximize the use of its
existing resources. This includes all workplace, procurement, regulatory, and programmatic
dispute resolution. CADR’s mission is “to improve the efficiency and effectiveness of the
Department’s operations, enhance communication, and strengthen relationships within the
Department and with all customers, constituents, private organizations and businesses, Federal,
State, Tribal, and local government entities, and local communities with which the Department
interacts to accomplish its work” (Acting Director, CADR, Personal Communications, July 18,
2016; CADR “Who We Are”, n.d.; DOI, 2008). Unlike many other federal conflict management
and ADR programs, CADR serves all DOI employees (internal stakeholders), as well as those
external stakeholders previously listed.
To successfully achieve its mission, given the size and breadth of DOI, CADR sought to
create a workplace program that was comprehensive, sustainable, and would strengthen the
Department’s own resources to manage conflict. Essentially, the developers wanted to create an
environment throughout the organization in which issues and concerns could be raised at the
appropriate level, with confidence that they would be respectfully heard and responsibly
addressed—and creating a system for raising and resolving concerns that would be fair, friendly,
and flexible. After meeting with many leading experts in the conflict management, alternative
dispute resolution, and organizational development fields, as well as several ombuds, CORE
PART 2: Research

124

Final Report to ACUS for Conference Consideration (11/2016)

PLUS—as a key workplace element of an integrated conflict management system (ICMS)—was
created in 2002 by a multi stakeholder group representing DOI stakeholders and bureaus.38
2.2.3.2 CORE PLUS
CORE PLUS replaced and expanded on prior ADR programs previously managed by the
Office of Human Resources (CORE) and the Office of Civil Rights (EEO PLUS) in the 1990s.
Unlike its predecessors, the “implementation of CORE PLUS is the shared responsibility of all
DOI employees, and its operation crosses bureau and office boundaries—involving a coordinated
effort of functional areas including human capital, human resources, civil rights, collaborative
action and dispute resolution, training centers, and attorneys” (DOI, 2013, p. 2). Furthermore, it
has been established in the Departmental Manual (DM) at 370 DM 770, which applies to all
bureaus and offices.
CADR works in close coordination with the Directors of the DOI’s Office of Human
Resources and Office of Civil Rights, as well as the Office of the Solicitor to ensure that all
CORE PLUS policies and guidance are clear and consistent with all relevant laws, regulations
and Departmental policies. CADR provides leadership in partnership with the Senior Counsel
for CADR and the designated Bureau Dispute Resolution Specialists (BDRS). A BDRS resides
within each bureau, serves as a counterpart to the director of CADR, and is responsible for
leading implementation of CORE PLUS policy and procedures in their respective bureau, as well
as recruiting collateral duty neutrals. Today, CORE PLUS has approximately 70 in-house
collateral duty neutrals on its roster who serve as mediators, facilitators, and trainers for internal

38

As part of its Department–wide integrated conflict management system, CADR offers services and resources for
collaborative efforts with its external stakeholders in the environmental and public policy arena on a wide variety of
topics. For the purpose of this case study, we will limit our discussion to CORE PLUS, the workplace ICMS
component.

PART 2: Research

125

Final Report to ACUS for Conference Consideration (11/2016)

workplace disputes, as well as access to over 250 vetted external neutrals available via an
external contractor.
CORE PLUS provides impartial and confidential assistance to any employee seeking to
improve or resolve a workplace issue or concern. Services such as confidential consultation,
conflict and executive coaching, communication and conflict management training, climate
assessment, facilitation, teambuilding, and mediation are available for all levels of employees
and managers, including bargaining unit employees when the union elects to participate. The
program averages 750 engagements and works with 6,000 to 8,000 employees annually.
There are many similarities between CORE PLUS and organizational ombuds offices –
including confidentiality, independence, and impartiality, as well as referring visitors to
appropriate resources and working at a systemic level. In fact, the Deputy Assistant Secretary
for Technology, Information, and Business Services (and former CADR Director), relayed that
they had considered creating an ombuds program instead of CORE PLUS in 2001, and to this
day, grapple with the question of whether or not CORE PLUS is a hybrid ombuds office. She
mentioned, “We could’ve easily called CORE PLUS an ombuds program” (Personal
Communications, July 18, 2016). According to CADR’s Acting Director, “[I]n 2008, CADR
deliberated the ombuds concept, but ultimately decided that “for such a large, decentralized
agency, a single Department ombuds program did not make sense at the time” (Personal
Communications, July 18, 2016).
Events in 2011 raised the ombuds concept once again. The Office of the Special Trustee
(OST) for American Indians was undergoing significant organizational changes, including
relocating its operations to Washington D.C., closing some of OST’s departments, and offering
early retirement, which led to a great deal of fear and anxiety among employees. As conflict
management experts, CADR suggested a neutral, independent, informal resource who could be
PART 2: Research

126

Final Report to ACUS for Conference Consideration (11/2016)

dedicated to OST and help employees assess their options and serve to support managers and
employees through this transition. However, while various resources could be leveraged to
provide support for OST, no such dedicated function or role then existed within CORE PLUS.
The previous Bureau Dispute Resolution Specialist (BDRS) may have been well positioned for
the task, but had recently transitioned into the role as Principal Deputy Special Trustee (PDST)
for OST. OST and CADR decided to use their external contractor to procure an experienced
ombudsman to help support the change management efforts and address conflict, and selected
Brian Bloch.
Bloch, an experienced ombudsman, IOA Board Member, and graduate of the highly
regarded Peace and Conflict Resolution Program at Eastern Mennonite University in Virginia,
designed, launched, and implemented the OST ombuds function. As the first organizational
ombuds at the DOI and someone new to the federal government, Bloch sought guidance from
other private and public sector ombuds, specifically through COFO and IOA. For a one-person
office, having mentors and resources from professional associations was valuable.
Additionally, he worked closely with the new Principal Deputy Special Trustee, as well
as the OST Chief of Staff, the Solicitor’s Office, and CADR in designing the ombuds program.
The PDST was a major advocate of the ombuds. As a former BDRS within the Assistant
Secretariat for Indian Affairs, the PDST intimately understood the value of organizational
ombuds and championed Brian as a resource to OST management and employees. Together,
they introduced themselves to all 700 OST employees—meeting with small groups of thirty
employees at a time. Bloch maintains that leadership support is critical to the success of the
ombuds program.
In the beginning, Bloch spent the majority of his time making connections with
supervisors and senior management since a Memo of Understanding (MOU) with the Federation
PART 2: Research

127

Final Report to ACUS for Conference Consideration (11/2016)

of Indian Service Employees Union was not yet finalized. Developing these positive
connections and educating OST on his role and function has always been a top priority.
According to another CADR staff member and part-time ombuds, Sigal Shoham, this face-toface interaction and education on the ombuds role and function was critical. Shoham recalled,
“Rolling out the ombuds program required a lot of communication with leadership and
information dissemination; we had many one-on-one meetings throughout the organization. In
the end, the face-to-face rapport was most beneficial in building trust and being viewed as a
resource” (S. Shoham, Personal Communications, July 18, 2016).
Within four months of establishing the ombuds function at OST, the ombuds and the
PDST signed a MOU with the President of the Federation of Indian Service Employees Union so
the ombuds could meet visitors covered by the collective bargaining agreement. The MOU
stated that the ombuds would:








Be available for OST employees who wish to raise and/or resolve OST-related issues
or concerns in an informal setting;
Provide general information on, and contact information for, existing means available
to address concerns;
Provide anonymity to any party wishing to raise a workplace issue;
Provide OST leadership with early warning information that they may not have that
might suggest persistent, continuing or systemic concerns and issues that merit
attention;
Serve as a facilitator of meetings and/or projects at the request of OST leadership;
and
Provide feedback on OST processes or procedures which may affect OST’s mission.

In a separate document, OST employees were also given a list of possible ombudsman
functions and examples of ways in which the ombuds might help resolve workplace concerns by:






Providing a safe place to share concerns;
Serving as a neutral and impartial resource;
Operating independent of management;
Providing services on an informal basis;
Striving for fairness in all dealings;

PART 2: Research

128

Final Report to ACUS for Conference Consideration (11/2016)












Working to facilitate early resolution of problems;
Promoting better communication;
Listening to concerns;
Asking questions;
Answering questions;
Providing information about formal and informal grievance options;
Helping to analyze complex and difficult situations;
Helping to clarify OST policies and procedures;
Constructing non-adversarial approaches to address concerns; and
Making referrals to other resources, if needed.

For the next 16 months, Bloch worked with over 300 visitors on 669 issues providing
services such as listening, discussing options, informal coaching, facilitating discussions,
training, and recommending policy changes/adjustments. Two years later, he was brought on as
a full-time federal employee and the first internal organizational ombuds at the DOI.
Today, the ombuds function supports additional DOI entities, including the Solicitor’s
Office (SOL), Interior Business Center (IBC), Office of Natural Resources Revenue (ONRR),
Bureau of Safety and Environmental Enforcement (BSEE), the Office of Chief Information
Officer (OCIO), Office of Hearings and Appeals (OHA), and the Office of Facilities and
Administrative Services (OFAS), and the Bureau of Indian Education (BIE) although much of its
work is still within OST. Surprisingly, this only accounts for one-seventh of DOI. When asked
how the various bureaus and offices were selected by the ombuds, Bloch explained that each of
them had either approached CADR in crisis or CADR identified a potential need and approached
the organization, which illuminated the need for dedicated, confidential conflict management
services. He went on to say, “As a large, decentralized Department, having an adaptable ICMS
allows CADR to respond to the changing needs of the Department of the Interior” (Personal
Communications, July 18, 2016).
2.2.3.3 The Ombuds Function

PART 2: Research

129

Final Report to ACUS for Conference Consideration (11/2016)

“At the end of the day, all that matters is that there is another door for people to
get their needs met” (Deputy Assistant Secretary for Technology, Information,
and Business Services, Personal Communications, July 18, 2016).
The ombuds function at DOI is unusual in that organizationally it is located within the
CADR office and operates as part of a larger and more comprehensive ICMS. Initially, this
might sound a bit confusing or in contradiction with the standards of practice. However, the
unique reporting lines and only semi-permeable boundaries between the ombuds function and the
rest of the CADR staff and operations appear to work well, since the ombuds staff can rely on
resources within the larger CADR office—with its nine full-time employees—for assistance,
counsel and relief from potential case overload as well as support for more formal processes
within organizations in which the ombuds function exists. The members of the CADR team,
including the ombuds, provide needed professional and emotional support for each other since
conflict resolution work can often be stressful. Confidentiality protections under ADRA for
CADR staff and the ombuds are also strengthened by CADR’s organizational structure, reporting
relationships, access to their Solicitor, and clear language in their Departmental Manual.
Sigal Shoham (part-time CADR Conflict Management Specialist and part-time Ombuds)
assists CADR in providing an ombuds function for several of the DOI units previously
mentioned. Shoham is based in California, which is helpful given that DOI has a large presence
in the seventeen Western states, and there is a significant amount of travel involved in providing
ombuds services. The two current ombuds estimate they visit 50 regional offices annually.
The ombuds can discuss their cases confidentially with any of the CADR staff to get a
different perspective on complex issues. Sometimes the matter is transferred to a CADR
specialist when there is a timing issue, or if the intervention being considered is more appropriate
for a formal process, such as a mediation of an EEO case. Similarly, if a complex environmental
PART 2: Research

130

Final Report to ACUS for Conference Consideration (11/2016)

issue involving external stakeholders is raised, it may be considered out of the purview of the
organizational ombuds and is often referred to CADR. Alternatively, if a visitor comes first to
CADR with a workplace-related issue, and the matter is not part of any formal grievance or
complaint process, the person may be referred to the ombuds serving the relevant office.
Bloch and Shoham report to the Acting Director of the CADR office, who serves in a
supervisory role with regard to their performance evaluations. To assist in performance
evaluations, informal feedback is sought from Bureau leadership and the Bureau Dispute
Resolution Specialists with whom the ombuds work. Furthermore, each ombuds has a
performance plan, which include annual reports, ombuds services, launching new ombuds
programs as appropriate, and other duties as assigned, such as developing a business case for
CADR’s and the ombuds’ value (Acting Director CADR, Personal Communications, July 18,
2016). A decentralized agency such as DOI can present more of a challenge in determining if
goals and needs are being met in the field.
2.2.3.4 Structure and Standards of Practice
Bloch defines his role as an “independent and neutral person with whom all employees
may speak confidentially, informally, and off-the-record about work-related concerns or
questions,” offering his role as a “safe place” and a “pressure relief valve.” He modeled the
function on the IOA standards of practice, which specify independence, neutrality,
confidentiality, and informality. Both ombuds go to great lengths to explain the standards of
practice and what they mean to visitors and prospective visitors. They include a description of
the standards in emails, at the beginning of conversations with visitors, and in all their
publications.
CADR, CORE PLUS, and the ombuds place a great deal of emphasis on confidentiality.
Several pages in the CORE PLUS Implementation Handbook are devoted to a full explanation on
PART 2: Research

131

Final Report to ACUS for Conference Consideration (11/2016)

how confidentiality is practiced and “protected in the resolution of workplace conflicts or
disputes to the maximum extent provided by the Administrative Dispute Resolution Act of 1996”
(DOI, 2013, pp. 18-19). A strict adherence to confidentiality is seen as “integral to an effective
ADR program,” and guidelines on confidentiality are provided to neutrals and parties that engage
in the use of CORE PLUS to resolve workplace conflicts or disputes (DOI, 2013). The Associate
IG for Whistleblower Protection and Ombudsman, interviewed for this case study, took this one
step further when she proclaimed, “the ombuds need to have confidentiality protection in order
to do their job” (Personal Communications, July 18, 2016).
Bloch and Shoham have learned how to be effective while maintaining confidentiality.
For example, when working with other offices, they will share an issue in more general terms,
without making it identifiable. They describe trends, rather than people. Moreover, the OST
Deputy Ethics Counselor stated that “Brian [Bloch] is able to bring forward the issues that
management needs to hear without breaching confidences.” When managers ask for confidential
information, the ombuds do not provide details or anything that may be considered confidential.
Instead, they offer information on patterns or aggregate data. If they are going to refer a case or
speak to one another, they ask for permission from the visitor first. The ombuds will also check
to see who else within the organization may be involved with a matter, for if a visitor is working
with IG or law enforcement, the ombuds will wait until the fact-finding is completed because
they cannot promise confidentiality during an investigation. In terms of recordkeeping, Bloch
acknowledged the Federal Records Act can make it difficult to maintain confidentiality. As long
as the limits and guidelines of federal records are known, however, one can work within the
system (Deputy Assistant Secretary for Technology, Information, and Business Services
Personal Communications, July 18, 2016).

PART 2: Research

132

Final Report to ACUS for Conference Consideration (11/2016)

CADR is strategically located outside the bureaus, which allows the organization to be
seen as neutral and benefit from an ‘insider-outsider’ status. The group reports to the Deputy
Assistant Secretary for Technology, Information and Business Services, who reports to the
Assistant Secretary for Policy, Management, and Budget. This reporting relationship provides a
degree of independence in a decentralized and highly diverse organization like DOI. How the
ombuds is perceived within the organization is key to its success, however. “The ombuds have
maintained independence by holding confidences. They are able to bring concerns forward
without breaking confidentiality” (OST Deputy Ethics Counselor, Personal Communications,
July 18, 2016).
2.2.3.5 Issues, Services, and Visitors
As organizational ombuds, Bloch and Shoham work to informally facilitate the resolution
of issues or disputes of DOI’s employees. This includes those among peers and colleagues,
management and an employee or employees, intra-agency groups, or organizational units. The
three most common issues that come to their attention are: 1) employees who are unhappy with
their supervisors or feel they have been treated unfairly; 2) employees or managers who are
dissatisfied with a colleague; and 3) managers with challenging employees (S. Shoham, Personal
Communications, July 18, 2016). To the OST Deputy Ethics Counselor, the ombuds are a great
resource for addressing systemic issues (Personal Communications, July 18, 2016).
Bloch lists some of the potential services offered to visitors as empathic listening, helping
to sort/frame issues, training, coaching, facilitation, two-way informal communication/mediation
and shuttle diplomacy to resolve issues that might escalate into time-consuming and expensive
formal processes, serving as an information and referral resource, and providing “an early
warning system” to leadership about new things they hear within the workplace. Moreover, the
ombuds see their role as one who can confidentially become informed about, and then address,
PART 2: Research

133

Final Report to ACUS for Conference Consideration (11/2016)

undetected/unreported policy violations or unethical behavior. In a typical year, the ombuds
function handles approximately 250 cases and initiates about five systemic reviews. Bloch
attends bi-weekly OST executive team meetings, and both ombuds present at new hire
orientations. Both ombuds stress that accessibility, relationship-development and maintenance
are critical functions of their role.
The ombuds also work cooperatively with management, Human Resources (HR), Equal
Employment Opportunity (EEO), Ethics, Strategic Employee and Organizational Development
(SEOD), Employee Assistance Program (EAP), Unions, the Inspector General (IG) and
Whistleblower Ombuds, and Human Capital. These offices comprise the organizational
members of DOI’s Integrated Conflict Management System (ICMS) (B. Bloch, Personal
Communications, July 18, 2016). The Associate Inspector General (IG) for Whistleblower
Protection and Ombudsman works concurrently with the ombuds, stating, “I will refer visitors to
the ombuds when neutral and impartial counsel is needed. The ombuds is valuable as a pre-IG
function. His is the informal process to our formal process. Brian [Bloch] is able to ask
questions that can prompt people to take action” (Personal Communications, July 18, 2016). In
addition, the teams have trained together on whistleblower rights and options.
When asked how overlapping issues are managed without breaching confidentiality, the
Associate IG for Whistleblower Protection and Ombudsman replied, “Those conversations are
difficult because we are both protecting different interests and rights” (Personal
Communications, July 18, 2016). She went on to say that once a case gets to the IG, it’s
considered a brand new case and formalized as such.
Recently, the ombuds have noted a shift towards working with groups as opposed to
individuals. One of Bloch’s most successful intervention strategies involves facilitating group
discussions using Marie Dugan’s (1996) Nested Theory of Conflict, which examines overlapping
PART 2: Research

134

Final Report to ACUS for Conference Consideration (11/2016)

spirals of conflict, including issue-specific, relational, subsystems-level, and systems-level
conflicts. One intervention resulted in restructuring a reward system so that groups, rather than
individuals, were rewarded for meeting collective goals. Another created non-monetary awards
to keep morale high during times of financial constraint when raises were disallowed.
Bloch also delivers many training sessions and “brown bag lunch” programs on a variety
of topics. He sees these trainings and lunch presentations as not only beneficial to the personal
and professional development of DOI employees, but also as a way to get to know people and
create awareness of the ombuds function. Some of the trainings he has delivered include: How
to Change Habits; Mindfulness; Cross-Cultural Communication; Difficult Conversations;
Getting to the Core of Conflict; Single Tasking; Logical Fallacies; and Public Speaking. By
virtue of his academic and professional training prior to joining DOI, he has designed and
implemented more complex interventions, such as strategic planning and circle processes.
In summarizing their overall impact, the ombuds believe that they “contribute to the
respect, dignity, and fairness with which concerns are handled; help constituents to develop and
use fair and helpful options; provide effective informal dispute resolution for complainants; help
prevent problems by coaching one-on-one, as well as group trainings and briefings; help the
agency improve specific policies, procedures, or structures; help within the agency to keep its
organizational processes coordinated; informally look into issues of concern; focus attention on
issues and concerns” (B. Bloch, Personal Communications, July 18, 2016).
2.2.3.6 Personal Characteristics and Skill Set
Many of the ombuds’ colleagues stated that Bloch has a demeanor and skill set that is not
only congruent with the functions of an ombuds, but also works well within the structure of
CORE PLUS. “Brian [Bloch] has the perfect demeanor for the job: caring, relaxed, holds

PART 2: Research

135

Final Report to ACUS for Conference Consideration (11/2016)

confidences, non-threatening. This is why people are comfortable going to him” (OST Deputy
Ethics Counselor, Personal Communications, July 18, 2016). In addition, by consistently
exhibiting highly refined rapport-building, communication, coaching, and conflict resolution
skills, as well as easy accessibility, Bloch reinforces his message that any employee can talk to
him about any workplace conflict, issue, or challenges. The Associate IG for Whistleblower
Protection and Ombudsman reiterated this belief by saying “Brian’s [Bloch’s] approach allows
him to gain the trust of people easily. Anyone who has come to us via the ombuds only has
positive things to say” (Personal Communications, July 18, 2016).
Consistent with the strong emphasis on relationship-building, the informal persona of the
ombuds is also a key to their success, as exemplified by the slogan, “Need to talk to someone off
the Record?” which is an invitational inquiry featured prominently on the hybrid informationalbusiness card distributed to potential visitors. The card is a great tool for creating awareness and
educating constituents about the ombuds function and services.
A few ways that the ombuds have been able to gain the trust and confidence of their
constituents have been through assisting visitors in brainstorming options, thinking through
consequences of various choices—short- and long-term, and suggesting various ideas for
possible systemic change such as group recognition versus individual achievement,
brainstorming “out of the box” ways to inspire and recognize employees, and exploring
innovative ways on how work can be distributed (B. Bloch, Personal Communications, July 18,
2016).
2.2.3.7 Perception of Value
For the ombuds, success is not necessarily determined by dispute resolution rates. Repeat
service requests from high-level personnel, expansion of constituents served, meeting with all
staff when visiting offices, and a general understanding of the ombuds role and function are all
PART 2: Research

136

Final Report to ACUS for Conference Consideration (11/2016)

much stronger indicators of success (Acting Director, CADR, Personal Communications, July
18, 2016; S. Shoham, Personal Communications, July 18, 2016).
People in the agency see the ombuds as someone they can seek for asking questions,
learning about processes, obtaining good direction, and having a person who will listen. The
ombuds is an option for those who are fearful of bringing concerns to management because of
the perceived threat of retaliation (OST Deputy Ethics Counselor, Personal Communications,
July 18, 2016). Thus, the ombuds role is seen as a critical point of initial contact and “sounding
board” for many employee issues and conflicts, providing a place for employees “to be heard, an
opportunity to vent and/or learn about their rights, and a reality check” (Associate IG, Personal
Communications, July 18, 2016). The ombuds has gained credit for “helping to change the
culture of DOI so that the norm is now for disgruntled employees to sit down and try to work
through conflicts first instead of filing grievances; a reduction of suggestions going to the DOI
Workplace Improvement Team (WIT); and for assisting in training that has led to a decrease in
reprisal complaints and an increase in positive responses about confidence in not being reprised
(as noted in the employee viewpoint survey)” (Deputy Assistant Secretary for Technology,
Information, and Business Services, Personal Communications, July 18, 2016; Associate IG for
Whistleblower Protection and Ombudsman, Personal Communications, July 18, 2016).
The ombuds’ contributions, as well as those of the entire CADR team and CORE PLUS,
have been touted for their emphasis on the importance of “conflict competencies” as a priority
within the Department, and for installing conflict management competency as part of
performance evaluations for managers (CADR Acting Director, Personal Communications, July
18, 2016; Deputy Assistant Secretary for Technology, Information, and Business Services,
Personal Communications, July 18, 2016). The ombuds are seen as critical assets in this cultural
shift from adversarial processes to more collaborative processes, and were viewed as particularly
PART 2: Research

137

Final Report to ACUS for Conference Consideration (11/2016)

valuable outside the Washington D.C. area because of their extensive involvement in regional
and remote offices around the country. Furthermore, their accessibility, informality, and
absolute confidentiality were especially helpful for those working in small offices where
employees might be particularly fearful of retaliation if management were to know which
employee revealed concerns to a third party.
The perceived overall value of the ombuds can be captured in the expression of one
interviewee who proclaimed her belief that “DOI could prosper by having an ombuds in every
office,” and it would be even more beneficial if the ombuds could be a “cloning of Brian Bloch.”
(Associate IG for Whistleblower Protection and Ombudsman, Personal Communications, July
18, 2016).
Another interviewee stated that there are usually several cases a year that have saved the
Department some embarrassment, proving the “case for the ombuds.” For example, one visitor
didn’t want to report sexual harassment because of the culture of the office and the patriarchal
nature of the tribe. Brian was able to bring the issue of sexual harassment to leadership without
breaching confidentiality. He ended up conducting a training on sexual harassment to all leaders,
which stopped the harassment.
2.2.3.8 Recent Developments
The National Park Service (NPS) is currently in the spotlight for an alleged failure to
respond to gender bias, sexual harassment, hostile work environments, and retaliation that female
criminal investigators, park police and rangers may have faced in national parks across the
country for decades. In early efforts to identify resources to support employees and the
Department in addressing such allegations and instances, per the request of the Secretary, the
ombuds and CADR’s Acting Director have been going to all the Bureaus within DOI to educate
leadership about the ombuds and CORE PLUS, how they work, and ways in which they might
PART 2: Research

138

Final Report to ACUS for Conference Consideration (11/2016)

assist with the current challenges should the ombuds function and resources available be
expanded to incorporate additional Bureaus.
2.2.3.9 Promising Best Practices
The following are a compilation of the noteworthy observations, trends, and best or
promising practices identified during our interviews at DOI:
1) Recruit and develop champions throughout the agency, especially in key places. The
ombuds and CADR staff continually work on developing champions from within key
leadership positions. They accomplish this through networking, relationshipbuilding, pilot projects that have proven their value, as well as through the overall
good work that they perform. This has allowed them to continue to grow through
multiple administrations (Acting Director, CADR, Personal Communications, July
18, 2016). Recently, the former PDST participated in IOA’s training for new ombuds
and has encouraged additional DOI leaders to attend future trainings. According to
Bloch, this is indicative of the strong value the Department places in the ombuds and
their role, and their desire to understand in detail what ombuds do, how they do it,
and approaches they use (B. Bloch, Personal Communications, July 18, 2016). It was
noted that though gaining the trust of leadership is critical, the ombuds cannot be
perceived as a pawn of leadership—a fine, but important, line.
2) The Agency Secretary’s support can prove critical in gaining resources and in having
access. The fact that CADR, the ombuds and CORE PLUS are all part of the
organizational cultural priorities of the Department allows these functions to have the
resources and access pivotal to success. For instance, CADR has a separate budget
for training performed on behalf of all Departmental bureaus and offices and CADR
has integrated its training into numerous other training offerings. An extension of this
PART 2: Research

139

Final Report to ACUS for Conference Consideration (11/2016)

best practice is the emphasis on the importance of “conflict competencies” as a
priority within the Agency. It is further inculcated by incorporating a conflict
management competency rating as part of performance evaluations for managers.
This strengthens the shift from an adversarial climate to a collaborative one.
3) Outreach is critical “to get the word out.” CADR, CORE PLUS, and the ombuds are
all visible in Departmental newsletters, new employee orientations, free trainings,
“brown bag” programs, and dialogues offered by the conflict resolution personnel.
The ombuds distribute their creative, attention-grabbing hybrid informational-contact
card to any and all potential and current visitors. In addition, many, if not all the
offices with which the ombuds work (HR, EAP, etc.), distribute the ombuds’
informational card as well. It is represented here:

4) When managers ask for confidential information, the ombuds do not disclose details
or anything confidential. Instead, they offer reports of new things they are hearing or
aggregate data.

PART 2: Research

140

Final Report to ACUS for Conference Consideration (11/2016)

5) Approaching a problem through group facilitation helps to make a difference in the
kinds of alternative solutions imagined because issues that generate conflict do not
happen in a vacuum, nor can they be resolved in a vacuum.
6) Utilize every opportunity to proactively reach out to offices who might worry that
there is a territorial issue between them and the ombuds. This may well be the first
time that individuals are working with an ombuds; many may not even know what
one is. Explain the ombuds role, figure out how the offices can collaborate, and set
up a referral structure. The ombuds must be persistent, persuasive, and dedicated,
especially when there is turnover in offices such as HR, SOL, EEO, because
rebuilding, reeducating, establishing the role and ultimately, justifying the ombuds
function over and over again is required.
7) Participate in and perhaps help convene on-going Integrated Conflict Management
System meetings with the various constituents (HR, EEO, etc.). Work as an
organizational ombuds within that system to maximize the chances of all employees
getting their concerns addressed.
8) Design and deliver several trainings on practical topics to impart skills, change habits,
and provide services to many constituents in a non-threatening environment.

2.2.4 Case: National Taxpayer Advocate
The National Taxpayer Advocate (NTA) is an externally-facing ombuds position at the
head of the Taxpayer Advocate Service (TAS). TAS is an independent office within the
framework of the Internal Revenue Service (IRS) and is one of several advocate offices within
the federal government. It operates with approximately 2000 employees, most of whom serve as
case advocates. Since 1979 the organization has steadily adapted and transformed to meet the
PART 2: Research

141

Final Report to ACUS for Conference Consideration (11/2016)

needs of taxpayers, and in particular, to assist individuals and business taxpayers in resolving
problems that have not been resolved through normal IRS channels, as well as address systemic
issues that cause harm or disadvantage to taxpayers. TAS self-identifies as Your Voice at the
IRS.
Within the variety of ombuds classifications, the National Taxpayer Advocate is distinct
from other federal ombuds because while it embodies the traditional characteristics of
independence, impartiality in conducting inquiries and investigation, and confidentiality it is also
considered by the American Bar Association’s definition an Advocate Ombuds. This is
exemplified by the National Taxpayer Advocate’s authority and duty to advocate on behalf of
individuals or groups found to be aggrieved, as well as issue reports to Congress advocating for
legislative action (Lubbers, 2003). Though considered to provide impartial assessments, by
means of analysis and recommendations to congress, the NTA wields significant levels of
authority and influence. “The sheer size of the NTA’s office and the built-in controversies
inherent in tax matters, make the NTA a unique institution, and one that requires continuous
‘state of the organization examination’” (Lubbers, 2003, p.vi).
2.2.4.1 Origins and Evolution of the Ombuds Office
The history of the advocate office began in 1979 when Congress formalized a Problem
Resolution Program (PRP), with a staff of 250 persons, by providing increased authority and
visibility inside and outside of the IRS to mitigate a wide range of tax administration problems
experienced by taxpayers (Conoboy, 1999, p.1404). As a result of lacking both independence
from management and the authority to impose final solutions to create change, Congress enacted
the Omnibus Taxpayer Bill of Rights 1 (TBOR 1), designed to help change the perception of the
IRS and provide provisions to aid interactions with the IRS (Cross, 1989). The advocate position

PART 2: Research

142

Final Report to ACUS for Conference Consideration (11/2016)

was “codified in the TBOR 1, included in the Technical and Miscellaneous Revenue Act of
198839 (TAMRA)” (National Taxpayer Advocate [NTA], 2016, p.106).
The TBOR 1 supplied taxpayers with a framework that included taxpayer advocates.
“Congress added IRC § 7811, granting the Ombudsman (now the NTA) the statutory authority to
issue Taxpayer Assistance Orders (TAOs) if, in the determination of the Ombudsman, a taxpayer
is suffering or is about to suffer significant hardship because of the way the Internal Revenue
laws are being administered by the Secretary” (NTA, 2016, p.106). In 1996, the Taxpayer Bill
of Rights 240 (TBOR 2) amended IRC § 7802 (the predecessor to IRC § 7803), and replaced the
Office of the Taxpayer Ombudsman with the Office of the Taxpayer Advocate and expanded its
powers, explaining that “in order to ensure that the Taxpayer Ombudsman has the necessary
status within the IRS to represent fully the interest of taxpayers, Congress believes it appropriate
to elevate the position to a position comparable to Chief of Counsel.” The Chief Counsel of
Advocacy is the sister position in the Small Business Administration. TBOR2 also described the
office’s functions as follows:


To assist taxpayers in resolving problems with the IRS;



To identify areas in which taxpayers have problems in dealing with the IRS;



To the extent possible, propose changes in the administrative practices of the IRS
to mitigate those identified problems; and



To identify potential legislative changes which may be appropriate to mitigate
such problems (Internal Revenue Service [IRS], “History of the Office of the
Taxpayer Advocate”, 2016).

39
40

See Technical and Miscellaneous Revenue Act, Pub. L. No. 100–647, § 6226, 102 Stat. 3342, 3730.
Taxpayer Bill of Rights 2, Pub. L. No 104-168, § 101(a), 110 Stat. 1453-54.

PART 2: Research

143

Final Report to ACUS for Conference Consideration (11/2016)

Although these bills were significant milestones for taxpayer rights, the tax code included
numerous taxpayer rights, but were scattered throughout the code, making it difficult for people
to track and understand, including IRS employees (IRS, 2014). In 1997, audits of the IRS
revealed that there had been quotas, improper seizures, and insufficient customer resolution.
Hearings were held before the Committee on Finance in which Senators and witnesses supported
the bill to restructure the IRS in an attempt reduce abuse of authority and protect taxpayers. One
example of this was part of Senator Roth Jr.’s opening statement:

A vital part of increasing taxpayer protection includes increasing accountability among
IRS employees, bringing simplicity and consistency to the process that governs a
taxpayer’s interaction with the agency, and includes bringing sunshine to the IRS,
stripping away the cloak of secrecy and mystery and the use of intimidating tactics, and
making the Office of Taxpayer Advocate truly that, the taxpayers’ advocate, completely
independent of management influence and bureaucratic interferences (Internal Revenue
Service Restructuring, 1998, p.4).

As a result, the office was further strengthened with the IRS Restructuring and Reform
Act of 1998 (RRA98), signed by President Clinton, that replaced the Taxpayer Advocate with
the National Taxpayer Advocate (NTA). The bill also strengthens the NTA’s ability to bring
about substantial reform within the IRS (Conoboy, 1999). This is primarily guaranteed by the
NTA’s authority to file two annual reports with Congress without “any prior review or comment
from the Commissioner, the Secretary of the Treasury, the Oversight Board, or any other officer
or employee” (Lubbers, 2003, p.vii). The reform act also mandated an independent reporting
structure for all TAS employees and required Local Taxpayer Advocates for every state (NTA,
2016, p.106).
PART 2: Research

144

Final Report to ACUS for Conference Consideration (11/2016)

In the year 2000 the office that houses the National Taxpayer Advocate became known as
the Taxpayer Advocate Service (TAS) and was “charged with carrying out both systemic and
casework advocacy” (Lubbers, 2003, p. iv). The National Taxpayer Advocate is appointed by
the Secretary of the Treasury with consultation from the Commissioner of the IRS and IRS
Oversight Board (Lubbers, 2003). The position serves without a set term and must meet the
following qualifications and provisions:
(1) A background in customer service, as well as tax law;
(2) Experience in representing individual taxpayers; and
(3) The NTA cannot be an officer or an employee of the IRS for two years preceding or
five years following his or her tenure as the National Taxpayer Advocate (Internal
Revenue Service Restructuring and Reform Act of 1998).
2.2.4.2 Organizational Structure
The Taxpayer Advocate Service is one of the largest advocate/ombuds office in the
federal government. The National Headquarters is located in Washington, D.C., co-located with
the IRS. Nationally, they have seventy-seven local offices with a minimum of one in each state
and nine area offices which oversee the local offices. The National Taxpayer Advocate and TAS
have a unique position within the Internal Revenue Service organizational structure. They are
both a part of, and yet independent of, the IRS. In short, together the NTA and TAS play the role
of check and balance relative to the IRS, which historically has held onerous power by the very
nature of its revenue generating function for the federal government. The stated mission of the
TAS is to “help taxpayers resolve tax problems with the IRS and recommend changes that will
prevent the problems” (IRS, 2014, 13.1.1).
The TAS organization seeks to ensure that every taxpayer is treated fairly and that
taxpayers know and understand their rights. This is particularly important for taxpayers who
PART 2: Research

145

Final Report to ACUS for Conference Consideration (11/2016)

have little knowledge of the complicated tax system. According to Nina E. Olson, the appointed
National Taxpayer Advocate since 2001, the two complementary aspects of their work carry out
this mission. One avenue is to help taxpayers by providing individual case advocacy and
protecting taxpayers’ rights by utilizing their expert knowledge of tax laws and ability to
negotiate or advocate directly with the IRS on behalf of taxpayers. The second is the
responsibility to identify and address systemic issues that affect groups of taxpayers and to make
recommendations for administrative and legislative changes. Examples of both are illustrated in
the Issues, Services, and Constituents section of this report.
National Taxpayer Advocate Olson is a licensed attorney with an A.B. in Fine Arts, a
J.D. from North Carolina Central School of Law, and a Master of Laws in Taxation, with
distinction, from Georgetown University Law Center. Olson has had a long career performing
considerable pro bono work, “advocating for the rights of taxpayers and for greater fairness and
less complexity in the tax system” and she was recently honored by Tax Analysts as one of ten
Outstanding Women in Tax for 2016 (NTA, “Tax Analysts”, 2016). She currently holds what is
considered to be one of the most powerful ombuds positions in the federal government, due in
part to the protections her position is given by the statutory authority provided by IRC §7803 and
IRC §7811 and other authority granted by delegations found in IRM 1.2.2, Delegations of
Authority (IRS, 2014). She oversees the overall administration of the nationwide Taxpayer
Advocate Service. Olson publishes, with the assistance of her staff, two reports a year that are
submitted to the House Ways and Means Committee and the Senate Finance Committee, and she
testifies before Congress on these matters. All employees in the TAS organization report
directly to the NTA or a delegate thereof (IRS, 2014, 13.1.1.3.1).
The Area Directors in the nine Area Taxpayer Advocate (ATA) offices provide guidance
and direction to Local Taxpayer Advocates (LTA) located in each of the fifty states, the District
PART 2: Research

146

Final Report to ACUS for Conference Consideration (11/2016)

of Columbia, and Puerto Rico. “They ensure that the program is conducted in accordance with
national guidelines and instructions and that Local Taxpayer Advocates are carrying out their
responsibilities” (IRS, 2014, 13.1.1.3.3). The Local Taxpayer Advocates are responsible for
resolving all TAS advocacy cases, coordinating local outreach efforts and maintaining
relationships with congressional staff for constituent issues (IRS, 2014). “Depending on the size
of the office, the LTA's staff can be comprised of Associate Advocates (AA), Senior Associate
Advocates (SAA), Program Analysts, Technical Advisors, Group Managers and Administrative
Support” (IRS, 2014,13.1.1.3.4).
The Local Taxpayer Advocate (LTA) offices are a critical gear in the overall
organizational function because they enable TAS to provide strategic services via advocates who
understand local conditions and make impartial assessments for taxpayer assistance--especially
for those who are experiencing significant hardship. According to Olson, another key function
within the process lies in the role of the intake advocates, a position she implemented because
the first interaction with a taxpayer who is under duress from the IRS is critical. Intake
advocates have some authority to problem-solve issues while remaining empathic and nonjudgmental, a prudent approach that takes into consideration special populations of taxpayers
who may be dealing with domestic violence or other vulnerable and often highly emotional
situations.
Also included under the auspices of the National Taxpayer Advocate (NTA) are two
programs, the Taxpayer Advocacy Panel (TAP) and the Low Income Taxpayer Clinic (LITC)
program. The Taxpayer Advocacy Panel (TAP) listens to taxpayers, identifies taxpayers' issues
and makes suggestions for improving IRS' service to customers. The TAP acts as a two-way
conduit; serving as a focus group for the IRS to establish strategic initiatives, as well as
providing a venue for raising issues identified by citizens. These Area Boards address local
PART 2: Research

147

Final Report to ACUS for Conference Consideration (11/2016)

issues and schedule outreach activities. The goal is to have panel members who are
demographically diverse, with at least one member from each state, for a total of 95 members.
The Low Income Taxpayer Clinic (LITC) assists low income individuals, who qualify based on
the income threshold, in disputes with the IRS. “LITCs can represent low income individuals
before the IRS or in court on audits, appeals, tax collection matters, and other tax disputes”
(NTA, “Low Income Taxpayer Clinics”, n.d.). According to Olson, “we administer and oversee
over $12 million in federal grants each year to about 136 clinics throughout the US – and those
clinics are dedicated to representing low income taxpayers basically for free in disputes they
have with the IRS.” (N. Olson, personal communication, September 1, 2016).
On the systemic side of the mission, the Executive Director, Systemic Advocacy
(EDSA), has the responsibility for systemic advocacy and the NTA’s annual reports to Congress.
To compose the reports, both the Business Advocacy (DBA) and Individual Advocacy (DIA)
divisions must identify and raise awareness of systemic issues. The TAS Systemic Advocacy
function identifies systemic issues through many channels, including Internal Revenue Manual
Reviews and IRS forms and publications, participating in IRS-wide teams, and the Systemic
Advocacy Management System--a web-based portal through which taxpayers, employees, and
practitioners can submit potential issues for SA review. “The TAS Office of Systemic Advocacy
receives administrative and legislative proposals from a multitude of sources, including internal
and external sources” (IRS, 2014, 13.1.1.3.5). Furthermore, the goal of advocacy analysts under
this division is to “prevent or reduce taxpayer burden; represent taxpayer interests during
decision-making processes; improve customer service; and address inequitable treatment of
taxpayers” (IRS, 2014, 13.1.1.3.5).
2.2.4.3 Standards of Practice and Taxpayer Bill of Rights

PART 2: Research

148

Final Report to ACUS for Conference Consideration (11/2016)

The National Taxpayer Advocate standards of practice are primarily statutory as they
stem from a series of legislation described in the origin and evolution of the office. The NTA
uses the Taxpayer Bill of Rights (TBOR) to advocate and address unresolved issues faced by
taxpayers. Within the TBOR are fundamental rights that guide the practices of TAS but also
oblige the IRS to comply and protect them. There are ten fundamental rights:
1. The Right to Be Informed
2. The Right to Quality Service
3. The Right to Pay No More than the Correct Amount of Tax
4. The Right to Challenge the IRS’s Position and Be Heard
5. The Right to Appeal an IRS Decision in an Independent Forum
6. The Right to Finality
7. The Right to Privacy
8. The Right to Confidentiality
9. The Right to Retain Representation
10. The Right to a Fair and Just Tax System (IRS(c), 2016.)
In addition to statutorily informed principles, the NTA uses the American Bar
Association’s Standards for the Establishment and Operation of Ombudsman Offices which
include guiding principles on confidentiality, impartiality, and independence to ensure the
effective operation of an ombuds (ABA, 2004). It also includes clarification of the standards for
advocate ombuds by explaining their duties as follows:
1. to have a basic understanding of the nature and role of advocacy;
2. to provide information, advice, and assistance to members of the constituency;
3. to evaluate the complainant’s claim objectively and advocate for change relief when
the facts support the claim;
4. to be authorized to represent the interests of the designated population with respect to
policies implemented or adopted by the establishing entity, government agencies, or
other organizations as defined by the charter; and

PART 2: Research

149

Final Report to ACUS for Conference Consideration (11/2016)

5. to be authorized to initiate action in an administrative, judicial, or legislative forum
when the facts warrant. (p. 8)

Independence is afforded to the National Taxpayer Advocate and her staff through a
unique arrangement. The NTA’s position is protected by statute. Although the NTA reports to
the Commissioner of the IRS, she has a direct communication and accountability line to the
Congress of the United States through her reports to the House Ways and Means Committee and
the Senate Finance Committee as well as her testimony before Congress on these matters. All
employees in the TAS organization report directly to the NTA or delegate thereof (IRS, 2014).
Internally, TAS has guiding principles and policies for advocates and employees,
especially concerning confidentiality. For example, each office must maintain means of
communication that are independent of the IRS. Each office must have a separate phone, fax
machine and post office address, as well as other independent electronic communication access.
Furthermore, TAS employees must inform taxpayers that the TAS operates independently from,
and yet within, the IRS, and reports directly to Congress through the National Taxpayer
Advocate. The NTA also has the discretion not to inform the IRS of any contact or any
information provided to the local TAS office by a taxpayer. Taxpayers have the right to expect
appropriate action will be taken against employees, return preparers, and others who wrongfully
use or disclose taxpayer return information. The IRS website also discloses that taxpayers have
the right to expect that any information they provide to the IRS will not be disclosed unless
authorized by the taxpayer, or by law.
This is a point of contention because ambiguities exist in the intersection between the
NTA’s statutes and other provisions of the Internal Revenue Code. For example, “The NTA’s
statute (S 7803(c)(A)(iv)) provides that each local taxpayer ‘may, at the taxpayer advocate’s

PART 2: Research

150

Final Report to ACUS for Conference Consideration (11/2016)

discretion, not disclose to the IRS contact with, or information provided by, such taxpayer’”
(Lubbers, 2003, p.66). However, this statute does not extend to “information obtained from a
party other than the taxpayer,” and it does not extend to “disclosure to a party other than the
IRS.” TAS employees do report threats of significant personal injury, harmful criminal
violations of the tax law, and civil fraud, and may report them to the Department of Treasury or
the Department of Justice (Lubbers, 2003).
Notwithstanding the overall noteworthy accomplishments of the TAS program, it has not
been immune from criticism. For example, in March of 2002, the Tax Executive Institute (TEI),
a preeminent association of tax professionals worldwide, critiqued the organization, stating that:
Although TEI appreciates the special role the Taxpayer Advocate has in respect to
smaller, often underrepresented taxpayers, we are disappointed that the office views its
role as so limited…although Congress primarily intended the Office of Taxpayer
Advocate to focus on individual and small business taxpayers, its statutory authority was
not limited solely to assisting those groups (Ashby, 2002, p.261).
Then-TEI President Ashby stated that large and small taxpayers benefitted from the prior
Problem Resolution Program, whereas large companies that are often under audit do not seek the
assistance of the Taxpayer Advocate. NTA Olson explained that, “corporate interests have better
spokespersons for their interests and her office was created to focus on individuals and smaller
businesses” (Ashby, 2002, p. 261). It appears that fourteen years after this critique, the focus
remains on individuals and smaller businesses. However, it should be acknowledged that the
standards of practice, Taxpayer Bill of Rights, and focus on systemic issues also benefit larger
taxpayers.
There is also some controversy surrounding the potentially competing interests of
impartiality and advocacy. How can one be an activist for taxpayers and also unbiased when
PART 2: Research

151

Final Report to ACUS for Conference Consideration (11/2016)

assessing taxpayers’ situations? According to Lubbers (2003), “the Taxpayer Advocate owes a
duty to the tax system, in addition to her duty to the IRS and the taxpayer. It is only through
impartiality that the advocate is able to balance these three competing interests” (p. vi). For this
reason, it is necessary for the advocates to have guiding principles to facilitate objective
decision-making. One critical way to balance these three duties is to utilize the Taxpayers Bill of
Rights framework and language for impartial decision-making. Olson has played a significant
role in advocating for a codified and simple-to-understand bill that “ensures a fair and just tax
system and protects all taxpayers from potential IRS abuse” (NTA, 2007, p. 278). In her 2015
Annual Report to Congress, Olson acknowledged that “Congress passed and the President signed
into law legislation that codified the provisions of the Taxpayer Bill of Rights (TBOR)” and that
“the need for and protection afforded by it could not be overstated” (p. vii). Furthermore, Olson
explained that adherence to the principles of TBOR would provide taxpayers a reason to trust
their administration of tax laws and that the TBOR “is the roadmap to effective tax
administration” (NTA, 2015, p. viii).
2.2.4.4 Issues, Services, and Constituents
In the 2014-2015 fiscal year, TAS handled 227,189 cases (NTA, 2015). TAS provides
services to all taxpayers who are eligible under one of the nine Case Acceptance Criteria that
classify a taxpayer under at least one of four categories listed in the table below: Economic
Burden, Systemic Burden, Best Interest of the Taxpayer, or Public Policy. This criterion enables
advocates to create a case for the taxpayer and process it directly with the IRS for appropriate
action.
According to the Local Taxpayer Advocate of Maryland, the local offices are field
designees dedicated to the NTA’s mission with the primary responsibility for examining cases
that provide taxpayers the appropriate level of relief. Taxpayer advocates first make sure a
PART 2: Research

152

Final Report to ACUS for Conference Consideration (11/2016)

taxpayer’s issue meets the criteria of burden and then use their insider tools to problem-solve or
negotiate the appropriate relief for each individual case. The “remedies are constantly changing
based on the specific facts and circumstances of the individual case” (Deputy Executive Director
of Case Advocacy, personal communication, August 10, 2016). In addition to each taxpayer’s
case being unique, tax code and technology also evolve, so what may mitigate a refund issue for
one taxpayer may differ significantly from a negotiation over an appropriate amount of
collection for another taxpayer.
The Local Taxpayer Advocate of Maryland further expounded, “for example, in the case
of identity theft, there are processes in place to help the taxpayer get their refund. If the taxpayer
is experiencing economic hardship because they depend on that refund, and the IRS promised a
refund in forty-five days yet the taxpayer hasn’t received any correspondence or assistance, the
advocate can ensure that the process is followed” to provide relief for the taxpayer (personal
communication, August 10, 2016). Sometimes the issue might be that the IRS is threatening to
take payments from a bank account or social security that would create an economic hardship.
Case advocates communicate directly with the appropriate IRS Business Operating Division
(BOD) representative, and they work together to resolve the issue. The IRS is typically
collaborative in case advocacy because the TAS also helps them manage their long queue of
cases. This likely contributes to the 78 percent relief rate of cases closed in 2015 (NTA, 2015).
The TAS does not currently have a queue and fulfills its promise that the taxpayer will be
contacted again within five days.
“The goal is to work collaboratively to get the right answer on behalf of taxpayer…we
are independent but also co-located within the same building. We want our employees to
develop good relationships with the IRS but we are also advocates so when it needs to get

PART 2: Research

153

Final Report to ACUS for Conference Consideration (11/2016)

adversarial we are not afraid to push it to that level” (Deputy Executive Director of Case
Advocacy, personal communication, August 10, 2016).
When relief is not possible, case advocates file a Taxpayer Assistance Order (TAO), “a powerful
statutory tool,” with the IRS which means they formally request that the case go up to a higher
level of review (NTA 2015, p. 555). “Once the Taxpayer Advocate Service (TAS) issues a
TAO, the Business Operating Division (BOD) must comply with the request or appeal the issue
for resolution at higher levels” which ultimately may go before the Deputy Commissioner or
Commission of the IRS for review (IRS, 2014, 13.1.20.5(2)). According to the Deputy Executive
Director of Case Advocacy, sometimes a TAO may serve as a way to communicate to the IRS
that there are emerging issues with undeveloped methods for resolution (personal
communication, August 10, 2016). In recent years, TAOs made up a small percentage of total
cases while over 66 percent of the 2015 cases utilized the Operations Assistance Request (OAR)
process as the primary vehicle to drive case advocacy by facilitating cooperation between the
case advocates of the NAS and the IRS BOD representatives. TAS uses Form 12412,
Operations Assistance Request as “an advocacy tool to communicate a recommendation or
requested action for the IRS to resolve the issue, along with documentation” (NTA, 2015, p.
554). In fiscal year 2015, TAS issued 254,671 OARs, of which about half requested expedited
action. It is evident that the interdependent and collaborative OAR process with the IRS plays a
significant role in the TAS’ ability to assist taxpayers without needing to proceed frequently to
the more formal TAO level. The TAS only had 2.6 percent of OAR requests for action rejected
by the IRS (NTA, 2016).
The Systemic Advocacy (SA) organization carries out the second part of the TAS
mission and is responsible for “continuously driving procedural, systemic, and legislative change
to benefit taxpayers” (IRS, 2014, 13.1.1.2). Due to the nature of bureaucratic and systemic
PART 2: Research

154

Final Report to ACUS for Conference Consideration (11/2016)

change this aspect of the work requires developing congressional relationships, negotiating and
collaborating with the IRS, conducting research, and utilizing conflict resolution skills. In the
most recent report to Congress, twenty-four specific problems were “identified, analyzed and
offered recommendations” (NTA, 2015, p.1). A few examples are presented below to illustrate
how systemic advocacy works on a number of different levels.
The NTA addressed the potential negative impacts of the IRS Future State Vision that
predicts how the agency will operate in five years. The number one most serious problem for
taxpayers was the “future of taxpayer service” based on their analysis of the IRS’ plan, formally
known as a Concept of Operations (CONOPS), which includes intentions to restructure services
by increasing online accounts and enhancing third party assistance from tax return preparers and
tax software companies (NTA, 2015). The critique of this plan focused on three primary factors:
the absence of information on how much telephone service and face-to-face services will be
reduced, thereby asking for transparency from the IRS; the additional financial burden imposed
on taxpayers if asked to use third party assistance for services the IRS provides; and the millions
of taxpayers who either do not have internet access or the skills to handle complex financial
transactions online. The analysis is supported extensively using taxpayer service trends and the
history of IRS technology advancements, and it also provides two primary recommendations:
that the IRS publish CONOPS to seek feedback from the public, and that Congress hold hearings
on the future state of IRS operations to include “testimony from groups representing the interests
of individual taxpayers (including elderly, low income, disabled, and limited English proficiency
taxpayers), sole proprietors, other small businesses, and Circular 230 practitioners and
unenrolled tax return preparers” (NTA, 2015, p.13).
The report also made ten recommendations to reduce the taxpayer burden affected by the
Affordable Care Act (ACA), addressing financial and procedural burdens. The
PART 2: Research

155

Final Report to ACUS for Conference Consideration (11/2016)

recommendations were made in the name of taxpayers’ rights to be informed; right to quality
service; right to pay no more than the correct amount of tax; right to appeal an IRS decision in an
independent forum; and right to finality (IRS, “Taxpayer Bill of Rights”, n.d.). Furthermore, the
report also made four recommendations to address procedural issues that impose excessive
burden and delay in refunds for victims of Identity Theft (IDT), which represented the largest
number of cases handled by TAS. These recommendations were made in the name of taxpayers’
rights to quality of service and right to finality.
In addition to addressing the IRS’s restructuring proposal, making procedural
recommendations, and addressing specific case issues, the report also identifies groups who are
disproportionately affected and makes legislative recommendations advocating for fairness. For
example, the report recommended that Indian Tribal Governments (ITGs) be treated as States for
Social Security tax purposes, stating that it currently “undermines the right to a fair and just tax
system” because ITGs are treated as States for many tax purposes except for Social Security
taxes (IRS, 2016). This exception places an unfair burden on ITGs because it makes it
financially difficult to recruit and retain police officers, especially in the face of increased crime
on tribal lands and ITGs’ needs to address it. The NTA recommends an amendment that
includes Social Security as one of the tax purposes for treating ITGs as States.
2.2.4.5 Significant Contributions and Perceived Value of the NTA/TAS
Significant contributions can be supported by the innumerable legislative changes
influenced by TAS since its inception, represented by the 78 percent relief rate in cases last year,
and symbolized by the fact that the TAS does not have a queue of unresolved cases. The TAS
also has an 88 percent customer satisfaction rate in which “taxpayers indicated they were very
satisfied or somewhat satisfied with the service provided” (NTA, 2016, p.1), even when they did

PART 2: Research

156

Final Report to ACUS for Conference Consideration (11/2016)

not find relief of their case (personal communication, August 10, 2016)—all of which is
evidence of the organization’s due diligence and ongoing creative problem-solving.
Furthermore, the evolution of the office indicates a progressive increase of authority and
advocacy responsibilities for the NTA and the TAS since its inception. In particular, the 1997
IRS audits revealed an abuse of power by way of improper seizures and quotas, which outraged
Congressional representatives and led to the landmark 1998 Restructuring and Reform Act that
gave the NTA the ability to bring about substantial reform within the IRS (Conoboy, 1999).
Coupled with the NTA’s eight-year call for legislative action on codifying the Taxpayer Bill of
Rights “to protect all taxpayers from potential IRS abuse” (NTA, 2007, p. 278), it is evident that
the National Taxpayer Advocate plays a valuable check-and-balance role to the Internal Revenue
Service’s authority.
Although the NTA and TAS represent all taxpayers and their mission is embodied in their
slogan, Your Voice at the IRS, they are of particular service to vulnerable groups, such as those
who are low income, disabled, elderly, or anyone experiencing even temporary hardship. They
demand accountability, and shape the nature of the IRS and taxpayer relations through
representation, ongoing negotiation, and legislative influence.
A significant contribution that exemplifies the value of the NTA and TAS is the
legislation passed by Congress and signed by the President in 2015 that codified the Taxpayer
Bill of Rights. NTA Olson has advocated for this act since 2007 as a means to “ensure a fair and
just tax system and protect all taxpayers from potential IRS abuse” (NTA, 2007, p. 278). She
rooted it in the need to strengthen the social contract between the government and its taxpayers.
During a telephone interview with the Local Taxpayer Advocate of Maryland, the Deputy
Executive Director of Case Advocacy and the Washington, D.C. Local Taxpayer Advocate, it
was explained that it will not only facilitate their work, but that it also has large-scale
PART 2: Research

157

Final Report to ACUS for Conference Consideration (11/2016)

implications for the future of taxpayers’ rights. By law, the IRS is now required to integrate the
Taxpayer Bill of Rights into their policies and procedures, effectively shifting how the IRS
operates and conducts business. The TAS recognizes that it will take time but they have begun
training IRS employees on TBOR and the work that they do. There is optimism that it will grow
taxpayer trust in the system.
Additionally, the TAS advocates we interviewed spoke about their excellent customer
service ratings and five-day call back standard, once a case has been created. “Even when they
don’t get full relief, their satisfaction is still high,” explained the Deputy Executive Director of
Case Advocacy. This is at least in part due to the empathetic approach they employ that helps
taxpayers in stressful situations feel supported. The advocates also reported to us their high
employee satisfaction rates, especially compared to other federal sectors. Olson acknowledged
the emotional impact of the work on employees and the importance of providing her staff with
support through leadership orientation, workshops for managers, newsletters, and personal
coaching. The TAS advocates also cited the importance of integrating emotional intelligence
training--including stress management and/or dealing with difficult people--with training on
technical skills to improve the quality of life for their advocates, which they strive to provide
despite budget constraints.
2.2.4.6 Personal Characteristics and Skill Set
One interesting finding collected from interviews was the fact that the advocates consider
themselves ombuds, or at least encompassing the work of an ombuds. To the taxpayers they are
advocates, yet internally amongst themselves the top leaders also identify themselves in the role
of an ombuds. The fact that some advocates self-identify as ombuds speaks to the organizational
culture at the TAS in which the leadership believes they are faithful to the ombuds principles of
independence, impartiality, and confidentiality in their respective roles while acknowledging
PART 2: Research

158

Final Report to ACUS for Conference Consideration (11/2016)

that, in their role, impartiality means they make an independent, truthful assessment of a case
before taking on more of an advocacy role in “the best interests of the taxpayer” (Local Taxpayer
Advocate of Maryland, August 10, 2016). This is also representative of their influence in
decision-making as “advocate ombuds” who are responsible for taking action on behalf of
taxpayers.
When asked about characteristics or skill set necessary for advocacy, the number one
characteristic identified in interviews was empathy. Empathy is defined as “the ability to share
someone else’s feelings or experiences by imagining what it would be like in that person’s
situation” (Cambridge Dictionary, 2016). The advocates described it as a necessary ability to
meet the taxpayer in his/her emotionally vulnerable space, via a role that is part tax expert, part
social worker, and part educator (Deputy Executive Director of Case Advocacy, personal
communication, August 10, 2016) “Taxpayers in need are typically emotional, angry, frustrated,
or in disbelief. We have to be patient and give them the space to talk about it, even if it takes
twenty minutes. We give them respect and dignity but we also have to be able to educate them
to correct disillusionment in the IRS” (Local Taxpayer Advocate of Washington, D.C., personal
communication, August 10, 2016). Potential employees have to first and foremost be passionate
about helping people because that underlies the entire organization. Additional important
characteristics mentioned by interviewees were for case advocates to exhibit being courteous,
professional, understanding, non-judgmental and nimble to adjust to rapidly different situations.
As for the National Taxpayer Advocate, a wide variety of leadership skills are necessary
to lead the TAS and meet the day-to-day emotional challenges, while simultaneously
collaborating with the IRS and congressional staff for long-term strategic planning. The
advocates interviewed identified the NTA’s relationship management skills as particularly
important. One example provided was Olson’s awareness of the need to maintain a power
PART 2: Research

159

Final Report to ACUS for Conference Consideration (11/2016)

balance with the IRS so as not to make them feel as though the TAS has leverage above them
and instead that they face challenges such as budget constraints right alongside them. Self and
social awareness as well as relationship management skills are all components of emotional
intelligence, which our interviewees acknowledged is just as important in their success as
technical skills on tax laws and taxpayer rights. Of course, balance, bridge-building, or even
integration of somewhat competing forces is also a critical component of those working in the
taxpayer advocate system.
2.2.4.7 Recent Developments
According to the most recent NTA Objectives Report to Congress, TAS is making
significant efforts to improve their advocacy and services to taxpayers. For example, increasing
a Centralized Case Intake (CCI) process that will create a more robust initial filter and case
creation process as well as “advising taxpayers on steps they can take to prepare for the first call
with their Case Advocate” (NTA, 2016, p. 88). For such a broad reach and diversity of issues,
the intake system developed by the NTA is most appropriate and critical for routing the problem
swiftly and effectively. This effort requires increased training and further “negotiations with the
National Treasury Employees Union to officially stand up CCI as its own group within TAS”
(NTA, 2016, p. 89). Along with this process is the need to develop a quality measurement
system to track its effectiveness. Another example is the further expansion of first step “selfhelp” options that are mobile friendly, recognizing taxpayers’ access needs to informative
videos, links, and Q&A options. This effort requires creating self-help topics as they arise, like
one for the Affordable Care Act 2016 filing season. More employee training and expanding
research initiatives that inform their work, such as the multi-year study that seeks to “explore
whether outreach and education efforts positively affect compliance and trust in the IRS” (NTA,
2016, pp. 95-96) are also TAS initiatives to enhance their value.
PART 2: Research

160

Final Report to ACUS for Conference Consideration (11/2016)

2.2.4.8 Promising Best Practices and What Might Be Learned to Enhance Value
Three specific promising best practices include a well-supported research team, a
media/public policy component staff, and leadership training. The NTA employs nine
researchers that aid the understanding, impact, and reporting of systemic issues. The publication
of their studies helps drive systemic change. Likewise, having a media group that promotes an
“independent state of mind,” as Olson described, aids in the ability to institutionalize warranted
systemic change. Finally, the strength of knowledge and emotional intelligence possessed by the
local tax advocates is vital to this operation. The NTA has created leadership-oriented training
workshops and personal coaching for new and existing managers that helps to flatten such a
large organization so that it can move nimbly to resolve taxpayer issues and stakeholder
conflicts.
On a broader level relative to ombuds value within the federal sector, there is a need for
further clarification of ombuds standards around a common definition or principle of
“impartiality.” Although the National Taxpayer Advocate and her staff seem to be able to
execute their unique and important statutory task while remaining faithful to the traditional
ombuds standards regarding independence, impartiality and confidentiality, there is some debate
among the wider federal ombuds community about whether one can do a “fair, independent,
truthful assessment” while also serving as an advocate in the best interest of any particular group
since many ombuds, particularly organizational ombuds, typically pride themselves as being
nonaligned with any particular side. This is an important question since there are other advocacy
groups such as Long Term Care Ombudsmen and Small Business Administration Advocates who
are also identified with the ombuds community. This discussion would be particularly useful for
the creation of future advocate offices within and outside of the federal sector. Olson
recommends implementing working groups to write and develop the “big picture, definition of
PART 2: Research

161

Final Report to ACUS for Conference Consideration (11/2016)

what an ombuds is, and what it is not, characterized by the common characteristics of
independence, impartiality, and confidentiality while acknowledging that internal facing ombuds
have different functions than external facing ombuds (N. Olson, personal communication, July,
20, 2016). The standards and functions of ombuds would likely have to reflect broader
principles and be carefully nuanced at a more symbolic and creative level due to the agency
situation and nature of the versatile role an ombuds plays.
Based on interviews with the NTA, the TAS employees, and published reports, there also
appears to be a need for more protection for confidentiality and independence. This is a
recurring theme across all types of ombuds offices. For example, although Congress protects the
TAS’ line item budget, there is no statutory protection of budget and it has not increased for
several years, even though costs and workload have increased each year. Access to independent
counsel is also important. The NTA and the TAS may need to seek legal advice in defending
their confidentiality, reporting, audits, etc. It is important for the ombuds to be able to access
independent legal counsel if they take a position that is in conflict with the agency.
To serve a true “check and balance” role in relation to a powerful institution like the
Internal Revenue Service with considerable enforcement power and to regularly answer to U.S.
Senators and Representatives, it is important to have a confident and competent leader that has
reporting lines independent of the agency overseen. Important factors in the success of the NTA
include that Olson is seen as an influential and assertive leader by her key staff members and
others in the federal sector, has guaranteed protection for her position, and reports directly to the
Congress. This needed “strength of authority” comes ultimately from a carefully negotiated and
artfully crafted statute.
Finally, a significant best practice from the NTA and the TAS leaders who continually
meet, problem-solve and negotiate with their IRS counterparts on issues of compliance,
PART 2: Research

162

Final Report to ACUS for Conference Consideration (11/2016)

collections, appeals, and operators, is their collaborative approach. Their actions and
collaborative initiatives promote good working relationships and partnerships. It is a “we can’t
do this without you” constructive approach to their interdependent relationships that is the art of
continually balancing autonomy and dependence. Their success in bridging these different
forces might inform and enhance the effectiveness of other federal ombuds.

PART 2: Research

163

Final Report to ACUS for Conference Consideration (11/2016)

2.3 Profiles:
Long-term Care Ombudsmen
Navy Family Ombudsman
Coalition of Federal Ombudsman (COFO)

2.3.1 Introduction to the Profiles
Long Term Care Ombudsmen. The Long Term Care (LTC) Ombudsmen are one of
the two largest groups of ombuds in North America. They touch the lives of a great many people
and—almost by definition—many citizens who are vulnerable and/or under-served. They bring
comfort and security, and support compliance with relevant laws for many people in the U.S.,
and almost certainly save lives.
LTC ombuds appear relatively well known in the United States and are appreciated by
many stakeholders, including the Congress, as well as persons in long term care and their
families. However, some evaluations of LTC ombuds programs mention the need for more
resources.
LTC ombuds are “advocates,” when most ombuds around the world are designated as
impartials and neutrals. However, LTC ombuds are expected, and trained, to approach a case as
impartial professionals.
The LTC ombuds program appears sustainable and long-lived. They may be the most
sustainable group of neutrals in the U.S., an important matter in the fields of conflict
management and alternative dispute resolution.
LTC ombuds programs in most states provide significant training. The LTC ombuds
training would appear to be a “promising best practice” in the ombuds profession in the sense of
providing information and training about ombuds work to many people.

PART 2: Research

164

Final Report to ACUS for Conference Consideration (11/2016)

LTC ombuds professionals come from varied backgrounds in a nation where diversity
and inclusion are big issues. LTC ombuds programs appear to be very cost-effective, likely in
part because so many are volunteers and so many are part-time. This “community outreach"
model might be of interest as a "promising best practice" in other domains of government.41
The foundational legal mandate for LTC ombuds (by statute) could be important for any
other similar program. It was beyond the scope of this research initiative to make
recommendations about the future, but it may make sense to ask the LTC program directors for
formal recommendations for the future of this far-reaching program and for any others that might
be similar.
Navy Family Ombudsmen. The Navy “Family” ombuds are another very large group of
ombuds in North America that touch the lives of many Navy families. The Coast Guard42 also
has a longstanding family ombuds program modeled after the Navy program, while the other
armed services have similar support persons who have different titles other than ombuds. Family
ombuds support many citizens who are—almost by definition—vulnerable and/or under-served.
Family ombuds bring better communication, comfort and support to many families around the
world. They are also charged to support their relevant commanders and to be part of the
communications structures in their specific services.
The family ombuds appear relatively well known in the context of the federal
government. In fact, the word “ombudsman” is often associated with this program. However,
the standards of practice and characteristics of family ombuds are not generally consonant with
the work of other ombuds professionals.43 A family ombuds is not designated to be independent,
Collateral duty, quasi-ombuds, and “respectful workplace advisers” are increasingly of interest in organizational
conflict management systems.
42
The Coast Guard Ombuds participated in our survey although were not included in this profile, which looked only
at the Navy’s program.
43
See Taxonomy Chart in Appendix B.
41

PART 2: Research

165

Final Report to ACUS for Conference Consideration (11/2016)

or neutral. They may not offer a high degree of confidentiality, although they are charged to
protect the privacy of family members and of their command. Like other ombuds they do not
make management decisions. Family ombuds are specifically expected to be well informed, and
are meant, in this sense, to be “credible” resources, but they are not charged with “fairness.” In
part because of these different standards and characteristics, some of the armed services have
given different titles to their family support personnel. It may be the case that this important
work, of family and military readiness support, should be delivered under a different title.
The contributions that family ombuds provide appear to be deeply appreciated by most of
their stakeholders, including the Congress, and a substantial fraction of armed service members.
Family ombuds come from varied backgrounds in a nation where diversity and inclusion are big
issues. The family ombuds programs appear to be cost-effective, in part because almost all are
volunteers and work part-time. The family ombuds program appears sustainable and long-lived.
Could this “community outreach" model be seen as a "promising practice" in other domains of
government—whether or not with a different title?
Coalition of Federal Ombudsman. The Coalition of Federal Ombudsman (COFO) is
the only professional association dedicated exclusively to federal ombuds; it has provided many
promising practices within the federal ombuds community and provided considerable support to
these ombuds in their work. We have included a profile of COFO to highlight its unique role
within the federal ombuds community and the many contributions it has made to the profession
in the short time of its existence.
2.3.2 Profile: The Long Term Care Ombudsman Program – Three Case Studies44
Long-Term Care Ombudsman Program: Abstract.

44

The LTCOP and Navy Family Ombuds profiles use Bluebook format rather than APA reference format, since
they were created for this Report by Harvard Law School students.

PART 2: Research

166

Final Report to ACUS for Conference Consideration (11/2016)

The Long-Term Care Ombudsman Program (LTCOP) is a federally mandated program
aimed at improving the quality and standard of long-term care facilities. Now statutorily
implemented under the 1978 Amendments to the Older Americans Act of 1965, the idea of a
long-term care ombudsman emerged in 1971. Since then it has developed and expanded greatly.
This paper begins with a general introduction to the LTCOP, paving the way for a more in-depth
discussion of the implementation and operation of the LTCOPs in California, Florida, and
Massachusetts. Each state has acted independently in establishing a statewide LTCOP, leading
to different approaches by different states. These states in our three case studies were selected
for the varying structures of their programs, as well as their diverse geographic and social
characteristics. The historical development; legal framework including the relationship between
federal, state and local governments; and the primary purposes, characteristics, and principles of
LTCOP will each be analyzed in turn. Core principles analyzed will include crucial components
of ombudsman programs: independence, confidentiality, and impartiality. We conclude with
possible areas for future research.
The Development of the Long Term Care Ombudsman Program.
Serious concerns about the level and quality of care and multiple failings in the nation’s
nursing facilities came to the fore in 1971. In August of that year, President Nixon proposed an
eight-point initiative to address the issue of “substandard nursing home[s].45 As a result, in 1972
five states were awarded demonstration grants for the implementation of nursing home
ombudsman demonstration programs from the Department of Health, Education and Welfare:

45

Announced on August 6, 1971 at the Greenbriar Nursing Home in Nashua, New Hampshire. See Subcommittee
on Long-Term Care of the Special Committee on Aging, United States Senate, Nursing Home Care In The United
States: Failure In Public Policy, 96 (Nov. 1974), available at
https://archive.org/stream/nursinghomecarei00unit/nursinghomecarei00unit_djvu.txt.

PART 2: Research

167

Final Report to ACUS for Conference Consideration (11/2016)

Idaho, Michigan, Pennsylvania, South Carolina, and Wisconsin.46 In 1973, the Older Americans
Act of 1965 (OAA) was amended to establish the Administration on Aging (AoA), an agency
reporting to the Office of the Secretary of Health and Human Services and responsible for
carrying out the Act.47 The OAA was again amended in 1975 to authorize the AoA to make
grants for each state, except Nebraska and Oklahoma, to establish ombudsman programs.48 In
1978, the Amendments to the Older Americans Act (OAA) required all states to establish a
LTCOP with appropriate access to facilities and patients’ records and envisioned that all nursing
home facilities would have an ombudsman.49 The legislation set out the mandate and the
purposes which the programs were meant to serve, but left the actual implementation of the
programs to each state. In 1981, the ombudsman program was broadened to include the category
of board and care facilities, which, as Netting et al. note, gave rise to questions such as the
definition and identification of these facilities.50 In 2000, the OAA clarified that the program
was authorized to serve residents of assisted living. Another issue was that the widened scope
and responsibility was not matched with increased funding.51 In 1987, two important legislative
changes occurred. First, The Nursing Home Reform Act of 1987 (passed as part of the Omnibus
Budget Reconciliation Act of 1987) introduced a requirement that nursing facilities “permit
immediate access to any resident” by, inter alia, an ombudsman.52 Second, the LTCOP was reauthorized under the OAA and reiterated that the Act continued to require that states grant

46

The National Long-Term Care Ombudsman Resource Center, Program History,
http://ltcombudsman.org/about/about-ombudsman/program-history (last visited Dec. 5, 2015).
47
Special Comm. On Aging, 93d Cong., Older Americans Comprehensive Services Amendments of 1973, 1
(Comm. Print 1973), available at http://www.aging.senate.gov/imo/media/doc/reports/rpt473.pdf.
48
Comprehensive Older American Act Amendments of 1975, Pub. L. No. 94-105, 89 Stat. 713, § 108 (1975).
49
Comprehensive Older American Act Amendments of 1978, Pub. L. No. 95-478, 92 Stat. 1513, § 307 (1978).
50
See F. Ellen Netting, et al., Elder rights and the Long-Term Care Ombudsman Program, 40 Social Work 351, 354
(1995).
51
See id.
52
42 U.S.C. § 1395i–3(c)(3)(A).

PART 2: Research

168

Final Report to ACUS for Conference Consideration (11/2016)

ombudsmen access to facilities and patient records.53 In 1992, further amendments to the OAA
enabled state-level ombudsmen to officially designate responsibility to local ombudsmen and
enabled the latter to have many of the same rights and privileges as representatives of the Office
(i.e., local ombudsmen).54 The 1992 amendments re-authorized the LTCOP along with other
advocacy programs, legal services, and elder abuse programs under a new Title VII, “Vulnerable
Elder Rights Protection Activities.”55 As a result of this combination, there was an increased
emphasis on the advocacy functions. As Barker et al. note:
While recognizing the unique role played by each of the four advocacy programs—
Ombudsman, elder abuse prevention, legal assistance, and benefits counselling—
Title VII emphasizes the benefit of a coordinated advocacy approach to address
older persons’ understanding and exercise of their rights and access to assistance
with problems they encounter.56

In 1995 the Institute of Medicine called for a better reporting and data-recording system to be
implemented across states so that it would be easier to compare and track the proliferation and
success of LTCOP.57 A system was put in place in 1995 and data was collected beginning in
1996.58 Each state reports this data to the federal AoA, and it is then summarized in the National
Ombudsman Reporting System (NORS) and made available on the Administration for
Community Living website.59

53

Older Americans Act Amendments of 1987, Pub. L. No. 100-175, 101 Stat. 926, § 129 (1987).
Older Americans Act Amendments of 1992, Pub. L. No. 102-375, 106 Stat. 1195, § 712 (1992).
55
Older Americans Act Amendments of 1992, Pub. L. No. 102-375, 106 Stat. 1195, § 701 (1992).
56
Barker et al., State Long Term Care Ombudsman Program: A Primer for State Aging Directors and Executive
Staff 6, http://www.nasuad.org/documentation/nasuad_materials/ltc_ombudsman_primer.pdf (last visited Dec. 5,
2015).
57
See Institute of Medicine, Real People, Real Problems: An Evaluation of the Long-term Care Ombudsman
Programs of the Older Americans Act 42, 151–52 (Jo Harris-Wehling, Jill C. Feasley, and Carroll L. Estes, eds.),
(1995).
58
The National Long-Term Care Ombudsman Resource Center, About Ombudsman Program,
http://ltcombudsman.org/about/about-ombudsman (last visited Dec. 5, 2015).
59
Administration for Community Living, Data-at-a-Glance (NORS), http://www.agid.acl.gov/DataGlance/NORS/
(last visited Dec. 5, 2015). The Administration for Community Living is an organization within the Department of
Health and Human Services that incorporates AoA and operates an online data system called the Aging Integrated
Database (AGID).
54

PART 2: Research

169

Final Report to ACUS for Conference Consideration (11/2016)

Legislative Framework.
The overall legislative framework is provided on the federal level under the OAA. States
then have a wide range of discretion as to how to implement this framework in their own specific
contexts. In this section, the basic expectations of all LTCOPs will be set out. These principles
will be further discussed in the case studies on California, Florida, and Massachusetts.
Purposes.
The primary functions of all American ombudsmen have been “[t]rouble shooting and
proposing ways to improve the delivery of government services.”60 In this general respect, the
LTCOP is no different. However, as Gadlin and Levine note, “[a]dapting ombudsmen programs
to the diverse cultures and organizational missions of different federal agencies has resulted in
tremendous inconsistency in how agencies define and structure the role of the ombudsman, how
ombudsmen officers interpret their role, and how the ombudsmen function is viewed and treated
by agency leadership.”61 The LTCOP has itself developed along a somewhat unique course.
Title VII of the OAA outlines the responsibilities of the LTCOP. Section 712(a)(3)
provides a list of functions, including: identifying, investigating and resolving complaints made
by, or on behalf of, residents; providing services to assist the residents in protecting the health,
safety, welfare, and rights of the residents; ensuring that the residents have regular and timely
access to the services provided through the LTCOP; representing the interests of the residents
before governmental agencies and seeking administrative, legal, and other remedies to protect
the health, safety, welfare, and rights of the residents; and analyzing, commenting on, and

60

David Anderson and Diane Stockton, Ombudsmen in Federal Agencies: Theory and Practice, Report for
Recommendation 90-2, Administrative Conference of the United States 111, 112 (1990),
https://www.acus.gov/sites/default/files/documents/K1%201990-02%20ANDERSONSTOCKTON%20Ombudsmen%20Theory%20%2B%20Practice%20with%20add%20apps.pdf.
61
Howard Gadlin and Samantha Levine, Stranger in a Strange World: The Ombudsman in Federal Government, 7
ACResolution Magazine 18, 20 (2008).

PART 2: Research

170

Final Report to ACUS for Conference Consideration (11/2016)

monitoring the development and implementation of Federal, State, and local laws, regulations,
and other governmental policies and actions.62 Out of these numerous functions, there is
potential for the important principles of independence and impartiality to be compromised,
which will be discussed in further detail below.
Operation.
The LTCOP is mandated by the OAA and supported (in part) by federal funds, but is
decentralized and each state is responsible for its implementation. The implementation on the
state level is often handled by a designated state agency, sometimes called the State Unit on
Aging (SUA).63 One of the first tasks for an SUA is to decide how the LTCOP will be operated;
the SUA may either establish and operate the Office of Ombudsman and carry out the program
itself or it may contract with some other non-profit group or any public agency to operate it.64
The overall State plan on aging is submitted to the federal AoA by the designated state unit on
aging, and the AoA approves that plan for many programs and services, including in many
instances a plan for the operation of the LTCOP.65 Though the federal government provides a
certain level of funding for the operation of LTCOP in each state, in most cases this is
supplemented at state and local levels. In some states, for example, extra funding has been used
to provide LTCOP services to individuals receiving long-term supports and services in in-home
settings or in non-residential settings such as adult day health centers, which do not fall under the
definition of long-term care facilities under the OAA.66

62

Older Americans Act Amendments of 1992, supra note 14.
Long Term Care Ombudsman, Nat’l Ass’n of States United for Aging and Disabilities,
http://www.nasuad.org/initiatives/protection-advocacy/long-term-care-ombudsman (last visited Dec. 5, 2015).
64
42 U.S.C. § 3058g (a)(4) (2006).
65
42 U.S.C. § 3027(a)(9) (2006)
66
42 U.S.C. § 3002(35) (2006)
63

PART 2: Research

171

Final Report to ACUS for Conference Consideration (11/2016)

Section 712 of the OAA requires that the head of the state ombudsman office “be
selected from among individuals with expertise and experience in the fields of long-term care
and advocacy.”67 That office can then establish policies and procedures for the operation of the
program and designate local ombudsmen entities.68
Ombudsmen may either be paid or work as volunteers.69 The ratio of paid to volunteer
ombudsmen varies across states. Volunteers who fill positions of ombudsmen can investigate
and resolve complaints; other volunteers may fill “adjunctive roles,” accompanying the
ombudsmen on visits to facilities.70 Individual state programs and sub-state programs have
discretion over how to utilize volunteers, as well as their training, certification, probationary
status, and continuing education.71
The large level of discretion conferred upon states to implement the mandate of the OAA
has, however, led to disparities and inconsistencies which may at times verge on a failure to
comply fully with the mandate.72 Recognizing the problems caused by this, the AoA issued a
final rule in February 2015 to implement provisions of the OAA regarding states' LTCOPs. This
final rule provides for uniform minimum requirements for all states and territories in program
operations and services while allowing for significant diversity in how a program is
implemented. The AoA observes that there has been “significant variation in the interpretation
and implementation of the provisions of the Act related to the Ombudsman program among
States,” something that has “resulted in residents of long-term care facilities receiving
inconsistent services from Ombudsman programs in some States compared to other States.”73

67

42 U.S.C. § 3058g (a)(2) (2006).
42 U.S.C. § 3058g (a)(5) (2006).
69
Id.
70
See Netting, et al., supra note 10, at 354.
71
Id.
72
State Long Term Care Ombudsman Programs, 45 C.F.R. Part 1324.
73
Id. This regulation went into effect on July 1, 2016.
68

PART 2: Research

172

Final Report to ACUS for Conference Consideration (11/2016)

Core Principles: Independence, Impartiality, and Confidentiality.
"The American Bar Association standards have been an influential resource for LongTerm Care Ombudsman programs." The ABA Ombuds Committee has identified independence,
impartiality, and confidentiality as essential characteristics of ombuds who serve internal
constituents, ombuds in the private sector, and ombuds who also serve as advocates for
designated populations.74 Indeed, the United States Ombudsman Association codified these
ideals as factors nearing a sine qua non quality of effective ombudsmen.75 Some observers feel
that the LTCOP offers a different type of ombuds in that it advocates for residents seeking
resolution on both the individual and systemic levels. As the Institute of Medicine’s 1995 report
observed, “[a]lthough the classic characterization of the ‘ombudsman’ stresses neutrality and
mediation, the role of the LTC ombudsman is considered a hybrid, since it was designed for
active advocacy and representation of residents’ interests over those of other parties involved.”76
The potential effects of this will be discussed separately in relation to independence, impartiality
and confidentiality.
Independence.
Independence and impartiality, though closely related, are important to distinguish.
Independence can be judged by objective standards, such as from where the ombudsman derives
his or her authority and from which entities the ombudsman receives sufficient funding;
impartiality is more subjective and based on perception.77 Both, however, have an important
bearing on the effectiveness of the LTCOP—independence in terms of the ombudsman’s

74

See American Bar Association, Standards for the Establishment and Operation of Ombuds Offices, 2001 ABA.
Sec. Admin. L., Bus. L., Disp. Res. Rep. 1., available at http://www.usombudsman.org/site-usoa/wpcontent/uploads/ABA_Standards.doc.
75
Governmental Ombudsman Standards, United States Ombudsman Association (Oct. 2003),
http://www.usombudsman.org/site-usoa/wp-content/uploads/USOA-STANDARDS1.pdf.
76
See Institute of Medicine, supra note 17, at 42.
77
See generally United States Ombudsman Association, supra note 35, at 2–7.

PART 2: Research

173

Final Report to ACUS for Conference Consideration (11/2016)

activities and capabilities and impartiality in terms of residents’ trust in an ombudsman and
willingness to engage with him or her when faced with a problem. With both concepts of
independence and impartiality it is useful to bear in mind from whom and for whom we seek the
independence or impartiality.
The institutional structure of an ombudsman program is an important factor in
determining its level of independence. Under the OAA it is required that LTCOP be sponsored
by an office, which may either be outside the system being monitored (i.e., the providers of LTC
services) or by the State Units on Aging directly.78 This requirement serves the function of
ensuring that the ombudsmen remain independent, by increasing the institutional distance
between the office of the ombudsman and the subject of its inquiry. The OAA does, however,
indicate that State Units on Aging may operate the ombudsman program directly, which is the
case in most states currently. It is possible that an SUA that decides to contract out the operation
of the LTCOP, and thus increases the distance between the ombudsman and the government,
augments the likelihood that an ombudsman will be perceived as independent. Several states
have utilized this option for the organizational location of the State LTC Ombudsman. Concerns
about independence have been raised in recent years in response to incidents in several states
implicating potential interference by the government in ombudsman activities.79
In terms of paid ombudsmen, the method of payment can be a factor in their
independence.80 There needs to be an assurance, for example, that their pay will not be reduced
should they arrive at a decision or make a suggestion that is unfavorable to the government.

78

See 42 U.S.C. § 3058g (a)(4) (2006); id. at § 3058g (f).
See, e.g., Jenni Bergal, Ombudsmen face obstacles from state officials, U.S.A Today, Jan. 27, 2013, available at
http://www.usatoday.com/story/money/business/2013/01/27/ombudsman-nursing-home-elderly-disabledobstacles/1868669/ (highlighting incidents in Florida and Iowa and legislative efforts in California).
80
See United States Ombudsman Association, supra note 35, at 3.
79

PART 2: Research

174

Final Report to ACUS for Conference Consideration (11/2016)

Impartiality and Neutrality.
According to the ABA standards, ombudsmen of all classifications are expected to
function as impartial parties to examine issues that arise from complaints of constituents without
pre-existing bias.81 ABA guidance clarifies that all ombudsmen also “ha[ve] the authority to
become an advocate for change where the results of the inquiry or investigation demonstrate the
need for such change.”82 However, as “advocate ombudsmen,” long term care ombudsmen have
an additional and unique duty of advocacy (and, therefore, need a basic understanding of the
advocacy role), as they are both authorized and even expected to advocate on behalf of their
constituents as part of their basic obligations.83
Given this expectation of advocacy on behalf of residents’ interests, particularly since the
1992 amendments to the OAA, it is certainly true that they cannot be considered neutral in the
conventional sense of that term. This does not necessarily mean, however, that they are unable
to act impartially, managing to off-set their bias in favor of particular issues against their ability
to properly evaluate the merits of claims and the course of action that should be taken between
the parties.
Neutrality and impartiality, being inherently subjective and resting in large part on
people’s views and perceptions, are necessarily difficult concepts to measure. That said, any
broad conclusion on the actual impartiality or neutrality of LTCOPs in their decision-making
would be difficult to assert with any level of precision without conducting an analysis based on
individual interviews or accounts from stakeholders, which was not part of our methodology.
Notwithstanding, in addition to the balance of advocacy and neutrality articulated in ABA

81

See American Bar Association, supra note 34, at 3.
See American Bar Association, infra note 113, at 14.
83
See American Bar Association, supra note 34, at 6.
82

PART 2: Research

175

Final Report to ACUS for Conference Consideration (11/2016)

standards, it is also worth noting that we see a strong link between independence and
impartiality.84 A LTCOP that is dependent on, and controlled in all of its actions by, a federal or
state government to the extent that the ombudsman would be penalized if he or she made a
decision criticizing that government, is in turn unlikely to be viewed as impartial in the conduct
of its activities. Additionally, there have been a number of surveys carried out on the “perceived
effectiveness” of LTCOPs, which provide some insight into how these programs may be viewed
by some of the programs’ stakeholders.85 Estes et al. found, through a survey of ombudsmen,
that several factors limit the perceived effectiveness of state LTCOPs, including insufficient
funding and insufficient LTCOP autonomy caused by organizational placement.86 This finding,
to the extent that it bears on the resources allotted to ombudsmen programs and the institutional
origins of those resources, suggests the linkage of independence to a perception of quality and
effectiveness.
The need for ombudsman impartiality could be emphasized in the ombudsmen’s training
programs, so that even those who volunteer for the LTCOP out of a desire to advance the
interests of those in long-term care facilities recognize and understand the importance of
neutrality (and perceived neutrality) as well as impartiality in the ombudsman’s role. Although,
the training provided to ombudsmen, as well the number of voluntary ombudsmen engaged in

See American Bar Association, infra note 113, at 14 (“The ombuds’ structural independence is the foundation
upon which the ombuds’ impartiality is built.”)
85
See, e.g., Carroll L. Estes et al., State Long Term Care Ombudsman Programs: Factors Associated With
Perceived Effectiveness, 44 Gerontologist 104 (2004); F. Ellen Netting, et al., The Long-Term Care Ombudsman
Program: What does the complaint reporting system tell us, 32 Gerontologist 843 (1992). The vast majority of
LTCO complaints investigated are related to an issue between the resident and the facility (92%) as opposed to
issues related to the government or other persons/entities outside the facility (8%).
86
Estes et al., supra note 45, at 113. In Estes’s study, the respondents to the survey were ombudsmen themselves,
rather than recipients of the ombudsmen’s services. The perceived effectiveness findings, therefore, refer to how the
ombudsmen see their own program.
84

PART 2: Research

176

Final Report to ACUS for Conference Consideration (11/2016)

the program for different reasons, varies across states, the National Ombudsman Resource Center
does provide a recommended certification training curriculum to all LTC ombudsmen.
Confidentiality.
“Confidentiality,” as Thacker explains, “is the heart of the organizational ombuds
practice. Without confidentiality, individuals would not feel safe coming forward to express
their conflicts, problems or concerns.”87 When considering the role of confidentiality in the
LTCOP, the “hybrid” model of the LTCOP is important to bear in mind and confidentiality must
be evaluated through this particular prism.88 An anecdote shared by Gadlin and Levine captures
this tension:
While preparing this article, the senior author received a phone call from a lawyer
in the federal Department of Health and Human Services’ (HHS) Office of general
counsel. The attorney was charged with defending the agency in an equal
employment Opportunity (EEO) suit and, as part of discovery, was asked by the
plaintiff’s counsel for documentation of all complaints about the manager at the
center of the case. The HHS attorney contacted the senior author because it was
revealed that an agency employee had come to the author’s office, the national
institutes of health (NIH) Office of the Ombudsman, for help in addressing some
issues with this manager. The lawyer wanted access to records about these
meetings. The author explained, however, that people approach his office as an
alternative to filing a complaint or a grievance, often with the hope of resolving a
conflict. Not only are such inquiries not complaints, the author said, but they are
confidential under the parameters of ombudsman practice. The lawyer countered
that the concept of a complaint was construed more broadly in the EEO framework,
and that he still wanted information on the ombudsman office’s interactions
involving this manager. The discussion continued for some time. Ultimately, the
attorney was persuaded to back off and the confidentiality of the individual who
visited the ombudsman office was upheld. 89

It is clear from the above that there is an important but subtle distinction between
complaints and inquiries that bears on confidentiality, and that in addressing both, the

87

Sara Thacker, Good Intentions Gone Astray: How the ABA Standards Affect Ombudsmen,
2 J. Int’l Ombudsman Ass’n 65, 74 (2009).
88
Institute of Medicine supra note 17, at 42.
89
Gadlin and Levine, supra note 9, at 18.

PART 2: Research

177

Final Report to ACUS for Conference Consideration (11/2016)

ombudsman does not merely receive and act on complaints, but rather receives various types of
inquiries and can guide people as to the proper course of action. As such, the confidentiality of
relations between long-term care ombudsmen and the people they serve has a unique dynamic.
The existence of such confidentiality plays an important role in distinguishing ombudsmen from
other figures in the institution and helps define their mission. The ombudsman role would serve
little purpose if “the same information could have flowed through traditional channels.”90 It
should be noted also that the OAA and its implementing regulations contain very strict
provisions limiting disclosure of LTCO information without resident/complainant consent.91
Final Observation.
Prior to looking at the LTCOP as it operates in California, Florida, and Massachusetts, it
is worth noting that the program is largely considered to have been a success and has made
important impacts on the lives of many residents of long-term care facilities. Estes et al. in their
survey of ombudsmen across the country found that when asked to rate the overall effectiveness
of their LTCOP at the state level, the response was generally positive: almost one-third rated
their programs as “very effective” (30.8 percent), nearly two-thirds (63.5 percent) rated their
programs as “somewhat effective” and no state ombudsmen rated their programs as “very
ineffective.”92 For a program that operates differently in different states these are positive
results.

90

Cf. William L Kandel & Sheri L. Frumer, The Corporate Ombudsman and Employment Law: Maintaining the
Confidentiality of Communications, 19 Emp. Relations L. J. 587, 588 (1994) (suggesting that confidentiality among
ombudsmen in a corporate context would encourage exchange of information outside of normal communication
channels).
91
See 42 U.S.C. § 712(d)(2)(c) (2012); 45 C.F.R. § 1324.11(e)(3) (2015).
92
Estes, et al., supra note 45, at 107–108.

PART 2: Research

178

Final Report to ACUS for Conference Consideration (11/2016)

2.3.2.1 LTCOP Case Study 1: California
Introduction
The California State Long-Term Care Ombudsman is authorized under the Older
Americans Act and the Older Californians Act.93 The Older Californians Act is the controlling
statute in California that implements the Older Americans Act.94
Structure of the Program
The California State Long-Term Care Ombudsman Program is located within the
California Department of Aging.95 Staff of the State Office:
provide technical assistance to and monitoring of local programs; conduct
semi-annual statewide training conferences; act as liaisons to licensing and
regulatory agencies; work to influence public policy through legislative bill
analyses and commenting on legislation that affects residents; promulgate
policies and regulations; act as a clearinghouse for information and data
related to LTC issues; compile statewide data on the Ombudsman Program;
and provide a 24-hour CRISISline telephone service to receive complaints
by and on behalf of LTC residents.96

Outside of the state office itself, there are 35 local ombudsman program coordinators who
are responsible for recruiting, training and supervising volunteer ombudsmen.97 Staff and
volunteers of the local programs:

A long-term care facility is “[any] nursing or skilled nursing facility…including distinct parts of facilities that are
required to comply with licensure requirements for skilled nursing facilities…[and] [a]ny residential care facility for
the elderly. The Ombudsman coordinator is the “individual selected by the governing board or executive director of
the approved organization to manage the day-to-day operation of the ombudsman program, including the
implementation of federal and state requirements governing the office. The approved organization is the “public
agency…that has been designated by the department to hear, investigate, and resolve complaints made by or on
behalf of patients, residents, or clients of long-term care facilities relating to matters that may affect the health,
safety, welfare, and rights of these patients, residents, or clients. Cal. Welf. & Inst. Code § 9701 (West 2013).
94
See Long Term Care Ombudsman Program, California Dept. of Aging (Nov. 2015),
http://www.aging.ca.gov/programs/ltcop/; Sara S. Hunt, Equipping California Long-Term Care Ombudsman
Representatives for Effective Advocacy: A Basic Curriculum, 14 (Aug. 2007),
http://ltcombudsman.org/uploads/files/support/Chapter_1_History__Roles(1).pdf.
95
See id.
96
See Long-Term Care Ombudsman Program Narrative, California Dept. of Aging, (March 2015),
http://www.aging.ca.gov/Data_and_Statistics/Docs/2015/Long-Term_Care_Ombudsman.pdf.
97
California Dept. of Aging, supra note 54.
93

PART 2: Research

179

Final Report to ACUS for Conference Consideration (11/2016)

receive, investigate, and resolve complaints made by or on behalf of,
residents of LTC facilities; receive and investigate reports of suspected
abuse of elders and dependent adults occurring in LTC and some
community care facilities; work with licensing agencies and law
enforcement in the investigation of abuse in facilities; provide community
education; maintain a regular presence in facilities; advocate to influence
public policy related to long-term care; serve as members of
interdisciplinary teams within their counties; witness advance health care
directives for residents in nursing facilities; [and] address quality-of-care
practices in facilities.98

Volunteerism, Training, and Retention
To become a volunteer ombudsman in California, individuals have to undergo a criminal
offender record clearance, and must receive a minimum of 36 hours of classroom training
approved by the office with an additional 12 hours required annually.99 There were nearly 1,200
state-certified ombudsmen in California in 2004,100 and nearly 90 percent were volunteers.101 Of
the volunteers, nearly 70 percent spent 10 to 30 hours per month volunteering as an
ombudsman.102
Despite these high numbers, California experienced issues with volunteer retention in
years past with a decline of 300 ombudsmen volunteers or 20 percent of the total volunteer
ombudsman base in five years, 2001 through 2006.103 The typical turnover rate for ombudsman
volunteers is 30 percent, and certification training completion rates can be as low as 50
percent.104 In a study conducted in 2006 to examine the problem, many volunteers expressed a

98

See California Dept. of Aging, supra note 56, at 1.
Cal. Welf. & Inst. Code § 9719 (West 2014).
100
See Cheryl Wold, California’s Long Term Care Ombudsman Program: Assessing the Volunteer Experience
(March 2007),
http://www.chcf.org/~/media/MEDIA%20LIBRARY%20Files/PDF/PDF%20O/PDF%20OmbudsmanExperienceSu
rvey.pdf.
101
See id. at 3–6.
102
See id. at 6.
103
See id. at 3.
104
See id.
99

PART 2: Research

180

Final Report to ACUS for Conference Consideration (11/2016)

desire for greater preparation for their role as an ombudsman.105 Volunteers’ concerns with
training open up additional questions to consider, including whether more training could address
potential issues with credibility and decision-making authority. Unfortunately, volunteer
retention is still a problem. As of March 2015, there were only 787 volunteer certified
ombudsman representatives in California.106
Confidentiality
Two specific sections within the Older Californians Act reference confidentiality in some
way. Section 9715 provides that:
All communications by a representative of the office, if reasonably related to the
requirements of that individual’s responsibilities under this chapter and done in
good faith, shall be privileged, and that privilege shall serve as a defense to any
action in libel or slander . . . . Any representative of the office shall be exempt from
being required to testify in court as to any confidential matters, except as the court
may deem necessary to enforce the provisions of this chapter.107
Section 9725 provides that:
All records and files of the office relating to any complaint or investigation made
pursuant to this chapter and the identities of complainants, witnesses, patients, or
residents shall remain confidential, unless disclosure is authorized by the patient or
resident or his or her conservator of the person or legal representative, required by
court order, or release of the information is to a law enforcement agency, public
protective service agency, licensing or certification agency in a manner consistent
with federal laws and regulations.108

Therefore, between the two sections, there exists a statutorily protected privilege between
the ombudsmen and patients of long-term care facilities that protects the confidentiality of their

105

See id. at 15.
See California Dept. of Aging, supra note 56, at 1. This is a decrease from 856 volunteer ombudsmen as of
March 2014. See California Dept. of Aging. Long-Term Care Ombudsman Program Narrative, 1 (March 2014),
http://www.aging.ca.gov/Data_and_Statistics/Docs/2014/LongTerm_Care_Ombudsman_Program_Narrative_%28March_2014%29.pdf.
107
See Cal. Welf. & Inst. Code § 9715.
108
See Cal. Welf. & Inst. Code § 9725.
106

PART 2: Research

181

Final Report to ACUS for Conference Consideration (11/2016)

interactions and the records of those interactions. The privilege extends to all files in the office
of the ombudsperson, though with the notable exceptions articulated in Section 9725.
Independence
The statutory language also includes some information pertaining to the independence of
the State Long-Term Care Ombudsman. The Older Californians Act contains certain
qualifications the legislature enumerated that should be considered when recruiting and hiring for
the position of the State Ombudsman;109 it also provides that the State Long-Term Care
Ombudsman is an appointed position, reporting directly to the Director of the California
Department of Aging.110 The independence of the California Long-Term Care Ombudsman has
been the focus of legislative action in terms of how to ensure that the Ombudsman is both
independent and empowered.111 California recently passed additional new legislation towards
this end intended to give further independence to the State Ombudsman’s Office, and to
encourage further advocacy for individuals in long-term care facilities by establishing an
independent account located in the State Treasury to house any gifts, funds, or contributions
raised for the Long-Term Care Ombudsman Program.112
Impartiality, Neutrality, and Advocacy
Despite the traditional focus on neutrality within the ombuds role, much of the literature
about California’s LTCOP echoes the call for advocacy articulated in national ABA guidance.

See Cal. Welf. & Inst. Code § 9710.5 (West 2013) (“The position of State Ombudsman requires both an
extensive background in social or health services programs, and an ability to manage and motivate individuals and
groups”).
110
See Cal. Welf. & Inst. Code § 9711.
111
See Lois Wolk, Wolk bill strengthens independence, accountability of CA Long-term Care Ombudsman program,
May 1, 2012, http://sd03.senate.ca.gov/news/2012-05-01-wolk-bill-strengthens-independence-accountability-calong-term-care-ombudsman-progra (describing Senator Wolk’s bill, which has since been approved, that would
require ombudsmen to write annual reports, revive advisory councils, and ensure the maintenance of a website for
consumers).
112
See Cal. Welfare and Inst. Code § 9714 (West 2014) (specifically linking funds, gifts, and contributions to the
potential for loss in independence).
109

PART 2: Research

182

Final Report to ACUS for Conference Consideration (11/2016)

One of the goals of the California State Long-Term Care Ombudsman Program is “to advocate
for the rights of all residents of long-term care facilities.”113 Ombudsmen first “receive and
resolve individual complaints and issues by, or on behalf of . . . residents” and also are
responsible for pursuing “resident advocacy in the long-term care system, its laws, policies,
regulations, and administration through public education and consensus building.”114 As
mentioned earlier, new legislation was passed in 2012 seeking to increase the independence of
ombudsmen while encouraging further advocacy.115 This bill requires that the office prepare an
annual advocacy report that describes the activities carried out by the office.116 According to the
Fiscal Year 2013 Advocacy Report, the Office of the State Long Term Care Ombudsman hosted
a conference where LTCOP representatives met with legislators to discuss the program and raise
concerns on behalf of long-term care constituents.117 This type of activity suggests that
ombudsmen in California’s LTCOP may engage in a lobbying role in accordance with their
obligation to advocate change on a systemic level.
Other Themes: Credible Review, Decision-making Power, and Fairness
There are numerous privileges enumerated in the statute that confer credibility on the
Office of the State Ombudsman as well as the state-certified volunteer ombudsmen themselves.
By statute, “[r]epresentatives of the office shall have the right of entry to long-term care facilities
. . . at any time deemed necessary and reasonable by the State Ombudsman to effectively carry

113

See California Dept. of Aging, supra note 56.
See id.
115
See Wolk, supra note 71.
116
See id. Note that an annual report (with specific requirements) is required by the OAA and 45 C.F.R. pt. 1327
(2016), so all states are required to file an annual advocacy report.
117
FFY 2013 Annual Report of the California Long-Term Care Ombudsman Program: Advocacy, Education, and
Empowerment for Californians Living in Long-Term Care Facilities, Office of the State Long-Term Care
Ombudsman, 6 (May 2015), available at
https://www.aging.ca.gov/ProgramsProviders/LTCOP/Docs/Annual_Report_FFY_2013.pdf. (“Systemic advocacy is
a vital LTCOP function.”)
114

PART 2: Research

183

Final Report to ACUS for Conference Consideration (11/2016)

out this chapter.”118 Furthermore, “[t]he State Ombudsman shall have access to any record of a
state or local government agency that is necessary to carry out his or her responsibilities under
this chapter, including any record rendered confidential under Section 1094 of the
Unemployment Insurance Code or Section 10850.”119 While these authorities and privileges do
provide credibility, the ability to enforce could perhaps be limited. According to the same
statute, the interference with these privileges results only in “refer[ral] to the appropriate
licensing authority,”120 and the potential for “a civil penalty of no more than . . . $2,500.121
There have been a number of incidents in California in recent years where ombudsmen were
barred from entering long-term care facilities or prevented from accessing patients.122
In initial research, there was little information regarding the issue of fairness or decision
making authority of ombudsmen in California per se, though many aspects of the credible review
determination bear on ombudsmen’s authority.

118

Cal. Welf. & Inst. Code § 9722 (West 2013).
Cal. Welf. & Inst. Code § 9723.
120
Cal. Welf. & Inst. Code § 9730.
121
Cal. Welf. & Inst. Code § 9732 (West 2014).
122
See Sharon Lee, SB 609 (Wolk) Office of the State Long-Term Care Ombudsman (Fact Sheet), Elder Law &
Advocacy (Aug. 24, 2013), http://seniorlaw-sd.org/fact-sheet-sb-345-wolk-office-of-the-state-long-term-careombudsman/.
119

PART 2: Research

184

Final Report to ACUS for Conference Consideration (11/2016)

2.3.2.2 LTCOP Case Study 2: Florida
Introduction
The Florida State Long-Term Care Ombudsman Program (LTCOP) was founded in 1975
in accordance with the Older Americans Act.123
Structure of the Program
The Florida State LTCOP is part of Florida’s Department of Elderly Affairs.124 It
consists of a State Long-Term Care ombudsman, appointed by the Secretary of Elderly
Affairs,125 and a State Long-Term Care Ombudsman Council. The Council serves as an advisory
board to the State LTC Ombudsman as well, and helps regions and local councils reach
consensus among districts and local councils on issues affecting residents and impacting program
operation.126 The state is divided into Northern, Eastern, and Western regions, and has thirteen
(13) local district offices.127 The State Council is composed of one active certified ombudsman
from each of Florida’s local units, and three at-large members appointed by the governor.128
Council members serve three-year terms, with no more than two consecutive terms.129 The
Council serves as an appellate body for complaints from districts or local councils,130 assists the
state ombudsman in preparing an annual report, meets at least quarterly, and identifies statewide
issues affecting long-term care facility residents and coordinates voluntary organizational

123

See Florida Ombudsman Program, Florida Ombudsman Program Annual Report 2013-14, 6
http://ombudsman.myflorida.com/publications/ar/LTCOP_2013_2014_Annual_Report.pdf.
124
Fla. Stat. §400.0063 (2015).
125
Id.
126
Fla. Stat. §400.0067 (2015).
127
See Florida Ombudsman Program, supra note 83, at 26.
128
Florida Dept. of Elder Affairs, State Long-Term Care Ombudsman Council,
http://elderaffairs.state.fl.us/doea/ltcop_council.php (last visited Nov. 2015).
129
Id.
130
Fla. Stat. §400.0067 (2015).

PART 2: Research

185

Final Report to ACUS for Conference Consideration (11/2016)

assistance to improve resident care.131 Regional managers oversee the city councils, which are
composed of volunteer ombudsmen.132
The state also established a position of legal advocate, filled by a lawyer and selected by
the State Ombudsman, who must assist both the State Ombudsman and State Council in carrying
out legal duties, and pursue administrative and legal remedies on behalf of residents.133
Volunteerism, Training, and Retention
All local ombudsmen are volunteers,134 who are offered in-class and certification
training. Prior to in-class training, volunteers must take a certification training consisting of
seven modules: Introduction, Residents’ Rights, Culture Change, Aging Process and Long-Term
Care, Communicating Effectively with Residents, Administrative Assessments and Resident
Visitations, and Complaint Investigation and Resolution.135 Each year, ombudsmen must also
take ten (10) hours of continuing education, available online.136 These continuing education
sessions cover topics like medication and mental health.137
Each year, to honor the efforts of volunteers, each local council picks one of their
volunteers to be the District Ombudsman of the Year.138 Out of these honorees, the State
Council selects one individual as the Statewide Ombudsman of the Year. These services are
meant to recognize the volunteers’ invaluable services as advocates.139

131

See Florida Dept. of Elder Affairs, supra note 88.
See Florida Ombudsman Program, supra note 83, at 28.
133
See Fla. Stat. §400.0063(3) (2015).
134
Florida Dept. of Elder Affairs, Long Term Care Ombudsman Program,
http://elderaffairs.state.fl.us/doea/ombudsman_program.php (last visited Nov. 2015).
135
See Florida Long-Term Care Ombudsman Training Portal, Ombudsman Certification Training,
https://sites.google.com/site/ombtraining/?pageDeleted=%2Fwelcome (last visited Nov. 2015),
136
See Florida Long-Term Care Ombudsman Training Portal, Continuing Education Training Resources,
https://sites.google.com/site/ombtraining/?pageDeleted=%2Fwelcome (last visited Nov. 2015),
137
See id.
138
See Florida Ombudsman Program, supra note 83, at 13.
139
See id. at 13-17.
132

PART 2: Research

186

Final Report to ACUS for Conference Consideration (11/2016)

Based on data from the AoA, the Florida State LTC Ombudsman program had 366
certified volunteer ombudsmen in 2013.140 The program closed 2,926 cases, consisting of 6,480
complaints (or, separate issues) during 2013.141 A critical aspect of effectiveness of LTCOPs
may include program funding and its effect on routine visits to facilities, community education,
and complaint investigation.142 In particular, Florida has a high number of bed-to-staff ratios, at
7,087 LTC facility beds per paid program staff (as opposed to 2,637 in California and 1,332 in
Massachusetts).143 This could explain why only about 25 percent of nursing facilities and 11
percent of board and care facilities were visited quarterly.144
Confidentiality
Florida protects confidentiality of resident requests by state statute, which holds
that the following are confidential and exempted from the ordinary allowances of copying
and inspecting that apply to other public records:
(a)

Resident records held by the ombudsman or by the state or a local
ombudsman council.
(b)
The names or identities of the complainants or residents involved in a
complaint, including any problem identified by an ombudsman council as a
result of an investigation, unless:
i.
The complainant or resident, or the legal representative of the
complainant or resident, consents to the disclosure in writing;
ii. The complainant or resident consents orally and the consent is
documented contemporaneously in writing by the ombudsman council
requesting such consent; or
iii. The disclosure is required by court order.
(c)
Any other information about a complaint, including any problem identified
by an ombudsman council as a result of an investigation, unless an
ombudsman council determines that the information does not meet any of
140

See Florida Ombudsman Program, Florida Ombudsman Program Annual Report 2012-13, 4
http://ombudsman.myflorida.com/publications/ar/LTCOP%20ANNUAL%20REPORT.pdf.
141
See Table A-1: Selected Information by States and Region for FY 2013 as of 08/2014, 2013 National Ombudsman
Reporting System Data Tables, Administration on Aging (AoA) (Aug. 2014), available at
http://www.aoa.acl.gov/AoA_Programs/Elder_Rights/Ombudsman/National_State_Data/2013/Index.aspx
[hereinafter Table A-1]. Compiled data from this source are also available in the Appendix of this document.
142
See Estes et al., supra note 45, at 109.
143
See Table A-1, supra note 101.
144
See id.

PART 2: Research

187

Final Report to ACUS for Conference Consideration (11/2016)

the criteria specified in 1s. 119.14(4)(b); or unless the information is to
collect data for submission to those entities specified in s. 712(c) of the
federal Older Americans Act for the purpose of identifying and resolving
significant problems.145

In addition, all activities of the ombudsman State Council meetings are open to the
public, except when the council discusses the confidential matters listed above.146
Independence
A challenge commonly cited by state LTCOP directors in effectiveness of programs is
insufficient autonomy caused by LTCOP’s organizational placement under State Units on
Aging.147 The Florida LTCOP is placed within the Department of Elderly Affairs, and the state
ombudsman is appointed by the Secretary of Elderly Affairs. According to Estes et al.:
Close to one-third (29.7 percent) of state ombudsmen in SUAs reported that their
program’s placement limits their freedom to speak with legislators, the media, or
both. In contrast, only 6.7 percent of state ombudsmen in nonprofit agencies, legal
agencies, or non-SUA state agencies reported experiencing limitations on
autonomy caused by the placement of their program.148

The question of independence was highlighted during a controversy in 2011, when State
Long-Term Care Ombudsman Brian Lee was told to resign or be fired by Governor Rick
Scott.149 The Florida Assisted Living Association, representing 700 assisted-living facilities, had
sent a letter to Governor Scott supporting the appointment of a new ombudsman.150 Though the
ombudsman office does not have the power to fine facilities, it can refer matters to other
agencies and thus holds much influence by reporting and investigating long term care

145

Fla. Stat. §400.0077 (2015).
See id.
147
Estes et al, supra note 45 at 105, 111.
148
Id. at 111.
149
Kate Santich, Scott broke law ousting state’s long-term-care ombudsman, watchdogs say, Orlando Sentinel, Feb.
26, 2011, http://articles.orlandosentinel.com/2011-02-26/health/os-state-ombudsman-firing20110226_1_ombudsman-nursing-home-kate-ricks.
150
Id.
146

PART 2: Research

188

Final Report to ACUS for Conference Consideration (11/2016)

facilities.151 The media reported that Lee, an experienced ombudsman of 7 years, was “ouste[d]”
despite his experience.152 Instances such as these raise critical questions about an ombudsman’s
ability to be independent, particularly when that role is filled by appointment. However, HHS’
Administration on Community Living (ACL)/AoA conducted a compliance review in this matter
and required corrective action as a result. This review was part of the impetus for ACL
promulgating its first ever federal regulations of the LTCOP.
Impartiality, Neutrality, and Advocacy
Although ombudsmen are usually impartial, the ABA recognizes that advocate ombuds
play a unique role in that they are asked to evaluate claims objectively but are also “authorized or
required to advocate on behalf of individuals or groups found to be aggrieved.”153 The Florida
state legislature specifically recognized that the role of LTC ombudsmen was to advocate on
behalf of residents for their safety. It acknowledged that “concerned citizens are often more
effective advocates for the rights of others than governmental agencies.”154 The purpose of the
State Long-Term Care Ombudsman program is therefore to identify and resolve complaints
made by or on behalf of residents of long-term care facilities to ensure and provide services that
protect the health, safety, welfare, and rights of residents.155
LTCOPs occasionally pursue this purpose through lobbying legislatures, suing city
governments, or participating in the rulemaking process or intervening in the implementation of
rules.156 As in California, Florida’s statute specifically creates a position of a “legal advocate” to
assist the LTCOP in carrying out responsibilities through administrative, legal, and other

151

See id.
Id.
153
Standards for the Establishment and Operation of Ombuds Offices, American Bar Association, 10 (revised Feb.
2004), http://www.americanbar.org/content/dam/aba/migrated/leadership/2004/dj/115.authcheckdam.pdf
154
Fla. Stat. §400.0061(2) (2015).
155
Fla. Stat. §400.0065(1) (2015).
156
See Institute of Medicine, supra note 17, at 72-73.
152

PART 2: Research

189

Final Report to ACUS for Conference Consideration (11/2016)

remedies on behalf of residents and to serve as legal counsel to the representatives of the LTCOP
in any suit of legal action connected to the program’s work.157
The top five complaints that advocates represented in adult family-care homes during the
2013-2014 year were: (1) Menu, (2) Medication Administration and Organization, (3) Dignity,
Respect – Staff Attitudes, (4) Cleanliness, Pests, General Housekeeping, and (5)
Equipment/Buildings. In nursing homes, the top complaints were: (1) Dignity, Respect—Staff
Attitudes, (2) Medication Administration, Organization, (3) Discharge/Eviction, (4) Personal
Hygiene, and (5) Failure to Respond to Requests for Assistance.158
Other Themes: Credible Review, Decision-making Power, and Fairness
Florida statute vests substantial authority in the LTCOP through both immunity and
access to facilities. Representatives of the Florida LTCOP are “immune from any liability, civil
or criminal, that otherwise might be incurred or imposed during the good faith performance of
official duties.”159 Long term care facilities must also provide representatives of the LTCOP
with access to the facility, as well as medical and social records (with the consent of the
resident), as necessary to investigate a complaint.160 The state statute gives the ombudsman
relatively wide latitude and broad authority to access records, providing that they may review
them during their investigation if:
1. A legal representative or guardian of the resident refuses to give permission;
2. The representative of the State Long-Term Care Ombudsman Program has
reasonable cause to believe that the legal representative or guardian is not acting
in the best interests of the resident; and
3. The representative of the State Long-Term Care Ombudsman Program obtains
the approval of the state ombudsman.161

157

Fla. Stat. §400.0063 (2015); id. at 73.
See Florida Ombudsman Program, supra note 83, at 8.
159
Fla. Stat. §400.0079 (2015)
160
See Fla. Stat. §400.0081 (2015)
161
Id. Note: This requirement reflects the OAA provisions regarding records access; all states are required to
provide for this level of access, not just Florida.
158

PART 2: Research

190

Final Report to ACUS for Conference Consideration (11/2016)

Furthermore, if a person or facility interferes with or retaliates against long term care
ombudsman duties, they will be “liable for damages and equitable relief as determined by law,
[and will have committed] a misdemeanor of the second degree.”162
Complaints can be considered closed when they are assigned a particular status based on
the resident’s perspective: resolution, partial resolution, no action needed, withdrawal, no
resolution, or referral to another agency.163 In 2013-2014, state ombudsmen resolved 29 percent
of their complaints, withdrew 16 percent, needed no action on 36 percent, and referred 4 percent
of their cases.164 The Florida LTCOP’s work is recognized by the public for its effectiveness and
authority. During the controversy over Brian Lee’s resignation, Karen Mummey of St. Cloud,
FL, whose 71-year-old mother fell and broke her hip in a nursing home after being left
unattended in a bathroom, said, "The nursing home wouldn't even return our calls until we got
the ombudsman involved. . . . When the ombudsman comes in there, they all stand up and pay
attention. It's the only advocate we have."165

162

Fla. Stat. §400.0083 (2015)
See Florida Ombudsman Program, supra note 83, at 9.
164
Id.
165
Santich, supra note 109.
163

PART 2: Research

191

Final Report to ACUS for Conference Consideration (11/2016)

2.3.2.3 LTCOP Case Study 3: Massachusetts
Introduction
The Massachusetts state long term care ombudsman program (LTCOP) began in 1973 as
one of the first ombudsman programs of its kind in the United States.166
Structure of the Program
Today, the program continues to operate within the State Unit on Aging (SUA), the
Executive Office of Elder Affairs.167 In 2013, the Massachusetts LTCOP included 28 paid fulltime program staff, 308 certified volunteers, and 37 other volunteers.168 This amounts to
approximately 1,332 long term care facility beds per paid ombudsman program staff,169 well
within the recommended staffing ratio prescribed by the 1995 Institute of Medicine assessment
of national long term care ombudsman programs.170 Unique, however, to Massachusetts is that it
does not provide LTC Ombudsman services to individuals living in assisted living, thus its LTC
number of LTC facility beds is fewer as compared to its older population than in other states.
Program staff members are spread across twenty-four (24) local ombudsman entities—a number
almost double the national average—and those entities address over six thousand complaints per
year.171 The majority of complaints investigated and resolved by ombudsmen in Massachusetts
come from residents of long term care facilities or their relatives, or are raised by ombudsmen

166

Effective Ombudsman Programs: Six Case Studies, Department of Health and Human Services Office of the
Inspector General, 7 (June 1991), http://oig.hhs.gov/oei/reports/oei-02-90-02122.pdf.
167
See generally Long-Term Care Ombudsman, Executive Office of Elder Affairs (2015),
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman/ (describing the Office’s administration of the
LTCOP).
168
See Table A-8: Staff and Volunteers for FY 2013 as of 08/2014, 2013 National Ombudsman Reporting System
Data Tables, Administration on Aging (AoA) (Aug. 2014), available at
http://www.aoa.acl.gov/AoA_Programs/Elder_Rights/Ombudsman/National_State_Data/2013/Index.aspx.
169
See Table A-1, supra note 101.
170
See Institute of Medicine, supra note 17, at 194 (suggesting that a minimum ratio for an adequate program would
be one staff member per 2,000 beds).
171
See Table A-1, supra note 101.

PART 2: Research

192

Final Report to ACUS for Conference Consideration (11/2016)

themselves.172 The Massachusetts ombudsman program is relatively large compared with other
state programs across the nation,173 with a 2013 expenditure of $2,843,793 according to AoA
National Ombudsman Reporting System data for that fiscal year.174
Independence
According to standards set forth by the American Bar Association (ABA) for successful
ombudsman programs, independence of the state program is a crucial element of its success.
“The instrument used to establish independence should be the strongest available and should
guarantee the independence of the ombuds from control by any other person.”175 Massachusetts
statutes governing the statewide ombudsman program solidify the ombudsman program’s
independence from the administration of the long term care facilities in which they serve by
providing them free access to facilities and residents within prescribed circumstances. By law,
ombudsmen in the course of their duties are granted access to any consenting resident in any
long term care facility between the hours of ten o’clock a.m. and eight o’clock p.m.176 and access
to any facility at “any time considered necessary and reasonable . . . .177 Thus, ombudsmen are
not required to obtain permission from administrators of long term care facilities or structure
their interactions around facility schedules. Independence is reinforced through regulations
specifying that any ombudsman visiting a long term care facility need not obtain an escort by
facility personnel in order to speak with residents (provided the residents consent to the

172

See Table A-2: Cases Closed Numbers and Percents of Complainants by Setting for FY 2013 as of 08/2014, 2013
National Ombudsman Reporting System Data Tables, Administration on Aging (AoA) (Aug. 2014), available at
http://www.aoa.acl.gov/AoA_Programs/Elder_Rights/Ombudsman/National_State_Data/2013/Index.aspx
[hereinafter Table A-2].
173
See Table A-1, supra note 101.
174
See id.
175
American Bar Association, supra note 113, at 9.
176
See Mass. Gen. Laws Ann. ch. 19A, § 29.
177
Mass. Gen. Laws Ann. ch. 19A, § 30.

PART 2: Research

193

Final Report to ACUS for Conference Consideration (11/2016)

interaction).178 The regulations also outline procedures for legally compelling facility
administration to allow an ombudsman’s access to a facility in compliance with state law in the
event an ombudsman is met with resistance or a denial of entry.179
The extensive facility access and independence provided by Massachusetts law has
allowed for the promulgation of an extremely efficient program. In 2013, Massachusetts
ombudsmen visited 100 percent of nursing and board and care facilities in Massachusetts at least
quarterly.180 Such routine presence in long term care facilities is essential to the maintenance of
a strong ombudsman program since ombudsmen’s presence both provides opportunities for
residents to initiate complaints and also allows ombudsmen to establish personal relationships
with potential complainants.181 As mentioned above, the vast majority of complaints addressed
and closed by ombudsmen in those visits were raised by residents of long term care facilities and
their family or friends.182 Compared with national data the number of complaints closed
originating from long term care facility administration and staff in Massachusetts makes up a
notably small percentage of total complaints (only 2 percent of complaints in Massachusetts
compared with 18 percent nationally in 2013).183
Materials made publicly available by the ombudsman program on the official state
ombudsman website also indicate a degree of independence from the long term care facilities in
which ombudsmen operate by offering advice and recommendations for evaluation of these
facilities. Not only does the website provide practical information such as contact information
for the ombuds offices by township, but it also provides tools for assisting potential complainants

178

See 651 Mass. Code Regs. 6.09(3).
See 651 Mass. Code Regs. 6.09(4), (5).
180
See Table A-1, supra note 101.
181
See Long Term Care Ombudsman Program: Overall Capacity, Department of Health and Human Services,
Office of Inspector General, 1-2 (1999), http://oig.hhs.gov/oei/reports/oei-02-98-00351.pdf.
182
See Table A-2, supra note 132.
183
See id.
179

PART 2: Research

194

Final Report to ACUS for Conference Consideration (11/2016)

in choosing and evaluating long term care facilities.184 One checklist, for instance, suggests that
residents determine whether a facility provides ramps for access before applying. Another page
details how to access Department of Public Health (DPH) certification survey results detailing
whether a facility meets national regulations.185 These materials draw a clear line between the
ombudsmen as advocates for residents and long term care facilities as potential care providers.
Ombudsmen are placed firmly on the “side” of the resident, underscoring the ombudsmen’s
independence from the organizational infrastructure of the facilities they serve (but perhaps with
accompanying implications for the ombudsmen’s neutrality and impartiality).
Confidentiality
Confidentiality is another essential component in sustaining any ombudsman program as
an alternative complaint resolution system; the assurance of confidentiality not only removes
barriers to parties wishing to issue complaints but also provides those parties protection
throughout the complaint process.186 Because ABA standards place a priority on ombudsmen
being allowed access to all information within an organization that may be relevant to their
function in complaint resolution,187 successful ombudsman programs must address practical
concerns of complainant and resident confidentiality to protect the rights of the parties for whom
they aim to advocate. Massachusetts laws and regulations place a great deal of importance on
confidentiality surrounding ombudsman-resident communications. The Massachusetts Code of
Regulations for the Statewide Program list “conforming to confidentiality requirements” as one

184

See Assessing Long-Term Care Facilities, Executive Office of Elder Affairs (Nov. 2015),
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman/ltc-assess/; Choosing a Long-Term Care
Facility, Executive Office of Elder Affairs (Nov. 2015), http://www.mass.gov/elders/service-orgs-advocates/ltcombudsman/choosing-a-long-term-care-facility.html.
185
See Review the Facility, Executive Office of Elder Affairs (Nov. 2015), http://www.mass.gov/elders/serviceorgs-advocates/ltc-ombudsman/ltc-assess/review-the-facility.html.
186
See American Bar Association, supra note 113, at 14.
187
See id. at 13–14.

PART 2: Research

195

Final Report to ACUS for Conference Consideration (11/2016)

of the primary functions of local ombudsmen.188 Interestingly, while reflecting a similar interest
in maintaining confidentiality of resident information, statutory law in Massachusetts (and
required of all states under the OAA and LTCO Rule) provides an ombudsman access to medical
records of a resident without the resident’s written authorization in certain circumstances in
which the resident may not be able to fully give informed consent.189 Though this legal
permission initially appears to pose a potential threat to confidentiality, the statute provides
further protections of confidentiality of ombudsmen’s records, and knowledge acquired through
their investigations offer some protection from the concerns of constituent confidentiality that the
broad permission in the complaint creation phase creates.190
Impartiality, Neutrality, and Advocacy
Massachusetts state law reinforces the long-term care ombudsmen’s advocacy function,
defining the state’s long term care ombudsman program as one created, in part, “for the purpose
of advocating on behalf of long term care facility residents and of . . . resolving through
administrative action complaints filed by residents.”191 Such advocacy may even extend beyond
individual, direct ombudsman-client interactions. For example, Massachusetts statutes allow an
ombudsman discretion to launch investigations and confront systematic problems he or she
identifies within an organization by advocating for change surrounding those problems even
without a complaint.192 A 1991 assessment of the Massachusetts ombudsman program by the

188

See 651 Mass. Code Regs. 6.04.
See Mass. Gen. Laws Ann. ch. 19A, § 30.
190
See, e.g., Mass. Gen. Laws Ann. ch. 19A, § 31 (describing the specific requirements that confidentiality
procedures must meet).
191
See Mass. Gen. Laws Ann. ch. 19A, § 28.
192
See Mass. Gen. Laws Ann. ch. 19A, § 31. NORS instructions also provide for “ombudsman generated
complaints” on the LTCO observations of facility operations. This is the practice in all states, not only MA.
189

PART 2: Research

196

Final Report to ACUS for Conference Consideration (11/2016)

Department of Health and Human Services even credited the state ombudsman program for its
instrumental role in getting legislation passed that required training for nurses’ aides.193
While resident visitation and complaint resolution are still the primary functions of
ombudsmen in Massachusetts, local ombudsman programs also devote significant time to
consulting with facilities and participating in facility surveys.194 Paid ombudsmen supplement
that work by working on government policy surrounding long term care in the state.195 But this
work outside the long term care facility does not seem to undermine the program’s strength or
sustainability. It may even contribute to its strength. The Department of Health and Human
Services assessment cited the program’s close affiliation with the Massachusetts state Office of
Elder Affairs as an integral component of its success.196 The study determined that, through its
connection with the State Unit on Aging, the Massachusetts ombudsman program is made
capable of addressing public policy issues which may affect its constituents with assistance from
the Office.197
Ombudsmen also appear to engage in advocacy at a more basic level. For instance, one
document prominently provided on the state program website aims to make any long term care
facility residents accessing the site aware of their “resident rights.”198 The document is framed in
such a way to indicate it is meant to be posted in long term care facilities to proactively make
residents cognizant of their rights and opportunities to protect those rights (the document begins

193

See Department of Health and Human Services, supra note 126, at 8.
See Table A-10: Other Ombudsman Activities for FY 2013 as of 08/2014, 2013 National Ombudsman Reporting
System Data Tables, Administration on Aging (AoA) (Aug. 2014), available at
http://www.aoa.gov/aoa_programs/elder_rights/Ombudsman/National_State_Data/2013/Index.aspx [hereinafter
Table A-10].
195
Id.
196
See Department of Health and Human Services, supra note 126, at 8.
197
See id. at 7–8.
198
See LTC Ombudsman Resident Rights, Executive Office of Elder Affairs (Nov. 2015), available at
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman.
194

PART 2: Research

197

Final Report to ACUS for Conference Consideration (11/2016)

in large type-face: “As a resident of this facility, you have the right to a dignified existence, and
to communicate with individuals and representatives of choice . . . .”).199 While such advocacy
for resident rights is consistent with the aim of the program to ensure residents are afforded
proper treatment and respect by facility staff, it may undermine the sense of the ombudsman as a
completely neutral third party. By proactively informing patients, these materials may run the
risk of shaping an image of the ombudsman as more of an advocate for the patient than purely an
unbiased complaint-resolver.200
Adopting an advocacy role for all of the LTCOPs, not just Massachusetts, is due to the
OAA program design and vulnerable population served. It may be necessary in the face of
concerns that, despite the large size of the state’s program relative to other states’ programs, the
number of ombudsmen existing to serve residents of long term care facilities is still likely
inadequate. State officials in the Office of Elder Affairs have recently expressed concern with
the growing number of complaints the office receives from residents of nursing homes in
particular.201 As of September 2014, the Office received reports of over 100 complaints of
accidents, falls, neglect, or abuse in state long term care establishments per week, and had only a
small number of ombudsmen to assist with resolving those complaints.202 To compound
concerns with limited resources, the number of elderly individuals in the state is expected to
significantly increase in the next five to ten years.203 Advocating broadly for populations of
potential constituents may overcome some of the present resource constraints the state
ombudsman program currently faces and those it will face in the future.

199

Id.
The rights document itself, however, does not mention or identify the ombudsman.
201
See Kay Lazar, Elder advocates raise concerns on assisted living, The Boston Globe, Sept. 21, 2014,
https://www.bostonglobe.com/metro/massachusetts/2014/09/20/assisted/Z1dzkfCG8MGydRPmpBr4kI/story.html.
202
See id.
203
See Massachusetts Elderly 60+ Projections by Town and AAA, 2010-2020, Executive Office of Elder Affairs
(Nov. 2015), available at http://www.mass.gov/elders/regs-stats/elder-population/.
200

PART 2: Research

198

Final Report to ACUS for Conference Consideration (11/2016)

Other themes: Credible Review, Decision-making power, and Fairness
While the Massachusetts laws and regulations defining the state ombuds program do not
explicitly draw bounds around the ombudsmen’s specific decision-making powers in every
circumstance, the Massachusetts Long Term Care Ombudsman Program is careful to detail what
it is not in its own description of the program function. The state ombudsman website clarifies
that the program “Is NOT able to provide direct care to residents” and “Is NOT the regulatory
agency overseeing Nursing and Rest Homes.”204
Massachusetts statewide LTCOP regulations also do not explicitly refer to “credible
review” or “credibility” of ombudsmen, though they do provide operational guidelines which
help to establish credibility of the ombudsman program. Training is a major component of that
credibility. In 2013, Massachusetts conducted over 450 training sessions on state and local
levels amounting to more than 1,000 hours of training for a total of 2,846 ombudsman staff and
volunteers.205 State law mandates any staff or volunteer ombudsmen on state and local levels
“who perform[s] the duties and responsibilities enumerated” by the statute regarding complaint
investigation and resolution to be trained and certified through a training program established by
the director of the ombudsman program as appointed by the secretary.206 The Massachusetts
statute goes further to say that training and certification is also intended for any “persons
employed by or associated with a community group offering free advocacy assistance to
residents of long term care facilities.”207 These legal regulations maintain the credibility created
by certification of ombudsmen by requiring continued training and regular “Local Ombudsman
Program Director training meetings,” called by the Office of the State Long Term Care

204

See Long-Term Care Ombudsman Overview, Executive Office of Elder Affairs (Nov. 2015),
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman/ltc-ombudsman-overview.html.
205
See Table A-10, supra note 154.
206
See Mass. Gen. Laws Ann. ch. 19A, § 33.
207
Id.

PART 2: Research

199

Final Report to ACUS for Conference Consideration (11/2016)

Ombudsman, at which local ombudsman program directors are considered to be recertified and
their programs re-designated.208 Such requirements, coupled with shared procedures across local
programs, likely ensure that the state level program has the ability to monitor local ombudsman
activities and provide a sense of cohesiveness among local programs which contributes to
credibility.209

LTCOP Bibliography



















208
209

42 U.S.C. § 1395i–3(c)(3)(A)
42 U.S.C. § 3002 - § 3058(g)
651 Mass. Code Regs. 6.04, 6.09, 6.19.
Administration for Community Living, Data-at-a-Glance (NORS),
http://www.agid.acl.gov/DataGlance/NORS/ (last visited Dec. 5, 2015).
American Bar Association, Standards for the Establishment and Operation of Ombuds
Offices, 2001 A.B.A. Sec. Admin. L., Bus. L., Disp. Res. Rep. 1., available at
http://www.usombudsman.org/site-usoa/wp-content/uploads/ABA_Standards.doc
Assessing Long-Term Care Facilities, Executive Office of Elder Affairs (Nov. 2015),
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman/ltc-assess/
Barker et al., State Long Term Care Ombudsman Program: A Primer for State Aging
Directors and Executive Staff, Nat’l Assn. of States United for Aging and Disabilities, 2,
available at http://www.nasuad.org/documentation/nasuad_materials/NASUAD
percent20Ombudsman percent20Report percent20final.pdf (last visited Dec. 5, 2015).
Ben Fisher, Annual Report of the American Bar Association: Report of the Section of
Administrative Law, 94 A.B.A. Sec. Admin. L. Rep. (Aug. 1969), reprinted in Charles L.
Howard, The Organizational Ombudsman: Origins, Roles and Operations 439 (2010).
Cal. Welfare and Inst. Code §9711–9732.
Carroll L. Estes et al., State Long Term Care Ombudsman Programs: Factors Associated
With Perceived Effectiveness, 44 Gerontologist 104 (2004).
Cheryl Wold, California’s Long Term Care Ombudsman Program: Assessing the Volunteer
Experience, (March 2007), http://www.chcf.org/~/media/MEDIA percent20LIBRARY
percent20Files/PDF/PDF percent20O/PDF percent20OmbudsmanExperienceSurvey.pdf
Choosing a Long-Term Care Facility, Executive Office of Elder Affairs (Nov. 2015),
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman/choosing-a-long-termcare-facility.html
David Anderson and Diane Stockton, Federal Ombudsmen: An Underused Resource, Admin.
L. J. 276 (1991).

651 Mass. Code Regs. 6.19.
See Department of Health and Human Services, supra note 141, at 8.

PART 2: Research

200

Final Report to ACUS for Conference Consideration (11/2016)




























David Anderson and Diane Stockton, Ombudsmen in Federal Agencies: Theory and
Practice, Report for Recommendation 90-2, Administrative Conference of the United States
111 (1990), available at https://www.acus.gov/sites/default/files/documents/K1
percent201990-02 percent20ANDERSON-STOCKTON percent20Ombudsmen
percent20Theory percent20 percent2B percent20Practice percent20with percent20add
percent20apps.pdf
Effective Ombudsman Programs: Six Case Studies, Department of Health and Human
Services Office of the Inspector General (June 1991), http://oig.hhs.gov/oei/reports/oei-0290-02122.pdf
FFY 2013 Annual Report of the California Long-Term Care Ombudsman Program:
Advocacy, Education, and Empowerment for Californians Living in Long-Term Care
Facilities, Office of the State Long-Term Care Ombudsman (May 2015), available at
https://www.aging.ca.gov/ProgramsProviders/LTCOP/Docs/Annual_Report_FFY_2013.pdf
Fla. Stat. §400.0061–400.0083 (2015).
Florida Ombudsman Program, Florida Ombudsman Program Annual Report 2013-14, 6
http://ombudsman.myflorida.com/publications/ar/LTCOP_2013_2014_Annual_Report.pdf
Florida Long-Term Care Ombudsman Training Portal, Ombudsman Certification Training,
https://sites.google.com/site/ombtraining/?pageDeleted= percent2Fwelcome (last visited
Nov. 2015).
Franklin M. Schultz, Annual Report of the American Bar Association: Report of the Section
of Administrative Law, 96 A.B.A. Sec. Admin. L. Rep. (1971), reprinted in Charles L.
Howard, The Organizational Ombudsman: Origins, Roles and Operations 447 (2010).
Governmental Ombudsman Standards, United States Ombudsman Association (Oct 2003),
http://www.usombudsman.org/site-usoa/wp-content/uploads/USOA-STANDARDS1.pdf
Howard Gadlin and Samantha Levine, Stranger in a Strange World: The Ombudsman in
Federal Government, 7 ACResolution Magazine 18 (2008).
See Institute of Medicine, Real People, Real Problems: An Evaluation of the Long-term Care
Ombudsman Programs of the Older Americans Act 42 (Jo Harris-Wehling, Jill C. Feasley,
and Carroll L. Estes, eds.), (1995).
Kate Santich, Scott broke law ousting state’s long-term-care ombudsman, watchdogs say,
Orlando Sentinel, Feb. 26, 2011, http://articles.orlandosentinel.com/2011-02-26/health/osstate-ombudsman-firing-20110226_1_ombudsman-nursing-home-kate-ricks
Kay Lazar, Elder advocates raise concerns on assisted living, The Boston Globe, Sept. 21,
2014,
https://www.bostonglobe.com/metro/massachusetts/2014/09/20/assisted/Z1dzkfCG8MGydR
PmpBr4kI/story.html
Lois Wolk, Wolk bill strengthens independence, accountability of CA Long-term Care
Ombudsman program, May 1, 2012, http://sd03.senate.ca.gov/news/2012-05-01-wolk-billstrengthens-independence-accountability-ca-long-term-care-ombudsman-progra
Long Term Care Ombudsman, Nat’l Ass’n of States United for Aging and Disabilities,
http://www.nasuad.org/initiatives/protection-advocacy/long-term-care-ombudsman (last
visited Dec. 5, 2015).
Long Term Care Ombudsman Program, California Department of Aging (Nov. 2015),
http://www.aging.ca.gov/programs/ltcop/
Long-Term Care Ombudsman Program Narrative, California Dept. of Aging (March 2015),
http://www.aging.ca.gov/Data_and_Statistics/Docs/2015/Long-Term_Care_Ombudsman.pdf

PART 2: Research

201

Final Report to ACUS for Conference Consideration (11/2016)



























Long Term Care Ombudsman Program: Overall Capacity, Department of Health and Human
Services, Office of Inspector General (1999), http://oig.hhs.gov/oei/reports/oei-02-9800351.pdf
Long-Term Care Ombudsman Overview, Executive Office of Elder Affairs (Nov. 2015),
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman/ltc-ombudsmanoverview.html
LTC Ombudsman Resident Rights, Executive Office of Elder Affairs (Nov. 2015),
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman
Mass. Gen. Laws Ann. ch. 19A, § 28–33.
Massachusetts Elderly 60+ Projections by Town and AAA, 2010-2020, Executive Office of
Elder Affairs (Nov. 2015), http://www.mass.gov/elders/regs-stats/elder-population/
The National Long-Term Care Ombudsman Resource Center, About Ombudsman Program,
http://ltcombudsman.org/about/about-ombudsman (last visited Dec. 5, 2015).
F. Ellen Netting, et al., Elder rights and the Long-Term Care Ombudsman Program, 40
Social Work 351 (1995).
F. Ellen Netting, et al., The Long-Term Care Ombudsman Program: What does the
complaint reporting system tell us?, 32 Gerontologist 842 (1992).
Review the Facility, Executive Office of Elder Affairs (Nov. 2015),
http://www.mass.gov/elders/service-orgs-advocates/ltc-ombudsman/ltc-assess/review-thefacility.html
Sara S. Hunt, Equipping California Long-Term Care Ombudsman Representatives for
Effective Advocacy: A Basic Curriculum (Aug. 2007),
http://ltcombudsman.org/uploads/files/support/Chapter_1_History__Roles(1).pdf
Sara Thacker, Good Intentions Gone Astray: How the ABA Standards Affect Ombudsmen, 2
J. Int’l Ombudsman Ass’n 165, 74 (2009).
SB 345, 2012 Leg, Reg. Sess. (Ca. 2012),
http://leginfo.legislature.ca.gov/faces/billCompareClient.xhtml?bill_id=201120120SB345
Sharon Lee, SB 609 (Wolk) Office of the State Long-Term Care Ombudsman (Fact Sheet),
Elder Law & Advocacy (Aug. 24, 2013), http://seniorlaw-sd.org/fact-sheet-sb-345-wolkoffice-of-the-state-long-term-care-ombudsman/
Standards for the Establishment and Operation of Ombuds Offices, American Bar
Association (revised Feb. 2004),
http://www.americanbar.org/content/dam/aba/migrated/leadership/2004/dj/115.authcheckda
m.pdf.
State Long Term Care Ombudsman Programs, 80 Fed. Reg. 7704-01 (Feb. 11, 2015) (to be
codified at 45 C.F.R. pts. 1321 and 1327).
Subcommittee on Long-Term Care of the Special Committee on Aging, United States Senate,
Nursing Home Care In The United States: Failure In Public Policy, 96 (Nov. 1974),
available at
https://archive.org/stream/nursinghomecarei00unit/nursinghomecarei00unit_djvu.txt.
Florida Dept. of Elder Affairs, State Long-Term Care Ombudsman Council, (last visited Nov.
2015), http://elderaffairs.state.fl.us/doea/ltcop_council.php
Table A-1: Selected Information by States and Region for FY 2013 as of 08/2014, 2013
National Ombudsman Reporting System Data Tables, Administration on Aging (AoA) (Aug.
2014), available at
http://www.aoa.acl.gov/AoA_Programs/Elder_Rights/Ombudsman/National_State_Data/201
3/Index.aspx

PART 2: Research

202

Final Report to ACUS for Conference Consideration (11/2016)









Table A-2: Cases Closed Numbers and Percents of Complainants by Setting for FY 2013 as
of 08/2014, 2013 National Ombudsman Reporting System Data Tables, Administration on
Aging (AoA) (Aug. 2014), available at
http://www.aoa.acl.gov/AoA_Programs/Elder_Rights/Ombudsman/National_State_Data/201
3/Index.aspx
Table A-8: Staff and Volunteers for FY 2013 as of 08/2014, 2013 National Ombudsman
Reporting System Data Tables, Administration on Aging (AoA) (Aug. 2014), available at
http://www.aoa.acl.gov/AoA_Programs/Elder_Rights/Ombudsman/National_State_Data/201
3/Index.aspx
Table A-10: Other Ombudsman Activities for FY 2013 as of 08/2014, 2013 National
Ombudsman Reporting System Data Tables, Administration on Aging (AoA) (Aug. 2014),
available at
http://www.aoa.gov/aoa_programs/elder_rights/Ombudsman/National_State_Data/2013/Inde
x.aspx
William L Kandel & Sheri L. Frumer, The Corporate Ombudsman and Employment Law:
Maintaining the Confidentiality of Communications, 19 Emp. Relations L. J. 587, 588
(1994) (suggesting that confidentiality among ombudsmen in a corporate context would
encourage exchange of information outside of normal communication channels).

PART 2: Research

203

Final Report to ACUS for Conference Consideration (11/2016)

LTCOP Appendix
Administration on Aging (AoA) 2013 National Ombudsman Reporting System Data Tables210
Table A-1 Selected Information by States and Region for FY 2013 as of 08/2014
Cases
opened

State

Number

Total 2013
2012
2011
2010
2009
2008
CA
FL
MA
STATE AVG*

Cases Closed/
Complainants
Complaints
Number

124,958
127,896
134,830
143,062
161,222
184,591
30,592
2,752
4,360
2,403

Number

123,666
126,398
132,387
139,296
157,617
182,506
30,964
2,926
4,376
2,378

Licensed Board
& Care &
Similar
1
Facilities

Licensed
Nursing
Facilities
Number

Beds

Number

190,592 16,516 1,716,787
193,650 16,528 1,723,433
204,144 16,602 1,733,444
211,937 16,639 1,736,645
233,025 16,653 1,737,301
271,650 16,749 1,740,115
39,661
1,271
121,188
6,480
682
83,342
6,036
431
48,503
3,665
318
33,015

53,376
52,928
52,550
52,681
52,371
50,116
7,571
3,397
80
1,026

Local
Ombudsman
Entities

Paid
Program
Staff

Certified
Volunteer
Ombudsmen

Total
Program
Expenditures

Programs

( FTE's)

Number

($000's)

Beds

1,272,804
1,248,785
1,233,786
1,212,015
1,163,008
1,130,863
174,814
86,751
2,475
24,477

575
573
575
578
573
572
35
17
24
11

1,233
1,180
1,187
1,166
1,203
1,293
112.2
24.0
38.3
24

8,290
8,712
9,065
8,813
8,661
8,771
856
366
308
159

$92,502
$90,777
87,577
87,840
84,946
86,867
$9,642
$2,959
$2,844
$1,779

*"State Average" added to published AoA data; calculated average across all 50 states plus Puerto Rico and Washington D.C.

State

Number of LTC
Facility Beds
per Paid
Program Staff
(FTEs)

Nursing
Facilities
Visited at
least
quarterly 2

(Beds)

Total

Total 2013
2012
2011
2010
2009
2008
CA
FL
MA
STATE AVG*

2,424
2,518
2,501
2,529
2,411
2,220
2,637
7,087
1,332
2,556

11,589
11,173
11,069
12,231
12,949
13,357
853
168
431
223

Board & Care LTC Facilities
Nursing
Board & Care
Facilities
Visited at
Facilities Visited
Facilities
Visited at least
least
at least
Visited at least
quarterly 2
quarterly 2
quarterly 2,3
quarterly 2,3
Total

15,710
13,470
14,482
20,262
23,593
22,957
2,220
371
80
302

Total

27,299
24,643
25,551
32,493
36,542
36,314
3,073
539
511
525

Percentage

70.2%
67.6%
66.7%
73.5%
77.8%
79.7%
67%
25%
100%
74%

Percentage

29.4%
25.4%
27.6%
38.5%
45.0%
45.8%
29%
11%
100%
47%

*"State Average" added to published AoA data; calculated average across all 50 states plus Puerto Rico and Washington D.C.

210

All tables available at http://www.aoa.gov/aoa_programs/elder_rights/Ombudsman/National_State_Data/2013/Index.aspx

PART 2: Research

204

Final Report to ACUS for Conference Consideration (11/2016)

Table A-2 Cases Closed Numbers and Percent of Complainants by Setting for FY 2013 as of 08/2014
All Settings: Number of Cases Closed by Type of Complainant
Total

Total 2013
2012
2011
2010
2009
2008
CA
FL
MA
STATE AVG*
1

Relative/
Friend

Resident

State
123,666
126,398
132,387
139,296
157,617
182,506
30,964
2,926
4,376
2,378

45,987
46,735
50,505
50,815
57,768
67,522
5,690
975
2,946
884

24,352
24,537
25,807
27,651
31,485
33,939
3,674
1,140
571
468

Non-Relative
Guardian, Legal
Representative

Ombudsman,
Ombudsman
Volunteer

Facility
Administration,
Staff

1,131
1,316
1,244
1,284
1,423
1,304
112
47
10
22

16,241
16,446
16,937
20,506
27,677
35,526
5,242
82
574
312

22,809
23,525
23,006
24,457
24,129
26,691
11,928
65
103
439

Other
Medical:
Physician/
Staff

Other Agency
Representative

Unknown/
Anonymous

4,579
4,550
4,466
5,003
4,970
5,449
1,519
68
71
88

4,763
4,750
4,793
4,879
4,979
6,307
1,008
346
82
92

1,419
1,980
2,311
1,361
1,563
1,557
454
180
14
27

Paid
Paid
Other
Program Full Time Clerical Certified Volunteer
Volunteers
Staff
Staff 1
Staff
Ombudsmen

Other
Volunteers

2,385
2,559
3,318
3,340
3,623
4,211
1,337
23
5
46

Other1

For both nursing and board and care facilities, "Other" complainants included bankers, clergy, law enforcement, public officials, etc.

*"State Average" added
*"StatetoAverage"
publishedadded
AoA data;
to published
calculated
AoAaverage
data; calculated
across allaverage
50 states
across
plus Puerto
all 50 states
Rico and
plusWashington
Puerto RicoD.C.
and Washington D.C.

Table A-8 Staff and Volunteers for FY 2013 as of 08/2014
Table A-8: Staff and Volunteers for FY 2013
State Level

Paid
Paid
Paid
Paid
Program Full Time Clerical Certified Volunteer
Other
Program Full Time Clerical Certified Volunteer
Staff
Staff 1
Staff
Ombudsmen
Volunteers Staff
Staff 1
Staff
Ombudsmen

State

(FTE's)

Total 2013
2012
2011
2010
2009
2008
CA
FL
MA
STATE AVG*
1

Regional/Local Level

229.33
209.18
207.94
210.11
208.05
208.81
7.00
7.00
4.00
4.41

(Number)

(FTE's)

(Number)

(Hours2)

201
186
186
194
187
187
7
7
4
3.87

44.05
36.60
36.05
41.31
39.48
46.84
2.00
1.00

461
482
508
308
291
288

60,686
60,563
64,605
28,564
21,944
19,310

0.85

8.87

1,167

(FTE's)

52 1,004.13
31 971.11
39 978.68
33 955.89
29 995.12
34 1,084.22
105.24
17.00
34.28
1.00
19.31

(Number)

(FTE's)

(Number)

717
710
727
741
724
882
48
17
24
13.79

56.63
64.71
68.32
97.46
103.57
101.87
10.73
15.00

7,829
8,230
8,557
8,505
8,370
8,483
856
366
308
151

1.09

Total for State

(Hours2)

843,910
706,170
670,450
666,831
747,195
800,949
127,556
87,840
18,184
16,229

(FTE's)

3,940
3,226
3,281
2,517
2,293
3,231
3

1,233.46
1,180.29
1,186.62
1,166.00
1,203.17
1,293.03
112.24
24.00
37
38.28
75.77
23.72

(Number)

(FTE's)

(Number)

918
896
913
935
911
1,069
55
24
28
17.65

100.68
101.31
104.37
138.77
143.05
148.71
12.73
16.00

8,290
8,712
9,065
8,813
8,661
8,771
856
366
308
159.42

1.94

(Hours2)

904,596
766,733
735,055
695,395
769,139
820,259
127,556
87,840
18,184
17,396

3,992
3,257
3,320
2,550
2,322
3,265
3
37
76.77

Individuals working full-time on Ombudsman Program

2

New data as of FFY 2007
*"State Average" added to published AoA data; calculated average across all 50 states plus Puerto Rico and Washington D.C.

PART 2: Research

205

Final Report to ACUS for Conference Consideration (11/2016)

Table A-10 Other Ombudsman Activities for FY2013 as of 08/2014
Resident Visitation
(Facilities visited on a regular basis not in response to a
complaint. State counts and local counts are internally
Participation
unduplicated, but the same site may be counted as both a state and
in Facility
a local visit.)
Surveys

State

Total LTC Facilities Visited at
least quarterly

Total 2013
2012
2011
2010
2009
2008
CA
FL
MA
STATE AVG*

State
1,935
1,896
1,945
1,854
1,767
2,459

37

Local
25,850
23,366
24,206
31,537
35,435
35,247
3,073
539
511
497

Total
27,785
25,262
26,151
33,391
37,202
37,706
3,073
539
511
534

No. of Nursing Facilities Visited
at least quarterly
State
862
863
904
968
766
929

17

Local
10,971
10,647
10,527
11,871
12,640
13,050
853
168
431
211

Total
11,833
11,510
11,431
12,839
13,406
13,979
853
168
431
228

No. of Board & Care & Similar
Facilities Visited at least
quarterly1
State
1,073
1,033
1,041
886
1,001
1,530

21

Local
14,879
12,719
13,679
19,666
22,795
22,197
2,220
371
80
286

Total
15,952
13,752
14,720
20,552
23,796
23,727
2,220
371
80
307

Work with
Resident
Councils

Work with
Family
Councils

No. of Surveys

No. of council
meetings attended

No. of council
meetings attended

State
726
590
1,611
1,864
646
414

State
1,022
1,060
1,067
684
472
458

14

Local
15,511
20,248
21,030
21,721
17,210
17,210
447
452
969
298

20

Local
20,790
20,305
19,891
20,210
20,801
20,622
2,535
201
218
400

State
136
266
306
258
221
254

3

Local
2,235
2,592
3,015
3,154
3,721
4,666
244
27
30
43

*"State Average" added to published AoA data; calculated average across all 50 states plus Puerto Rico and Washington D.C.
1

Some states, such as OR, have many facilities with few beds, making it difficult to provide a continued presence in those facilities

State

Community
Education
No. of Sessions

Total 2013
2012
2011
2010
2009
2008
CA
FL
MA
STATE AVG*

State
1,589
1,346
1,066
1,144
1,221
1,133
8

31

Training for
Training for Ombudsman Staff
Facility
& Volunteers
Staff
No. of
Sessions

Local
State
9,917 1,386
9,418 1,574
11,381 1,812
11,853 2,103
11,948 1,646
11,362 1,685
681
31
292
1
167
30
191
27

No. of Hours

Local State
9,395 7,281
10,419 7,728
10,803 7,706
12,148 7,350
12,420 7,157
11,070 7,629
1,053
202
459
24
437
365
181
140

Total No. of
trainees

Local State
32,700 12,716
37,470 15,215
35,600 15,204
39,317 15,431
38,875 13,154
41,778 12,246
4,957
469
1,330
22
773
366
629
245

Local
67,076
65,071
68,358
74,044
55,403
47,587
12,303
2,561
2,480
1,290

No. of Sessions

State
Local
486
4,931
654
4,395
623
4,521
517
5,145
385
5,678
533
6,725
5
475
132
2
63
9
95

Consultations to
Facilities

Information
and Consultation to
Individuals

No. of consultations

No. of Consultations

State
19,539
20,626
19,860
16,532
17,736
13,979
179
4
376

Local
110,179
90,727
95,971
86,663
122,527
114,488
11,059
3,389
1,357
2,119

State
54,616
62,122
51,011
45,859
74,481
59,231
9,366
128
1,050

Work with Media

Monitoring/
Work on Laws,
Regulations,
Government
Policies &
Actions

No. of press
releases

% of total paid staff
time

No. of
interviews/
discussions

Local
State Local State Local
280,472
293
686
175
822
247,301
279
702
198
798
238,747
202
867
293 1,555
232,245
273
764
293 1,267
268,562
357 1,029
228 1,907
267,797
493
986 1,180 1,910
35,063
4
48
9
14,500
2
34
5
17
2,944
2
10
23
5,394
6
13
3
16

State
n/a
n/a
n/a
n/a
n/a
n/a
13%
39%
25%
22%

*"State Average" added to published AoA data; calculated average across all 50 states plus Puerto Rico and Washington D.C.

PART 2: Research

206

Local
n/a
n/a
n/a
n/a
n/a
n/a
15%
16%
15%
7%

No. of
Sessions

Final Report to ACUS for Conference Consideration (11/2016)

2.3.3 Profile: The Navy Family Ombudsman Program
The Navy Family Ombudsman Program: Abstract.
The Navy Family Ombudsman Program was developed as a result of a military directive
in 1970, and since then has evolved into a robust and structured system. Various statutes bear on
the operation and organization of the program, but it has primarily been defined by a series of
military instructions that have been issued over the years. The primary purpose of the
ombudsman program is to act as a source of information, both to Navy families on resources and
services available, and to commanders regarding issues facing Navy families. In this sense, the
role of the Navy family ombudsman differs from that of the traditional ombudsman and even the
advocate ombudsman. The role of the Navy family ombudsman challenges the traditional
principles of independence and impartiality, particularly given the program’s mandate to support
the existing chain of command. The principle of confidentiality is also a complex one, given the
ombudsman’s dual requirements to keep sensitive information confidential and also to report
certain issues to commanding officers. This report examines the program’s founding and
evolution, its basic operations and structure, and various key principles traditionally incorporated
into ombuds work. It concludes by suggesting remaining questions for future research.
Origins.
Founding and Legal Framework.
The Navy Family Ombuds program originated and evolved from a mix of military directives
and statutory guidance and authorizations. The existence of an ombudsman program for Navy
families was first mentioned on Sept. 14, 1970, in a policy directive known as “Z-gram” issued

PART 2: Research

207

Final Report to ACUS for Conference Consideration (11/2016)

by Admiral E.R. Zumwalt, then Chief of Naval Operations.211 The Z-gram mandated that shore
based commanders establish procedures to allow the wives of Navy service members to “express
their views” by sharing complaints, viewpoints, and suggestions with their commanding officers
through an official representative.212 Although the Z-gram alludes to other similar efforts
already taking place among wives of service members, Zumwalt’s directive formalized these
activities as the “Navy Wives Ombudsman concept.”213
The framework for the program was further formalized in Congress in 1983. Public Law
98-94, passed on September 24 of that year, amended the United States Code to authorize the
Secretaries of military departments to accept voluntary services for service members and their
families.214 The statute specifically mentions family support programs as well as morale,
welfare, and recreational programs, and authorizes the recruitment and training of volunteers for
these initiatives.215 It restricts the Secretary, however, from placing volunteers in policy-making
positions.216
The federal statute generally described some of the basic organization and structure to be
put in place for volunteer programs.217 An Instruction issued by the Department of Defense

211

E.R. Zumwalt, Z-Gram #24: (Wives Ombudsman); 14 Sept. 1970, Sept. 14, 1970, available at
http://www.history.navy.mil/research/library/online-reading-room/title-list-alphabetically/z/z-grams-list-policydirectives-issued-admiral-zumwalt/z-gram-24.html [hereinafter Z-Gram]. September 14 has since been dedicated in
the military as Ombudsman Appreciation Day. See Office of the Chief of Naval Operations, Instruction 1750.1G :
Navy Family Ombudsman Program, 3, Sept. 2, 2014, available at
http://doni.daps.dla.mil/Directives/01000%20Military%20Personnel%20Support/01700%20Morale,%20Community%20and%20Religious%20Services/1750.1G%20W%20CH-2.PDF [hereinafter
OPNAVINST 1750.1G].
212
See Zumwalt, supra note 170. “We have each been getting good advice from our own wives. Let’s listen to an
official representative.” Id.
213
Id.
214
Department of Defense Authorization Act, 1984, Pub. L. No. 98-94, 97 Stat. 614, § 1266; 10 U.S. Code § 1588.
215
10 U.S. Code §§ 1588(a)(3), (c).
216
See id. at § (b)(3)(a)
217
See, e.g., id. at § (b)(2)(a) (instructing the Secretary to supervise the volunteers as they would compensate
employees providing similar services).

PART 2: Research

208

Final Report to ACUS for Conference Consideration (11/2016)

(DoD) in 2002 spoke more specifically to the programs’ implementation and operation.218 The
Instruction provided that the Secretaries of military departments would create and establish
regulations and procedures to implement volunteer programs, and that the “components” of DoD
programs would actively supervise the volunteers, including providing training programs. 219
Indeed, a 2005 Instruction from the Secretary of the Navy explicitly asks staff of the Navy’s
family support programs to provide training and support to members of the Navy’s ombudsman
program.220
The Navy Family Ombudsman Program is described and shaped programmatically by an
Instruction released by the Chief of Navy Operations, OPNAVINST 1750.1G CH-2.221 This
Instruction states the overall purpose of the program — “to improve military readiness through
family readiness” — and articulates the requirement that each command was required to appoint
an ombudsman.222 This document, along with the training materials discussed below, continues
to provide the most specific guidance on the mandate of the program and its primary purposes.
This report focuses solely on the Navy ombudsman program. However, other branches
of the military have similar programs. The Marine Corps offers Family Readiness officers, who
support the needs of military families; the Coast Guard Ombudsman serves as a liaison between
command and families; the Air Force houses a Key Spouse Program to build community; and the
Army’s Family Readiness Support Assistants provide administrative support to Family

218

Department of Defense, Instruction: Voluntary Services in the Department of Defense, March 11, 2002,
available at http://www.dtic.mil/whs/directives/corres/pdf/110021p.pdf.
219
Id. at 3.
220
Secretary of the Navy, Department of the Navy Family Support Programs, 8, Sept. 27, 2005, available at
http://doni.daps.dla.mil/Directives/01000%20Military%20Personnel%20Support/01700%20Morale,%20Community%20and%20Religious%20Services/1754.1B%20(SECNAV).pdf.
221
OPNAVINST 1750.1G, supra note 170. Version 1G-CH2 represents the latest iteration of an Instruction that
was first modified in 1986 and has been altered six additional times since then. See Standard: NAVY - OPNAV
1750.1G CH-2, http://standards.globalspec.com/std/9868349/navy-opnav-1750-1g-ch-2 (last visited Dec. 8, 2015).
222
OPNAVINST 1750.1G, supra note 170, at 2.

PART 2: Research

209

Final Report to ACUS for Conference Consideration (11/2016)

Readiness Groups, which in turn provide families with information and help them resolve
problems.223
Legal framework for mandatory reporting.
OPNAVINST 1750.1G specifies that ombudsmen are required to report to the
appropriate official, organization, or commanding officer “when reportable issues or life
endangering situations come to their attention.”224 These reportable issues include child abuse
and neglect, domestic abuse, suspected or potential life-threatening violence, sexual assaults, and
other issues that the commanding officer might identify as reportable.225 The role of ombudsman
as mandatory reporter was reinforced by an Instruction released by the Navy in March 2014,
which clarified that the ombudsmen, as official representatives of Navy commands, may not
accept restricted reports of sexual assaults.226 In other words, the ombudsman is bound to report
any sexual assault to commanding officers.
The ombudsmen’s obligations to report abuse also stem from a variety of sources in
addition to OPNAVINST 1750.1G. Congress passed the Child Abuse Prevention and Treatment
Act (CAPTA) in 1974, which provided for funding, programming, and research to identify and
prevent child sexual abuse.227 The Department of Defense followed suit in May 1981 by issuing
a policy directive mandating that the military branches establish a “Family Advocacy Program,”
which would be a broad-based effort to serve members of the military involved in all domestic

223

See Naval Services FamilyLine, Guidelines for the Spouses of Command Master Chiefs and Chiefs of the Boat,
13, available at file:///C:/Users/sdelnido/Downloads/FamilyLineCMCCOBSpouse.pdf (last visited Dec. 10, 2015).
224
OPNAVINST 1750.1G, supra note 170, at 12.
225
Id.
226
Ombudsman Reporting Requirements for Sexual Assaults, March 2014, http://www.public.navy.mil/bupersnpc/reference/messages/Documents/NAVADMINS/NAV2014/NAV14065.txt [hereinafter NAVADMIN 065/14]
(“When a sexual assault is reported to an Ombudsman, the Ombudsman will report the incident to the Commanding
Officer and the command's Sexual Assault Response Coordinator”). Those who wish to make a restricted report
may go to a clinician, victim advocate, or health care provider. Military OneSource, Domestic Abuse Military
Reporting Options, available at http://www.militaryonesource.mil/abuse?content_id=266707 (last visited Dec. 10,
2015).
227
Child Abuse Prevention and Treatment Act, Pub. L. 93–247, 88 Stat. 4 (1974).

PART 2: Research

210

Final Report to ACUS for Conference Consideration (11/2016)

abuse situations or allegations.228 DoD Instruction 6400.2, issued in 1987, laid out the specific
procedures governing the reporting of child and spousal abuse.229 In addition, ombudsmen’s
record-keeping and reporting activities are governed by the Privacy Act,230 which will be
discussed below in the context of confidentiality.
Operation of the program.
Staffing levels.
As of June 2010, there were more than 5,000 ombudsmen volunteering 10 or more hours per
week to support the commanding officers in the Navy.231 The service is entirely constituted of
volunteers.232 The 2005 version of OPNAVINST 1750.1 set forth recommended staffing levels
for “maximum effectiveness of a command Family Ombudsman Program” as follows:233

# of Command personnel
1-250
251-1,000
1,000+

# of Assigned Ombudsmen
1
2-3
4 or more

228

See Department of Defense, Family Advocacy Program, Instruction 6400.01, Feb. 13, 2015,
http://www.dtic.mil/whs/directives/corres/pdf/640001p.pdf (re-issuing original Directive 6400.1); Joann Grayson,
The Military’s Response to Family Violence, 86 Va. Child Protection Newsletter (Suppl. Articles), 1 (Summer
2009), http://psychweb.cisat.jmu.edu/graysojh/pdfs/Volume086-militaryresponse.pdf. See also Commander, Navy
Installations Command, Family Advocacy Program,
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program/family_advocacy.html (last
visited Dec. 10, 2015).
229
See Department of Defense, Child and Spouse Abuse Report, Instruction 6400.2, July 10, 1987,
http://biotech.law.lsu.edu/blaw/dodd/corres/pdf/i64002_071087/i64002p.pdf.
230
Privacy Act of 1974, 5 U.S.C. § 552a (West 2014).
231
See Commander, Navy Installations Command, Navy Family Ombudsman Program Manual, 2 (2010), available
at
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_program/ombudsman_program/
OmbudsmanTrainingMaterialsProgramManual.pdf.
232
In fact, the Navy saved over $40 million in 2009 by retaining the ombudsmen as volunteers as opposed to paid
staff members. Id.
233
Office of the Chief of Naval Operations, Navy Family Ombudsman Program: Instruction 1750.1E, Encl. (2), 3
(June 27, 2005), available at
http://www.marforres.marines.mil/Portals/116/Docs/Chaplain/instruction/NAVY%20FAMILY%20OMBUDSMAN
%20PROGRAM%201750_1e.pdf.

PART 2: Research

211

Final Report to ACUS for Conference Consideration (11/2016)

The ombudsmen serving the Navy may not be evenly distributed across the Navy’s
individual units, however. A 2006 study by the Navy Inspector General’s office found that “the
vast majority of deployable units have an Ombudsman Program in place, but that a significantly
lower percentage of non-deploying (e.g., shore based, staff, Reserve, Recruit) units had a
program.”234 The review also noted that resources for program management and unit-level
execution are strained.235
Ombudsmen are expected to register in a new, confidential database for the military
community. The database, www.ombudsmanregistry.org, was created in response to Hurricane
Katrina by the Task Force Navy Family, an entity whose mission is to coordinate and augment
operations to provide relief and stability to military families impacted by crises.236 The purpose
of the database is to improve efficiency in communications between commanding officers and
ombudsmen, and to house “worksheets” submitted periodically by ombudsmen themselves
regarding their activities.237
Regardless of the number of ombudsmen available, it is unclear how many members of
the Navy community take advantage of the ombudsmen’s services. The 2010 Training Manual
for ombudsmen stated that less than 20 percent of service and family members said they had
sought the assistance of their ombudsman.238 The training manual suggests ways to raise
awareness of the program, including general communication about the availability of the

234

Thomas F. Gimble, Semiannual Report to the Congress, 28 (2006), available at
http://www.dodig.mil/sar/sarmarch06_body.pdf. Although the Inspector General’s report itself is not publicly
available, Gimble reported to Congress on the study’s general findings.
235
See id.
236
See Ombudsman Registry, www.ombudsmanregistry.org (last visited Nov. 15, 2015); Kristin Fitzsimmons, Navy
Establishes Task Force to Help Sailors, Families Affected by Hurricane Katrina, Navy News, Sept. 22, 2005,
http://www.military.com/NewsContent/0,13319,77530,00.html.
237
See Ombudsman Registry, supra note 195.
238
See Navy Family Ombudsman Program Manual supra note 190, at 28.

PART 2: Research

212

Final Report to ACUS for Conference Consideration (11/2016)

program, and seems to provide ombudsmen with a great deal of autonomy in shaping their
publicity efforts.239

Program Structure.
The two main central managers of the Navy family ombudsman program are the
ombudsman-at-large and the ombudsman program manager. The ombudsman-at-large,
appointed by and reporting to the Chief of Naval Operations (CNO), is typically the spouse of
either the Master Chief Petty Officer of the Navy or the senior flag officer.240 His or her
responsibilities center on being a conduit of information to the CNO, in that he or she also seems
expected to adopt a role as a form of ombudsman as well (for instance, by serving as a resource
to ombudsmen and Navy families, and advocating for the ombudsman program itself).241 The
ombudsman program manager role, also known as the program coordinator, is a representative of
the Commander, Navy Installations Command (CNIC), and works in conjunction with the Fleet
and Family Support Program,242 a component of CNIC that shares the mission of supporting
military and family readiness.243 The program manager organizes trainings, maintains a roster of
ombudsman, and helps members of the community connect with their local ombudsman.244

239

See id. at 28-31 (suggesting various media by which to distribute material about the program, as well as criteria
for how to choose a marketing strategy).
240
See OPNAVINST 1750.1G, supra note 170, at Enclosure (6). A new version of the Instruction, OPNAVINST
1750.1H, is currently under review, and would remove the stipulation for the spouse of the Master Chief Petty
Officer, allowing for more flexibility in selecting ombudsmen-at-large. Commander, Navy Installations Command,
Ombudsman Program Advisory Group Meeting Minutes, Aug. 27, 2015, available at
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_program/ombudsman_program/
OmbudsmanOPAGMinutes27Aug15.pdf.
241
See OPNAVINST 1750.1G, supra note 170, at Enclosure (6).
242
See Navy Family Ombudsman Program Manual, supra note 190, at 4.
243
Commander, Navy Installations Command, Fleet & Family Support Program,
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program.html (last visited Dec. 10, 2015).
244
Commander, Navy Installations Command, Ombudsman Coordinator Desk Guide, 10,
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_program/ombudsman_program/

PART 2: Research

213

Final Report to ACUS for Conference Consideration (11/2016)

Various layers of additional institutional structures support the on-the-ground work of
Navy ombudsmen and connect them with other service providers in the Navy. One of the most
important sources of connection for local ombudsmen is the local ombudsman assemblies. The
assemblies, which include all appointed ombudsmen in a given command, act as a mechanism
for information-sharing amongst local ombudsmen and help to provide additional support and
resources, such as advanced trainings, peer mentoring systems, or resource handbooks.245
Although these assemblies are not appointed for the purpose of policymaking, they are entitled to
develop and provide recommendations to the command about issues impacting the well-being of
the community.246 Interestingly, although the assemblies are expected to abide by the
confidentiality norms applying to ombudsmen, other members of the community—including
senior leadership, spouses, and chaplains—are encouraged to attend the meetings, as are
representatives from other military or civilian service groups.247 Given this, it seems likely that
the primary purpose of the assemblies is to facilitate information-sharing about challenges facing
the community, rather than to discuss individual cases.
Local assemblies are supported and advised by a Regional Ombudsman Advisory Board
(ROAB).248 The ROAB is convened and appointed by the region’s commander or designee, and
is meant to review the region’s ombudsman program.249 In the Board’s semi-annual meetings,
this review can take the form of feedback on policy or implementation and general support of

OmbudsmanCoordinatorDeskGuide.pdf (last visited Dec. 10, 2015) [hereinafter Ombudsman Coordinator Desk
Guide].
245
See OPNAVINST 1750.1G, supra note 170, at Enclosure (6).
246
See id.
247
See id.
248
See Navy Family Ombudsman Program Manual supra note 190, at 5.
249
See OPNAVINST 1750.1G, supra note 170, at Enclosure (5).

PART 2: Research

214

Final Report to ACUS for Conference Consideration (11/2016)

ombudsman programs, but is not intended to interfere with the day-to-day operation of the
programs.250
Finally, the Ombudsman Program Advisory Group (OPAG) attempts to bring together
the input, feedback, and information gathered by ombudsmen. The OPAG is a working group,
convened at the discretion of CNIC, that meets several times each year to discuss programmatic
issues or changes, and synthesizes ROAB feedback in order to develop recommendations on
policy, special projects, or curriculum development.251 Ombudsmen-at-large and ombudsman
program coordinators are encouraged to serve as members of OPAG, as are representatives of
other activities who may be helpful in discussing issues facing the community.252
Program Funding.
Commanding officers appointing local ombudsmen are responsible for their funding,
meaning that they must provide them with sufficient resources to carry out their day-to-day
operations.253 Commanding officers also determine budget allocations, and are entitled to use
either appropriated or non-appropriate funds to support the ombudsman program.254
Ombudsmen themselves are entitled to receive reimbursement for some of the expenses they
incur in the course of their duties, including childcare (if Navy-operated childcare is
unavailable), some travel expenses, their computer and cell phone, administrative supplies, and
the cost of assembling a newsletter.255 Ombudsmen may travel frequently in order to attend

250

See id.
Commander, Navy Installations Command, Ombudsman Program (overview),
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program/ombudsman_program/ombudsm
an_program_overview.html (last visited Dec. 10, 2015).
252
See Navy Family Ombudsman Program manual, supra note 190, at 5.
253
See Commander, Navy Installations Command, Financial Fact Sheet, Oct. 15, 2012,
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_program/ombudsman_program/
CommandLeadershipToolkit/FinancialFactSheetOCT2012.pdf.
254
See OPNAVINST 1750.1G, supra note 170, at Enclosure (7).
255
See id. at 1–3.
251

PART 2: Research

215

Final Report to ACUS for Conference Consideration (11/2016)

meetings or conferences, or to conduct focus groups with Navy families about issues impacting
their lives.256
While it is difficult to discern the exact funding needs and requirements of ombudsmen,
the Inspector General’s 2006 report suggested that ombudsman programs face challenges in
acquiring the necessary resources for managing and executing their activities.257
Core Principles of the Program.
Introduction: A Unique Function.
The Navy family ombudsman serves a relatively unique function that represents a departure
from the traditional ombudsman role. The Navy family ombudsman is charged with a number of
mandates all intended to provide commanding officers with information about the morale and
welfare of service members’ families.258 They are tasked with achieving this mission in multiple
ways, including acting as a resource to families on military life, as a liaison between families and
other support services in the Navy, as a source of information in a crisis or emergency situation,
and as a coordinator for families when they are apart.259 While their role may involve some
resolution of complaints, taken as a whole, the information provided about the ombudsman
program suggests that the purpose of the program is the organization and distribution of
information in two directions: up the chain of command, and down to individuals and military
families.260 In contrast to other ombudsman program contexts, the Navy family ombudsman role
does not seem to center on the impartial handling of particular disputes or grievances. This

256

See Commander, Navy Installations Command, Just for Ombudsmen,
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program/ombudsman_program/just_for_o
mbudsman.html (last visited Dec. 10, 2015).
257
See Gimble, supra note 193, at 28.
258
See OPNAVINST 1750.1G, supra note 170, at 2.
259
See Navy Family Ombudsman Program Manual, supra note 190, at 3. However, the training manual is careful to
note certain functions that ombudsmen are not meant to engage in, including lending money, providing child care,
and “doing for others what they must learn to do for themselves.” Id. at 3–4.
260
See also id. at 101 (“Information and referral (I&A) service is the backbone of the Ombudsman Program”).

PART 2: Research

216

Final Report to ACUS for Conference Consideration (11/2016)

distinct set of purposes may in part explain why the program incorporates some, but not all, of
the traditional core principles of ombuds work, and includes other additional principles that
typically would not be found in an ombudsman program.
The Navy Family Ombudsman Code of Ethics is built around four pillars that contain
elements of a traditional ombudsman’s obligations, but do not map perfectly onto these core
principles. The Code of Ethics asks ombudsmen to maintain confidentiality, support the
command’s mission, work within the chain of command as directed, and maintain the highest
standard of professionalism.261 While confidentiality and some interpretation of professionalism
are not unusual in an ombudsman’s set of guiding standards, the Navy Family Ombudsman
program has adopted unique principles, likely due to the sensitive nature of the Navy’s mission
and the importance placed on a strictly structured chain of command. This aspect of the program
bears on its independence and impartiality.
Confidentiality & Privacy.
Confidential information is defined in the Navy family ombudsman program training
manual as “sensitive information about a service member or family member.”262 It is likely that
this definition is intentionally broad; the manual specifically links confidentiality to the
credibility of the ombudsman program.263 The manual lists a variety of issues and behaviors as
confidential, from marital problems to violations of law to child abuse.

261

Commander, Navy Installations Command, Command Leadership Need-to-Knows,
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program/ombudsman_program/command
_leadership_toolkit/command_leadership_need_to_knows.html (last visited Nov. 15, 2015) [hereinafter Command
Leadership Need-to-Knows]. The pillar of “professionalism” is articulated in the Training Manual as basic
requirements stemming from the ombudsman’s role as a representative of the command and the commanding officer
(itself an indicator of the ombudsman’s real or perceived independence), such as professional dress and calling
members of the command by their official titles. See Navy Family Ombudsman Program Manual, supra note 190, at
52–53.
262
See Navy Family Ombudsman Program Manual, supra note 190, at 47.
263
Id. at 48.

PART 2: Research

217

Final Report to ACUS for Conference Consideration (11/2016)

Examples in the Training Manual make clear that a breach of confidentiality would
include revealing names or identifying information to outside entities.264 However, an inherent
tension exists for ombudsmen attempting to navigate confidentiality because of the reporting
requirements that govern the program. It is made clear to ombudsmen that “the safety and wellbeing of an individual takes precedence over one’s right to confidentiality.”265 The Secretary of
Defense issued guidance in 2007 articulating the DoD’s “privacy program,” which implements
the requirements of the Privacy Act.266 The guidance requires that DoD components create and
maintain systems to safeguard personal and confidential information to avoid “substantial harm,
embarrassment, inconvenience, or unfairness to any individual about whom information is
kept.”267
In addition to this and the legal requirements discussed above, information is shared with
other officials on a need-to know-basis.268 The network of those who have a need to know about
a particular issue is at the discretion of the commanding officer, and may include other members
of the leadership team and the chaplain, as well as particular specialists depending on the
situation (such as the drug and alcohol program advisor or the sexual assault response program
victim advocate).269 In turn, ombudsmen are expected to inform those they serve of these
reporting requirements.270
Ombudsmen are trained to maintain records under privacy regulations during
Ombudsman Basic Training. In accordance with the Privacy Act and the DoD privacy program,

264

Id. at 48-49.
See Command Leadership Need to Knows, supra note 220.
266
Office of the Director, Administration and Management, Department of Defense Privacy Program, DoD
5400.11R, May 14, 2007, available at http://www.dtic.mil/whs/directives/corres/pdf/540011r.pdf.
267
Id. at 15.
268
See Command Leadership Need to Knows, supra note 220.
269
See Navy Family Ombudsman Program Manual, supra note 190, at 48.
270
See id. at 18.
265

PART 2: Research

218

Final Report to ACUS for Conference Consideration (11/2016)

ombudsmen must store records in secure areas, refrain from providing their own family members
with access to personal information, and store information electronically on a disc that can be
safeguarded.271 As discussed above, ombudsmen periodically submit a report of their activities
to the Ombudsman Registry.272
Impartiality and Independence.
An important principle in the Code of Ethics is that Navy Family Ombudsmen must be
supportive of the Navy’s mission.273 Most likely because of this overarching principle,
references to impartiality are noticeably absent from family ombudsmen’s training materials and
OPNAV instructions.274 While the role of a traditional ombudsman is generally intended to
further the organization’s mission by offering support to employees or constituents, the Navy
places additional and unique requirements on its volunteer ombudsmen. The Code of Ethics
instructs ombudsmen to never reveal any negative feelings related to service members, their
mission, or command to families, even if they feel a lack of support from command, or feel that
command is placing undue burdens on the active duty members.275 This requirement may be
interpreted as limiting the openness and neutrality that is typically associated with ombudsmen,
but is deemed to be necessary to the Navy’s goals and morale. The Training Manual also
instructs ombudsmen to demonstrate support for command by:


Maintaining a positive tone on the Careline276 or in e-mail messages.

271

See id.
Id. at 21–24.
273
See Command Leadership Need to Knows, supra note 220.
274
A mention of impartiality appears only once in the Ombudsman Coordinator Desk Guide, which states that if
family members have a complaint about the ombudsman they spoke with, the coordinator should be “nonjudgmental and impartial” in their listening and follow-up. Ombudsman Coordinator Desk Guide, supra note 203,
at 38.
275
See Navy Family Ombudsman Program Manual, supra note 190, at 50–51.
276
The Careline is a hotline operated by volunteer Navy Family Ombudsmen. See Ombudsman Communication
Tools,
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_program/ombudsman_program/
CommandLeadershipToolkit/OngoingSupportCommunicationTools.pdf (last visited Dec. 10, 2015).
272

PART 2: Research

219

Final Report to ACUS for Conference Consideration (11/2016)









Focusing on positive events in the newsletter.277
Making timely referrals. Responding to calls and messages in a timely manner and
giving the caller the ombudsman’s full attention.
Explaining situations in a positive manner.
Controlling rumors.
Seeking the correct information.
Keeping disagreements with command leadership private.
Attending command functions.278

Unique to the Navy Family Ombudsman program is the emphasis on chain of command,
which is a hierarchical structure for management and reporting.279 In some respects, a deep
familiarity with the chain of command would likely assist the ombudsman in performing his or
her role, in that it would provide information about the variety of services and remedies
available.280 But the Code of Ethics also places additional requirements on ombudsmen’s
communications in terms of respecting the chain of command. For instance, when contacting the
Commanding Officer, Navy Family Ombudsmen must also copy their Executive Officer and
Command Master Chief on the communication; in addition, they must “back-brief” these two
officers about any decisions made during their meetings with the Commanding Officer.281
This requirement reflects an important potential limitation on the ombudsmen’s
independence (as well as, of course, their ability to maintain confidentiality). Grievances that
ombudsmen are permitted to address are limited to Navy services and facilities. Notably, they
are not permitted to work with service members on problems that arise between the service
member and her chain of command.282 Additionally, the Code of Ethics makes a point of

277

See also Fleet and Family Support Centers of Hampton Roads, The Art of Producing Ombudsman Newsletters,
available at
http://www.public.navy.mil/necc/hq/Documents/Family/Art%20of%20Producing%20Ombudsman%20Newsletters
%20Handout.pdf (last visited Nov. 2015) (providing tips on writing, formatting, and content of newsletters).
278
See Navy Family Ombudsman Program Manual, supra note 190, at 51.
279
See id. at 51.
280
See id. (“Knowing the chain of command allows an ombudsman to use the systems in place to assist Navy
families”).
281
See id.
282
See id.

PART 2: Research

220

Final Report to ACUS for Conference Consideration (11/2016)

establishing that should ombudsmen have grievances of their own with command or its policies,
that there is no procedure in place to resolve them. The Code states that “they should make their
views known to the commanding officer, but if the grievance remains, then the ombudsman
should choose to resign.”283
No clear evidence or data is available on the perception of the Navy Family Ombudsman
program by those it serves. However, given the prominence in its mission to support
commanders and operate according to existing hierarchies, the program raises questions about
whether it is seen as an independent and neutral entity, or an extension of command. The
Inspector General’s report found that the program is generally successful in terms of serving the
purpose of “family and mission readiness.”284 However, given the relatively low proportion of
stakeholders who take advantage of the program,285 it is worth inquiring further into how the
program is viewed. Future research could gain insight into this question through qualitative
methods, such as a survey or interviews.
Secondary principles: Decision-making authority, credible review, and fairness.
The ombudsman’s role of serving as a liaison between the command families and the
command, as discussed above, heavily impacts his or her authority to make decisions. It is
important to note that there is no hierarchy within the ombudsman program itself; ombudsmen
are only supervised by their Commanding Officer.286 Given this structure, the ombudsman needs
to obtain command approval for a range of day-to-day aspects of her role; for instance, she must
obtain approval on all official correspondence before printing, distributing, or mailing.287 Even

283

Id.
See Gimble, supra note 193, at 28.
285
See Navy Family Ombudsman Program Manual, supra note 190, at 28.
286
OPNAVINST 1750.1G, supra note 170, at 2.
287
See id. at 12.
284

PART 2: Research

221

Final Report to ACUS for Conference Consideration (11/2016)

in case of life-threatening situations, their decision-making powers are limited to reporting to the
appropriate official or organization and to the commanding officer. That said, ombudsmen are
expected to “resolv[e] family issues before they require extensive command attention,”288
suggesting that the ombudsman has some degree of autonomy and power to manage issues
without needing to request assistance from the Commanding Officer.
Fairness and credible review are also implicated by the structure of the program
described above. The robust Training Manual speaks to the organization of the ombudsman
program and the measures organizers take to ensure that ombudsmen are informed, capable, and
prepared for their role. On the other hand, certain factors detract from credible review, given
that particular matters are not under the jurisdiction of the family ombudsman. In addition,
although the Inspector General of the Navy conducted an external report, the results of this report
are not publicly available and the report to Congress only included broad findings, as opposed to
detailed data, making it difficult to evaluate or even review the ombudsman’s program’s
achievements. It is also not clear that ombudsmen conduct their activities with fairness as their
guiding standard, or even that application of this standard would be necessarily appropriate,
given that their primary function is information-sharing. The constant shadow of the chain of
command also seems to bear on whether fairness is a principle fully incorporated into the Navy
family ombudsman program. Indeed, the concept of fairness as a principle is not at all
mentioned in the Training Manual.

288

Navy Family Ombudsman Program Manual, supra note 190, at 2.

PART 2: Research

222

Final Report to ACUS for Conference Consideration (11/2016)

Questions for future research.
1. How much of the ombudsman’s time is spent acting as a conduit for information from
command to families, and how much of it is spent addressing families’ concerns?
2. How much have ombudsman demographics changed since the program was called the
“Navy Wives Ombudsmen”?
3. What family issues do ombudsmen address most often in their position?
4. Is there a place for a more traditional ombudsman role in the Navy? What would be
the advantages? What would be the concerns?
5. Given the military context, what constraints would be present on a more traditional
ombudsman role?
6. How do constituents view the ombudsman in terms of neutrality? What explains the
relatively low reported percentage families who have used the ombudsman’s
services?
7. How does the Navy ombudsman’s role compare to those of ombudsmen in other
branches of the military? How much or little do they interact with one another?
8. How does information-sharing about issues facing families occur across branches of
the military, if at all?

Bibliography













10 U.S. Code § 1588
Child Abuse Prevention and Treatment Act, Pub. L. 93–247, 88 Stat. 4 (1974).
Commander, Navy Installations Command, Command Leadership Need-to-Knows,
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program/ombu
dsman_program/command_leadership_toolkit/command_leadership_need_to_knows.htm
l
Commander, Navy Installations Command, Family Advocacy Program,
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program/famil
y_advocacy.html
Commander, Navy Installations Command, Financial Fact Sheet, Oct. 15, 2012,
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_progr
am/ombudsman_program/CommandLeadershipToolkit/FinancialFactSheetOCT2012.pdf
Commander, Navy Installations Command, Fleet & Family Support Program,
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program.html
Commander, Navy Installations Command, Just for Ombudsmen,
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program/ombu
dsman_program/just_for_ombudsman.html
Commander, Navy Installations Command, Ombudsman Program Advisory Group
Meeting Minutes, Aug. 27, 2015, available at
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_progr
am/ombudsman_program/OmbudsmanOPAGMinutes27Aug15.pdf

PART 2: Research

223

Final Report to ACUS for Conference Consideration (11/2016)
























Commander, Navy Installations Command, Navy Family Ombudsman Program Manual,
2010, available at
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_progr
am/ombudsman_program/OmbudsmanTrainingMaterialsProgramManual.pdf
Commander, Navy Installations Command, Ombudsman Communication Tools,
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_progr
am/ombudsman_program/CommandLeadershipToolkit/OngoingSupportCommunication
Tools.pdf
Commander, Navy Installations Command, Ombudsman Coordinator Desk Guide,
http://www.cnic.navy.mil/content/dam/cnic/hq/pdfs/n91_fleet_and_family_support_progr
am/ombudsman_program/OmbudsmanCoordinatorDeskGuide.pdf
Commander, Navy Installations Command, Ombudsman Program (overview),
http://www.cnic.navy.mil/ffr/family_readiness/fleet_and_family_support_program/ombu
dsman_program/ombudsman_program_overview.html
Department of Defense, Child and Spouse Abuse Report, Instruction 6400.2, July 10,
1987, http://biotech.law.lsu.edu/blaw/dodd/corres/pdf/i64002_071087/i64002p.pdf.
Department of Defense, Instruction: Voluntary Services in the Department of Defense,
March 11, 2002, available at http://www.dtic.mil/whs/directives/corres/pdf/110021p.pdf.
Department of Defense, Family Advocacy Program, Instruction 6400.01, Feb. 13, 2015,
http://www.dtic.mil/whs/directives/corres/pdf/640001p.pdf
Department of Defense Authorization Act, 1984, Pub. L. No. 98-94, 97 Stat. 614, § 1266
E.R. Zumwalt, Z-Gram #24: (Wives Ombudsman); 14 Sept. 1970, Sept. 14, 1970,
available at http://www.history.navy.mil/research/library/online-reading-room/title-listalphabetically/z/z-grams-list-policy-directives-issued-admiral-zumwalt/z-gram-24.html
Fleet and Family Support Centers of Hampton Roads, The Art of Producing Ombudsman
Newsletters, available at http://www.public.navy.mil/necc/hq/Documents/Family/Art
percent20of percent20Producing percent20Ombudsman percent20Newsletters
percent20Handout.pdf
Military OneSource, Domestic Abuse Military Reporting Options, available at
http://www.militaryonesource.mil/abuse?content_id=266707 (last visited Dec. 10, 2015).
Naval Services FamilyLine, Guidelines for the Spouses of Command Master Chiefs and
Chiefs of the Boat, available at
file:///C:/Users/sdelnido/Downloads/FamilyLineCMCCOBSpouse.pdf
Office of the Chief of Naval Operations, Navy Family Ombudsman Program: Instruction
1750.1E, Encl. (2) (June 27, 2005), available at
http://www.marforres.marines.mil/Portals/116/Docs/Chaplain/instruction/NAVY
percent20FAMILY percent20OMBUDSMAN percent20PROGRAM
percent201750_1e.pdf
Office of the Chief of Naval Operations, Instruction 1750.1G : Navy Family
Ombudsman Program, Sept. 2, 2014, available at
http://doni.daps.dla.mil/Directives/01000 percent20Military percent20Personnel
percent20Support/01-700 percent20Morale, percent20Community percent20and
percent20Religious percent20Services/1750.1G percent20W percent20CH-2.PDF

PART 2: Research

224

Final Report to ACUS for Conference Consideration (11/2016)











Office of the Director, Administration and Management, Department of Defense Privacy
Program, DoD 5400.11R, May 14, 2007, available at
http://www.dtic.mil/whs/directives/corres/pdf/540011r.pdf
Ombudsman Registry, www.ombudsmanregistry.org
Ombudsman Reporting Requirements for Sexual Assaults, March 2014,
http://www.public.navy.mil/bupersnpc/reference/messages/Documents/NAVADMINS/NAV2014/NAV14065.txt
Privacy Act of 1974, 5 U.S.C. § 552a (West 2014).
Secretary of the Navy, Department of the Navy Family Support Programs, Sept. 27,
2005, available at http://doni.daps.dla.mil/Directives/01000 percent20Military
percent20Personnel percent20Support/01-700 percent20Morale, percent20Community
percent20and percent20Religious percent20Services/1754.1B percent20(SECNAV).pdf
Thomas F. Gimble, Semiannual Report to the Congress, 28 (2006), available
athttp://www.dodig.mil/sar/sarmarch06_body.pdf

PART 2: Research

225

Final Report to ACUS for Conference Consideration (11/2016)

2.3.4 Profile: The Coalition of Federal Ombudsman
Introduction.
The Administrative Conference (ACUS) has requested identification of promising best
practices in the federal government ombudsman profession. The Coalition of Federal
Ombudsman (COFO) is the only professional association dedicated exclusively to federal
ombuds; it has provided many promising best practices within the federal ombuds community
and provided considerable support to these ombuds in their work.
During the course of this study, COFO was mentioned repeatedly as an essential source
of inspiration, innovation, best practices, tough-minded guidance, and reliable support, as well as
a forum to which federal ombuds bring their professional concerns. Many ombuds spoke of
having received skilled support—and a sustained fostering of integrity in the profession—from
past and present Chairs and officers of COFO. Several ombuds called for a major enhancement
of the services provided by COFO.
What had this professional association done—with respect to the interests of ombuds
professionals over the past twenty years—that would provoke such positive feedback? In an
effort to illuminate some specific promising practices, as well as what an enhanced professional
association or “center” might look like, below is an edited compilation of email and phone
interviews with the present COFO chair, Scott Deyo, specifically about the contributions of
COFO. In addition, two past chairs were contacted. Deyo also provided highlights of the
monthly meetings “Executive Highlights of Monthly Meetings (2005 – 2015),” which have been
included at the end of the interview to provide examples of the accomplishments and value
added by COFO and its members over the past decade.

PART 2: Research

226

Final Report to ACUS for Conference Consideration (11/2016)

2.3.4.1 The Federal Ombuds and the Role of Coalition of Federal Ombudsman.
An aggregated “Interview” with Scott Deyo, COFO Chair, conducted by Mary P. Rowe, Ph.D.
Disclaimer: The opinions expressed in this interview are solely those of the interviewee
and do not represent the opinions or policies of any department or agency of the U.S.
government or COFO itself.
Q: Thank you, Scott Deyo, Chair of COFO, for your help. May I begin by asking, what is
the Coalition of Federal Ombudsman?
A: COFO is an informal community of federal ombuds, who essentially get together to help
each other. We serve as a resource for existing federal ombuds, new ombuds, and for agencies
and departments who are thinking about starting a new program. We share information about
our policies, operations, challenges, hot topics, possible solutions, and training opportunities.
Q: What does it mean to be a COFO member?
A: Membership includes federal employees serving as ombudsmen for a federal agency, who
practice to our values of independence, neutrality and impartiality, and confidentiality.
However, the meetings are open to interested conflict management professionals from the federal
government.
Q: How long has COFO been around and how has it grown?
A: The first meeting in July 1996 had 11 members. In 2016 there were 105 ombuds from 47
departments and agencies who self-identified as a COFO member.
The COFO Chairs (from seven different offices) have been:
1996 — Walter Corley, U.S. Customs Service
1998 — Arleas Upton Kea, Federal Deposit Insurance Corporation
1999 — Howard Gadlin, National Institutes of Health
2005 — Joseph Ganci, Department of Labor
2007 — Mike Turpenoff, Department of Education
2009 — Wendy Kamenshine, Homeland Security; Consumer Financial Protection Bureau
2014 — Scott Deyo, National Geospatial-Intelligence Agency
Q: What would you say are COFO’s most notable accomplishments?
A: I think one of COFO’s most significant, ongoing accomplishments is its role in helping
ombudsman programs get started. This work has spun into a number of initiatives and products.
We first published “A Model for Developing an Ombudsman Program” developed by
Mike Turpenoff in 2007. We continue to try to improve and develop helpful resources.
On the front end of service to the Federal government—call it Phase One—COFO provides point

PART 2: Research

227

Final Report to ACUS for Conference Consideration (11/2016)

papers for senior leaders anywhere in government.289 These papers explain the role, standards,
and potential benefits of an ombudsman. For example, in late 2015 COFO helped craft a
thorough point paper to senior leadership at the U.S. Patent and Trademark Office (USPTO).
This initiative proved to be persuasive, as USPTO opened the doors to a pilot organizational
ombudsman in early 2016.
Also in 2016, we learned that an Intelligence Community (IC) element was exploring the
possibility of starting an ombudsman office. The COFO Chair successfully recommended that
this agency consider using the IC Joint Duty Assignment program, whereby they could have an
experienced ombuds in the IC go on a detail assignment for a year or two to build the
program.290
What would be considered Phase Two support includes program development checklists, sample
policies, position descriptions, and other advisory support. For example, IC Directive 203
required every IC element with an analytic mission to have an ombudsman that addresses
analytic issues raised by analysts, to help ensure intelligence products are not manipulated,
changed, or suppressed contrary to analytic integrity standards. The Office of the Director of
National Intelligence welcomed input from the COFO Chair, who reviewed the draft advisory
document and provided specific recommendations for a guide for establishing analytic ombuds
aligned with generally accepted ombudsman practices.291
In 2016, another agency decided to implement a new ombudsman program, and the contractor
assigned to write the policy asked COFO to review their draft charter. COFO provided thorough
input, and all recommended changes were accepted.
COFO supports existing ombudsman programs through our collaborative network of ombuds
throughout government. We also have monthly meetings and an annual conference where we
engage to discuss successes, challenges, and share ideas to address problems.
Q: What would COFO recommend for a new ombuds about what should be in an Ombuds
Office Charter?
A. While the ombudsman must stay committed to the Standards of Practice, there is incredible
value in having an inclusive, transparent policy development process. In my hat as COFO
Chair, gleaning from my experience and dozens of other ombuds, I would highly recommend
having thorough discussions with agency counsel, IG, EEO, HR and other relevant stakeholders,
which might be pretty much everyone in the organization. Although time-consuming and
sometimes painstaking, this openness and transparency is well worth the investment. You're
able to connect with specific offices, brainstorm how the ombudsman could help them in new
and creative ways, provide examples, and work through their questions and concerns. Having
such robust discussions up front allows the ombudsman, and the agency, to be better
prepared. To reiterate though, the ombudsman must be supported when she or he strongly
advocates for the program and policy document to align with core ombudsman ethics and
289

For more information, please visit the COFO website to contact the COFO officers directly.
For more information, please visit the COFO website to contact the COFO officers directly.
291
For more information, please visit the COFO website to contact the COFO officers directly.
290

PART 2: Research

228

Final Report to ACUS for Conference Consideration (11/2016)

professional standards. To that end, I would highly encourage agencies thinking about new
programs to seek input from ombudsman communities of practice outside their agency to ensure
they obtain independent advice on program structure.
Q: What would you say is now COFO’s most significant challenge?
A: I think Howard Gadlin and Samantha Levine-Finley (2008) said it best:
The seemingly easy acceptance of divergent ombudsman practices by ombudsman in the
U.S. federal sector may be among the obstacles preventing the elevation of the impact
and status of the field in this country. [We must] rigorously pursue unambiguous and
consistent definitions of [the ombuds] role and standards of practice. These unequivocal
meanings will provide clear boundaries between the work of ombudsmen and the other
officials and programs responsible for the effective functioning of government agencies.
There are a number of federal roles with the title “ombudsman,” but with functions and
structures that are inconsistent with generally accepted professional ombudsman
standards. Many ombuds were concerned about how the Whistleblower Protection
Enhancement Act (WPEA) Ombudsman role was written in the law, which was more of a
training and education role and not reflective of prominent ombudsman policy.
COFO reached out to the Whistleblower Protection (WB) Ombuds community for cross-sharing,
and there was some acknowledgment of the stark differences in their role. To paraphrase, one WB
ombuds stated that the 2006 ABA Guide for Federal Employee Ombuds document “has little or no
relevance to what most of us do as WB Ombuds." Another upheld that “ombudsman” as defined
in the WPEA “was a misnomer because the law narrowly defines what a WB Ombudsman's
duties/powers are. Agency ombuds have much broader charters and responsibilities.”
Since the WB Ombuds are solely housed within Offices of Inspectors General, we used an
analogy of how the Council for Inspectors General for Integrity and Efficiency committees
(audit, investigations, and inspections and evaluation) developed and maintained professional
quality standards. Similarly, COFO members work hard to accomplish standards and
frameworks for professionalism, quality, integrity, and effectiveness.
Q: What has COFO done to address the challenge of defining Standards??
A: Initially, COFO leaned on the values from our charter and the language in our Unified Model
document to assert federal standards. Recently, members of our executive committee including
internally- and externally-facing ombuds have been working together to develop a draft set of
Unified Federal Ombudsman Standards. Our hope is that this will allow us to communicate
about standards in succinct, unambiguous and consistent terms.
Q: What other ways has COFO provided advice and counsel?
A: In 2016 the COFO Executive Committee submitted comments in the Federal Register
regarding another agency’s proposed records schedule. Many of our comments were accepted
for the records schedule that was ultimately approved by the U.S. Archivist.
PART 2: Research

229

Final Report to ACUS for Conference Consideration (11/2016)

When the COFO Executive Committee receives questions and concerns from its members about
difficult challenges, we will share how other members addressed it (without attribution) or
personally share a letter of concern, as needed. In one situation, COFO provided an advisory
opinion on a notional proposal to add “investigations” to an ombuds office suite of services. In
another situation, a federal ombudsman’s sanitized response to agency counsel’s challenge to
their confidentiality was shared with COFO members.
We also recently developed a framework for federal ombudsman peer reviews.
Q: Tell me more about the peer review. What is it? How does it work?
A: Peer review is based on the concept that an evaluation by an impartial, independent
professional team (with experience and subject matter expertise) can help identify exemplary
practice, weaknesses, errors, and potential improvements to the group responsible for creating
the work or performance.
A COFO Peer Review team can, upon request, go into a federal ombudsman program to review
whether it is meeting its own goals. It is an informal evaluation method to improve quality and
provide reasonable assurance of conformity with professional standards. Improvements made
through a peer review are intended to elevate the quality of the profession, its credibility, and
ultimately contribute to the public’s confidence in the profession.
Q: Have you done a peer review, and if so, what results are you able to share?
A: We actually just finished our first in July 2016. In good ombudsman form, we cannot share
the identity of the agency that requested the peer review, but I can provide a broad overview.
The COFO peer review team found that the ombudsman team demonstrated the highest levels of
integrity and a working knowledge of the standards of practice for the ombudsman
profession. However, there were a number of structural concerns related to the standards of
independence and neutrality. We identified one potential concern related to confidentiality and
full alignment with the standard of informality. The peer review team provided
recommendations to reinforce independence, neutrality, and confidentiality, and other general
observations and recommendations to increase general awareness and visibility of the program,
consistency, increased use, and agency responsiveness to ombudsman concerns.
Q: It seems as if COFO has been productive. How do and your colleagues find the time?
A: This is a serious issue for us now. Serving on the COFO Executive Committee is a distinct
honor—and an additional duty. On the other hand, speaking just as one example, in my current
job we’ve seen an exponential increase in ombuds activity…from an average of 80 cases a year
to 800 in 2015. I think many federal ombuds are similarly overloaded, so unfortunately it is
difficult for all of us to dedicate the time that COFO deserves. COFO is an enormously helpful
resource, but its usefulness is limited by the restricted availability of its volunteer leaders. We
could be doing much more training, outreach, and in-depth consultation.
PART 2: Research

230

Final Report to ACUS for Conference Consideration (11/2016)

Q: Our Research Team heard numerous requests for an expansion of the COFO role.
What else could a professional association or “center” do if it was a designated, staffed, and
funded federal entity, or if in some other way such an entity could receive federal funding?
A: COFO’s role could be much bigger and have a greater impact on improving the federal
government. This is not an exhaustive list, but members have offered that a professional
“center” could:


Serve as a government-wide resource to address certain issues of common concern that
transcend organizational boundaries, for example identifying exemplary behavior and
unacceptable behavior;



Continually identify, review, and discuss opportunities for new ombudsman programs
with agency leaders;



Develop, maintain, and implement standards for upholding the quality and effectiveness
of federal ombudsmen. This could include a required central review on all proposals for
new ombudsman programs within the federal government to ensure that the proposal
meets generally accepted ombudsman standards;



Develop, a credible professional system for credentialing federal ombudsman programs;



Provide ombudsman support for issues that exceed the capability or jurisdiction of an
individual agency or entity. For example, ombuds could provide temporary assistance
to small agencies without the ability to fund full time ombuds, or serve as a central hub
to fund an interagency contract vehicle;



Develop policies that will help foster and maintain a highly skilled and well-trained
corps of federal ombudsmen;



Establish in the U.S. Treasury a revolving fund entitled something like the “Coalition of
Federal Ombudsman Fund” or enter into an arrangement with a department or agency to
use an existing revolving fund. Any amounts in the fund could remain available to the
“center” until expended, without any fiscal year limitation;



Maintain internet and intranet websites to maximize information-sharing and
collaboration for all federal ombudsmen and federal conflict management professionals;



Provide a platform for shared services and independent counsel for all federal
ombudsmen; and



Provide for an office of professional responsibility or other alternatives such as
protocols, to address any complaints that may arise against federal ombudsmen.

PART 2: Research

231

Final Report to ACUS for Conference Consideration (11/2016)

Additional Comments from former COFO Chairs and from ombuds about COFO


Two federal ombuds mentioned Mike Turpenoff, former COFO Chair, who, with other
ombuds, pioneered the use of video skits for training and developed the Model Guide.



Wendy Kamenshine was mentioned as a leader for external ombuds as well as internal
ombuds. When we asked her about her work as Chair, she mentioned that some of the
highlights were: “(1) connecting ombuds across the government so that we could know
more about each office's role/work and could learn from each other. For example, we
had a series called "What Does the Ombudsman Do At..." where at each monthly meeting
a different person would briefly share about his/her office and then people would ask
questions; (2) bringing together the leaderships of USOA and IOA on some items with
COFO as the bridge; and (3) ensuring that our topics of discussion usually were
applicable to both internal and external ombuds so that everyone could find something of
interest in each meeting.”
About suggestions for ACUS about COFO, Kamenshine shared: “In terms of
recommendations to ACUS on COFO, I suggest agencies should encourage their
ombuds/ombuds offices to participate in COFO meetings and conferences. It's free—and
a great way to learn from colleagues in the field.”



Howard Gadlin was frequently mentioned as an influential Chair of COFO. Gadlin has
said, “When I was a leader in COFO I think the best thing I did was push for an annual
all-day meeting with ombuds-related presentations and discussions. We didn't have that
before. And while it took a while for the annual meeting to draw lots of people and
become something substantive, it is now a very worthwhile gathering.” He also led the
effort to foster self-assessments and assessments of program effectiveness.
As for what ACUS might recommend regarding COFO, Howard Gadlin wrote: “I think
the strength of COFO is that anyone with an interest in federal Ombuds can participate—
this openness has contributed to its growth…during my time as COFO Chair, I responded
to innumerable individual requests for professional guidance—especially about issues of
standards of practice and ethical practice”. On the other hand, Howard Gadlin felt that
the open structure of COFO might not lend itself to being able to be a credible body for
credentialing Federal ombuds offices.

In summary, COFO’s contributions to the federal ombuds community can be summarized into
three main categories:
•

Access and Support. There are constant individual responses by COFO officers to
phone calls and emails from COFO members and from many other government
officials.

•

Community Spaces/Forums. There are monthly meetings packed with membersuggested topics, annual conferences and a well-utilized community listserv.

•

Policy. There are major initiatives from the Chair, COFO officers and COFO

PART 2: Research

232

Final Report to ACUS for Conference Consideration (11/2016)

Committees—about Standards of Practice, setting up new programs, sharing sample
documents, reviewing and helping to improve existing programs, and many other
professional concerns.

COFO Appendix

Executive Highlights of Monthly Meetings (2005 – 2015)
2005


Worked jointly with IOA and USOA on the “Standards for the Establishment and Operation
of Federal Ombuds Offices” document.292



Provided input to the ABA regarding ombudsman standards.



Survey to formalize the COFO, develop a charter, have officers and be recognized as the
official Federal Ombudsman organization.



Discussed ombudsman office reviews and surveys to employees.



Discussed proposed Texas law on confidential communications with ombudsman, which
contained important safeguards for Ombudsman and those who use ombudsman services.



Collaborated with IOA on uniform reporting categories task force.



Provided advisory support to GAO, which was reviewing a new United States Postal Service
(USPS) FAR Ombudsman position, which did not meet the standards of independence, or
confidentiality and seemed more like binding arbitration instead of an ombudsman.



Provided advisory support to GAO, which reached out to COFO to discuss a "farmer
settlement" that included an Ombudsman Program at USDA.

2006


Discussed public comments received about “A Guide for Federal Employee Ombudsmen,”
which was later finalized. This new document established standards which will help with the
huge influx of interest in the role, and provide recognized standards to follow when setting up
new programs.

292 Retrieved online at https://www.gpo.gov/fdsys/pkg/FR-2005-11-09/pdf/05-22349.pdf

PART 2: Research

233

Final Report to ACUS for Conference Consideration (11/2016)

2007


Mike Turpenoff created a draft guide “A Model for Developing an Ombudsman Program.”



Discussions continued about developing and publicizing ombudsman activities to highlight
the value of the function and its contribution to agency missions.



Website established through Department of Education.



Discussed need for greater presence and outreach within and outside the ombudsman arena,
including a recommendation for widespread notification to federal agencies in an effort to
increase participation and assist in the development of ombudsman.



Discussed developing federal ombudsman position descriptions and classification series.
This effort eventually passed due to the widely varied functions of federal ombuds.



COFO membership list included approximately 70 ombudsman offices.



Issues: working with unions and record-keeping.

2008


Discussed deficiencies with ADRA as applied to federal ombudsman.



Nina Olson, the Taxpayer Advocate served as keynote speaker at the COFO annual meeting.
She described the value of a statute in a developing ombudsman office. As a resource for
taxpayers who claim government treats them unfairly, Ms. Olson described some reluctance
to describe the Taxpayer Advocate as an “ombudsman”, but that, in its operations they serve
the traditional ombudsman function of providing an agent of government to protect taxpayers
from the alleged abuses of that government.



Discussed possibility of Federal Ombudsman Chapter at USOA.



Issue: wearing multiple hats (e.g. ombudsman and EEO advisor) threatens independence and
causes conflicts of interest.



Continued to explore a unique classification series with COFO members.

2009


The Honorable John Berry, Director, Office of Personnel Management (OPM) served as
keynote speaker at annual conference. Consequently, Mr. Berry requested COFO
consultation in establishing an ombudsman office within OPM.



It was noted that all contact with agencies interested in starting new programs should flow
through the COFO Executive Committee, not individual members.

PART 2: Research

234

Final Report to ACUS for Conference Consideration (11/2016)



Considered establishing an ombudsman office start up team subcommittee for new offices.



Draft “Federal Ombudsman Act” discussed:
o As written would have required establishment of Ombudsman Offices in Federal
agencies.
o Impetus included threats to independence and the arbitrary elimination of
organizational ombudsman positions in federal agencies.
o There may be benefits in having some legislated standards.
o Strong views against requiring agencies to have an ombudsman function.
o Anything legislated at the Federal level would have ramifications for
ombudsman functions at state and local levels of government.
o Members voted against proceeding with that initiative.



The Patent Office Ombudsman Pilot Program described in Federal Register did not appear to
be that of an ombudsman function, but rather an intake and case tracker. COFO reached out
to the designated POCs to describe the ombudsman function and offer assistance.



Defense agencies were required to establish Procurement Integrity Ombudsman positions to
assist employees, management, or customers in resolving procurement integrity issues of the
type cited in 42 U.S.C. §423. 293

2010


USPTO Ombudsman shadowed COFO Chair; discussed Federal Register concerns about
confidentiality and independence; agreed to use COFO as an advisory resource.



New OPM Ombudsman was chartered January 10, 2010.

2011


Members discussed how they report to their leadership and others, receive feedback, and
interface with the unions, interactions with General Counsel, how they demonstrate value
aside from using visitor surveys, and how to evaluate the work of an ombudsman.



Formalized a “Standing Up New Ombuds Office” subcommittee, which started an advisory
checklist/document to assist with establishing a new office. The group compiled charters and

293 See memo at http://www.acq.osd.mil/dpap/policy/policyvault/USA004579-09-DPAP.pdf

PART 2: Research

235

Final Report to ACUS for Conference Consideration (11/2016)

authorizing documents, MOUs with unions, position descriptions, performance elements and
standards, etc.


IOA President briefed their vision, plans and goals to COFO.



Learned about new ombudsman programs at State, International Broadcasting Bureau, IRS,
and the new ombuds element to Interior’s Bureau of Land Management (BLM) dispute
resolution role.



Discussed reporting chains: IOA and USOA (and COFO) recommend that ombuds report to
the highest level person possible in the organization.

2012


Learned about new ombudsman programs at the Office of the Director of National
Intelligence and Department of Energy. We also learned more about existing programs at the
Small Business Administration, Federal Bureau of Prisons, National Geospatial-Intelligence
Agency, Bureau of Alcohol, Tobacco, Firearms and Explosives, Department of Labor >
Education and Training Bureau > Office of Foreign Labor Certification, Federal Housing
Finance Agency, Federal Bureau of Investigation, National Credit Union Administration.



Ombudsman position description: Most are GS-15s, a few are SES (however, the latter can
be transferred out). Very few are political appointees. The grade level and PD should ensure
the independence of the office.



Discussed the following with regard to requests for ombudsman case information from
oversight bodies and how to give appropriate responses:
This could be a challenging situation particularly given the ombuds tenet of
confidentiality. Requests that ombudsmen may answer in full include those
addressing systemic issues, statistical information, and policy issues that do not
breach confidentiality of any individuals. In some cases, ombudsmen will contact
an individual to inquire whether they authorize the release of information related to
their case. It’s also important for the ombuds professional to have the full backing
of the relevant agency Director and GC. Should a subpoena be issued, the ADR
Act can be cited in an attempt to uphold confidentiality.



Discussed the following with regard to reporting structures:
Most ombudsmen report to as high a level as is functional in their organization. High
level reporting sends a message to the agency and public that the ombuds program is
well-supported, listened to, and respected. Access to upper management is critical
for an effective ombuds program. However, upper management’s availability on a
day to day basis may be limited. Also, there may be an errant expectation that the
ombudsman will always take issues directly to upper management even though the
case should be handled on a lower level. An ombudsman program that is not

PART 2: Research

236

Final Report to ACUS for Conference Consideration (11/2016)

structurally separate should also report to the highest level official in the agency
rather than the highest level official within their immediate department in order to
ensure independence.


Discussed the following with regard to work experiences and trainings which are good
preparation for the ombuds profession:
Using ombudsman professional groups as a resource (e.g. COFO and IOA); facilitation
and mediation courses; teaching high school; crisis situation training; mediator
experience; leadership training; presentation skills course; continuing education on
subject matter relevant to the agency/organization—this is necessary to keep abreast of
current laws and programs to know what is affecting constituents; seminars on topics
related to ombuds work, e.g. diversity, conflict resolution, generational differences.



Discussed “good customer service” for an ombudsman, which includes: going above and
beyond and give complainants some sort of positive, tangible outcome they can pursue on
their own; making sure questions or complaints were answered fully; providing a timely
response; and listening well, since people want to feel heard or have a chance to “vent.”



Discussed the new requirement for an Inspector General (IG) Whistleblower Ombudsman,
which was established by statute to “educate agency employees about prohibitions on
retaliation for protected disclosures and…about the rights and remedies against retaliation for
protected disclosures.” There were questions about how the whistleblower ombudsman role
itself was defined and its lack of consistency with the joint COFO, IADRWG, and ABA
publication, “A Guide for Federal Employee Ombuds: A Supplement To and Annotation of
the Standards for the Establishment and Operations of Ombuds Offices” and how the role
will be best able to be an independent, neutral, informal, and confidential resource,
particularly within an IG structure.



Recurring discussion on confidentiality. Many noted that advertising confidentiality broadly,
widely, and consistently, i.e., in charters, brochures, email disclosures, is an important step in
protecting confidential ombudsman communications.

2013


Learned about ombudsman programs at the Consumer Financial Protection Bureau,
Department of the Interior Office of the Special Trustee for American Indians, Department of
Defense Office of the Inspector General, Federal Reserve, Transportation Security
Administration, Federal Deposit Insurance Corporation, and DHS National Cybersecurity
and Communications Integration Center.



Discussion topics included: mediation, frequent visitors (setting expectations and how to
count cases if issues are similar), raising issues to upper management, writing skills, setting
expectations with employees and the public, using interpreters, office space requirements,
using academia for short-term research projects (Federal ombuds and other ADR
professionals who have hosted students from Harvard, Pepperdine, George Mason, Eastern

PART 2: Research

237

Final Report to ACUS for Conference Consideration (11/2016)

Mennonite and others generally found the experience helpful and rewarding), conveying bad
news, tips for successful group interventions (which included talking with participants
individually beforehand, preparing an agenda, putting agreements in writing, and following
up), working with unions, ombudsman performance elements, climate surveys.


The IADRWG and COFO collaborated on a joint panel discussion about how ombudsman
offices contribute to agency success. Scott Deyo moderated with panel members Rita
Franklin, Wendy Kamenshine and Chuck Howard.

2014


Discussed how to improve interagency collaboration among ombudsman offices, which
included improving/expanding web presence, compiling sample case scenarios, new
ombudsman mentoring/shadowing, sponsoring interns, and developing a research agenda that
could support multiple agencies.



Continue outreach with oversight entities, academic institutions, ADR programs, IADRWG,
GC EEO, and HR communities, ABA etc.



COFO launched the “Ombuds Value Project.” The goal was to obtain stories that described
the positive value in our collective work and impact. Unfortunately, despite many followups, only a couple COFO members participated.



The annual conference featured an O.M.B.U.D.S. program evaluation model, which involved
focused discussion on Opportunities, Measuring, Barriers, Uncertainties, Development, and
Strategies. See the full description and notes after May 2014 minutes. COFO discussed the top
items in the October 2014 minutes.



Received a briefing from the DOJ OIG on the new Whistleblower Ombudsperson Program,
implemented as a result of the Whistleblower Protection Enhancement Act of 2012, which
serves as an educational resource about the OIG’s role and the nature of protected disclosures.



Discussed OMB MAX as a better platform for sharing information, but we were quoted
$50K to set up a collaboration page. This is not feasible for Federal Ombuds offices.



Discussed requests to testify. Most ombuds resist formal testimony. Sources of support to
justify this position can include Administrative Dispute Resolution Act (ADRA) and an
agency’s General Counsel, if the latter supports the principle of ombuds confidentiality.



Federal Ombudsman Peer Review was proposed. The goal is to help programs assess
whether they are doing what they set out to do and strengthen the professionalism of federal
government ombuds programs.



Dr. Mary Rowe shared her work on bystanders. The discussion revolved around the two
working draft papers she wrote on this topic and shared with the group. The first paper
addressed barriers to responsible bystander action and ideas for fostering effective

PART 2: Research

238

Final Report to ACUS for Conference Consideration (11/2016)

“receptivity” (when it is perceived that an organization doesn’t want to hear bad news). The
second paper addressed the ways that bystanders can help build a climate for high
productivity and fewer occasions of unacceptable behavior—as well as a climate in which
bystanders are more likely to take responsible action. Ombudsman can play a critical role in
this context in helping bystanders overcome concerns about coming forward (safety,
resources and options) and possibly lead them to take action.
2015


To meet expressed needs of many members, the COFO Executive Committee proposed
expanding upon the “Standing Up A New Ombuds Office” subcommittee’s work in
particular to document common standards.



Discussed COFO’s outreach role when proposed ombudsman legislation arises, especially in
cases where the proposed role raises questions about the nature of the role.



Announced that chiResolutions was selected to perform the Administrative Conference of the
United States study on Federal Ombuds.



Learned about a new ombudsman program at the Army’s National Ground Intelligence
Center. The incumbent shared experience in building and promoting awareness of the newly
founded program, working with stakeholders, establishing policy, and drafting a charter and
mission statement. Also discussed traditional issues and questions of concern when
establishing a new office, i.e., evaluating effectiveness, obtaining training, developing
relationships of trust, etc.



The President of the United States Ombudsman Association and Vice President of the
International Ombudsman Association briefed COFO.

Annual Conference Themes of the Coalition of Federal Ombudsmen
COFO has usually held annual conferences with a variety of functions. These conferences
foster networking, advertise new initiatives and new jobs, consider the by-laws and
organization of COFO itself, and bring in outside speakers. This list includes just a few
topics and discussions.
Year Conference Theme and Topics
2002
2003
2004
2005

Ombudsman Performance, Practices and Role (e.g. reflective practice)
The Role of Federal Ombudsmen in changing times (e.g. increased national
security)
Federal Ombudsman Practice— the Evolving Role (e.g. standards of practice;
effectiveness)
Ombudsmen in the Federal Environment (e.g. Virtual ADR; COFO Comments on
ABA Standards; Federal Records Act)

PART 2: Research

239

Final Report to ACUS for Conference Consideration (11/2016)

2006

Federal Ombudsman Practice—a Reality (e.g. Guide for Confidentiality and Guide
for Developing Ombuds in Federal Agencies)

2007

Selling the Ombudsman Concept (e.g. working with OIG, EEO, unions)

2008
2009
2011

Developing Ombudsmen Positions (e.g. discussion of ADRA, the Taxpayer
Advocate, Differing Approaches, Conflict Resolution Systems, A Model for
Developing an Ombudsman Function)
Federal Ombudsmen in the 21st Century (e.g. Ombudsman Program Diversity,
FOIA and other legal topics, a COFO Charter)
Federal Ombuds: Enabling Innovative Public Service and Improved Government
(e.g. Confidentiality, Recordkeeping and Privilege)

2012

A Legal Guide for Ombudsmen, Healthy Work Environments, Ethical Dilemmas

2013

The Road Ahead, a Legal Guide, Ethical Dilemmas, and a Roundtable

2014

The Activist Ombudsman, External Ombuds, Coaching, Mental Health Issues, and
Hot Topics

2015

The New Ombuds, Ombuds Research, and Challenging Constituents

PART 2: Research

240

Final Report to ACUS for Conference Consideration (11/2016)

2.4 Summary of Insights and Promising Best Practices
Upon completing the quantitative and qualitative surveys, case study interviews, and
profiles research, many key insights and promising best practices surfaced from the Research
Team’s analysis of the data and in-person observations. Below, we have identified the most
prominent.
2.4.1 Summary of Insights
1) Critical leaders of the agencies selected for our case studies cited tangible benefits of
ombuds services including reduction of legal costs, enhancement of employee morale,
increase in employee engagement, and improved products and/or services that
ultimately advance the agency mission.
2) Ombuds reinforce a positive view that the agency cares about its employees and its
external stakeholders, and wants to help them with challenges they face. The ombuds
become important ambassadors for the organization while also cultivating staff and
leaders to become ambassadors for the ombuds program.
3) Key personal characteristics include a passion for helping people in need, a nonjudgmental and welcoming attitude, and a willingness to both give and receive
feedback. Ombuds work is challenging, sometimes stressful and not for everybody.
High levels of emotional intelligence, communication and problem-solving skills,
diplomatic competencies, and a “tool-box” of conflict resolution methods are all
necessary. Further, ombuds must be able to work as a close-knit team. Basically,
there is high correlation between what ombuds are required to do, the skills they must
have, and the character traits they should possess.

PART 2: Research

241

Final Report to ACUS for Conference Consideration (11/2016)

4) Ombuds and ombuds offices need to be influencers as well as being influenced by the
larger organizational culture of the federal agency. A culture congruent with the
work of ombuds is one in which continuous learning and improvement for self and
the institution is a priority; one in which creative forms of conflict resolution are
desirable and applauded; and one is which employees and external visitors are treated
with respect and support. The ombuds office can be an important symbolic and
actual representation of this culture.
5) Ombuds offices are a powerful representation of government institutions being
accessible and responsive to the needs and concerns of both external and internal
stakeholders. In many ways, they serve as “your voice” both to and within
government institutions. Among the key ways they do this is by “humanizing
government” (especially important in today’s political climate); helping folks
“navigate through the agency, fellow employees, industry, and the public”, and being
involved in continuous system and policy reviews (this might be the function that
gives the greatest “return on investment”).
6) There are successful ombuds programs that rely heavily on volunteer assistance,
thereby increasing their apparent cost-effectiveness. The Navy Family Program with
over 500 volunteers offers extraordinary service to families, although it does not
adhere closely to core standards of practice. The Long Term Care Ombudsman (with
thousands of volunteers) offers a long-lived and well-regarded model much closer to
the three core standards of practice. There are other programs that have or are
considering various forms of collateral ombuds, local “workplace advisers,” and local
personnel with mediation training—some are considered ombuds and some function
as ombuds adjuncts.
PART 2: Research

242

Final Report to ACUS for Conference Consideration (11/2016)

7) The National Taxpayer Advocate is among the federal ombuds offices designated as
advocates. The NTA, mandated by Congress, is structured very carefully to ensure
strict adherence to the three core standards of practice.
8) The Coalition of Federal Ombudsmen has provided a much needed and valuable
service in “professionalizing the role and status of ombuds in the federal
government.” COFO has been very responsive to questions from agencies and
federal ombuds— offering critical information through forums and conferences;
extending consultation services to start-up programs; working for adherence to
commonly accepted standards of practice and providing many other forms of
assistance. Many of the interviewees in our case studies and surveys asked for a
central office or organization such as COFO that would provide an even more active
role in the future, spearheading initiatives such as outreach about the ombuds
profession and the three core standards of practice, training, credentialing,
apprenticeships, mentoring, and assessment.
2.4.2 Summary of Promising Best Practices
1) Starting a New Office.


Immediate priorities. Work with relevant senior managers and ombuds colleagues to
establish an office consonant with standards of practice for the particular type of
practice. At the same time, listen to and build relationships with all stakeholders.
o Consult with professional groups, other federal ombuds, and with all relevant
managers.
o Work with the Inspector General who has jurisdiction over the agency, agency
counsel, and other senior managers when drafting the charter. Spell out the
safeguards for confidentiality for the office.

PART 2: Research

243

Final Report to ACUS for Conference Consideration (11/2016)

o Consult with top leaders and support them in setting the tone and preparing
the agency for an ombuds function. For example, ensure that the ombuds
reports to the top-most level of the agency.
o Seek support from leaders to get a records schedule approved by the National
Archives and Records Administration (NARA) providing that confidential
ombuds records may be destroyed soon after an issue is resolved.
o Craft an “ombuds elevator speech,” for use wherever appropriate, and use the
organizational chart as a road map, to begin meeting with everyone.
2) Developing Intra-Agency Support.


Build trust throughout the agency. Ombuds must be seen as safe, accessible, and
credible to all stakeholders to earn sustainable and public support from top leaders in
the organization.
o Help stakeholders to understand how the ombuds’ work in surfacing and
helping to resolve issues serves their needs. This is an important element of
developing support.
o Communicate with all stakeholders, constituents, and agency employees, an
absolute commitment to uphold the core professional standards of
independence, confidentiality, and impartiality/neutrality as the anchor of
ombuds practice.
o It is critical that the ombuds office handle its mandate, independence and
confidentiality in ways that inspire the trust and confidence of agency
leadership, management and all other stakeholders, rather than undermine it.
Ongoing discreet communication, as appropriate, about problems as they
surface, and strong, collaborative relationships perceived by stakeholders as

PART 2: Research

244

Final Report to ACUS for Conference Consideration (11/2016)

impartial and supportive will help dispel any impression that the ombuds is,
when holding focus groups or otherwise serving callers, actually creating
discontent or encouraging complaints that would not otherwise need to be
dealt with.


Collaborate with other offices. Utilize every opportunity to reach out to offices that
might be concerned about territorial issues.
o Recognize that this may well be the first time individuals are working with an
ombuds; many may not even know what one is. Explain the ombuds role,
figure out how the offices can collaborate, and discuss referrals from and to
the ombuds office. Prepare to do this over and over as personnel changes
occur.
o Adopt a permanent and consistent, “we can’t do this without you”
constructive approach with all line and staff managers who have conflict
management responsibilities. Establish an on-going dialogue with each and
schedule regular check-in meetings with the divisions, offices, and others with
whom the ombuds office works closely.
o Learn everything you can from other managers about issues facing the agency
and constituents. Share knowledge generously (consistent with confidentiality
commitments.)

3) Outreach and Promotion of Services.


Communicate creatively. Outreach demonstrates value through visibility and
providing immediately useful information, and works to address misconceptions
about the office.

PART 2: Research

245

Final Report to ACUS for Conference Consideration (11/2016)

o Develop attractive and catchy informational “business cards,” infomercials,
videos, posters.
o Make sure the ombuds office is accessible to all stakeholders; (be mindful of
disabilities, language groups, etc.).
o Include specific plans for connecting with specific stakeholders, as part of the
office’s strategic plan. Implement annual “in-reach” and outreach plans as
part of the office’s strategic plan with objectives to ensure intentionality in
how the office engages with their internal/external stakeholders.
o Make use of available technology—for example, to offer webinars, pre-taped
content, and an online interface (if appropriate to the type of office) to contact
or submit questions to the ombuds, and post FAQs, Self-Help tools, etc.
o Make presentations at new employee or new customer orientations and
provide updates during leadership meetings, all hands meetings, etc.
o Utilize trainings and workshops as an opportunity to provide specialized
information appropriate to the agency mission, the purposes of the office, and
the interests of constituents—for conflict prevention, and relationship building
with stakeholders.
o Host stakeholder forums to get critical input from constituents about the
challenges they face and how the office might more effectively meet their
needs. These meetings should be expertly facilitated, and structured to
provide for candid discussion. Follow-up afterward with stakeholders; see if
getting back to them raises more concerns.

PART 2: Research

246

Final Report to ACUS for Conference Consideration (11/2016)

4) The Multi-Person Ombuds Office: Nimble by Design.


Complementary blend of skills. If possible, seek ombuds and other office personnel
with a variety of work and educational experience. This will permit the office to offer
a wider understanding of different cultures and to offer a broader menu of skills.
o Seek skills in areas such as human services, organizational development, law,
public administration, multi-cultural workshop design and development, data
analysis and report writing.
o Continuity of Service. If appropriate to the type of office, all ombuds should
be able to step in for one another—with appropriate means to be kept up to
date about one another’s cases.
o Provide an “ombuds of the day” or other means to handle walk-ins.



Sustainability. Continue to develop new talent.
o Bring in detailees who will gain valuable experience and might become
permanent staff or share the ombuds experiences when they return to their
former position.
o Provide opportunities for newer ombuds to “shadow” more experienced
ombuds; create a mentoring program and informal mentoring channels.
o Engage in explicit individual career development and succession planning.
o When requesting additional staff, make the “business case” for more ombuds
by comparing the sizes and levels of activity in similar offices, and
highlighting the need for succession and career planning that would ensure
long-term success, stability, and sustainability for the agency’s ombuds’
capability.

PART 2: Research

247

Final Report to ACUS for Conference Consideration (11/2016)



Supportive environment. Given the stressful and somewhat isolating nature of
ombuds work, foster positive, supportive relationships that are important for
effectiveness and well-being—among all members of an ombuds office, and with
other ombuds colleagues.
o Encourage colleagues to protect their health, understand and deal with
compassion fatigue, and affirm the accomplishments of other ombuds
(consonant with the standards of practice).
o Implement appropriate office and working group discussions of the welfare of
ombuds professionals.

5) Assessments and Accountability.


Encourage structured “accountability” practices, such as:
o Regular, facilitated self-assessments at the individual and office levels
o Review data collection and data analysis methods on a yearly basis
o Implement and monitor appropriate time frames for acknowledging contacts
to the office and starting on problem resolution.
o Encourage intra-office and working group professional discussions of the
goals of the specific ombuds office, new issues, patterns of issues, the specific
functions being performed, cohorts being served, referrals to and from other
offices and outside constituents.
o Consider tracking innovative metrics such as “repeat consultation requests
from top managers,” a decline in formal grievances after training programs,
numbers of visits from bystanders communicating about concerns or
exemplary practices, numbers of referrals to and from other elements in the

PART 2: Research

248

Final Report to ACUS for Conference Consideration (11/2016)

conflict management system, or invitations to facilitate senior management
meetings.
o Provide mid-year reports in addition to annual reports.
6) Promoting a Conflict Competent Culture.


Agency-wide skill development. Consider that one of the key functions of internallyfacing ombuds office is to develop “core conflict competencies” of employees. This
may be done in one-on-one coaching, group and team facilitations, workshops and
trainings, brown-bag lunches, and leading by example.



“Complaints can be a compass.” Keep reviewing the interests of constituents.
Review the breadth and depth of initiatives, (as relevant to the type of ombuds office),
that are now being performed by ombuds, and consider adding to the portfolio of
services provided if consistent with the skills sets in the ombuds office. Consider
proactive functions such as teaching team audits, facilitated self-assessment in a given
work unit, monthly forums, conducting anonymous focus groups at the request of
senior managers, specialized coaching for abrasive senior professional and managers.



Examine who is accessing the ombuds office, and consider reaching out to those who
are thought to have concerns but are not contacting the office: bystanders, anonymous
callers, and different language groups.



Link to performance measures. Support making conflict competencies part of
performance evaluation for managers and supervisors at the agency, and then, over
time, installing these as performance measures for all employees.

PART 2: Research

249

Final Report to ACUS for Conference Consideration (11/2016)



Supporting coordination of an integrated conflict management system. Structure and
develop the ombuds as an independent office that is one component of a larger
conflict management system (which may be called by another name).
o In some agencies the ombuds may help develop and support programs with
“unit mediators,” “responsible workplace advisors,” collateral duty ombuds,
or volunteers who are not federal employees.
o In some agencies the ombuds office may explicitly or informally help to
coordinate various conflict management functions. In some agencies ombuds
will participate in regular meetings with the heads of other conflict
management offices.

PART 2: Research

250

Final Report to ACUS for Conference Consideration (11/2016)

2.5 Possibilities for Further Research
The unit of study for this report was federal ombuds offices. It includes self-reported
survey data from a quarter, or perhaps a third, of a still unknown (but now much better
understood) universe of all federal ombuds offices. The present report, a foundational study, will
bring to mind many ideas for new research about ombuds offices. One obvious question for the
ombuds community and others interested in the profession as it exists in the federal context, will
be how to collect data that do not rely solely on self-reports.
For further research in this area, federal ombuds themselves, and perhaps others, might
wish to send individual anonymous surveys to all known, federal ombuds practitioners. This
second universe—of ombuds professionals—would be a much larger number. It would include
all the practitioners in large offices, and it might include volunteers. Research about those who
have become professionals could tell us more about their demographics, skills, work experience,
special expertise, most important cases, ‘success’ cases, difficult cases, etc. It could also find
ways to study how individual professionals do their work, and the effects of different conflict
management methods.
Research about actual ombuds practice (“in the office”) is famously difficult for
methodological reasons. Ombuds generally do not seek publicity and are not accustomed to
touting their own accomplishments. (A significant number of ombuds graciously spoke with us,
and at length, but off the record—declining to be on any list.) Inasmuch as the ombuds
profession as a whole is dedicated to preventing and resolving concerns discreetly and privately,
most ombuds are reluctant to discuss successes or to associate processes with specific outcomes.
In addition, ombuds themselves find it hard to evaluate their work. They may offer information
and options to constituents, mediate, and support the work of others, but may not know the
PART 2: Research

251

Final Report to ACUS for Conference Consideration (11/2016)

outcomes of their work in many cases. Finally, for various methodological reasons, costeffectiveness studies have—with some happy exceptions focused on new offices, “worst cases”
and the like—been found very difficult.
Nonetheless, such research is important both to support the growth of the profession in
the federal government and to enable the rigor and accountability applicable to all federal
occupations. Federal ombuds themselves may be able to surmount some of the research
challenges.
The involvement of peers in research and evaluation would provide a level of expertise
and especially trust with respect to the handling of confidential information. Groups such as
COFO and other informal working groups have the capacity to expand the numbers by
diminishing the reluctance to participate, as well as expanding the scope by delving beyond selfreports. These groups may, in continuation of their present work, be able to help the whole
profession, in a systematic fashion. As an example, working groups could organize facilitated
self-assessments and peer reviews, and gather more data. Additionally, such groups might foster
more case studies. Several federal ombuds have written excellent reports about their own work
and about various aspects of the federal ombuds map. This by itself is a “promising practice” in
the field.
The above suggestions are made with full knowledge that COFO and other working
groups are challenged by lack of funding and participants who generally offer their time as
volunteers above and beyond their assigned duties. Assistance from the Department of Justice
Office of Dispute Resolution or other sources may be necessary to see some of these suggestions
to fruition.

PART 2: Research

252

Final Report to ACUS for Conference Consideration (11/2016)

2.6 Suggested Evaluation Methods for Proposed
Recommendation
Federal agency use of ombuds offices is broad and varied, and many different types of
ombuds offices offer private or confidential services. Confidentiality poses challenges, but not
barriers to evaluating how this report's recommendations will achieve policy objectives. We can,
for example, easily measure the number of offices configured in accordance with the
recommendations in this report.
An institutional-level, quantitative measure is the number of federal agency ombuds
offices in operation at a given point. A related qualitative measure would be the number of
offices operating with a charter reflecting the three core standards of practice: independence,
impartiality and confidentiality, and the three common characteristics of ombuds offices: ombuds
do not make decisions binding on the agency or offer formal rights-based processes for redress;
ombuds have a commitment to fairness; and ombuds provide credible processes for receiving,
reviewing, and assisting in the resolution of issues.
Assessment at the office level should be grounded in each office's functional role. The
typology of federal ombuds offices distinguishes among six main categories—organizational,
whistleblower, analytic, programmatic external, subject matter agency-wide, and advocate.
Available evaluation measures and methods flow from the nature of each office's work, and
relate to the office's impact on governmental and/or taxpayers' interests.
Methods appropriate to these contexts include surveying, assessing costs or time through
records review, and documentation of organizational or operational changes. In the chart below,
surveying constituents encapsulates online or paper-based questionnaires, telephone or in-person
interviews, an occasional focus group or town meeting. Assessing timeliness and cost involves

PART 2: Research

253

Final Report to ACUS for Conference Consideration (11/2016)

records review of records maintained by offices other than the ombuds. Documentation of
changes represents reports of revisions to operations or processes.
Organizational Ombuds Offices
Purposes:
 Managing conflict constructively and informally; providing information to
constituents about all formal and informal options
 Building constituent and organizational capacity to manage conflict
 Providing upward feedback to support earlier identification and engagement with
problems/concerns
 Recommending and supporting systems improvements
Evaluation measures:
 Constituent perceptions of climate/culture/integrity
 Diminution of costs attributable to poorly managed conflict, poor communications,
and unethical behavior
 Demonstrable, measurable benefits from mitigation/remediation of several, specific,
complex and challenging issues
 Description of “new” problems identified for the agency; number of improvements to
systems or operations supported by the ombuds office
Evaluation methods:
 Surveying constituents
 Assessing costs and changes in costs; describing improvements achieved in part from
ombuds office initiatives
 Documentation of office operations including cases and cohorts served
Impacts:






Informal confidential support for compliance with Federal rules and regulations
Transparency
Improved public understanding of Federal rules or regulations
Improved communication with constituents
Reduction in government and/or taxpayer costs

Whistleblower Ombuds Offices
Purposes:
 Ensuring constituent knowledge of WPEA
 Monitoring complaint handling
Evaluation measures:
 Constituent knowledge of WPEA
 Lowered costs in terms of timeliness and fewer complaints
PART 2: Research

254

Final Report to ACUS for Conference Consideration (11/2016)

Evaluation methods:
 Surveying constituents, where possible
 Assessing timeliness and cost of conflict handling through review of complaints records
Impacts:
 Informal confidential support for compliance with Federal rules and regulations
 Transparency
 Public understandings of rules and regulations
 Improved communication with constituents
 Reduction in government and/or taxpayer costs
Analytic Ombuds Offices
Purposes:
 Dealing safely and credibly with analysts' concerns about intelligence reports with
respect to analytic rigor, excellence and integrity
Evaluation measures:
 Constituent (analysts) perceptions of appropriate handling of concerns
 Lowered costs in terms of timeliness and fewer complaints
Evaluation methods:
 Surveying constituents
 Assessing timeliness and costs of concern handling
Impacts:
 Informal confidential support for compliance with Federal rules and regulations
 Improved communication with constituents
 Reduction in government and/or taxpayer costs
Programmatic External Ombuds Offices
Purposes:
 Facilitating informal resolution of external constituent concerns about agency actions or
inactions
Evaluation measures:
 Constituent perceptions of appropriate handling of concerns
 Lowered costs in terms of timeliness and fewer complaints
Evaluation methods:
 Surveying constituents
 Assessing costs of conflict handling through review of complaints

PART 2: Research

255

Final Report to ACUS for Conference Consideration (11/2016)

Impacts:
 Support for compliance with Federal rules and regulations
 Greater transparency
 Public understanding of federal rules or regulations
 Reduction in constituent, government, and taxpayer costs
Subject Matter Agency-Wide External Ombuds Offices
Purposes:
 Responding to external constituents' concerns about tasks/delivery orders/procurement
Evaluation measures:
 Constituent perceptions of appropriate handling of concerns
Evaluation methods:
 Surveying constituents
 Assessing timeliness and cost of resolving concerns
Impacts:
 Support for compliance with existing laws and regulations
 Greater transparency
 Public understanding of federal rules or regulations
 Reduction in constituents, taxpayer and government costs
Advocate Ombuds Offices
Purposes:
 Evaluating claims of, and advocating on behalf of designated populations
Evaluation measures:
 Constituent perceptions of appropriate handling of concerns
 Diminution of costs attributable to poorly managed conflict and unethical behavior
 Demonstrable, measurable benefits from mitigation/remediation of several, specific
complex and challenging issues or cases
 Tracking of systems changes
Evaluation methods:
 Surveying constituents
 Assessing timeliness and cost of resolving concerns
 Documentation of operational changes
Impacts:
 Better compliance with existing laws and regulations
 Better communication
 Reduction in constituents, taxpayer and government costs
PART 2: Research

256

Final Report to ACUS for Conference Consideration (11/2016)

2.7 Ombuds Standards of Practice – Policy Considerations
The ombudsman profession has long been considered an essential means of protecting the
people of a country from violations of rights, abuse, and unfairness — and therefore an essential
element of good government (The International Ombudsman Institute [IOI], “About the IOI”,
n.d.). With similar reasoning, in 1990, the Administrative Conference of the U.S. (ACUS) put
forth a recommendation that the President and Congress support federal agency initiatives to
create and fund an external ombudsman in agencies with significant interaction with the public.
Recommendation 90-2 articulated the value of federal ombuds and helped inspire the explosive
growth of the field over the past 26 years. Our research not only confirms ACUS’ original
assessment, but expands it to include internally-facing ombuds as well.
In 2016 we discovered that the roles of federal government ombudsmen in the United
States have developed, broadened and deepened remarkably over nearly fifty years. The presentday ombuds role is unusual, yet widely constructive in performing many informal dispute
resolution tasks while also making referrals to the formal conflict management functions in an
agency. As a result, it is now widely considered a vital component of an agency’s conflict
management system.
One way to understand the present breadth of value of federal ombudsmen is to glance at
the comprehensive list of functions being performed by ombuds professionals, as well as the
accomplishments they report.294 Another is to listen to constituents, visitors, stakeholders, and
senior leaders speak about the value their agency’s ombuds have added — as we did in dozens of
interviews and in our case studies.

294

See Section 1.6 for the list of functions and accomplishments reported in Phase 1 of the Report.

PART 2: Research

257

Final Report to ACUS for Conference Consideration (11/2016)

We discovered many ways that federal ombuds add value—to the agencies they serve, to
federal government employees, contractors, various industries and communities—and for the
public at large. If the nation is to fully benefit from federal ombuds, we must understand the
support ombuds need to be successful. They—and we—believe that the unique, complementary
combination of professional standards and characteristics that define the ombuds role—
differentiating it so from existing functions—should be recognized. Our research affirms what
ACUS recommended in 90-2, and what the ombuds community in both the private and public
sectors, domestically and abroad, has understood for many years: the value of the ombuds is
predicated on appropriate professional standards of practice and definitional characteristics.
2.7.1 Standards of Practice
Some ombuds in the federal government have formal standards of practice and ethical
codes; some have terms of reference and guidelines derived from statutes, original charters, and
professional associations; some use a combination thereof. Different types of ombuds define
their relevant standards of practice with some variation, depending on whether they are internally
or externally facing, whether they are designated as neutrals, or whether they serve an advocacy
function.295 However, although they may look and operate somewhat differently in accordance
with their own agency’s mission and needs, federal ombuds share many commonalities.
If one looks across all types of federal ombuds, three core standards define the
professional practice of nearly all of them: independence, neutrality or impartiality, and
confidentiality. These core standards have reasonably similar definitions across the different
types of ombuds. Where there are some differences, for example with the type of confidentiality
offered to constituents, they are mostly consistent with the articulation in at least one of the three

295

See Section 1.4 for a layout of the standards and characteristics of each type of federal ombuds identified in this
report.

PART 2: Research

258

Final Report to ACUS for Conference Consideration (11/2016)

sets of professional standards (IOA, ABA, and USOA),296 and it has appeared relatively easy for
each type of ombuds to make their distinctions clear. In addition, most ombuds share three
common characteristics: adherence to the concept of providing credible review of the issues that
come to the office, a commitment to fairness, and assistance in the resolution of issues without
making binding agency decisions. Below we provide two examples of how standards and
characteristics are portrayed in descriptions of ombuds. The standards and characteristics are
then discussed in more detail.
As an example, the Analytic Ombuds is distinct in many ways from other ombuds and yet
manifests all three core standards, as well as three common characteristics. Analytic ombuds are
described in the Analytic Ombuds Guide (2015) as independent and supporting the integrity of
intelligence analysis by “providing an informal, neutral, and confidential forum to hear concerns
regarding politicization of analysis, lack of objectivity in intelligence analysis, or other problems
of analytic tradecraft” (p.3). The document proceeds to mention that the ombudsman must be
fair, and have credible experience in intelligence analysis. If the description of the analytic
ombuds sounds similar to the organizational ombuds and some externally-facing ombuds, it is
because the analytic ombuds definition was derived from materials from COFO, IOA, OPM,
IADRWG, ABA, and more—although with sui generis confidentiality practices, because
analytic ombuds deal with matters of national security.
As another example, the Procurement or Acquisition Ombuds offers a confidential and
impartial outlet for the business community to hear concerns about an agency’s procurement
program. These ombuds also provide extensive education for constituents. Differences are
resolved through an informal, impartial administrative review. Corrective actions recommended

296

See discussion of standards in Section 1.3

PART 2: Research

259

Final Report to ACUS for Conference Consideration (11/2016)

by the office contribute to the perception of fairness and credibility of the agency. Such actions
foster good business processes, and support the government’s commitment to accountability for,
and transparency in, its operations. Procurement ombuds promote meaningful communications
between government and industry (Office of the Attorney General, 2007).
The core standards encourage all parties to a dispute or problem to work with the ombuds
office, especially those who are reluctant to approach the government with an issue or may be
afraid of management,297 or those within the agency who are wary of complainants. They
encourage constituents to explore effective options. By creating a safe space, ombuds receive
unvarnished feedback about an agency’s programs and processes. This feedback informs the
recommendations ombuds make to the agency as to how to better serve their internal and
external constituents—a benefit to all taxpayers298 (Office of the Attorney General, 2007).
The standards of practice of an ombuds define a unique profession. To fully understand
the importance of standards to the effectiveness of the ombuds function, we look at them
individually although, in fact, they are mutually dependent.
Independence is required so that constituents can trust that the ombuds office can and will
treat them fairly and without conflict of interest. That is, an ombuds must be able to work free of
coercion and undue influence from any stakeholder, including senior leadership, in order to be
seen as trusted and fair. This may be especially true for ombuds who were created by executive
action, as their existence is dependent upon agency leadership support.
Without independence, ombuds may feel pressure to modify their reviews of issues. For
the ombuds, independence is essential, as well as to be perceived as neutral or impartial. For

297

For example, we heard from two Department of Energy employees who were hesitant to bring concerns to the
unions, labor relations, and human resources because of the potential negative impact it might have their reputation.
See Section 2.2.2 for more information.
298
See Quantitative Survey Summary Findings Section 1.6, Qualitative Survey Summary Findings: Thematic
Analysis Section 1.7 and Case Studies Section 2.1, for specific examples

PART 2: Research

260

Final Report to ACUS for Conference Consideration (11/2016)

example, all ombuds who advocate for fair processes may be critiquing the very agency in which
they are housed; they must be insulated from political interference, agency pressure, and
retaliation for them to truly do their job. In addition, ombuds must have access throughout the
agency in order gather sufficient information about an issue (Thacker, 2009). Independence
gives an ombuds the platform to be forthright.
Ombuds provide a wide variety of services for constituents. Their functions in each case
may vary according to the needs of constituents and stakeholders, including the needs of the
agency. Independence enables ombuds to be flexible and rely on their own expertise and ability
to gather facts.
Ombuds independence is often defined in terms of reporting relationships and decisionmaking power. Typically, an ombuds reports in a manner outside ordinary line and staff
structures and makes no management decisions. The traditional language about the power of
ombuds—quoted to our Research Team by Professor Gellhorn at the ACUS Roundtable in
1990—is: “An ombudsman may not make or change or set aside a law, or regulation, or
management decision; theirs is the power of reason and of persuasion” (Personal
communication, 1990). These two attributes permit the ombuds to offer confidentiality and
support their neutrality—since the ombuds is not an agent of management and therefore is not
appearing attached to a particular management decision. In unique cases, such as the Taxpayer
Advocate, where a federal ombuds has some decision-making power, independence is generally
established by structure and mandate, statutory or otherwise.299
As indicated above, neutrality and impartiality are required so that all stakeholders,
including complainants, responders, decision-makers, and stakeholders at large, are able to trust

See Taxpayer Advocate case study in Section 2.2.4 for more information about the office’s structure and
standards of practice.
299

PART 2: Research

261

Final Report to ACUS for Conference Consideration (11/2016)

ombuds professionals to deal with matters fairly, objectively, and free from bias or outside
influence. All stakeholders must be able to trust that the ombuds professional will be in a
position to approach all issues impartially and treat all parties to a dispute fairly, while protecting
the ombuds’ commitment to confidentiality.
As with the other standards, neutrality and impartiality may vary in practice. For some
ombuds this standard means that they are not advocating for any party in a dispute, although they
may be advocating for a fair process. Some externally-facing ombuds, such as those who receive
concerns about their agency’s programs or policies, may promote particular policies and
procedures that are included in required public reports to Congress and/or the agency. They may
also work for a given policy to be implemented in a fair manner.
In addition, ombuds impartiality refers primarily to professional conduct during review
and evaluation of a complainant’s claim, but does not prohibit them from ultimately opining
about what is or is not fair. In this way, ombuds may not remain “neutral,” after review of an
issue, about what should happen next. Impartiality is a critical standard of practice because
without trust in ombuds impartiality, complainants may not seek the ombuds’ assistance—and,
any criticism or recommendation made by the ombuds may not be viewed as credible. (Thacker,
2009).
Confidentiality is often thought to be the most important standard of practice to
constituents. Research and experience suggest that people hesitate to come forward, with a
problem of unacceptable behavior and/or to make suggestions. Many don’t seek advice, unless
they can do so without fear of negative consequences. The importance of confidentiality in
support of people raising sensitive issues, is deeply embedded in American culture, customs,
laws and executive actions, and often cited by scholars. Consider, for example, the religious
custom of making a confidential confession; the protections offered to patients so they can be
PART 2: Research

262

Final Report to ACUS for Conference Consideration (11/2016)

forthcoming with their health care practitioners; and the ubiquitous provision of anonymous hot
lines and tip lines for law enforcement.
Confidentiality as a core standard for ombuds offices has been widely recognized
throughout the government. In the early 2000’s senior attorneys in the Department of Justice
(DOJ) worked with senior ombuds consultants for two years, including a member of our
Research Team, and found a balance between ombuds confidentiality and other important
interests protecting ombuds confidentiality to the fullest extent appropriate under the law. In
2016, our case studies and profile discussions revealed that similar agreements about
confidentiality between an agency ombuds, counsel, and/or the Inspector General have been
established by a number of agencies. For example, the ombuds charter at both the Department of
Energy and the National Geospatial-Intelligence Agency (NGA) reflect such understandings.
Notably, both charters provide an explicit description and examples of the expectations with
respect to confidentiality.300
Ombuds confidentiality has been widely affirmed in the dispute resolution and conflict
management literature. In the International Handbook of the Ombudsman, prominent experts
Caiden, MacDermot, and Sandler (1983), wrote “Confidentiality is observed by most
ombudsmen…in order that individuals may complain without fear of reprisal and public servants
can learn from their errors without being victimized" (p. 14). David W. Ewing—then Editor of
the Harvard Business Review—wrote several comprehensive books on modern grievance
systems. In 1989 he mentioned ombudsmen as a positive example in discussing his view that
one critical test for effective grievance systems should be “Is Confidentiality Preserved?” (p. 4547). Sixteen years later, Chuck Howard (1996) described confidentiality as:

300

The NGA Charter can be found at https://www.nga.mil/About/Pages/ombudsman.aspx. The Department of
Energy is currently revising their charter. More information can be found at http://energy.gov/office-ombudsman

PART 2: Research

263

Final Report to ACUS for Conference Consideration (11/2016)

The bedrock on which virtually all ombuds programs are built... an ombuds’ failure to
make or uphold a promise of confidentiality not only hampers the discussion of delicate
issues and undermines the effectiveness of the ombuds individually, it also defeats the
very purpose of an ombuds program, which is to encourage the airing and resolution of
issues and disputes (p.1).
If confidentiality is a requirement for participation by most constituents, then it is imperative that
an ombuds be able to offer and protect confidentiality.
It is worth noting that confidentiality does not prevent an ombuds from providing
valuable feedback to management. Ombuds will often use non-identifiable data to report on new
issues and patterns or find other means, without breaching confidentiality, of alerting those in the
organization with a need to know of critical information. Many ombuds shared that, depending
on the situation, they may work with a constituent to raise the issue directly, through other
channels, in a way that is responsible and compatible with their concerns. Confidentiality simply
allows the ombuds to create a safe space for visitors to speak freely and honestly and to pursue
options for resolution with someone who is both impartial and skilled. At the same time, an
ombuds office affords management the opportunity to make proactive changes, specific or
systemic, within an organization before a problem escalates.
Virtually all ombuds recognize that there may be exceptions to confidentiality,301 as when
there appears to be imminent risk of serious harm or regarding matters of national security, as
mentioned earlier. There are also times, as we found throughout our research, when the ombuds
will need to ask permission to use a constituent’s name in order to address an issue—for

301

The exceptions to confidentiality applicable to ombudsmen in the federal sector are discussed at length in the
legal analysis, which can be found in Part 3 this Report.

PART 2: Research

264

Final Report to ACUS for Conference Consideration (11/2016)

example, when shuttling back and forth between parties in dispute.302 In such cases, the ombuds
will explain the situation to the constituent and allow them to decide if they are comfortable
moving forward. Otherwise, an ombuds professional must be able to protect confidentiality, if
asked, under almost all circumstances.
2.7.2 Definitional Characteristics
In addition to the core standards, three characteristics are often considered definitional
descriptions of nearly all ombudsmen. Most ombuds professionals function without formal
management decision-making power. Many are expected or required to be able to conduct a
credible review of issues raised by constituents, and many function with an explicit commitment
to fairness. These key characteristics serve as a platform on which to practice the core standards.
Informality or working without formal management decision-making power is a
definitional characteristic for almost all ombudsmen and a recognized standard of practice of the
organizational ombudsman. Informality reinforces the perception of the ombuds office as a safe,
confidential resource. Constituents may be more likely to speak with the ombuds “off the
record” about allegations of unfairness, maladministration, abuse of power, and other sensitive
subjects—topics that elicit fears of retaliation and loss of relationships. Ombuds can then help
their constituents identify their options and determine how to proceed. As noted earlier, the
ombuds function is intended to supplement, rather than replace, formal procedures (ABA, 2004).
A credible review process as defined by the USOA means that the ombuds has the status,
qualifications, authority, and resources to conduct a proper inquiry and that the ombuds office
has fair processes for access, inquiry, reporting, and whatever else the ombuds does to facilitate
recognition and resolution of issues that are brought to the office’s attention (USOA, 2003).

302 See case studies Section 2.2 and survey results Section 1.6 and Section 1.7.

PART 2: Research

265

Final Report to ACUS for Conference Consideration (11/2016)

The concept of needing a high degree of expertise and training, and of appropriate status
and authorization for reviewing and dealing with conflicts and disputes, is one that most ombuds
view as critical to their effectiveness. By bringing concerns directly to government officials
through a credible review process, ombuds are able to increase public trust in the federal
government (Adcock, 2013). Moreover, the need for credibility is part of the reason that,
throughout our research, ombuds emphasized the need for a federal ombuds job description and
classification at senior levels.303
Fairness is the raison d'être for many ombuds professionals, both as a quality that ombuds
should exemplify and one that they foster for their agencies. The concept of fairness was raised
repeatedly throughout interviews, as a mission requirement of ombuds and a source of pride in
professional achievement. Ombuds frequently cited the provision of fairness for a given
constituent or group as an important accomplishment.304 Fairness is also a necessary guiding
principle for neutrality and impartiality because ombuds are frequently subjected to self-interest
and prejudice. Fairness as a professional requirement reinforces equitable treatment and respect
by the ombuds, as well as his/her attention to process. One could posit that the total sum of the
core standards of practice plus informality and a credible review process enables fairness.
Major professions—for example, physicians, lawyers, engineers, scientists, and
accountants—have standards of practice, as well as various kinds of defining characteristics,
codes of ethics, and guidelines. These principles define professionalism. They help create a
community of practice and consistency in practice. These principles provide a platform to design
new offices as well as to support education and training. They raise awareness about excellence
in practice, inform the citizenry, and help manage constituent expectations.

303
304

See survey result in Section 1.6 and Section 1.7, and case studies in Section 2.2
See survey results, Section 1.6 and Section 1.7

PART 2: Research

266

Final Report to ACUS for Conference Consideration (11/2016)

As the value of the federal ombuds continues to be recognized, we expect the profession
to grow. The standards and characteristics discussed herein provide essential guidance for the
structure and operation of federal ombuds offices to build trust and to serve the federal
government and all constituents. Ombuds can help to foster trust in and within government
through their professional practice model.

PART 2: Research

267

Final Report to ACUS for Conference Consideration (11/2016)

3.0 References
Note: Legal (bibliographic) references reside at the end of each of the sections to which they
pertain, while other references in the document set are noted here.
Adcock, E. (2013). Federal privilege in the ombudsmen process. Charleston Law Review, 8(1),
49.
Administrative Conference of the United States (ACUS). (2015, April 7). Request for proposals:
The ombudsman in federal agencies. Retrieved from https://www.acus.gov/
American Bar Association (ABA). (2002). Ombuds standards. Administrative Law Review,
54(2), 535-564.
American Bar Association (ABA). (2004). Standards for the establishment and operation of
ombuds offices, 9. Retrieved from
http://www.americanbar.org/content/dam/aba/migrated/leadership/2004/dj/115.authcheck
dam.pdf
American Bar Association. (2016). Section of dispute resolution: Ombuds committee. Retrieved
from http://apps.americanbar.org/dch/committee.cfm?com=DR589600
Anderson, D. R. & Hill, L. B. (1991). The ombudsman: A primer for federal agencies.
Resource Papers in Administrative Law. Administrative Conference of the United States,
105-205.
Anderson, D. R. & Stockton, D. M. (1990, June 7). The ombudsman in federal agencies: The
theory and the practice. Report for Recommendation 90-02. Retrieved from the
Administrative Conference of the United States website:
https://www.acus.gov/report/ombudsmen-federal-agencies-theory-and-practice-reportrecommendation-90-2.

PART 2: Research

268

Final Report to ACUS for Conference Consideration (11/2016)

Ashby, Robert L. (2002, January 29). Statement to the IRS Oversight Board. Reducing taxpayer
burden, public forum. Retrieved from the Department of the Treasury website:
https://www.treasury.gov/IRSOB/meetings/Pages/01292002.aspx
Avgar, A. (2011). The ombudsman's ability to influence perceptions of organizational fairness.
Journal of the International Ombudsman Association, 4(1), 7-17.
Barkat, J. S. (2015). Blueprint for success designing a proactive organizational ombudsman
program. Journal of the International Ombudsman Association, 8(1), 36-60.
Bingham, L. B., & Wise, C. R. (1996). The Administrative Dispute Resolution Act of 1990:
How do we evaluate its success? Journal of Public Administration Research and Theory,
6(3), 383-414.
Brubaker, D., Noble, C., Fincher, R., Park, S., & Press, S. (2014). Conflict resolution in the
workplace: What will the future bring? Conflict Resolution Quarterly, 31(4), 357-386.
Caiden, G.E. (Ed.). (1983). The international handbook of the ombudsman. Westport,
Connecticut, and London, England: Greenwood Press.
Charmaz, K. (2006). Constructing grounded theory: A practical guide through qualitative
analysis. London: SAGE Publication.
Chu, S. (2013). One year anniversary, Office of the Ombudsman. Retrieved from
http://energy.gov/diversity/downloads/one-year-anniversary-office-ombudsman
Clapper, J. (2015, January 2). Intelligence community directive analytic standards 203.
Retrieved from
http://www.dni.gov/files/documents/ICD/ICD%20203%20Analytic%20Standards.pdf
Clark, D. S. (Ed.). (2007). Ombudsperson. Encyclopedia of law and society: American and
global perspectives. Thousand Oaks, CA: Sage Publications.
Coalition of Federal Ombudsman (COFO). (2006). A guide for federal employee ombuds: A
PART 2: Research

269

Final Report to ACUS for Conference Consideration (11/2016)

supplement to and annotation of the standards for the establishment and operations of
ombuds offices issued by the American Bar Association. Retrieved from
http://federalombuds.ed.gov/federalombuds/standards.html
Coalition of Federal Ombudsman (COFO). (2012). Retrieved from
http://federalombuds.ed.gov/federalombuds/index.html
Coalition of Federal Ombudsmen (COFO). (2012). Frequently asked questions. Retrieved from
http://federalombuds.ed.gov/federalombuds/ombuds_FAQs.html
Coalition of Federal Ombudsman (COFO). (2012). Membership list. Retrieved July 04, 2016
from http://federalombuds.ed.gov/federalombuds/index.html
Conoboy, H. B. (1999). Wrong step in the right direction: The National Taxpayer Advocate
and the 1998 IRS Restructuring and Reform Act. A. Wm. & Mary L. Rev., 41, 1401.
Consumer Financial Protection Bureau (CFPB). (n.d.). The bureau. Retrieved from
http://www.consumerfinance.gov/about-us/the-bureau/
Consumer Financial Protection Bureau (CFPB). (n.d.). CFPB Ombudsman. Retrieved from
http://www.consumerfinance.gov/cfpb-ombudsman/
Consumer Financial Protection Bureau (CFPB). (2011). Ombudsman charter. Retrieved from
http://www.consumerfinance.gov/cfpb-ombudsman/ombudsman-charter/
Consumer Financial Protection Bureau (CFPB). (n.d.). CFPB Ombudsman’s reports. Retrieved
from http://www.consumerfinance.gov/cfpb-ombudsman/ombudsman-annual-reports/
Consumer Financial Protection Bureau (CFPB). (n.d.). Institutions subject to CFPB supervisory
authority. Retrieved from http://www.consumerfinance.gov/policycompliance/guidance/supervision-examinations/institutions/
Consumer Financial Protection Bureau (CFPB). (2012, January 30). Semi-annual report of the
Consumer Financial Protection Bureau July 21–December 31, 2011. Retrieved from
PART 2: Research

270

Final Report to ACUS for Conference Consideration (11/2016)

http://files.consumerfinance.gov/f/2012/01/Congressional_Report_Jan2012.pdf
Consumer Financial Protection Bureau (CFPB). (n.d.). Strategic plan. Retrieved from
http://www.consumerfinance.gov/strategic-plan/
Cramton, R.C. (1972). A federal ombudsman. Duke Law Journal, 1972(1), 1-14.
Cross III, J. J. (1989). Taxpayer Bill of Rights. ABA Journal, 75(6), 76-80. Retrieved from
http://www.jstor.org/stable/20760536
Department of Energy. (n.d.). Mission. Retrieved from http://energy.gov/mission
Department of Energy. (n.d.). [flyer collateral piece]. Office of the Ombudsman.
Department of Energy. (2013, December). Office of the Ombudsman: Record retention and data
collection policy. Shared by Rita Franklin with the Research Team in 2016, used with
permission.
Department of the Interior. (n.d.). Mission statement. Retrieved from
https://www.doi.gov/whoweare/Mission-Statement
Department of the Interior. (n.d.). Who we are. Retrieved from https://www.doi.gov/whoweare
Department of the Interior. (2008). Departmental manual (370 DM 770). Retrieved from
http://elips.doi.gov/ELIPS/0/doc/2735/Page1.aspx
Department of the Interior. (2013). CORE PLUS implementation handbook (v2.1). Retrieved
from https://www.doi.gov/pmb/cadr/programs/workplace/core-plus-policies-andoperations
Department of Transportation (DOT). (1972). The use of an organization ombudsman in the
Federal Aviation Administration. An FAA Report.
Dugan, M. A. (July 1996). A nested theory of conflict. Leadership Journal: Women in
Leadership--Sharing the Vision 1, 9-20.
Empathy. (2016). Cambridge Academic Content Dictionary. Cambridge University Press
PART 2: Research

271

Final Report to ACUS for Conference Consideration (11/2016)

Retrieved from: http://dictionary.cambridge.org/us/dictionary/english/empathy
Ewing, D.E. (1989). Justice on the job. Boston, Massachusetts: Harvard Business School Press.
Fowlie, F. (2003). A blueprint for the evaluation of an ombuds office: A case study of the ICANN
Office of the Ombudsman. (Doctor of Conflict Resolution), La Trobe University,
Bundoora, Victoria.
Franklin, R. (2013, January 28). Charter, Office of the Ombudsman, DOE, pp. 1-3. Shared by
Rita Franklin with the Research Team in 2016, used with permission
Friedery, R. (2008). The role of the European ombudsman in dispute solving. Acta Juridica
Hungarica, 49(4), 359-376. Budapest, Hungary: 2008 Akademiai Kiado. doi:
10.1556/AJur.49.2008.4.1
Gadlin, H. (2014). Toward the activist ombudsman: An introduction. Conflict Resolution
Quarterly, 31(4), 387-402.
Gadlin, H. & Levine, S. (2008, Spring). Stranger in a strange world. The ombudsman in the
federal government. ACResolution Magazine, 7(3), 18-21.
Gadlin, H. & Pino, E. W. (1997, January). Neutrality: A guide for the organizational
ombudsman. Negotiation Journal, 13(1), 17-37.
Gibbs, G. (2007). Analyzing qualitative data. Los Angeles: SAGE Publications.
Ginsberg, W. R. & Kaiser, F M. (2009, August 4). Federal complaint-handling, ombudsman
and advocacy offices. Congressional Research Service: CRS Report for Congress. 1-50.
Glaser, B. G., & Strauss, A. L. (1967/2012). The Discovery of grounded theory: strategies for
qualitative research. New Brunswick: Aldine Transaction.
Grunewald, M. H. (1996). Freedom of information and confidentiality under the
Administrative Dispute Resolution Act. 9 Admin. L.J. Am.U.985 (1995-1996).

PART 2: Research

272

Final Report to ACUS for Conference Consideration (11/2016)

Retrieved from
http://heinonline.org/HOL/LandingPage?handle=hein.journals/adminlj9&div=31&id=&p
age=
Hill, L. B. (1974, September). Institutionalization, the ombudsman, and bureaucracy. The
American Political Science Review, 68(3), 1075-1085.
Houk, C. (2015). Project outline: The ombudsman in federal agencies. Programs and practices.
Submitted by chiResolutions. Alexandria, VA.
Intelligence Community Directive (2003). Analytic Standards. Retrieved from
https://www.hsdl.org/?view&did=479263.
Interagency Alternative Dispute Resolution Working Group. (IADRWG). Retrieved from
http://www.adr.gov/about-adr.html
Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L 105-206, 112 Stat. 685,
codified as amended at 26 U.S.C. §§1002–9104. Retrieved from:
https://www.congress.gov/105/plaws/publ206/PLAW-105publ206.pdf
Internal Revenue Service Restructuring: Hearings before the Committee on Finance, Senate,
105th Cong. 4 (1998) (Testimony of Hon William V. Roth, Jr.) and Reform Act of 1998,
H.R. 2676, Report 105–599. Retrieved from: https://www.gpo.gov/fdsys/pkg/CHRG105shrg47361/pdf/CHRG-105shrg47361.pdf
Internal Revenue Service (2014). Internal Revenue Service’s manual. Taxpayer aAdvocate
procedures. Part 13. Chapter 1. Sect. 1. Retrieved from
https://www.irs.gov/irm/part13/irm_13-001-001.html#d0e207
Internal Revenue Service. (2014, June, 10). IRS adopts Taxpayer Bill of Rights - 10 provisions to
be highlighted on IRS.gov, in Publication 1. Retrieved from:

PART 2: Research

273

Final Report to ACUS for Conference Consideration (11/2016)

https://www.irs.gov/uac/newsroom/irs-adopts-taxpayer-bill-of-rights-10-provisions-tobe-highlighted-on-irsgov-in-publication-1
Internal Revenue Service. (2016, March, 3). History of the Office of the Taxpayer Advocate.
Retrieved from https://www.irs.gov/advocate/history-of-the-office-of-the-taxpayeradvocate
Internal Revenue Service. (2016, June, 13). Taxpayer Bill of Rights 2. Retrieved from
https://www.irs.gov/taxpayer-bill-of-rights
International Ombudsman Association (IOA). (2006) Guidance for best practices and
commentary on the American Bar Association standards for the establishment and
operation of ombuds offices, Revised February 2004. Retrieved from
http://www.ombudsassociation.org/IOA_Main/media/SiteFiles/GuidanceOnABAStandar
ds-_final_1.pdf
International Ombudsman Association (IOA). (2014). Annual report. Retrieved from
https://www.ombudsassociation.org/IOA_Main/media/SiteFiles/docs/IOA_2014AnnualR
eport_FINAL.pdf
International Ombudsman Association (IOA). (2015). Frequently asked questions. Retrieved
from https://www.ombudsassociation.org/Resources/Frequently-Asked-Questions.aspx
International Ombudsman Association (IOA). (2016). Retrieved from
https://www.ombudsassociation.org/
Kalzuny, A. (2009). The patient care ombudsman: Who should it be? The Elder Law
Journal, 17(2), 343-373.
Kelly, C., McGreal, M., Lee, A., & Schwarz, R. (2015). The long term care ombudsman
program in three case studies. Harvard Law School Negotiators.

PART 2: Research

274

Final Report to ACUS for Conference Consideration (11/2016)

Krent, H. (2000). Federal agency ombuds. The costs, benefits, and countenance of
confidentiality. Administrative Law Review, 52(1), 17-61.
Lubbers, J. S. (1998). Administration law and regulatory practice: Ombudsman officer in the
federal government---an emerging trend? Best of ABA Sections: General Practice, Solo &
Small Firm Section, 2(1), 28-29. American Bar Association.
Lubbers, J. S. (2002-2003). Independent advocacy agencies within agencies: A survey of federal
agency external ombudsmen. Washington College of Law, American University.
McConnell, J. (2007). Intelligence community directive number 203: Analytic standards.
Office of the Director of National Intelligence, Washington, DC.
McWilliams, R. & Elliott, R. (2012, August 3). There to help: NASA’s ombudsman program.
Insight. Ask Magazine, 47, 19-22. Retrieved from
http://appel.nasa.gov/2012/08/03/there-to-help-nasas-ombudsman-program/
Meltzer, D. L. (1997-1998). The federal workplace ombuds. Ohio State Journal on Dispute
Resolution, 13(20), 549-609.
Michael, D. E. (2014). Prioritizing practice in ombudsman and ADR programs. Conflict
Resolution Quarterly, 31(4), 463-476.
Nabatchi, T. (2007, June 7). The institutionalization of alternative dispute resolution in the
federal government. Public Administration Review, 67(4), 646-661. doi:10.1111/j.1540
6210.2007.00750.x
National Taxpayer Advocate (n.d.). Low income taxpayer clinics. Retrieved from
http://taxpayeradvocate.irs.gov/about/litc
National Taxpayer Advocate. (2003). Objectives report to Congress. Retrieved from:
https://www.irs.gov/pub/tas/tas03obj.pdf
National Taxpayer Advocate. (2007). Annual report to Congress. Vol 1. Retrieved from:
PART 2: Research

275

Final Report to ACUS for Conference Consideration (11/2016)

https://www.irs.gov/pub/tas/arc_2007_vol_1_cover_msps.pdf
National Taxpayer Advocate. (2015). Annual report to Congress. Vol. 1. Retrieved from:
http://taxpayeradvocate.irs.gov/reports/2015-annual-report-to-congress/full-report
National Taxpayer Advocate. (2015). Objectives report to Congress. Vol.1.
http://taxpayeradvocate.irs.gov/jrc-2015-objectives-report/fullreport.
National Taxpayer Advocate. (2016). Objectives report to Congress. Vol.1. Retrieved from:
http://taxpayeradvocate.irs.gov/jrc-2016-objectives-report/full-report.
National Taxpayer Advocate (2016, April, 24). Tax analysts selects Nina Olson as one of ten
outstanding women in tax for 2016 Taxpayer Advocacy Services. Retrieved from
www.taxpayeradvocate.irs.gov http://taxpayeradvocate.irs.gov/news/tax-analysts-selectsnina-olson-as-one-of-ten-outstanding-women-in-tax-for-2016
Office of Analytic Integrity and Standards Deputy Chief. (2015). Analytic ombuds activity –
guide & recommendations. Shared by the author with Dr. Mary P. Rowe and Lauren
Marx, M.S. in 2016, used with permission.
Office of the Director of National Intelligence (ODNI). (2015, May 29). Analytic ombudsman
activity – guide & recommendations. Unclassified. Retrieved from
https://fas.org/irp/dni/icd/icd-203.pdf
Pou, C. (2011, January). Federal conflict management since 1995 and the options for the
Administrative Conference of the United States, 1-22. Report prepared for the
Administrative Conference of the United States.
Rowe, M. P. (1993, Winter). An overview of client and internal ombudsmen. Journal of Health
and Human Resources Administration, 15(3), 259-260.

PART 2: Research

276

Final Report to ACUS for Conference Consideration (11/2016)

Rowe, M. P. (2010). Identifying and communicating the usefulness of organizational ombuds
with ideas about OO effectiveness and cost-effectiveness. Journal of the International
Ombudsman Association, 3(1), 9-23.
Rowe, M.P. & Gadlin, H. (2014). The organizational ombudsman. Chapter 10. The
Organizational Ombudsman. In W. Roche, P. Teague, & A. Colvin (Eds.), The Oxford
handbook of conflict management in organizations. Oxford, England: Oxford University
Press. doi: 10.1093/oxfordhb/9780199653676.013.0013
Rowe, M., & Gottehrer, D. M. (1997). Similarities and differences between public and private
sector ombudsmen. Working paper prepared for the spring meeting of the American Bar
Association, Section of Administrative Law and Regulatory Practice, April 18,
Washington, D.C.
Rowe, M. P. & Hicks, W. (2004). The organizational ombuds. In the Resource book for
managing employment disputes. CPR Institute for Dispute Resolution, Inc. Retrieved
from http://ombud.mit.edu/sites/default/files/documents/organizational.pdf
Rowe, M. & Williams, R. (2014). Organizational ombudsman. Cutting edge advances in
resolving workplace disputes. In CPR master guides on conflict prevention and
resolution. (pp. 97-115). NY: Cornell University International Institute for Conflict
Prevention and Resolution.
Rowe, M. P., Ziegenfuss, J. T., Perneski, A. J., Hall, G., & Lux, M. (1993, Winter).
Perspectives on costs and cost effectiveness of ombudsman programs in four fields.
Journal of Health and Human Resources Administration, 15(3), 281-312.
Sander, F. E. A., Goldberg, S. & Green, E. (1985). Dispute resolution. Boston, MA: Little,
Brown & Company.
Senger, J. M. (2000). Turning the ship of state. Journal of Dispute Resolution, 79 (2000).
PART 2: Research

277

Final Report to ACUS for Conference Consideration (11/2016)

Smith, J.C. & Howard, C.L. (2016). Understanding the types of ombudsman: A starter guide.
ABA Dispute Resolution Newsletter. Retrieved from
http://www.americanbar.org/content/dam/aba/events/dispute_resolution/Newsletter%20ar
ticles/Howard_Smith_Types_of_Ombuds.authcheckdam.pdf
Special feature: Ombuds standards. (2002). Administrative Law Review, 54(2), 535-564.
Stieber, C. (2000, January). 57 varieties: Has the ombudsman concept become diluted?
Negotiation Journal, 16(1), 49-57.
Stuhmcke, A. (2012). Evaluating the effectiveness of an ombudsman: A riddle, wrapped in
a mystery inside an enigma. In 10th World Conference of the International Ombudsman
Institute (pp. 1-10). Retrieved from www.theioi.org
Taxpayer Advocate Services (TAS). (2009). TAS study of ombuds offices. (2104B). Internal
Revenue Service.
Thacker, S. (2009). Good intentions gone astray: How the ABA standards affect ombudsmen.
Journal of the International Ombudsman Association, 2(1), 65-88. Retrieved
from https://www.ombudsassociation.org/Resources/IOA-Publications/IOAJournal/Journal-PDFs/2009Vol2Journal.aspx
United States General Accounting Office (GAO). (2001). Human capital: The role of
ombudsmen in dispute resolution. (GAO-01-466, 1-55.). Retrieved from
http://www.gao.gov/new.items/d01466.pdf
United States Ombudsman Association (USOA). (n.d.). Retrieved July 04, 2016, from
http://www.usombudsman.org/
United States Ombudsman Association (USOA). (n.d.). Bylaws. Amended November 20, 2012.
Retrieved from http://www.usombudsman.org/siteusoa/wpcontent/uploads/USOABy
laws20_ November_2012.pdf
PART 2: Research

278

Final Report to ACUS for Conference Consideration (11/2016)

United States Ombudsman Association (USOA). (2003). Governmental Ombudsman Standards
B. Retrieved from http://www.usombudsman.org/site-usoa/wp-content/uploads/USOASTANDARDS1.pdf
Van Roosbroek, S. & Van de Walle. (2008). The relationship between ombudsman,
government, and citizens: A survey analysis. Negotiation Journal, 24(3), 287-303. doi:
10.1111/j.1571-9979-2008.00185.x
Van Soye, S. C. (2007). Illusory ethics: Legal barriers to an ombudsman’s compliance with
accepted ethical standards. Pepperdine Dispute Resolution Law Journal, 8(1).
Verkuil, P. R. (1975). The ombudsman and the limits of the adversary system. Columbia Law
Review, 75, 845-861.
Wagner, M. I. (2000, January). The organizational ombudsman as change agent. Negotiation
Journal, 16(1), 99-114.
Wu, J.S. (2001, August 20). Report. Shared by Dr. Jeremy Wu with Professor Mary Rowe in
2001, used with permission.
Wyner, A. (1973). Executive ombudsmen in the United States. Berkeley: Institute of
Governmental Studies, University of California.

PART 2: Research

279

Final Report to ACUS for Conference Consideration (11/2016)

4.0 Appendices
Appendix A:
chiResolutions, LLC and the Federal Ombuds Research Team
chiResolutions, LLC, (CHI) a highly rated and experienced woman-owned small
business federal government contractor, assists organizations in the design, implementation and
evaluation of integrated conflict management systems (ICMS). CHI provides a full range of
conflict management services through its roster of over 200 conflict management professionals
located throughout North America, to include negotiation, mediation, facilitation, ombuds
practice, curricula design, training, ‘train-the-trainer’ delivery, ICMS and dispute systems
design, conflict coaching, executive and leadership coaching, strategic planning, climate
assessments, change management and organization development efforts. CHI was a principal
consultant and external roster manager to the Transportation Security Administration’s Office of
Collaborative Strategies from 2004-2009, and has been the Department of the Interior’s Office of
Collaborative Action and Dispute Resolution’s principal consultant and service provider since
2002, supporting the design, implementation and evaluation of their department-wide ICMS. In
2012-13, CHI supported the Air Force General Counsel’s Office in the design and delivery of
their conflict coaching program, and conducted an extensive analysis of the Air Force’s ICMS.
The Research Team
CHI has convened a uniquely qualified team to conduct this research project. The team is
comprised of leading conflict management professionals who have decades of experience in the
design, implementation and evaluation of federal and private-sector ombuds offices; expertise in
the legal and policy contexts of federal conflict management programs; content knowledge and
academic scholarship in ombuds and conflict management fields; and experience with
comparative assessments and applied research methodology in conflict management.
Our team has a complementary blend of academic credentials and hands-on, professional
experience; is a mix of insider and outsider perspectives on federal ombuds work; and offers an
interdisciplinary approach that includes legal, social psychological, economic, conflict
management, political science, and business perspectives. Critically, the team has a long
involvement with both federal and private sector ombuds and cares deeply about the future of
ombuds generally, and with all the challenges and economic constraints now faced by federal
agencies, programs and employees, about ombuds in the federal service in particular.
Carole Houk, JD, LLM, CEO of CHI, is an attorney, consultant, ombudsperson, and
internationally known conflict management systems designer. From 1997 through 2001, Carole
was Counsel for the U.S. Department of the Navy’s Alternative Dispute Resolution Office,
PART 2: Research

280

Final Report to ACUS for Conference Consideration (11/2016)

where she developed multiple programs that managed conflict in the procurement,
environmental, healthcare, and workplace arenas. In 2001, Carole served on a panel of experts
tasked with reviewing the GAO Report on Human Capital: The Role of Ombudsmen in Dispute
Resolution. After leaving federal service, Carole developed the innovative Medical
Ombudsman/Mediator Program to resolve patient-provider disputes at the point of care,
operational at 29 Kaiser Permanente Medical Centers and throughout DOD Medicine. She has
been an Adjunct Professor of Negotiation and Conflict Management at Georgetown University
Law Center, and has taught at Hamline University School of Law’s Dispute Resolution Institute,
and Pepperdine University’s Straus Institute for Dispute Resolution. Carole consults with public
and private sector organizations in the design, implementation and evaluation of their integrated
conflict management systems.
Mary Rowe, Ph.D., is a pioneer and recognized leader in the field of ombuds work. For more
than 40 years, Mary served as an Ombudsperson at the Massachusetts Institute of Technology
(MIT) where she is now an Adjunct Professor of Negotiation and Conflict Management,
studying the organizational ombuds profession. Her contributions to ombuds practice include: a
leading role in the former UCOA; co-founding the COA— precursor to TOA and of the present
IOA; assisting in the creation of the TOA/IOA Standards of Practice; serving as a member of the
2001 ABA committee on ombuds; and co-authoring five surveys of ombuds associations. She
has written extensively about ombuds practice, including identifying major challenges in
evaluating ombuds work,305 and ways to deal with those challenges. Mary has consulted to
many hundreds of ombuds programs in the U.S. and globally, including work over 30 years with
multiple federal programs.
Deborah Katz, JD is a conflict management specialist who works with organizations that want
to achieve a proactive, strategic systems approach to conflict by building skills, institutions,
internal support, and strategies for conflict management quality assessment. Recently, she was
part of a CHI team that completed an extensive evaluation of the conflict management system in
place at the United States Air Force. Deborah is a lawyer who has led labor and employee
relations initiatives and developed innovative national conflict management programs, most
recently at the U.S. Transportation Security Administration and the U.S. Equal Employment
Opportunity Commission. She has also been chief counsel to the Chairman of the U.S.
Occupational Safety & Health Review Commission and, prior to that, served as counsel to a
board member at the National Labor Relations Board. Her academic qualifications include a
B.A. in Japanese Studies from Yale University, a J.D. from the University of Michigan,
Ombudsman 101 from the International Ombudsman Association, and both basic and advanced
mediation training.

305

For a collection of Mary Rowe’s publications see http://mrowe.scripts.mit.edu/Publications.html

PART 2: Research

281

Final Report to ACUS for Conference Consideration (11/2016)

Neil Katz, Ph.D., is the author of over 40 books, articles and book chapters on conflict
resolution, negotiation, mediation emotional intelligence and nonviolent action, and is a board
member of national organizations. Since receiving his doctorate from the University of
Maryland in 1974, Dr. Katz has distinguished himself as an innovator, leader, teacher, scholar
and highly successful practitioner in academia and in organizational consulting. He is a
Danforth Teaching Fellow, a mediator, a process consultant, a facilitator, and a trainer/consultant
in organizational leadership, alternative dispute resolution skills, and emotional intelligence for
numerous prestigious business, government, education, and community groups. He currently
serves both as Professor and recent Chair of the 400-member graduate Department of Conflict
Resolution Studies at Nova Southeastern University in Ft. Lauderdale, FL and as a professor
emeritus and faculty/training associate for the nationally renowned Maxwell School of
Citizenship and Public Affairs at Syracuse University. Neil’s academic career at the Maxwell
School included service as founder and director of the Program in Nonviolent Conflict and
Change, founder and director of the Annual Summer Institute on Creative Conflict Resolution,
co-founder and faculty supervisor for the Campus Mediation Center and the Conflict Resolution
Consulting Group, and co-founder and associate director of the Program on the Analysis and
Resolution of Conflicts. In addition, Neil is on the faculty of the Newhouse School of Public
Communications at Syracuse, McMaster University in Hamilton, Ontario, and is President of his
own consulting firm, Dr. Neil Katz & Associates.
Timothy Hedeen, Ph.D., is a Professor of Conflict Management and serves as University
Ombudsman at Kennesaw State University (KSU). He provides mediation services through
court and private programs, delivers trainings in the areas of conflict resolution and
communication, facilitates group and public policy decision making and planning, and conducts
research and evaluation on dispute resolution and justice policy. He serves on the editorial
boards of Conflict Resolution Quarterly and Family Court Review, and is appointed to the
Commission on Dispute Resolution of the Georgia Supreme Court. He is a senior consultant to
the Consortium for Appropriate Dispute Resolution in Special Education, a former member of
the Section Council of the American Bar Association's Section of Dispute Resolution, and a past
chair of the Board of Directors of the National Association for Community Mediation. At KSU
he serves as program faculty in the Master of Science in Conflict Management program and the
International Conflict Management doctoral program, and as coordinator of the undergraduate
certificate in Alternative Dispute Resolution.
Lauren Marx, M.S. is the Deputy Program Manager at Carole Houk International, where she
wears many different hats. She provides strategic support in the areas of project management,
roster development, and communications, as well as conflict management services such as
conflict coaching, mediation, curriculum design, facilitation, and conducting assessments for the
Department of the Interior. In addition, Lauren actively mediates for the District of Columbia’s
Superior Court, and the Center for Dispute Settlement. Prior to joining CHI, Lauren supported
various organizational and conflict management initiatives for the U.S. Transportation Security
PART 2: Research

282

Final Report to ACUS for Conference Consideration (11/2016)

Administration, the National Archives and Records Administration, the Environmental
Protection Agency, Virginia Commonwealth University, and the District’s Department of
Transportation. In 2012, she had the privilege of interning in the American Red Cross’s Office
of the Corporate Ombudsman and publishing an article on Virtual Teams for the International
Ombudsman Association. Lauren received a M.S. in Conflict Analysis and Resolution from
Nova Southeastern University and a B.S. in Business Administration, Marketing from the
University of Florida.
Kathleen Watkins-Richardson, B.A., M.B.A., is currently earning her Ph.D. in Conflict
Resolution Studies at Nova Southeastern University, Fort Lauderdale, FL. Kathy’s educational
background includes a BA in Communications/Art from Mississippi University for Women and
an MBA in Market Management/Operations from Pace University, NY. Prior to beginning her
full-time Ph.D., Kathy established a broad 25-year career in industry, non-profit, and government
organizations in the sectors of publishing, conference development, web and electronic
commerce, quality and environmental systems, aeronautics, space and defense technology. Key
positions included Director of Strategic Planning, Communications, and Research for the
American Institute of Aeronautics and Astronautics (AIAA) in Washington, D.C., Strategic
Management Counsel and Coach for the leadership and staff of thirteen directorates at the U.S.
Army Garrison-Redstone Arsenal in Huntsville, AL, and Program Manager for a $56M contract
serving NASA Marshall Space Flight Center’s 200-person Office of Strategic Analysis and
Communication. Kathy has been a catalyst for team engagement, customer relationship
management, workforce revitalization, process improvement, change management, and strategic
communication on key programs such as Army Business Transformation, Lean Six Sigma,
Standard Garrison Organization, Army Communities of Excellence (ACOE)/Baldrige Award,
and the U.S. Army Installation Management Campaign (Strategic) Plan. She seeks to make a
contribution to the conflict field through enhanced research, analytical, and strategic skills.
Further Acknowledgements
The primary members of the chiResolutions Federal Ombuds Research Team would like
to acknowledge and thank the graduate students from the Conflict Resolution Programs at Nova
Southeastern University and Kennesaw State University who have helped with research,
telephone interviews and editing for this report. Among them were Joyce De-Graft Acquah,
Gishoor Efrat Almog, Mensima Biney, Alicia Booker, Shelia Fabius, Onur Yuksel, Celedine
Daniel, Tracey-Ann Spencer, and Annette Taylor-Spence as well as Melissa Mackey from the
University of Baltimore. A special thanks to Dr. Nadine Pierre-Louis who substantially
contributed to the analysis of the qualitative survey, to Katherine Sosa who supported the case
study research and writing, and to Kathleen Watkins-Richardson whose energy never waned in
the arduous editing process of a multi-parted collaborative team effort.
We were extremely fortunate to have two talented groups of students from the Fall 2015
Harvard Law School Negotiators assist us with the first two profiles: Clare Kelly, Madison
PART 2: Research

283

Final Report to ACUS for Conference Consideration (11/2016)

McGreal, Amanda Lee & Rebecca Schwarz drafted the Long Term Care Ombudsman Program
profile, and Crina Gealatu, Andrei Ignat, Andre Lee, Nick Maietta & Briana Williams, wrote the
Navy Family Ombudsmen profile. Both groups were supervised by student Ben Goldman and
Sara del Nido Budish, Clinical Fellow and Associate at the Harvard Negotiation and Mediation
Clinical Program.
We are also extremely grateful to Becky Kurtz, Director, LTCOP, for her reading of and
comments to the LTCOP profile and for the generous time afforded our Research Team by the
ombudsman offices at CFPB, DOE, DOI, and TAS. Their generosity in allowing us to look
deeply into their programs advanced our knowledge of the field, and facilitating our access to
their stakeholders provided great insight about the value of ombuds in the federal government.

PART 2: Research

284

Final Report to ACUS for Conference Consideration (11/2016)

Appendix B:
Overview of Federal Ombuds Types

PART 2: Research

285

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

286

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

287

Final Report to ACUS for Conference Consideration (11/2016)

Appendix C:
Federal Ombuds Survey

PART 2: Research

288

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

289

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

290

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

291

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

292

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

293

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

294

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

295

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

296

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

297

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

298

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

299

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

300

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

301

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

302

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

303

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

304

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

305

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

306

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

307

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

308

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

309

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

310

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

311

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

312

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

313

Final Report to ACUS for Conference Consideration (11/2016)

PART 2: Research

314

Final Report to ACUS for Conference Consideration (11/2016)

Appendix D:
Selected Charts from Quantitative Survey
Note: We have rounded percentages in these tables to the nearest 5 percent, to make clear that
the data are not “generalizable" in a scientific sense.

STANDARDS PRACTICED BY OMBUDS
0%

10%

20%

30%

40%

50%

60%

70%

80%

90%

Independence
Confidentiality
Impartiality
Neutrality
Informality
Fairness
Credible review process
All

Internal

External

STANDARDS PRACTICED BY OMBUDS
Independence
Confidentiality
Impartiality
Neutrality
Informality
Fairness
Credible review process

PART 2: Research

ALL

INTERNALS

EXTERNALS

75%
80%
75%
75%
70%
70%
10%

75%
75%
75%
75%
80%
75%
5%

70%
80%
70%
70%
60%
65%
15%

315

Final Report to ACUS for Conference Consideration (11/2016)

CONCERNS OMBUDS ARE REQUIRED TO REPORT
45%
40%
35%
30%
25%
20%
15%
10%
5%
0%
Discrimination

Sexual
harassment

Fraud, Waste,
Abuse

Criminal
behavior

All

External

Internal

Insider threat

National
security
concerns

CONCERNS OMBUDS ARE REQUIRED TO REPORT
Discrimination
Sexual harassment
Fraud, Waste, Abuse
Criminal behavior
Insider threat
National security concerns

PART 2: Research

ALL
10%
10%
25%
35%
25%
35%

INTERNALS

EXTERNALS

10%
10%
25%
35%
30%
40%

15%
10%
30%
30%
25%
30%

316

Final Report to ACUS for Conference Consideration (11/2016)

TYPES OF CASE RECORDS OMBUDS RETAIN
0%

10%

20%

30%

40%

50%

60%

70%

ALL
40%
10%

INTERNALS EXTERNALS

Case records with identifying information of
those involved

Case records without any identifying
information of those involved

Statistical records concerning cases without
any identifying information of those involved

Temporary working notes on cases but keeps
no case records with identifying information

All

Internal

External

TYPES OF CASE RECORDS OMBUDS RETAIN
Case records with identifying information of those involved
Case records without any identifying information of those involved
Statistical records concerning cases without any identifying information of
those involved
Temporary working notes on cases but keeps no case records with
identifying information

PART 2: Research

20%
15%

65%
5%

60%

60%

55%

40%

60%

20%

317

Final Report to ACUS for Conference Consideration (11/2016)

OMBUDS' AREAS OF IMPACT OVER THE PAST YEAR
0% 10% 20% 30% 40% 50% 60% 70% 80% 90% 100%
Contributed to a change in a minor aspect of how a
policy works
Contributed to a significant change in a policy
Contributed to a change in an agency procedure
Contributed to a change in an organizational
structure
Contributed to significant improvement in morale in
work unit
Served as an important liaison between colleagues,
units or agencies
Identified significant new issue(s) for the agency
Identified significant patterns of concerns that were
not well known/being ignored
Prevented a specific problems through trainings and
briefings
Constituent received a fair process who previously
did not
Significant cost savings from reduction in RFI,
complaints, litigation
Significant cost savings from settling serious dispute
Significant cost savings from effective handling of
an "early warning" or whistleblowing
Demonstrable improvement in excellence, integrity,
and rigor
Timely response induced for an urgent issue

All

PART 2: Research

Internal

External

318

Final Report to ACUS for Conference Consideration (11/2016)

OMBUDS’ AREAS OF IMPACT OVER THE PAST YEAR
ALL

INTERNALS EXTERNALS

Contributed to a change in a minor aspect of how a policy works

65%

55%

75%

Contributed to a significant change in a policy

50%

45%

50%

Contributed to a change in an agency procedure

65%

60%

70%

Contributed to a change in an organizational structure

20%

35%

5%

Contributed to significant improvement in morale in work unit

50%

70%

30%

Served as an important liaison between colleagues, units or agencies

75%

70%

75%

Identified significant new issue(s) for the agency

55%

50%

60%

Identified significant patterns of concerns that were unknown/ignored

60%

50%

70%

Prevented a specific problems through trainings & briefings

70%

70%

70%

Constituent received a fair process who previously did not

90%

90%

90%

Significant cost savings from reduction in RFI, complaints, litigation

50%

50%

50%

Significant cost savings from settling serious dispute
Significant cost savings from effective handling of an "early warning" or
whistleblowing

60%

55%

60%

45%

50%

35%

Demonstrable improvement in excellence, integrity, & rigor

45%

50%

40%

Timely response induced for an urgent issue

40%

35%

45%

SIGNIFICANT CONTRIBUTIONS OF THE OFFICE
ALL
Contribute to the respect, dignity and fairness with which concerns are
handled
Provide a safe way for constituents to discuss perceptions of unsafe or illegal
behavior
Help constituents to develop and use fair and helpful options

INTERNALS EXTERNALS

90%

90%

90%

50%

65%

35%

75%

85%

70%

Provide effective informal dispute resolution for complainants

70%

70%

70%

Make administrative decisions to resolve specific issues

10%

10%

15%

Help prevent problems by individual coaching and group training/briefings

45%

60%

30%

Support the agency with respect to specific mission-related initiatives

35%

20%

50%

Help the agency to improve specific policies, procedures, or structures

55%

40%

70%

Help within the agency to keep its organizational processes coordinated

25%

10%

45%

Informally look into issues of concern

75%

75%

70%

Focus agency attention on issues of concern

65%

60%

70%

Advocate on behalf of individuals or groups

20%

10%

30%

Formally investigate concerns raised to the office

10%

10%

5%

Study systemic issues and offer recommendations for agency action

55%

60%

50%

PART 2: Research

319

Final Report to ACUS for Conference Consideration (11/2016)

PERCENT OF TIME INTERNALLY-FACING OMBUDS SPEND ON ISSUES
0%

10% 20% 30% 40% 50% 60% 70% 80% 90%

Acquisition and procurement
Benefits
Discrimination/harassment
Ethics
Excellence, integrity, and rigor in thinking/work
Ext constituent concerns: quality/effectiveness of
govt svcs
Ext constituent concerns: timeliness of govt svcs
Ext constituent concerns: govt policy, procedures,
processes
Ext constituent concerns: alleged malfeasance by
govt emps
Ext constituent concerns: agency decisions
Intra-agency concerns: policy, procedures
Interagency concerns: govt decisions, policies,
procedures
Layoffs, reorganization
Leadership/management/supervisor skills
Mean or abusive behavior, retaliation
Performance evaluations
Policy or political disputes
Promotion/demotion/transfer
Safety issues (all kinds)
Suggestions for improving agency operations
Whistleblowing issues

Never

PART 2: Research

Monthly/Less than Monthly

Daily/Weekly

320

Final Report to ACUS for Conference Consideration (11/2016)

PERCENTAGE OF TIME INTERNALLY-FACING OMBUDS SPEND ON SELECT ISSUES

Acquisition and procurement
Benefits
Discrimination/harassment
Ethics
Excellence, integrity, and rigor in thinking/work
Ext constituent concerns: quality/effectiveness of govt services
Ext constituent concerns: timeliness of govt services
Ext constituent concerns: govt policy, procedures, processes
Ext constituent concerns: alleged malfeasance by govt emps
Ext constituent concerns: agency decisions
Intra-agency concerns: policy, procedures
Interagency concerns: govt decisions, policies, procedures
Layoffs, reorganization
Leadership/management/supervisor skills
Mean or abusive behavior, retaliation
Performance evaluations
Policy or political disputes
Promotion/demotion/transfer
Safety issues (all kinds)
Suggestions for improving agency operations
Whistleblowing issues

PART 2: Research

NEVER

MONTHLY/
LESS THAN
MONTHLY

DAILY/
WEEKLY

60%
30%
20%
15%
35%
70%
85%
80%
70%
65%
35%
30%
35%
25%
20%
20%
35%
25%
25%
20%
30%

30%
50%
45%
55%
40%
25%
10%
10%
20%
30%
50%
60%
50%
20%
30%
40%
50%
45%
60%
50%
50%

10%
20%
35%
30%
25%
10%
5%
10%
10%
10%
15%
10%
15%
55%
50%
40%
15%
30%
15%
30%
20%

321

Final Report to ACUS for Conference Consideration (11/2016)

PERCENT OF TIME EXTERNALLY-FACING OMBUDS SPEND ON
ISSUES
0% 10% 20% 30% 40% 50% 60% 70% 80% 90%
Acquisition and procurement
Benefits
Discrimination/harassment
Ethics
Excellence, integrity, and rigor in thinking/work
Ext constituent concerns: quality/effectiveness of…
Ext constituent concerns: timeliness of govt svcs
Ext constituent concerns: govt policy, procedures,…
Ext constituent concerns: alleged malfeasance by…
Ext constituent concerns: agency decisions
Intra-agency concerns: policy, procedures
Interagency concerns: govt decisions, policies,…
Layoffs, reorganization
Leadership/management/supervisor skills
Mean or abusive behavior, retaliation
Performance evaluations
Policy or political disputes
Promotion/demotion/transfer
Safety issues (all kinds)
Suggestions for improving agency operations
Whistleblowing issues
Never

PART 2: Research

Monthly/Less than Monthly

Daily/Weekly

322

Final Report to ACUS for Conference Consideration (11/2016)

PERCENTAGE OF TIME EXTERNALLY-FACING OMBUDS SPEND ON SELECT ISSUES
NEVER

MONTHLY/
LESS THAN
MONTHLY

DAILY/
WEEKLY

Acquisition and procurement

70%

15%

15%

Benefits

75%

10%

20%

Discrimination/harassment

50%

35%

15%

Ethics

45%

35%

20%

Excellence, integrity, and rigor in thinking/work

35%

30%

35%

Ext constituent concerns: quality/effectiveness of gov’t services

5%

30%

65%

Ext constituent concerns: timeliness of gov’t services

5%

30%

65%

Ext constituent concerns: gov’t policy, procedures, processes

5%

15%

85%

Ext constituent concerns: alleged malfeasance by gov’t employees

30%

50%

20%

Ext constituent concerns: agency decisions

5%

30%

65%

Intra-agency concerns: policy, procedures

20%

50%

30%

Interagency concerns: gov’t decisions, policies, procedures

45%

45%

15%

Layoffs, reorganization

80%

20%

0%

Leadership/management/supervisor skills

55%

25%

20%

Mean or abusive behavior, retaliation

40%

45%

20%

Performance evaluations

70%

30%

0%

Policy or political disputes

25%

50%

30%

Promotion/demotion/transfer

80%

15%

5%

Safety issues (all kinds)

55%

25%

20%

Suggestions for improving agency operations

15%

65%

25%

Whistleblowing issues

50%

45%

10%

PART 2: Research

323

Final Report to ACUS for Conference Consideration (11/2016)

FREQUENCY WITH WHICH OMBUDS CONDUCT THE FOLLOWING FUNCTIONS:
WORKING TO BE SEEN AS FAIR, SAFE, ACCESSIBLE, AND CREDIBLE.
INTERNALS

EXTERNALS

Never/
Rarely

Sometimes/
Often

Never/
Rarely

Sometimes/
Often

10%

90%

5%

95%

10%

90%

5%

95%

Providing and explaining information, one-on-one,

5%

95%

5%

95%

Listening to vital information, one-on-one
Being alert to urgent issues, and the possibility of an
emergency
Reframing issues, and developing increased awareness of
others’ perspectives
Helping to develop and evaluate responsible, ethical, and
effective options
Monitoring the accessibility of the ombuds office, and use by
diverse constituents
Monitoring the ombuds office response time

10%

90%

10%

90%

40%

60%

20%

80%

20%

80%

5%

95%

25%

75%

20%

80%

25%

75%

35%

65%

25%

75%

25%

75%

Delivering respect, with careful attention to the feelings of
visitors and responders
Providing an “opportunity to be heard”

FREQUENCY WITH WHICH OMBUDS CONDUCT THE FOLLOWING FUNCTIONS:
WORKING WITHIN THE AGENCY AND WITH ALL RELEVANT ORGANIZATIONAL SYSTEMS.
INTERNALS

Providing early warning of issues that are “new,” in a manner
consonant with your SOPs
Keeping ephemeral notes for the ombuds office, and
identity-free statistics
Identifying and communicating about patterns of issues, and
their root causes
Serving as neutral facilitators for senior leaders discussing
problems, policies or practices
Working for specific systems change
Serving as a non-voting resource for policy committees
Helping managers with technological change, professional
development, and change mgmt
Supporting specific, mission-related, agency initiatives
Following up on organizational change recommendations
made by ombuds
Helping informally to coordinate services across the agency
Working informally to influence policies and procedures
Working informally to influence legislation and regulations

PART 2: Research

EXTERNALS

Never/
Rarely

Sometimes/
Often

Never/
Rarely

Sometimes/
Often

40%

60%

20%

80%

30%

70%

30%

70%

40%

60%

15%

85%

60%

40%

65%

35%

65%

35%

40%

60%

85%

15%

80%

20%

60%

40%

85%

15%

80%

20%

45%

55%

65%

35%

55%

45%

70%
55%
90%

30%
45%
10%

50%
30%
70%

50%
70%
30%

324

Final Report to ACUS for Conference Consideration (11/2016)

FREQUENCY WITH WHICH OMBUDS CONDUCT THE FOLLOWING FUNCTIONS:
INFORMAL INTERVENTION TO WORK FOR A FAIR PROCESS.
INTERNALS

EXTERNALS

Never/
Rarely

Sometimes/
Often

Never/
Rarely

Sometimes/
Often

25%

75%

45%

55%

45%

55%

35%

65%

Offering mediation with people inside and/or

45%

55%

55%

45%

"Looking into" a problem informally
Reviewing data files, studies, or other relevant information
to make recommendations about a concern
Facilitating a generic approach to an individual problem

25%

75%

15%

85%

60%

40%

20%

80%

30%

70%

35%

65%

Providing training and briefings for constituents and groups

50%

50%

35%

65%

Bringing together task forces

80%

20%

75%

25%

Running focus groups

70%

30%

85%

15%

Assisting with process issues involved in an appeals process

85%

15%

50%

50%

Following up on a case with relevant additional stakeholders

40%

60%

35%

65%

Working with leaders to assuage concerns about retaliation,
helping leaders to be seen as approachable and fair
Offering shuttle diplomacy, inside and outside

FREQUENCY WITH WHICH OMBUDS CONDUCT THE FOLLOWING FUNCTIONS:
HELPING PEOPLE TO HELP THEMSELVES.
INTERNALS

EXTERNALS

Never/
Rarely

Sometimes/
Often

Never/
Rarely

Sometimes/
Often

10%

90%

5%

95%

20%

80%

25%

75%

30%

70%

50%

50%

Teaching special skills as relevant, (e.g.,

70%

30%

65%

40%

Educating constituents about their legal rights

35%

65%

35%

65%

Offering the option of referrals to other resources—including
subject matter experts
Helping visitors to collect, organize and understand their own
information
Helping visitors (if they choose to do so) to use a direct
approach

PART 2: Research

325

Final Report to ACUS for Conference Consideration (11/2016)

FREQUENCY WITH WHICH OMBUDS CONDUCT THE FOLLOWING FUNCTIONS:
OTHER ORGANIZATIONAL FUNCTIONS.
INTERNALS

EXTERNALS

Never/
Rarely
100%

Sometimes/
Often
0%

Never/
Rarely
90%

Sometimes/
Often
10%

90%

10%

65%

35%

75%

25%

40%

65%

80%

20%

50%

50%

55%

45%

35%

65%

90%

10%

90%

10%

90%

10%

95%

5%

90%

10%

95%

5%

95%

5%

85%

15%

95%

5%

75%

25%

Acting as an advocate or witness in the legislative process

100%

0%

85%

15%

Issuing decisions on appeals as part of a formal process

100%

0%

100%

0%

Making binding decisions about a grievance or conflict

100%

0%

100%

0%

Participating as a voting member on committees
Advocating within the agency on behalf of injured person or
parties
Keeping records for the office, to record the
settlement/outcome
Keeping records for compliance purposes
Maintaining agency records under a record retention
schedule under FRA
Conducting formal mediation where recorded settlements
are kept by the agency
Writing official investigatory reports for the purpose of
decision-making and admin action by managers
Issuing official or public reports that recommend specific
actions about a case
Issuing official or public reports that recommend specific
actions about policies and procedures
Officially providing input to effect regulations or legislation

PART 2: Research

326

Final Report to ACUS for Conference Consideration (11/2016)

Appendix E:
Thematic Qualitative Survey Analysis

The material in this report summarizes responses from 54 offices offering ombuds
services in the federal government to nine, open-ended, qualitative survey questions (see
Appendix C). The responses were collected between February and March of 2016. It is
designed to identify the points the ombuds believed most important to address and with what
frequency. This document provides a partial basis for our recommendations and for themes
further explored in the case study portion of this project. As we mentioned in previous sections,
the survey sought responses at the office level, as such we can assume the data collected most
likely represents the information of several hundred underlying ombuds.
Respondents had a choice of completing the open-ended questions electronically along
with the other components of the survey or telephonically in more of an interview format
conducted by a graduate student at Nova Southeastern University, Ft. Lauderdale, FL, who
would record their responses. Thirty respondents or 56 percent overall chose the telephonic
interview.
Open-Ended Interview Questions Asked in Electronic Survey and/or Phone Interview
To understand further your insights and experience, we seek your responses to a
concluding set of open-ended questions.
1. Considering all that your office does, in what ways do you think your work is adding
the most value?
2. What changes would you suggest to improve, and also to demonstrate the value of
your office?
3. As an ombuds, what would you like to spend more time on? Less time on?
4. What elements of your ombuds work give you the most personal satisfaction?
PART 2: Research

327

Final Report to ACUS for Conference Consideration (11/2016)

5. We seek illustrations of promising practices AND innovations among federal ombuds
offices. Has your office initiated any efforts or practices you consider promising or
innovative? Please describe them.
6. Have statutory or legal requirements or limitations affected your ability to fully
comply with the ethics or standards of practice applicable to your office (e.g.,
confidentiality)?
7. What would you say to ACUS regarding the NEED and VALUE of ombudspersons
in federal agencies now and in the near future?
8. What specific recommendations about ombuds would you want ACUS to consider?
9. Please feel free to share any additional information about the structure, standards,
functions, innovations, or practices of your office that you believe were not covered
in the survey, or that need clarification, and should be included.
Methodology
For the qualitative portion of this study, comparative analysis was applied through
varying methodologies and utilized a coding system which encompassed the coding traditions of
several grounded theorists (Gibbs, 2007; Glaser & Strauss, 2012, 1967), in particular Charmaz
(2006). The initial step involved the open coding of all of the respondents’ statements (Gibbs,
2007) using the qualitative software program QSR NVivo 10. In this step, each sentence in a
respondent’s response is coded to identify the main idea. The second coding step involved
“focused coding” as described by Charmaz (2006, p. 57). With focused coding we identify
common keywords or phrases that are then used to create “parent nodes.” Parent nodes are used
to consolidate the “most significant and frequently used codes identified in [the] open coding
process” (Charmaz, 2006, p. 57). The third step was “axial coding” as described by (Charmaz,
2006), which created and related categories and reassembled the data to “give coherence to
emerging data” (p.60). This is when key themes in the data become evident.

PART 2: Research

328

Final Report to ACUS for Conference Consideration (11/2016)

The writing of the narrative then unbundles the data collected under each theme. Once a
theme has been identified, the qualitative software, NVivo 10, allows the researcher to go back to
the original data so the voice of the respondent is portrayed as accurately as possible when
composing the thematic analysis. Sample quotes are used to demonstrate or illustrate the various
aspects of each theme, adhering as closely to the respondents’ context as possible.
A thematic analysis has several goals. The first is to identify those themes in which
respondents placed the greatest significance. This is achieved by determining the number of
codes per theme and providing a table (table 2) indicating the frequency of responses under each
theme and a thematic narration using the responses provided. The second goal is to give equal
voice to each respondent while protecting anonymity. This is achieved by the elimination of
identifying information regarding the respondent and coding each sentence. In the analysis,
phrases or key words from the respondents will be quoted ensuring that the data presented
include the voices of all respondents. This part of the process also limits any potential researcher
bias since all responses are captured somewhere in the report. The frequency of comments on a
theme provides an objective weighting process. The final goal is to convey all the data provided
within the thematic structure while giving emphasis on the most prevalent or shared views. This
goal is achieved by providing a complete picture of all responses with some guidance as to
comments that were stated in much of the same way by a few (less than 5), a significant number
(more than 5) or many respondents as opposed to isolated comments by a single respondent. In
addition, there may be subsets of a theme in which some respondents indicated that they were on
one side of an issue while other respondents had a different perspective. It is also likely that a
comment may appear under more than one theme if the comment is relevant to more than one.
Particular to this study, there was a structured format survey that the respondents followed. The

PART 2: Research

329

Final Report to ACUS for Conference Consideration (11/2016)

narrative summary includes the key word from the underlying survey so that the reader can
determine which of the survey questions elicited the response.
We selected this methodology specifically because it is consistent with the academic
standards of well-regarded qualitative research including transparency and objectivity, and, most
importantly, to lend respondent initiated empirical evidence to any recommendations emerging
from our survey and the report.
Although the majority of this analysis captures the thought and feelings of the
respondents in their own words, we present Table 2 to illustrate the “parent nodes” of themes
frequently mentioned. The table also gives one an indication which subjects the respondents, as
opposed to the researchers, deemed most significant to comment on in response to the openended questions.

PART 2: Research

330

Final Report to ACUS for Conference Consideration (11/2016)

Table 2
Table of Thematic Node Analysis

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

THEMATIC NODE ANALYSIS
Theme
Training and Education
Communication
Ombuds in the Organizational Hierarchy
Ombudsperson defined
Confidentiality
Empowerment of participants
Standardization
Ethics/Standards
Office Staffing
COFO
Marketing & Promotion
Systemic & Policy Solutions
Administration of the Ombuds Offices
Positive Work Environment
Informality
Independence
Enhanced Outcomes
Fairness
Organizational clarity
Whistleblower Ombuds
Accountability
Problem Solving
Credentialing
Early Warning
Funding
Program Evaluation & Metrics
Positive Change Agent
Accessibility
Benefits

References
77
53
51
45
44
42
42
40
39
35
35
33
32
32
28
24
21
20
20
20
19
19
19
17
17
14
12
12
11

Training and Education
The survey analysis demonstrated that the most significant amount of content was on
training and education. Four sub-themes were evidenced: the training requirements for ombuds;
PART 2: Research

331

Final Report to ACUS for Conference Consideration (11/2016)

training as a part of the service provided by the ombuds, including providing training to
employees; and in the case of external facing ombuds, training of visitors.
The majority of respondents revealed interest in ACUS and others understanding the
importance of consistent, formal, federal government-wide training—for all holding the position
of ombuds—to ensure standardization of practice. It was stressed that “single purpose” ombuds
do not receive training typically associated with the ombuds position. In discussing various
types of ombuds, it was recommended that there might be two training tracks: one for internal,
and one for external ombuds. The issue of cross training for ombuds was also discussed.
Mentorship of ombuds was a key sub-theme. The activity of mentorship was significant
in several contexts: as a best practice, as a recommendation, as something they would like to
dedicate more time towards, and as a source of great satisfaction. There were recommendations
that interagency mentoring was a need particularly for one-person offices. This was identified as
a need by some ombuds and as a best practice by others. Another recommendation was that
there be a rotation process for associate ombuds. Those who have been ombuds for some time
feel they have experience that new ombuds would benefit from. Along the same vein was the
discussion of shadowing other ombuds. Shadowing was viewed as a best practice by several
ombuds. This ombuds response provides an excellent summary of the discussion on enhanced
training: “the value they add improves in accordance with properly trained ombuds.”
The second area of focus for the theme of training and education is the discussion of the
role of ombuds as trainers (one addressed it as “conflict coaching”). The theme of providing
training for constituents was heavily viewed as an area of best practice. A number of offices
reported creating training modules, programs and videos as a best practice and one ombuds
reported providing a “quarterly conflict resolution series” while several others reported having
group trainings or facilitating group sessions as a best practice. A number also reported a need
PART 2: Research

332

Final Report to ACUS for Conference Consideration (11/2016)

for specific conflict resolution skills trainings either as a best practice or an activity they would
like to spend more time on. One ombuds recommended increasing the capacity to be able to
train more people in conflict resolution while another discussed it as a change they would like to
implement. Several others focused on providing training as a preventative tool. This activity
was mentioned both as something they would like to devote more time to and as a best practice.
Others also mentioned training and education in “conflict competence” as an area where they
bring value.
A significant finding was that both internal and external ombuds all acknowledged the
need for education about the role of the ombuds. A sub-topic of training activities emerged as a
result of the office structure—in particular, internal versus external. Internal ombuds focused
training discussions on enhancing efforts to interact with employees, including speaking at
employee forums. An external ombuds broached the same topic from a different perspective of
training both government and industry on how engagement with an ombuds office could be
helpful. Another presented, as an innovation, the insertion of an ombuds into a “relevant
leadership development program.” A common thread appeared from those working with
contractors and training. They expressed wanting to spend more time training the contractors on
concerns “specific to contractors, such as guidelines for federal procurement.”
Communication
The theme of communication was an area of great emphasis among the ombuds. There
was a great deal of commonality in the themes of the communication gap between individuals
and small businesses with the government, as well as the need for enhanced communication
amongst all federal ombuds. The themes centered on the desire to bring this topic to the
attention of ACUS; the value they feel that “enhancing communication” brings to the table; and
the satisfaction they derive from being a conduit in the communication process.
PART 2: Research

333

Final Report to ACUS for Conference Consideration (11/2016)

The ombuds were fairly consistent in their desire that ACUS and others be aware of the
sizeable communication gaps that exist in government bureaucracies and that the ombuds role is
needed to fill that gap. One of the primary gaps identified is between governmental employees
and top-level leaders. Another significant gap is between the individual and government where
an individual’s interests may be overlooked by the agency. The ombuds note that they provide a
valuable tool for filling that gap and for dealing with issues at the lowest possible level. One
agency discussed the importance of handling “5000 inquiries every year” and moving
constituents in “the right direction” to address their concerns. In addition, one respondent felt
strongly that “[a]ll federal agencies that deal with external agencies need an ombudsman.” There
were a few that commented on understanding the difference between the role of the ombuds and
the Inspector General and that the “vast majority of problems don’t require an IG investigator,
investigation or audit to address.”
The ombuds feel they provide significant value by providing a voice and an option for
resolution for populations that would otherwise have limited options. The ability to bridge this
communication gap or “bridge building” is a value numerous ombuds cited and it brings them
great satisfaction. They note that they are able to bring this value not only to individuals but
between offices and program managers through the “ability to change the narrative”, enhance
“collaboration” and “collegial networking,” and serve as a point of contact or communication
across “multiple levels.” They find satisfaction in helping people communicate with their
agency, providing information and resources to the public (including data and technical
assistance to grantees), providing “clarity” on issues, the roles and location of agency resources,
helping resolve conflict—and also in the transformative process that can emerge from genuine
dialogue. A number cited the importance of “one to one” meetings and bringing a personal
“transparency” to government rather than an “automated response.” This transparency provides
PART 2: Research

334

Final Report to ACUS for Conference Consideration (11/2016)

an “unprecedented honesty.” Several responses noted that they want more time to engage in
direct “face to face,” “one to one” and “group” communication.
Another area of interest is the desire for an increase in communication among ombuds as
evidenced by a best practices recommendation of implementing an “ombuds forum” as a means
for exchanging information and “providing unattributed feedback to the agency” perhaps to be
“summarized with recommendations in the annual report.” Another stated they would like
“forums that allow exchange of ideas and information but don’t formalize procedure.” Several
requested more time to “collaborate” with other ombuds and enhance “interagency
collaborations.”
Ombuds and Organizational Hierarchy
A theme that appeared consistently throughout the interviews was the issue of ombuds’
and their organizational status. Status identification is discussed in the following patterns: an
ombuds should enter the agency at relatively senior grade; an ombuds must have access to the
most senior leaders in the agency; and leadership must “buy in” to their role’s value, as well as
“understand and champion” the benefit of a “comprehensive conflict resolution system.” To be
effective, the value of ombuds should be championed from the top down.
The greatest number of comments centered on the discussion that, in order for the
ombuds to be effective, they need to have a minimum grade level. The lowest level
recommended was a “GS-14” and some stated “GS-15” would be appropriate. One established
office noted, “[w]hat's happened now is that more recently OPM is taking a different stance at
classification and so we're not able to replace our ombuds at the same level as the 14 level which
is problematic.” Several respondents commented that the existence of grading ombuds at a low
level is problematic and impeded their ability to effect change. The following is a

PART 2: Research

335

Final Report to ACUS for Conference Consideration (11/2016)

representational comment, “[e]levate the role of the head of the office to SES so it is not seen as
subordinate to other senior leaders.”
It was also suggested that there should be a “separate career field” designated for
ombuds. There was a request for an organizational chart that would demonstrate where the
federal ombuds position falls. One goes on to request that the Office of Personnel Management
create an “ombudsman classification” rather than characterize it as a “miscellaneous” category.
Along this same vein were comments that ombuds should report to the “highest levels of
leadership” in an agency or department. One ombuds recommended that all “federal ombuds
report to the President and Congress.” There were several comments that the value of ombuds is
in their access at the senior level and their distinction from other officials. They suggest that
ombuds bring additional value by filling a conflict management gap above the mediator level.
The following is a representational statement:
[T]here are conflict resolution gaps unmet by mediation. Specifically, mediation is often
used just prior to, or as a preliminary stage of, formal adjudicative processes such as
discrimination or grievance complaints. It [mediation] appropriately focuses on issues
between parties at the lowest possible level. Mediation does not address larger systemic
issues that gave rise to the issues in the first place.

Several ombuds noted that they needed greater authority as some issues occurred above
the office level and the ombuds is unable to address them without the backing of a senior
executive. One ombuds stated, “I meet the managers but I don’t have power.” It was noted that
there needs to be a clear distinction between ombuds and human resource personnel since these
offices have different functions and roles.

PART 2: Research

336

Final Report to ACUS for Conference Consideration (11/2016)

Some additional comments and best practices noted the importance of leaders in areas
such as: setting the tone, preparing the agency for the role of the ombuds, taking responsibility
for the agency’s conflict competence and creating the appropriate ethical culture. One ombuds
noted that they were perceived as management when they went out to the workforce and they
didn’t “have much credibility” as a result. A need for leaders to take time for one-on-one and
team-building sessions with their ombuds as well as using the ombuds as “sounding boards” to
utilize their role as an objective audience was noted as a best practice. Several of the ombuds
noted that their value is having difficult and uncomfortable conversations with leaders and that
leaders need to be open to participating in these challenging dialogues. They further noted that
they bring value by building leadership capacity and take satisfaction in being able to identify
issues for senior management.
Ombuds Defined
A theme that elicited a significant number of comments was the definition of the term
“ombudsmen” and its use. This was an issue repeatedly raised to be brought to the attention of
ACUS and others. There was also a thread of discussion suggesting that the definition of
ombuds should be defined for the public and employees. A representational comment stated, “I
am going into environments where people are assuming they know what an ombuds is but it’s
very different, they might know about a newspaper ombuds or they might know of a healthcare
ombuds and that of course is not how I am operat[ing] but they think immediately that they
know.”
One of the important issues is that the term ombudsmen is often used inappropriately and
that continued misuse will “water down” the term. Many spoke of the creation of ombuds
programs who are not in compliance with the generally recognized ombuds professional
standards of practice. The same concern is directed at what are referred to as “single purpose”
PART 2: Research

337

Final Report to ACUS for Conference Consideration (11/2016)

ombuds who are unable to address “systemic issues” and, in some cases, do not produce
sufficient work and are therefore assigned “additional duties,” a direct contradiction of the
standards of traditional ombudspersons. It was stated that the “single purpose” ombuds is
problematic to the field as they do not meet the criteria that ombuds must be “unambiguous” and
not “dual hatted” in order to succeed.
A number of comments addressed concerns such as, “there are ombudsman offices out
there that say they are ombudsman offices but are really customer service or complaint intake
places.” In addition, one respondent asserted that “it's critical that we not castrate the profession
by allowing complaint processing offices and others to self-identify as ombudsmen; any office
professing to have an ombudsman role must adhere to the standards of practice of independence,
impartiality or neutrality, and confidentiality.” Along this same vein were several comments that
discussed the Inspector General (IG) whistleblower ombuds as problematic as they function in a
strictly educational capacity. Several comments noted that there should be a clear distinction
between ombuds and ADR specialists under the Administrative Dispute Resolution Act
(ADRA), with ombuds generally functioning at a higher level addressing systemic issues, and,
further, “that the Administrative Dispute Resolution Act should be updated to reflect all types of
work an ombuds does and not just a ‘dispute resolution proceeding’ to be completely effective.”
A number of comments spoke to refining the notion and implementation of ombuds so
that they all adhere to the same standards, although a few respondents believed that there is a
need for advocate ombuds, though they might be distinguished from other ombuds.
Furthermore, one respondent suggested recognition of the “variation of types of ombuds
programs similar to those that [the] American Bar Association included in their standards.”
The definition of an ombuds portrayed to the public and employees was another subtheme identified. Ombuds would like to spend less time explaining the profession of federal
PART 2: Research

338

Final Report to ACUS for Conference Consideration (11/2016)

ombuds and would like more clarity and uniformity among ombuds to address a public
misunderstanding of the role of the federal ombuds. Clarity of position and functions was also
discussed so that they could spend less time on matters that could be handled by managers and
supervisors, as well as dealing with problem employees. One comment identified that there
needs to be an awareness that “ombuds are an enabling role and not there to fix problems” and
another respondent stated that they serve the agency “by acting like an aggressive independent
watchdog.” They would like federal ombuds to be defined as distinct from state, local and
corporate ombuds. There was also a request for support for those ombuds who are uniquely
structured, and a recommendation that the ombuds position should never be temporary.
Confidentiality
The issue of confidentiality drew comments from three different perspectives: those
ombuds who feel the position does not offer confidentiality to their constituents and they do not
represent their interactions as confidential; those ombuds who feel the ambiguity of
confidentiality is problematic by being implied but not guaranteed by the limits of their
protection; and those who feel they are able to provide confidentiality as a standard procedure.
The following is a representational quote: “Federal ombuds offices should adhere to the
essential ombudsman tenets of independence, impartiality (neutrality), and confidentiality to be
able to effectively carry out the office's mission.” It was proposed that existing legislation, such
as ADRA, should be strengthened to enforce the confidentiality and impartiality of the ombuds.
Concern was noted that, even with a policy of confidentiality, the “culture” of the agency
encourages those who engage with the ombuds to keep their “supervisors in the loop.”
Those offices that do not offer confidentiality recommended that there be legal
protections for ombuds confidentiality. One office posited that more “sensitive” issues would
come to them if they could guarantee that communications with the ombuds would be privileged.
PART 2: Research

339

Final Report to ACUS for Conference Consideration (11/2016)

There were also concerns regarding the lack of protection of ombuds confidentiality in the
federal sector. One office is concerned that “they do not have the legal infrastructure to protect
confidentiality.”
One agency considers it a best practice to get a records schedule approved by the “U.S.
Archivist” as “temporary” and then ombuds’ records could be destroyed once an issue is
resolved. The same agency is concerned, however, with the GAO recommendation of one-year
ombuds’ record retention. On the same issue another ombuds noted that the GAO’s one-year
recommendation “does not align with federal and (prior GAO) guidelines.” One office felt
strong concern about the issue and offered a detailed response:
I am concerned that the GAO recommendation of one-year retention of temporary
records does not align with federal (and prior GAO) guidance. In 2001, GAO published
"Human Capital: The Role of the Ombudsmen in Dispute Resolution" [GAO-01-466].
The study found that ombudsman offices were explicit about providing for confidentiality
in their dealings by not keeping a log of visitors' or callers' names or formal case records
and by destroying any informal notes. At the time, GAO also found that federal agencies
do little to evaluate their ombuds programs and recommended the Coalition of Federal
Ombudsman (COFO) and the Interagency ADR Working Group develop standards based
on the American Bar Association's publication on federal ombudsman standards. COFO
developed a "Unified Model for Developing an Ombudsman Function" in response to
GAO's recommendations, including confidentiality standards. On page 15, it states that
ombuds can preserve confidentiality by "discarding informal notes and other non-record
materials related to case issues once they have been resolved." Further, a parallel may be
found in the attached "ADR Confidentiality" documentation (p. 41) developed by the
Department of Justice regarding protected notes: "For confidential federal records (such
PART 2: Research

340

Final Report to ACUS for Conference Consideration (11/2016)

as a neutral's formal notes, an ADR program administrator's notes on particular disputes,
or case logs which contain confidential, identifying information), short retention
schedules should be established that run up until the dispute is resolved or the dispute
resolution proceeding is terminated. The schedules should identify the documents as
sensitive documents under the Federal Records Act and the schedules should be
submitted to NARA for approval (as the law requires)." Therefore, I am concerned about
GAO's recommended one-year retention of temporary records when prior GAO
materials, COFO, Interagency ADR Working Group, ABA, and IOA all assert that such
temporary records should be destroyed "upon resolution of the matter.

Several offices articulated a concern that there is no specific exemption for ombuds in
legislative requirements for record retention and for providing information when requested by
Congress or under the Freedom of Information Act.306 A significant number of offices noted this
as a serious concern. While several offices noted the need for improvement, one office shared its
own concern as to how to respond when someone asks “if this is confidential and I would have to
say yeah. It presents an ethical dilemma given the ambiguity in the legal framework supporting
ombuds confidentiality.” Additional comments addressed the dilemma of how to manage
confidentiality concerns of an ombuds who wanted to be able to share notes with a colleague
when working with the same client, or when another ombuds needs to step in. Another office
noted that there are tensions with other offices when they request confidential information.
One office felt the need for “a founding document or charter” that addresses the issue of
confidentiality. One office deals with the issue of confidentiality by not keeping notes, but “this

306

See Part 3, Legal Analysis, for more information.

PART 2: Research

341

Final Report to ACUS for Conference Consideration (11/2016)

is a problem when the same person comes back through.” A solution presented by another office
is not to promise confidentiality “but [just] maintain the best attempts of confidentiality within
the bounds of the law.”
Some ombuds report no issues with confidentiality—especially several newer offices and
ombuds specializing in external visitors, as several of these ombuds deal with non-confidential
complaints. One ombuds refers to the value they bring their agency by providing “a safe
confidential resource for conflict management.” Some analytic ombuds—despite having
collateral duties—feel that one of the biggest distinctions they have is the confidentiality they
offer.
One ombuds noted it is a best practice that confidentiality be provided. It allows people
to “feel comfortable to discuss issues.” Another ombuds noted “word of mouth has confirmed
that confidentiality is respected.” This issue is considered significant as a number of offices
noted the same consistency of practice. The value that the ombuds bring is an option for
“information to travel up the chain in a safe, confidential way, particularly with controversial
issues that might not come forward without confidentiality.”
Empowerment of Constituents
Without fail, empowerment was viewed by almost all the respondents either as a source
of satisfaction and/or noted as an area in which the ombuds believe they bring value. The
majority of ombuds found satisfaction in helping others “find their voice and resolve their own
issues.” The theme of giving people a “voice” was also where the majority of ombuds felt they
brought value. Some approached it from the complementary perspective of giving people the
opportunity to feel “heard.” Several linked “being heard” with satisfaction in reducing
“frustration and confusion.” One comment noted the value of giving employees an informal
option to be heard “outside the normal chain of command.” There was a secondary theme along
PART 2: Research

342

Final Report to ACUS for Conference Consideration (11/2016)

these lines of satisfaction and value through providing an “equitable” process. Another similar
response was in helping the individual or small business navigate or “humanize” the
bureaucracy.
Great satisfaction was found in “helping” others. The help identified took a variety of
forms. The most popular comment along this theme was helping individuals gain a different
“perspective,” whether their own or of another. The second most noted comment was helping
others find and access “resources” that may not have been previously considered, or that they
were unaware of availability. Helping people be more “affirmed”, and “valued” through
displaying empathy is where several ombuds feel they provide value.
Standardization
Standardization is a recurrent theme throughout the survey responses. In this thematic
category we are dealing with the global standardization of practice for federal ombuds. Under
this theme we identified four sub-themes: standardization of practice; protocol for new offices;
software; and best practices.
There were several generic requests to call attention to a need to develop a “standard
description of ombudsmen from a federal perspective.” There were more specific requests which
will be addressed either in the thematic areas of COFO or Organizational Clarity. There were a
significant number of requests that [ombuds [r]eview all Department … issuances to ensure the
programs, policies, and procedures are consistent with recognized ombudsman standards” and
that practice be “standardized” across all federal agencies. It was posited that consistency will
lead to “less confusion and higher quality.” One office noted that within the “same agency”
ombuds functioned differently. One office suggested that it should be a best practice to have an
office run by an “individual with ADR knowledge and appreciation” while another office
identified that it was established by the agency so therefore its standards were “not codified.”
PART 2: Research

343

Final Report to ACUS for Conference Consideration (11/2016)

There is a recommendation to address the “unique population of ombuds” with statutory
requirements not “captured under traditional ombuds models when making recommendations
and developing resources.” One office would like more time to create a process to “layout steps
for dealing with the agency.” Another office is requesting the “consideration of regulations to
ensure grantees comply.” There are several requests from newer offices that ACUS consider a
“start-up guide” or that the appropriate lawmakers “establish laws and regulations that each
federal agency establishes a federal ombudsman office which will help the organization itself
and provide guidelines of how the office will be set up” and a similar request for documentation
highlighting “best practices” for setting up new offices.
There does appear to be a divide between those agencies with software or technology
needs to improve their “electronic presence” and others who view their use of technology as one
of their best practices. One office noted “[o]ne of the things that we have done is to try to make
the process of interacting with us as user friendly as possible. We have been trying to use
technology, to offer webinars, pre-taped things, virtual presentations, and are thinking about
using an online interface to submit questions. Those are sort of using technology in new exciting
ways that makes it easier and faster to interact with us.” Another characterized their use of
worldwide teleconferencing as an innovation. Another agency noted that they maintain the Long
Term Care ombuds National Ombudsman Report System (NORS) and “make the aggregate,
non-identifiable data available publicly.” Furthermore, there are several calls for “a proper
software program” or an “improved database for case management.”307

307

See ACUS Recommendation 2016-1, Consumer Complaint Databases, for guidance on drafting policies
regarding online consumer complaint databases. https://www.acus.gov/recommendation/consumer-complaintdatabases

PART 2: Research

344

Final Report to ACUS for Conference Consideration (11/2016)

There are numerous requests for codified “best practices” for federal ombuds. One
specific request was a best practice for “internal scientific dispute resolution process for
significant issues of high importance e.g. public health.” There was a request that one of the
ombuds associations consider recommending a protocol for handling callers identified as
“dangerous callers” which would include a need for how best to follow up with these callers.
Ethics and Standards
This theme included strong advocacy for ACUS and others to support a culture of
“ethics,” “accountability” and “transparency” among federal ombuds. An overarching comment
noted that standards are essential to the role and credibility of ombuds and are valuable for
“staving off protests, fostering transparency and integrity.”
The most frequent and significant comments about ethics indicated the strong desire for
certain ombuds offices to follow the Standards of Practice and Code of Ethics of the
International Ombudsman Association (IOA), which apply to organizational ombuds. One
agency said they follow an ethical framework, which they view as a best practice, which
integrates the IOA standards with the views of COFO. Several commenters wanted ACUS to be
aware that standards are “needed,” as ombuds should be held accountable to the ombuds
standards. Others noted inconsistencies, with one stating “some agencies pick and choose
standards of practice.”
Several offices stated that they use “a combination” of all of the generally recognized
professional standards. One recommended that there should be “specific tenets that as ombuds
they can say they follow.” Other comments regarding standards noted that one office follows
ABA, another USOA and one whistleblower ombudsman noted “[w]e have our own standards
called CIGIE (Council of the Inspector General on Integrity and Efficiency). It’s specific
standards for us.” A significant number of responses noted that they do not have any issues
PART 2: Research

345

Final Report to ACUS for Conference Consideration (11/2016)

concerning standards. Several noted that they have no standards as they follow “laws issued by
Congress” and another noted that “attorneys and judges deal with it.” On a slightly different
note one ombuds office noted that they found it “hard to explain to people what ombuds ethical
standards are.” Another discussed an ethical dilemma: should ombuds investigate if they are
neutral?
Office Staffing
The theme of ombuds office staffing was one that approximately 40 percent of the
respondents wanted brought to the attention of ACUS. The prevailing sub-themes included: an
overall increased need for ombuds; a need for more organizational or internal ombuds; some
agency specific recommendations; and access to independent counsel.
A significant number of responses noted that there was a need for additional ombuds to
deal with the heavy workload, and one noted an area of improvement would be appropriate
office space. One raised the point that “if every agency had one [ombuds] they could consolidate
resources.” One ombuds supported their request for additional ombuds noting “demand for the
services of ombuds has been high.” Another projected that “the need for ombuds will continue
to increase as issues become more complex.” One suggestion was that more agencies should
appoint a senior ombuds to focus on “external constituent issues.”
There were several requests that ombuds have access to independent counsel. Another
comment stated, “Department of Defense schools worldwide could benefit from an independent
ombuds.” It was recommended in several comments to ACUS that every military base and joint
command worldwide needs an ombuds and that “every defense agency or field activity with
more than 4000 people should have an organizational ombuds.” One specific comment noted
that there was a need for the Joints Chiefs of Staff to have a corps of ombuds for each combatant

PART 2: Research

346

Final Report to ACUS for Conference Consideration (11/2016)

command. There was also a request that ACUS be aware that more “analytic ombuds programs
are needed.”
There were a significant number of responses requesting specifically to have
“organizational ombuds” in all agencies. A representational comment states, “ombuds could
bring huge improvements to agencies, and in particular those with the lowest OPM Federal
Employee Viewpoint Survey scores.” Comments noted that some of these agencies have
outwardly facing ombuds to help address concerns of the people they serve, but most do not have
organizational ombuds. For those that do have ombuds, it may be necessary to provide
additional support and resources to the office so the program could more adequately serve the
agency. One respondent requested that government provide each hospital with an organizational
ombuds who “are not patient advocates.”
Centralized Federal Ombudsman Association
The majority of comments addressing a centralized federal ombudsman association were
framed as recommendations. There were specific recommendations for an “enhanced role of the
Coalition of Federal Ombudsman (COFO),” as well as more detailed recommendations of
oversight and standards.
General comments included a recommendation for greater “collaboration” between the
agencies and COFO, or a centralized federal ombudsman association. Consideration was given
to strengthening a centralized federal ombudsman association to “provide infrastructure” and “an
oversight body” that could “reduce duplication.” One suggested that it would be helpful if
agencies, especially those with nascent, single-person ombuds offices, could contract for support
from a centralized federal ombudsman association. Many ombuds spoke of a central association
to help standardize and strengthen the profession and to provide “functional oversight on use and
application [of ombuds] through[out] the government.” Several comments suggested
PART 2: Research

347

Final Report to ACUS for Conference Consideration (11/2016)

“credentialing” ombuds as well as “reviewing” them. A significant number noted that a
centralized association could and should provide “common practices and standards.” Two
comments addressed an ombuds accountability aspect: one suggested a “self-assessment,” while
another suggested a central association could “review complaints” against federal ombuds.
There were several comments that this group could and should interact with Congress.
Specifically, there were two suggestions that the group collect “anecdotal evidence” to share
with Congress “biannually, and that Congress “consult with the centralized federal ombudsman
association prior to introducing a new ombuds program within the federal government.”
Marketing and Promotion
The theme of marketing and promotion was one that included a significant number of
divergent positions on similar issues. Sub-themes included value of promotion, need for
outreach, and best practices in promotion. Several noted one of the values they bring is in the
area of promotion by “branding” the agency mission, “promoting the office on the outside,”
preventing “negative publicity” and overcoming the perception of “promoting a culture of
secrecy.” Several suggestions along the same lines, were the need for more “publicity,”
“outreach,” “education,” and “support groups” to help increase awareness “amongst the public
about the profession.” A consistent comment among many of the respondents was the need to
spend “more time on promoting” and “communicating value” but cited they “don’t have enough
time.” Conversely, this was also an area that some ombuds wanted to spend “less time on.”
They stated they would like to spend less time explaining what the agency “can and cannot assist
on” and “what the agency can or can’t do.” The two are not necessarily contradictions but likely
differing perceptions of what marketing entails.
The need for additional outreach was agreed upon by several and recommended by one as
something for consideration, in particular, “formal outreach highlighting role and function.”
PART 2: Research

348

Final Report to ACUS for Conference Consideration (11/2016)

Some viewed their practice in this area to be innovative and a necessary best practice. Several
offices commented on innovations in this area such as developing “a commercial to increase
awareness,” implementing “in-reach and outreach plans that accompany our office strategic plan
so that we are organized and deliberate in how we do these activities with our internal/external
stakeholders,” and starting an “Ombuds in Practice” section to their annual report.
It was noted that outreach demonstrates value through “greater public reporting,
visibility and promotion” while another noted that they needed greater promotion within the
agency so they “could see what the ombuds could do for the agency and not see the ombuds as a
threat.” Along a similar direction other recommendations included greater outreach to address
“misconceptions” and the need to “raise awareness of the benefits of the program.”
Another subtheme was the need for greater visibility for the office to attract more
visitors supported by comments such as “people don’t use it” and “customers don’t know it
exists.” A comment from a respondent from a new office stated that they “need people to know
they exist.” It should be noted that the majority of these comments on the need for greater use
and visibility were particularly identified as a theme from new offices.
Systemic and Policy Solutions
Addressing “systemic issues” and performing “system reviews” were key areas where
ombuds feel they can bring value and would like to “spend more time.” Several ombuds noted
that they would like ACUS and others to be aware that ombuds can “very cost effectively help
identify and correct systemic issues” in a manner leading to positive outcomes. Another noted,
“problems found in government, as in many places, requires someone to have the courage to
come forward and point out the problem within a system— that the system should actively
support candor, work toward meaningful change, and not marginalize or fire the messenger.”

PART 2: Research

349

Final Report to ACUS for Conference Consideration (11/2016)

Another viewed it as a value they provide, “raising issues others cannot or will not discuss…
such as barriers in governance structures.”
One ombuds did note that they found “many ombuds programs do not take full advantage
of their capacity to link back to the agency mission or agency redress of systemic issues.” A
differing perspective they wanted addressed was that although there is a “broad” discussion on
ombuds addressing systemic issues, they believed they would benefit by specific discussions on
“teasing out” such issues. The request for guidance and “best practices” when dealing with
systemic issues was mirrored by other ombuds as well. A majority of the organizational ombuds
reported that the identification of systemic issues was something to which they would like to be
able to devote “more time,” and “identify trends.” An ombuds noted that IC Directive 203,
which created the role of the analytic ombuds, is missing “the ability to look at the systemic
issues that gave rise to the concerns in the first place.” Another office acknowledges its
uniqueness as “specifically” designated to identify systemic issues. A significant number stated
that addressing systemic issues is one of the areas where they bring the most actual and/or
potential value.
Some ombuds feel that they bring value and would like to spend more time on public
policy issues. One noted, “I would like to be more of a resource to the agency on policy changes
instead of always attempting to resolve individual disputes or concerns.” One ombuds
mentioned specifically contributing to policy development “from an ombuds perspective” as
something they would like to spend more time on and another discussed the same issue but noted
that ombuds can reflect “a variety of perspectives” on policy issues.
Administration of the Ombuds Office
There was unique consistency on the topic of administration in which all but one
respondent identified this area as something they would like to spend “less time on.” Overall,
PART 2: Research

350

Final Report to ACUS for Conference Consideration (11/2016)

they identified a need for improvement of administrative support. One ombuds noted as a best
practice the use of a “detailee” as acting outreach specialist. The sub-themes in this area focused
on dealing with calls and inquiries, clerical activities, meetings and data entry.
In the area of phone calls, problem areas noted were time spent on a high volume of calls.
Another noted spending time fielding repeat calls from individuals “who have difficulty
accepting a decision.” An individual for whom ombuds work is a collateral duty wants to spend
“less time on inquiries and complaints” and would “prefer to limit the time spent on explaining
ombuds’ functions,” while another individual discussed spending less time on “statutes of
application and status of inquiries.” Additional respondents noted they would like to spend less
time “redirecting inquiries,” and less time on meetings. Two respondents noted that they would
like to spend less time on “reporting” functions such as the “kind of issues.” Individual
comments included less time “duplicating the creation of documents that must already exist, e.g.,
charter, record retention policies and job descriptions,” and on “data entry.”
Positive Work Environment
Creating a more positive work environment was a theme where the majority of ombuds
felt they brought value and also achieved a sense of satisfaction.
When addressing the value they bring, one of the ombuds made the point in a succinct
but representational statement, “[w]e increase organizational focus on mission critical activities
by helping senior leaders, managers, supervisors, and staff to minimize unwarranted distractions
in the workplace.” Another respondent explained, “Our work is increasing morale and helping
employees and managers to refocus, reframe, and address conflict, however it is manifesting, in a
healthy and productive manner.”
An excellent summary statement of the points noted for the attention of ACUS and others
can be noted in this respondent’s comments:
PART 2: Research

351

Final Report to ACUS for Conference Consideration (11/2016)

[C]onflicts that are not handled well can permanently poison the work
environment/culture. I have sometimes observed certain groups who are "married to the
misery" they perceive as intrinsic to our workplace. It's a huge problem once trust has
been lost. An ombudsman that is truly independent of management and unions sends a
strong message to the workforce--you have somewhere to go even if just to sort out your
thoughts.
Informality
The informal aspect of an ombuds role is one of the ways in which they create value
according to the majority of comments on this theme, and an area that many would like stressed
in the report. They note that the informal process is a “cost effective” means of conflict
resolution. One office demonstrates their impact when they note, “[o]ur organization had a
disproportionate number of formal complaints. Since the inception of the Ombudsman Office
we have seen a significant decrease in the number of formal complaints.” Several noted that the
ombuds fill a gap that previously existed. One office explained that some issues went to “a
formal process that really had no business being there, but there was no alternative.”
The following quote is a representative summary of those comments on this theme that
the ombuds wanted to bring to ACUS’ attention:
Our ombudsman is our Senior Dispute Resolution professional at our agency and is
responsible for implementing a systemic informal conflict resolution process for the
agency that embraces a variety of conflict resolution tools and processes. We have found
this informal space of the ombudsman office is an essential form of organizational
support for employees at all levels of the organization. It is critical for employees to have
an informal space in which to receive help to resolve conflicts, receive assistance with

PART 2: Research

352

Final Report to ACUS for Conference Consideration (11/2016)

taking a holistic view of the conflict, focus on the business problem presented, and
develop strategies and ideas that they generate to resolve the conflict.

Independence
The theme of independence was an area where the ombuds felt strongly that they bring
value and emphasize that ACUS and others should understand the role that independence plays
in their ability to be effective. The majority of the comments focused on the value that their
independent status contributes towards facilitating discussions that are not likely to occur
otherwise. Statements covered such topics as ombuds can “raise questions others can’t or won’t”
and have “no barriers from raising anything to anyone;” provide “unbiased, unfiltered
perspective;” or “honesty and candor;” and are “independent advisors.”
In discussing the theme of independence and what they would like brought to the
attention of ACUS, they use unequivocal language requesting that ACUS “explicitly prohibit
ombuds from being connected to human resources, general counsel, inspector general, EEO,
diversity, privacy, or civil liberties offices because of the limited scope and conflict of interests
that exist by being placed in these programs.” Another ombuds requested that ACUS
recommend to Congress that “ombuds have statutory independence and confidentiality
protections.”
One office provided support for this argument stating “we are now an independent office
that reports directly to the chairman and have a multitude of benefits from that. There are no
influences from other offices.” Another office recommended, “[t]o meet its required standard of
independence, all Federal Ombuds should report to the President and Congress. As an
alternative, maybe all ombuds could be aligned under an independent organization and assigned

PART 2: Research

353

Final Report to ACUS for Conference Consideration (11/2016)

to specific agencies.” One office provided an example of an adverse experience when an
ombuds lacks independence:
In another instance, a manager who did not like the ombudsman's independence insisted
on a 360 evaluation for the ombudsman, which led to closing the office. I'd like to posit
that no organizational ombudsman can be fairly evaluated by anyone who doesn't fully
understand the role (i.e., most people even within your organization). A supportive
supervisor and complete independence is paramount.
Enhanced Outcomes
Achieving enhanced outcomes was one theme that the majority of respondents drew great
satisfaction from and a significant number felt they added value. The major sub-themes were:
better outcomes and improving the conflict resolution process. In discussions of better
outcomes, a significant number of participants noted satisfaction in achieving “solutions that are
helpful to everyone” or as another put it, “when someone’s crisis turns into a win for the group.”
One comment discussed satisfaction working with leadership and employees and “getting good
outcomes.” Another summed it up when stating “that they can add value if they take initiative
and they are allowed to.”
The other sub-theme in this area was improving the conflict resolution process and was
cited as a significant source of added value and one that yielded great satisfaction for the
ombuds. The most frequent comment was that everyone in the process benefited from a
perceived “good faith effort” to resolve or address the issues. One noted that at the very least the
process “[has] given the industry or consumers restored faith in the government’s ability to serve
them.” Some ombuds noted satisfaction in “reducing stress and anxiety in the process.” Several
ombuds noted that they could devote the time to “study and make recommendations the agency
may be aware of, but doesn't have the bandwidth to review.” Others discussed enhancing the
PART 2: Research

354

Final Report to ACUS for Conference Consideration (11/2016)

process through “interest based problem solving” rather than a “blaming or adversarial” process.
One also felt they brought value by allowing individuals to “vent” and allowing the agency to
concentrate on “more productive activities.”
Fairness
Fairness was one area that a significant number of respondents emphasized that they
provide value and that is a source of satisfaction particularly “when both parties accept a
decision as fair.” The theme elicited a number of specific recommendations and comments
including (1) “[f]ederal agencies that regulate commercial enterprise and/or provide services to
individual members of the public should have ombuds offices to ensure fair process for those
interfacing with the federal government”; (2) ombuds demonstrate the “fairness of government to
employees and the public”; and (3) “[a] fundamental value of the ombuds program is that
fairness guidelines should and could be incorporated in all organizational ombudsman offices; in
fact we challenge all ombuds to establish fairness guidelines as part of their governing charter or
by-laws.” One particular respondent felt so strongly about this issue that he referenced some of
Howard Gadlin’s published comments, as follows:
[I]n his article "Assessing Effectiveness in Ombudsman Programs", JIOA, vol. 3, no. 1,
2010, Gadlin addresses “the need for an informal, confidential, independent channel by
which all members of an organization can explore and pursue complaints and grievances
and raise concerns without fear of retaliation and with the knowledge that they will be
treated fairly and that their issues will be addressed honestly and impartially.” Howard
went on to say “it is in the nature of large, bureaucratic organizations that their internal
dynamics create impediments against people bringing forward issues and concerns that
point to individual and structural problems within the organization. It is in the nature of
large bureaucratic organizations that important information that could matter enormously
PART 2: Research

355

Final Report to ACUS for Conference Consideration (11/2016)

for the better management and functioning of the organization is kept from the very
people who could use it. An ombudsman program that is doing “good work” can be an
effective way to address these needs.
One unique comment about the ombuds is that “companies and lawyers feel it’s the only place
they can go when they feel that decisions are not fair, or when they feel there is blockage and
have the power to move things along.”
Organizational Clarity
There were a number of issues raised in regards to the structural clarity of the ombuds
role. One comment was that one of the values an ombuds brings is that leadership is now
“involved” in the problem solving process. One commenter stated “the ombuds program won’t
be successful if it is mandatory and forced.” Ombuds cannot succeed “without the support of
leadership, key line managers, and employees.” “Ombuds cannot be seen as oversight, and
oversight committees need to know this.”
They also would like to share their view that ombuds provide a “means of resolving
conflicts that are not easily resolved in the formal or more traditional conflict resolution
processes and as resources to provide guidance on policies and systemic issues that go beyond
one particular conflict or complaint.” One suggestion is to consider ombuds as an “umbrella”
under which ADR programs can “flourish,” as opposed to some programs where ombuds and
ADR are “separate.” Another suggestion along the same lines would be the location of ombuds
as “an independent organization assigned to specific agencies.” A concern was raised that
“agencies diminish ombudsman roles by exerting too much power and control over it; thus
eliminating independence and the role’s effectiveness.”
Another would like ACUS to consider “some way to clarify” between an internal or
external facing ombuds. On a more macro level “you have a couple of agencies where you have
PART 2: Research

356

Final Report to ACUS for Conference Consideration (11/2016)

[now] an ombuds office, an ADR office and an EEO office, [a]nd it’s confusing; so there does
need to be some clarification about what the roles are and who is handling what.” One office
requested that it be moved “from the Office of Human Resources to the Office of the Director.”
Another office stated that the title ombuds “can be confusing since we don't do mediation or
many other traditional ombuds functions, and our independence derives from that of the OIG, as
opposed to being independent ombuds within the OIG.” Another office noted “we currently are
spending inordinate amounts of time on HR classification issues, as well as recruitment activities
that are cumbersome given the lack of flexibility within the federal bureaucracy.” A concern
was raised regarding the single-issue ombuds that “though important, does not produce enough
work to support the role. A senior person will likely be assigned this additional responsibility,
and will likely have absolutely no experience whatsoever in ombuds work. It is also highly
likely that the senior person assigned cannot be neutral or independent, thus unable to adhere to
core ombudsman standards.”
Whistleblower Ombuds
The title and role of the “whistleblower ombuds” was one of the more controversial and
opinionated themes that resounded through this research. Sub-themes regarding this area
include: are whistleblower ombuds in fact ombudsmen; what is the value of the whistleblower
ombuds; and various other issues specific to the whistleblower ombuds.
A number of ombuds have commented that whistleblower ombuds are not traditional
ombudsmen, which was a concern for a significant number of respondents. There were a
significant number —both pro and con — that wanted this issue brought to the attention of
ACUS. One commenter stated “the role does not comport with any definition of an
ombudsman.” One suggestion supported by several is to consider “re-naming” whistleblower
ombuds to something else, as “the role does not fit any published description or recognized
PART 2: Research

357

Final Report to ACUS for Conference Consideration (11/2016)

standard of an ombudsman. This has caused confusion among federal employees and significant
damage to the profession as a whole.” One respondent stated “the whistleblower ombuds is
superfluous in our agency. We have plenty of other channels for those at the Department to get
information on ways to protect themselves from retaliation.” A whistleblower ombuds reported
that they bring value by helping the agency to “the realization or acknowledgement of how
important whistleblowers can be.” Another ombuds suggests they bring value by fulfilling the
statutory requirement to “provide a whistleblower ombuds.” Yet another noted where they bring
value is in “the liaison role…it brings people together to talk about best practices.” One ombuds
noted, “I don’t see this office…as adding a tremendous amount of value. I think maybe the
office has a well-deserved reputation of not being welcoming towards whistleblowers.”
Whistleblower ombuds themselves discussed some issues problematic in the performance
of their duties. One ombuds noted a case “where management, when a suspected whistleblower
left my office, management here kind of ordered me to write up a memorandum of what the
whistleblower told me.” In another case, “I was threaten[ed] that they would make trouble for
me if I did what I was supposed to do and explain the whistleblower laws to a potential
whistleblower.” Another issue of concern was stated as: “There is a negative. In some agencies,
with some personnel, there is a very negative reaction and negative concept of the whistleblower
ombudsman.”
Some recommendations suggested are to “change the organization” and “have our
investigators go out and actually go to bat for some of our whistleblowers in the agencies.”
Another recommendation was that the whistleblower ombuds “report directly to the inspector
general or the organizational head.” One ombuds did note a best practice or innovation where
they “put together a slideshow” that was well received on educating the whistleblower.
Accountability
PART 2: Research

358

Final Report to ACUS for Conference Consideration (11/2016)

Accountability was a clear theme in the survey responses. The most common responses
were noted as recommendations to help enhance accountability or best practices. There were
several requests to recommend a “five-year peer review” for ombuds (one suggested they be
voluntary). Another respondent suggested a “facilitated self-assessment” as a proposed best
practice. One office:
created an automated tracking system that throughout our investigation divisions all over
the country keeps track of all of these [cases] not just reprisal but all the allegations we
get and whistleblowers are very important sources of information for an OIG. And so it
keeps track of all that, where they are, basically keeps track of key dates, when we get
them, when we acknowledged it because it’s very important to acknowledge, what
happened to it and when we’ve let the people know what’s happened to it. And that
tracking system sends a report to me every couple of weeks. I can see if things are, you
know if there’s an issue I can check. It’s actually a pretty good system. So that’s
something we created from scratch that I think is pretty innovative.
Additional innovations from several offices included a “weekly case review,” “mid-year
updates” to all their stakeholders “so they could learn what we were doing,” “a very specific
three-year plan,” to enhance development and the utilization of “peer panels” to assist in
managing in-house conflict. One office suggested that there be a “permanently funded
ombudsman program analyst to continually do program evaluation.”
Problem Solving
The theme of creativeness was one where the majority of comments acknowledged that
this was where they bring value, derive satisfaction and would like to spend more time. The subthemes in this area focused on being proactive and applying creativity to problem solving. There
PART 2: Research

359

Final Report to ACUS for Conference Consideration (11/2016)

was a consensus that a unique value provided by the ombuds position is the ability to be
“proactive” rather than “reactive” and the ability to “apply cutting edge solutions;” and “move
people beyond their comfort zone to resolve an issue;” providing “new perspectives;” and
“unique insights.”
Credentialing
The theme of credentialing of ombuds was one that the majority of comments wanted
brought to the attention of ACUS. They noted that they would like to see a credentialing or
accrediting process for ombuds as a primary sub-theme. Among the suggestions offered were to
require training or a program for federal ombuds that leads to certification, a recommendation
that an ombuds should “have a degree in conflict management or organizational design” and
developing a “profile template for hiring candidates.” An alternate, but similar suggestion was
the recommendation of “core competencies for federal ombuds.” The other sub-theme in this
area was that ACUS should consider “standards” and that the standards be “consistent in
application throughout the government.” A specific suggestion was that CIGIE [Council of
Inspectors General on Integrity and Efficiency] consider an “Oversight Community of Ombuds
that is available to all IG personnel federal-wide” distinct from “whistleblower ombuds since that
role does not comport with any definition of ombudsman.”
Early Warning
The theme of providing an early warning system and heading off issues before they
become more complex and costly was where the majority of ombuds comments felt they bring
value, was a source of satisfaction and was something they noted should be brought to the
attention of ACUS and others. The most frequent comments centered on the ability to be an
“early warning system” and provide “feedback” on issues before they need to go to “a formal
process,” or “become a worldwide systemic problem,” “or “could lead to a major violation.”
PART 2: Research

360

Final Report to ACUS for Conference Consideration (11/2016)

Several comments noted that leaders “appreciate ombuds because they can get ahead of an issue
before it escalates,” and ombuds can provide “issue trends” that are “problematic” to leadership.
Funding
The majority noted the need for additional funding for more ombuds. Two comments of
particular note on this point was that “relative to other programs they are understaffed and
underfunded” and, comparatively speaking, that they are doing “more with less resources.”
Another discussed the need for a properly funded office. One comment noted they would like to
spend “less time on budgetary issues” such as “wrangling for money for outreach.”
Funding for new activity included suggestions that a budget for “independent counsel” be
implemented as a best practice. Another suggested that a permanently funded “ombuds program
analyst would be helpful to continuously do program evaluations.” One specific request is that
“Congress fund an ombudsman for the corps of senior executives” that would operate across all
agencies.
Program Evaluation and Metrics
Program evaluation and metrics were areas of divergent comments. These included some
items identified as best practices, needs, recommendations and value. In terms of best practices,
the items identified were “a peer review program,” (one office did report this as a need),
“constant evaluation of what worked and what didn’t,” and “two year strategic plans that
outlined objectives.” One of the areas generating diverse responses was in regards to whose time
should be involved providing the metrics. One comment noted they would like “improved
metrics to demonstrate value” while another noted that they would like to spend less time on
“metrics justifying position” and still another suggested that “full time researchers should be
permanently funded to do program evaluations.” One unique approach was that this “same
survey” be conducted with their supervisor to see what similarities and differences “the
PART 2: Research

361

Final Report to ACUS for Conference Consideration (11/2016)

leadership of the organization” sees versus the ombuds themselves. One comment noted that
they provide value through program evaluation within their agency. An example was noted by
one agency, that one office had very low HR workplace survey scores in many areas, including
communication, trust, collaboration, and overall effectiveness as a team. The ombuds facilitated
a self-assessment that asked everyone, privately, what was working well, what wasn’t working
well, and recommendations for improvement. This produced a report with best practices to
continue doing, areas of concern, but most importantly, specific ideas from employees on where
to make substantive changes. In this case, the leaders were incredibly responsive and developed
an action plan and put employees in charge of carrying out approved changes. The following
year, the top leaders shared that nearly all of their scores on the HR workplace survey went up.
Although the leader gave credit to the ombudsman, the ombudsman credited the leader for
listening, respecting, and acting on the concerns and recommendations that came out of the
process.
Accessibility
The theme of accessibility focused on the value of equitable access, the ability to access
those with the power to address the issues and the speed of resolution. The most common
response noted was the value provided by being able to provide “prompt responses, accurate
information and explain the process” to “everyone” with an inquiry. The role of ombuds
“enhances access to the government.” The process works best when there is “upper management
support.” There were several best practices submitted in this area: “being open to evolving;” “an
ombuds of the day to handle walk-ins;” an “online interface to submit questions;” and a “24-hour
commitment to start on problem resolution from initial contact.” There were two comments
submitted in this area for the attention of ACUS: every office that has an “EEO should have an
ombuds also;” and ombuds fill a gap “as a senior person [who] is not investigative or providing
PART 2: Research

362

Final Report to ACUS for Conference Consideration (11/2016)

formal oversight.” One comment noted they would like to spend time on “[n]on-meritorious
complaints that relate to personality disputes” and they would like to spend more time with
“[m]ore customers with more work-related issues” unrelated to personality.”
Positive Change Agent
All of the comments in this area identified the ability to effect positive change as a value
that ombuds provide and a source of satisfaction. On comment in particular noted that the
opportunity for change was both on a “macro and micro level.” They find satisfaction in
“reducing conflict”; “developing conflict competence;” “creating a collaborative team;” and
“seeing situations and environments improve.” Several comments noted that ombuds bring
value by “creating efficiency” and “identifying where change may be necessary.” They also
noted that the help “get people back on track in the process” and effect “conflict resolution.”
One comment noted that they bring value “as an organizational change agent.”
Benefits
The theme of benefits primarily focused on those values identified that ombuds provide
that they want to bring to the attention of ACUS and others. A significant number of ombuds
mentioned the cost savings provided by having an ombuds program. They felt that the cost
savings are a result of avoiding “legal costs” and “conflict management through informal
processes.” They also are interested in ACUS and others being aware of the intangible benefits
and “invaluable service” of an ombuds program. These include bringing “an independent eye”
to a situation and directing “the right things to the right people.” Along the same lines, ombuds
are a “mechanism to understand and determine” what agency needs may exist. They improve
“product and service delivery.” They want recognition that prior to the ombuds there was not a
process with a “win/win” option. They fill a “gap between helping agencies.” One ombuds

PART 2: Research

363

Final Report to ACUS for Conference Consideration (11/2016)

stated the value succinctly, “[they] know how to navigate through the agency, employees,
industry advocacy organizations and the public.”

PART 2: Research

364

